Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                          Exhibit 52-73 Page 1 of 434




                    EXHIBIT 52
                                     708
            Case 1:20-ap-01070-VK Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                SUPERIOR  COURT
                                     Exhibit 52-73 OF CALIFORNIA,
                                                    Page 2 of 434
                                    COUNTY OF ORANGE
                                  CENTRAL JUSTICE CENTER
                                               MINUTE ORDER
DATE: 02/11/2020                     TIME: 01:30:00 PM                     DEPT: C19
JUDICIAL OFFICER PRESIDING: Walter Schwarm
CLERK: Kimberley Handing
REPORTER/ERM: Patrick Richard Brezna-5288 CSR# 5288
BAILIFF/COURT ATTENDANT: Raquel Wangsness

CASE NO: 30-2020-01124778-CU-FR-CJC CASE INIT.DATE: 01/15/2020
CASE TITLE: Nguyen vs. United Lender, LLC
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Fraud

EVENT ID/DOCUMENT ID: 73210394
EVENT TYPE: Order to Show Cause re: Preliminary Injunction



APPEARANCES
Andrew A. Smits, from Law Offices of Andrew A. Smits, present for Plaintiff(s).
Maurice Wainer, from Snipper Wainer & Markoff, present for Defendant(s).
Counsel Lori Eropkin appearing telephonically for Defendant American Financial Center, Inc.
Tentative Ruling posted on the Internet .

Parties represent to the Court they have reviewed its tentative ruling. Argument heard.

. The Court adopts and CONFIRMS its tentative ruling. The Court's FINAL ruling is as follows:

Plaintiff’s (Anh Thy Song Nguyen, Trustee of Mother Nature Trust) Order to Show Cause re: Preliminary
Injunction (Motion), filed as an Ex Parte Application on 1-22-20 under ROA No. 21) is GRANTED
pursuant to Code of Civil Procedure section 526, subdivision (a).

Code of Civil Procedure section 526, states, in part, “(a) An injunction may be granted in any of the
following cases: [¶] (1) When it appears by the complaint that the plaintiff is entitled to the relief
demanded, and the relief, or an part thereof, consists in restraining the commission or continuance of the
act complained of, either for a limited period or perpetually. . . . [¶] (3) When it appears, during the
litigation, that a party to the action is doing, or threatens, or is about to do . . . some act in violation of the
rights of another party to the action respecting the subject of the action, and tending to render the
judgment ineffectual.”

“In deciding whether to issue a preliminary injunction, a trial court must evaluate two interrelated factors:
(i) the likelihood that the party seeking the injunction will ultimately prevail on the merits of his [or her]
claim, and (ii) the balance of harm presented, i.e., the comparative consequences of the issuance and
nonissuance of the injunction. [Citations.]” (Common Cause v. Board of Supervisors (1989) 49 Cal.3d
432, 441-442; footnote 7 omitted.) “A trial court deciding whether to issue a preliminary injunction weighs
two interrelated factors—the likelihood the moving party will prevail on the merits at trial and the relative
balance of the interim harms that are likely to result from the granting or denial of preliminary injunctive
relief. [Citations.]” (County of Kern v. T.C.E.V., Inc. (2016) 246 Cal.App.4th 301, 315; Italics in original.)
“These two showings operate on a sliding scale: ‘[T]he more likely it is that [the party seeking the




DATE: 02/11/2020                                    MINUTE ORDER                                       Page 1
DEPT: C19                                                                                       Calendar No. 25
                                                      709
         Case 1:20-ap-01070-VK Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
CASE TITLE: Nguyen vs. United Lender,Exhibit
                                      LLC 52-73 Page
                                                  CASE
                                                     3 ofNO:
                                                         434 30-2020-01124778-CU-FR-CJC

injunction] will ultimately prevail, the less severe must be the harm that they allege will occur if the
injunction does not issue.’ [Citation.]” (Integrated Dynamic Solutions, Inc. (2016) 6 Cal.App.5th 1178,
1183.)

Defendant’s Objections (filed on 1-31-20 under ROA No. 53):

The court SUSTAINS Objections Nos. 1 and 3, and OVERRULES Objection No. 2.

Plaintiff’s Objections (filed on 2-4-20 under ROA No. 59):

The court SUSTAINS Objection Nos. 1, 3, 7, 9, 10, 12, 18, 19, and 20. The court OVERRULES the
remaining objections.

The Nguyen declaration and the verified complaint show sufficient grounds for the issuance of a
preliminary injunction. At a minimum, Plaintiff has sufficiently shown a likelihood of prevailing on the
merits regarding her fraud claims. Paragraph 27 of the First Amended Complaint (FAC) alleges,
“Defendants . . . caused the recording of an illegal, fraudulent or willfully oppressive notice of trustee’s
sale with a sale date of January 27, 2020 pursuant to the First Deed of Trust on the Subject Property.
The Notice of Default recorded on 9-18-19 states in part, “. . . a breach of, and default in, the obligations
for which such Deed of Trust is security has occurred in that payment has not been made of: [¶]
Installment of Principal and Interest plus impounds and/or advances which became due on 5/1/2019 . . .
.” (Nguyen Decl., ¶ 8 and Exhibit G.) Western Fidelity Trustees filed the Notice of Default as
Defendant—United Lender, LLC’s agent. (Nguyen Decl., ¶ 8 and Exhibit G.) Since escrow was
scheduled to close on 5-3-19 (Nguyen Decl., ¶ 5 and Exhibit A), it appears that the buyer, Megan
Zucaro/Helping Others International LLC (Nguyen Decl., ¶ 4 and Exhibits A and B) never made a
payment on the subject property. However, Defendant—Shawn Ahdoot (President of United Lender,
LLC) confirmed, “Megan Zucaro of Helping Others International LLC is up to date with her 2 mortgages
on 6475 Circle Huntington Beach, 92648 and 4110 Vanetta Place Studio City, CA 91604” in a 7-7-19
letter. (Nguyen Decl., ¶ 11 and Exhibit J.) Defendant—Shawn Ahdoot’s declaration authenticated the
7-17-19 letter. (Ahdoot Decl., ¶ 14.) The 7-17-19 is admissible under Evidence Code sections 1220 and
1222. (Ahdoot Decl., ¶¶ 1-4.) This evidence supports Plaintiff’s fraud causes of action because of the
inconsistency as to when the buyer failed to make payments on the mortgage. Thus, Plaintiff has
sufficiently shown a likelihood of prevailing on the merits.

Further, Plaintiff has shown a high degree of harm because the Trustee’s Sale is scheduled for 1-27-20.
(Nguyen Decl., ¶ 11 and Exhibit I.) If the sale goes forward, Plaintiff’s interest in the property will be
eliminated. (Nguyen Decl., ¶ 16.) The balance of the interim harms favors Plaintiff.

Based on the above, the court GRANTS Plaintiff’s (Anh Thy Song Nguyen, Trustee of Mother Nature
Trust) Order to Show Cause re: Preliminary Injunction filed as an Ex Parte Application on 1-22-20 under
ROA No. 21. The court issues a preliminary injunction that conforms to the Temporary Restraining Order
issued on 1-23-20. Pursuant to Code of Civil Procedure section 529 orders Plaintiff to post an
undertaking in the amount of $50,000.00.

Plaintiff is to give notice

Order Granting Plaintiff's Motion For Preliminary Injunction is signed and filed.




DATE: 02/11/2020                                  MINUTE ORDER                                    Page 2
DEPT: C19                                                                                  Calendar No. 25
                                                    710
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                          Exhibit 52-73 Page 4 of 434




                    EXHIBIT 53
                                     711
      Case  1:20-ap-01070-VK
          Electronically              DocCourt
                         Filed by Superior 1-3 of Filed  07/17/20
                                                  California, County ofEntered   07/17/20 12:25:43
                                                                        Orange, 02/13/2020  08:00:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 79    Exhibit 52-73
                                           - DAVID          Page 5Clerk
                                                    H. YAMASAKI,     of 434
                                                                          of the Court By Anh Dang, Deputy Clerk.

                                                                                                                                            CIV-130
 ATTORNEY OR PARTY IJ'.ITHOUT ATTORNEY (Name, State Bar number, and address):                                        FOR COURT USE ONLY
  Andrew A. Smits (State Bar 146659)
0.--aw Offices of Andrew A. Smits
  36 Executive Park, Suite 160
  Irvine, CA 92614-4794
           TELEPHONE NO.: 949 833- 1025          FAX NO. (Optional):

   E-MAILADDREss !OpljonaiJ. asmits~smi ts-1aw ,com
      ATTORNEY FOR (Name): Anb Thy Song Nguyen, Trustee of Mother Nature

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    sTREET ADDREss: 700 Civic Center Drive West
   MAILING ADDRESS:

  CITY AND ZIP coDE:      Santa Ana, CA 9270 I
       BRANCH NAME:       Central Justice Center
      PLAINTIFF/PETITIONER:           Anh Thy Song Nguyen,Trustee of Mother Nature
 DEFENDANT/RESPONDENT:                United Lender, LLC, et al.
                                                                                                      CASE NUMBER:
                                   NOTICE OF ENTRY OF JUDGMENT
                                            OR ORDER                                                   30-2020-01 124778-CU-FR-CJC
  (Check one):              W       UNLIMITED CASE              CJ      LIMITED CASE
                                    (Amount demanded                    (Amount demanded was
                                    exceeded $25,000)                   $25,000 or less)


 TO ALL PARTIES :
 1.   A judgment, decree, or order was entered in this action on (date):              February 11 , 2020

 2 . A copy of the judgment, decree, or order is attached to this notice.




Date:    February 12, 2020
Andrew A. Smits                                                                       ~
(TYPE OR PRINT NAME OF        m      ATTORNEY   0        PARTY IJ'.ITHOUT AHORNEY)
                                                                                      ·-.r-----------~~~~~----~------------­




                                                                                                                                              Page 1 of 2

                                                                                                                                      www courtlnfo.ca.gov
Form Approved tO< Optional Use
  Judicial Council ot California            NOTICE OF ENTRY OF JUDGMENT OR ORDER
CIV-130 (New January 1, 2010]




                                                                                712
                    Case 1:20-ap-01070-VK                        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                                   Exhibit 52-73 Page 6 of 434
                         Ef               tronlcally Recieved by Superior Court of California, County of Orange, 02/10/2020 03:19:12 PM .
                 30-2020-0                24778-CU-FR-CJC- ROA # 62- DAVID H. YAMASAKI, Clerk of the Court By ocuser ocuser, Deputy Clerk.
41064866

                                         Andrew A. Smits (State Bar No. 146659)
                                         Law Offices of Andrew A. Smits
                                    2    36 Executive Park, Suite 160

                                    3
                                         Irvine, California 92614-4794
                                         Telephone: (949) 833-1025
                                                                                                                       FILED
                                                                                                              SUPERIOR COURT OF CALIFORNIA
                                                                                                                   COUNTY OF ORANGE
                                         Email:       asmits@smits-law.com                                       CENTRAL JUSTICE CENTER
                                  4
                                         Attorney for Plaintiff Anh Thy Song Nguyen,                                   FEB 11 2020
                                  5      Trustee of Mother Nature Trust
                                                                                                              DAVID H. YAMASAKI, Clerk of the Court
                                 6
                                                                                                               BY._·_ _ _ _ _ _ ,DEPUTY
                                 7

                                 8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
                               10

                               11        NH THY SONG NGUYEN, TRUSTEE OF                       Case No.: 30-2020-01124778-CU-FR-CJC
                                         OTHER NATURE TRUST,
                               12                                                             Assigned to: Judge Walter Schwarm
                                                                  Plaintiff:                  Dept.: C19
                               13
                                                    vs.                                           \11.~. ~-   •I·
                                                                                                            ..tO
                               14                                                             [PR:OPOSEB] ORDER GRANTING
                                                                                              PLAINTIFF'S MOTION FOR
                               15           ITED LENDER, LLC, a Nevada limited                PRELIMINARY INJUNCTION; AND
                                        iability company; SHAWN AHDOOT, an                    PRELIMINARY INJUNCTION
                               16       ndividual; ALBERT A. AHDOOT, an
                                        ndividual; MEGAN E. ZUCARO, an
                               17       ndividual; HELPING OTHERS
                                           TERNATIONAL, LLC, a Delaware                       Date: February 11, 2020
                               18       imited liability company; WESTERN                     Time: 1:30 p.m.
                                         IDELITY ASSOCIATES, LLC, a California                Dept.: C19
                               19       imited liability company, dba WESTERN
                                         IDELITY TRUSTEES; JOHN B. SPEAR,
                                         n individual; AMERICAN FINANCIAL
                               20         ENTER, INC., a California corporation; all
                                         ther persons unknown, claiming any legal or          Complaint filed: January 15, 2020
                               21       quitable right, title, estate, lien, or interest in   Trial date:      Not set
                                        he property described in the complaint
                               22       dverse to Plaintiffs title, or any cloud upon
                                         laintiffs title thereto; and DOES 1 through
                               23        00, inclusive,
                               24                              Defendants.
                               25
                               26               The order to show cause re preliminary injunction and motion of plaintiff Anh Thy Song

                               27       Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), for preliminary injunction came on for

                               28       hearing on February 11, 2020 at 1:30 p.m., in Department C 19 of the above-entitled court, the
 LA\\10F;Icrs OF: A.\'DR.Ii:W A. $)An
          36 Executi,, Pad::
              Suitt l60
   lrvinc, Ct li(omi• 92614-4794                                                                                                                      1
     Tolqoloone: (919) 8ll· IOlS
   Email; umi~smits·Mw.oom
                                           ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCfiON
                                                                                     713
                Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                          Exhibit 52-73 Page 7 of 434



                                 Honorable Walter Schwarm, judge presiding. Plaintiff appeared by and through her attorney of

                            2    record, Andrew A. Smits. Defendants United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot
                            3    appeared by and through their attorneys of record, Lawrence C. Meyerson, and Snipper Wainer &

                            4    Markoff, by Maurice Wainer. There were no other appearances.

                            5           After consideration of all the papers submitted in support of and in opposition to the order

                            6    to show cause re preliminary injunction and Plaintiffs motion for preliminary injunction, and
                            7    having heard the argument of attorneys for the parties, and on proof to the satisfaction of the Court

                            8    that Plaintiff's motion is justified and ought to be granted, the Court finds, adjudges and orders as

                            9    follows:

                         10             IT IS ORDERED THAT Plaintiffs motion is granted. Defendants United Lender, LLC,

                          11     Western Fidelity Associates, LLC, dba Western Fidelity Trustees, Shawn Ahdoot, Albert A.

                         12      Ahdoot, Megan E. Zucaro, Helping Others International, LLC, American Financial Center, Inc.,

                          13     and John B. Spear and their officers, employees, agents, and persons acting with them or on their

                         14      behalf are enjoined and restrained from conducting or proceeding with any foreclosure sale or

                          15     trustee's sale for the real property known as 6475 Marigayle Circle, Huntington Beach, California

                         16      92648 with Assessor's Parcel Number 110-511-04 ("Subject Property"), affecting ownership of,

                         17      or transferring any ownership interest in, the Subject Property pending trial ofthis action or

                         18      further order of this Court. For purposes of Plaintiff recording this order and preliminary

                         19      injunction, this order further provides that the Subject Property has the following legal description:
                         20             "THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF

                         21             HUNTINGTON BEACH, IN THE COUNTY OF ORANGE, STATE ?F CALIFORNIA,

                         22             AND IS DESCRIBED AS FOLLOWS:

                         23
                         24             LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY

                         25              OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN

                          26             BOOK 835 OF MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF

                          27             ORANGE COUNTY.

                          28
LAwOFncu oFAHPaawA. S,.cn
      l6EKecu.tivePark
          Suitel60                                                                                                                       2
  W..., California 92614-4194
   Tolcpllone: (949) 8ll· IOlS
  Email: umiu@)miu.Uw.com
                                    ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION

                                                                          714
                 Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                              Exhibit 52-73 Page 8 of 434




                                             EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
                             2               SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF
                             3               SAID PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN
                             4               DEEDS OF RECORD.

                             5               APN: 110-511-04"
                             6

                             7               IT IS FURTHER ORDERED THAT Plaintiff shall file with the Clerk of the Court within
                             8      five court days or by February 20, 2020 an undertaking in the amount of$50,000.00 pending trial
                             9      of this action. Pursuant to California Rules of Court, rule 3.1150(f), the temporary restraining

                           10       order previously granted in this action shall remain in effect during this time allowed for
                           11       presentation of the undertaking.

                           12                The Court reserves jurisdiction to modify or dissolve the injunction as may be required by
                           13       the interests of justice.

                           14

                           15       Dated:    Ft'bl'..>cv1 \\   1   Jol.o
                           16                                                      Judge ofthe Superior Court, County of Orange
                           17
                           18

                           19
                          20
                          21

                          22
                          23
                           24

                           25
                           26
                           27
                           28
LAwOf:1;1cu or A.''DR£WA s~ns
       36 E.ualti~ Park
             Suite 160
                                                                                                                                          3
  trvinc, Califomia 926 14 ..(794
   Td epllone: (9<9)1ll·IOlS
  &Nil: umit.l(bmiu41w.com             ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION
                                                                             715
                            Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                               Exhibit 52-73 Page 9 of 434

                                                                           PROOF OF SERVICE

                                                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                               2
                                             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                               3     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                     92614-4794. My email address is kimberly@smits-law.com.
                               4
                                            On February 12,2020, I served the document described as follows: NOTICE OF ENTRY
                               5     OF JUDGMENT OR ORDER on interested parties in this action by placing a true copy thereof
                                     enclosed in a sealed envelope addressed as set forth below:
                               6
                               7           Megan E. Zucaro                                    Megan E. Zucaro
                                           468 N. Camden Drive, Suite 201                     3430 Indian Ridge Circle
                               8           Beverly Hills, CA 90210                            Thousand Oaks, CA 91362
                               9
                                           Megan E. Zucaro                                    John B. Spear
                            10             15720 Ventura Boulevard., #405                     4959 Palo Verde Street, Suite 205C
                                           Encino, CA 91436                                   Montclair, CA 91763
                            11

                            12             Helping Others International, LLC                 American Financial Center, Inc.
                                           411 0 Vanetta Place                               c/o Mark R. Crittenden, Registered Agent
                            13             Studio City, CA 91604                             14930 Ventura Boulevard, Suite 320
                                                                                             Sherman Oaks, CA 9 1403
                            14

                            15             Robert Schachter                                   Lori E . Eropkin
                                           Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                            16             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                           21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                           Torrance, CA 90503-6579
                            17
                                                                                              Telephone: (818) 382-3434
                                           Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                            18             E-mail : rs@rschachterlaw.com
                            19        Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                      Associates, LLC, dba Western Fidelity              Center, Inc.
                           20         Trustees
                           21
                                           Maurice Wainer                                     Lawrence C. Meyerson
                           22              Snipper Wainer & Markoff                           A Professional Law Corporation
                                           232 North Canon Drive                              5521 Mission Road, Suite 399
                           23              Beverly Hills, CA 902 10-5302                      Bonsall, CA 92003

                           24              Telephone: 3 10-550-5770                           Telephone: 310-827-3344
                                           Email: mrwainer@ swmfitm.com                       Email: lcm@lcmplc.com
                           25
                                      Attorneys for Defendants United Lender, LLC,       Attorney for Defendants United Lender, LLC,
                           26         a Nevada Limited Liability Company, Shawn          a Nevada Limited Liability Company, Shawn
                                      Ahdoot and Albert A. Ahdoot                        Ahdoot and Albert A. Ahdoot
                           27

                           28
LAW0~FICI!S01' A-.:ORI   \\A SMITs
        36 Exccutl\'t P.. rk
              Smtl! 160
  ltYinc, C:llafo mia 9261 4 ~794
                                                                                     1
   Telephone. (949) 8))-IOH

                                                                              716 OF SERVICE
  Em:lil: asmits.11 smlts-law.com
                                                                             PROOF
                            Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                                  Exhibit 52-73 Page 10 of 434


                                              Western Fidelity Associates, LLC,
                                              dba Western Fidelity Trustees
                              2               1222 Crenshaw Boulevard, Suite "B"
                                              Torrance, CA 90501
                               3
                              4                 [ X] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                        processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                               5        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                        cow-se of business. I am aware that on motion of the party served, service is presumed invalid if
                               6        postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                        in affidavit.
                               7
                                                [ X ] (By E-mail/Electronic Service on Lawrence C. Meyerson and Maurice Wainer
                               8        only) I caused the document to be sent to the persons at the electronic service addresses listed above.
                                        I did not receive, within a reasonable time after the transmission, any electronic message or other
                               9        indication that the transmission was unsuccessful.

                            10                [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                        The messenger's proof of service will be prepared and available.
                            11
                                               [ ] (By Facsimile) I caused such document to be transmitted by facsimile to the offices of
                            12          the addressee. Upon completion of the said facsimile transmission, the transmitting machine issued
                                        a transmission report showing the transmission was complete and without error. A copy of the said
                            13          transmission report is attached hereto.

                            14                  [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                        by placing the true copies in separate envelopes for each addressee, with the name and address of
                            15          the person served shown on the envelope and by sealing the envelope and placing it for collection
                                        and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            16
                                               Executed on February 12, 2020 at Irvine, California.
                            17
                                                I declare under penalty of perjury under the laws of the State of California that the above is
                            18          true and correct.

                            19

                            20                KIMBERLY RICHARDSON

                            21

                            22
                            23

                            24

                            25

                            26
                            27

                            28
LAW O rt-ICf.S 01' ASniH',W A , SMITS
       36 E.xccuti\'t Part
            Su1IC' 160
   lmne. Catarom~ 9"2614-1 79.&
                                                                                         2
   Tclcphoo<: ('M91 S3l·IU25
  E"':u l asmit5a snut_s..b" com
                                                                                   717 OF SERVICE
                                                                                  PROOF
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 11 of 434




                    EXHIBIT 54
                                     718
                Case  1:20-ap-01070-VK
                    Electronically              DocCourt
                                   Filed by Superior  1-3 of Filed  07/17/20
                                                             California, County ofEntered   07/17/20 12:25:43
                                                                                   Orange, 02/13/2020  08:00:00 AM.Desc
          30-2020-01124778-CU-FR-CJC - ROA # Exhibit       52-73
                                                   80 - DAVID         Page 12Clerk
                                                               H. YAMASAKI,      of 434
                                                                                     of the Court By Anh Dang, Deputy Clerk.



                             1    Andrew A. Smits (State Bar No. 146659)
                                  Law Offices of Andrew A. Smits
                             2    36 Executive Park, Suite 160
                                  Irvine, California 92614-4 794
                             3    Telephone: (949) 833-1025
                                  Email:       asmits@smits-law.com
                             4
                                  Attorney for Plaintiff Anh Thy Song Nguyen,
                             5    Trustee of Mother Nature Trust

                             6

                             7

                             8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                 FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                            10

                            11    ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                  MOTHER NATURE TRUST,
                            12                                                           Assigned: Judge Walter Schwarm
                                                            Plaintiff,                             Dept.: C19
                            13
                                               VS.
                            14                                                           OBJECTION OF PLAINTIFF ANH THY
                                                                                         SONG NGUYEN, TRUSTEE OF
                            15    UNITED LENDER, LLC, a Nevada limited                   MOTHER NATURE TRUST, TO
                                  liability company; SHAWN AHDOOT, an                    DECLARATION OF NON MONETARY
                            16    individual; ALBERT A. AHDOOT, an                       STATUS OF WESTERN FIDELITY
                                  individual; MEGAN E. ZUCARO, an                        ASSOCIATES, LLC, DBA WESTERN
                            17    individual; HELPING OTHERS                             FIDELITY TRUSTEES
                                  INTERNATIONAL, LLC, a Delaware
                            18    limited liability company; WESTERN                     [Civil Code§ 29241, subd. (c)]
                                  FIDELITY ASSOCIATES, LLC, a California
                                  limited liability company, dba WESTERN
                            19    FIDELITY TRUSTEES; JOHN B. SPEAR,
                                  an individual; AMERICAN FINANCIAL
                            20    CENTER, INC. , a California corporation; all
                                  other persons unknown, claiming any legal or
                            21    equitable right, title, estate, lien, or interest in
                                  the property described in the complaint
                            22    adverse to Plaintiffs title, or any cloud upon
                                  Plaintiffs title thereto; and DOES 1 through
                            23    100, inclusive,
                            24                                                           Complaint filed: January 15, 2020
                                                          Defendants.                    Trial date:      Not set
                            25

                            26            Pursuant to Civil Code section 29241, subdivision (c), plaintiff Anh Thy Song Nguyen,

                            27    Trustee of Mother Nature Trust, objects to the Declaration of Non Monetary Status dated and

                            28
                                                                                         1
LAW0FTIC£SOFA.snR&wA. SMm
       36 E.xoculh'C Park
           Suile 160
  Inine, Caliromb 92614-4794
                                     OBJECTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, TO
   Telephone: (9<9) J3l-102S          DECLARATION OF NON MONETARY STATUS OF WESTERN FIDELITY ASSOCIATES, LLC, DBA
  Email: asmlls'a,sm1ts·La".eom
                                                                     719 FIDELITY TRUSTEES
                                                                WESTERN
                            Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                  Exhibit 52-73 Page 13 of 434


                                         served January 29, 2020 by defendant Western Fidelity Associates, LLC, dba Western Fidelity
                                 2       Trustees.

                                 3               This Objection is based on the facts, circumstances and claims alleged in Plaintiffs First

                                 4       Amended Complaint dated January 20, 2020, which is incorporated herein by this reference as

                                 5       though fully set forth herein. Furthermore, this Objection is based on the Court's Order Granting

                                 6       Ex Parte Application for Temporary Restraining Order and Order to Show Cause Re: Preliminary

                                 7       Injunction entered January 23, 2020, which is incorporated herein by this reference. Also, this

                                 8       Objection is based on the Order Granting Plaintiffs Motion for Preliminary Injunction; and

                                 9       Preliminary Injunction entered February 11 , 2020, which is incorporated herein by this reference.

                               l0               The Court, in granting the preliminary injunction restraining the named defendants in this

                               11        action from conducting any foreclosure sale affecting the real property known as 6475 Marigayle

                               12        Circle, Huntington Beach, California 92648 with Assessor' s Parcel Number 110-511-04 (" Subject

                               13        Property"), necessarily found it is reasonably probable that Plaintiff will prevail at trial on the

                               14        merits of the First Amended Complaint, which sounds in fraud, among other causes of action.

                               15               Based on the foregoing, defendant Western Fidelity Associates, LLC, dba Western Fidelity

                               16        Trustees, is required to participate in the above-captioned action.

                               17

                               18        Dated: February 12, 2020                           LAW OFFICES OF ANDREW A. SMITS

                               19

                               20

                               21                                                            ndrew A. Smits
                                                                                            Attorney for Plaintiff Anh Thy Song Nguyen,
                               22                                                           Trustee of Mother Nature Trust
                               23

                               24

                               25

                               26

                               27

                               28
                                                                                           2
LAW 0ff1Cf.S 0 1' ANI>Rf W A. Slt.IITS
         36 Es«uli\'C: Par\:
             Suite 160                      OBJECTION OF PLAINTIFF ANH T HY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, TO
   Irvine. Cala ronlla 926 14..,.794
    Telephone: (9' 9) 833 · 1025             DECLARATION OF NON MONETARY STATUS OF WESTERN FIDELITY ASSOCIATES, LLC, DBA
  Em.1il: asaalil.s"a smils-13w.com
                                                                              720FIDELITY TRUSTEES
                                                                        WESTERN
                         Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                               Exhibit 52-73 Page 14 of 434

                                                                             PROOF OF SERVICE
                              1
                                                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2
                                               I am employed in the County of Orange, State of California. I am over the age of 18 and not
                              3        a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                       92614-4794. My email address is kimberly@smits-law.com.
                              4
                                               On February 12, 2020, I served the document described as follows : OBJECTION OF
                              5        PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST TO
                                       DECLARATION OF NON MONETARY STATUS OF WESTERN FIDELITY
                              6        ASSOCIATES, LLC, DBA WESTERN FIDELITY TRUSTEES on interested parties in this
                                       action by placing a true copy thereof enclosed in a sealed envelope addressed as set forth below:
                              7
                              8              Megan E. Zucaro                                     Megan E. Zucaro
                                             468 N. Camden Drive, Suite 201                      3430 Indian Ridge Circle
                              9              Beverly Hills, CA 90210                             Thousand Oaks, CA 91362

                           10
                                             Megan E . Zucaro                                    John B. Spear
                           11                15720 Ventura Boulevard., #405                      4959 Palo Verde Street, Suite 205C
                                             Encino, CA 91436                                    Montclair, CA 91763
                           12

                           13                Helping Others International , LLC                 American Financial Center, Inc.
                                             4110 Vanetta Place                                 c/o Mark R. Crittenden, Registered Agent
                           14                Studio City, CA 91604                              14930 Ventura Boulevard, Suite 320
                                                                                                Sherman Oaks, CA 91403
                           15
                                             Robert Schachter                                    Lori E. Eropkin
                           16                Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                                             Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd., Suite 1650
                           17                2 1515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                             Torrance, CA 90503-6579
                           18                                                                    Telephone: (818) 382-3434
                                             Telephone: (31 0) 540-2202                          E-mail: leropkin@laklawyers.com
                           19                E-mail: rs@rschachterlaw.com
                           20           Attorneys for Defendant Western Fidelity            Attorneys for Defendant American Financial
                                        Associates, LLC, dba Western Fidelity               Center, Inc.
                           21           Trustees
                           22
                                             Maurice Wainer                                      Lawrence C. Meyerson
                           23                Snipper Wainer & Markoff                            A Professional Law Corporation
                                             232 North Canon Drive                               5521 Mission Road, Suite 399
                           24                Beverly Hills, CA 90210-5302                        Bonsall, CA 92003

                            25               Telephone: 3 10-550-5770                            Telephone: 310-827-3344
                                             Email: mrwainer@ swmfirm.com                        Email: lcm@ lcmplc.com
                            26
                                        Attorneys for Defendants United Lender, LLC,        Attorney for Defendants United Lender, LLC,
                            27          a Nevada Limited Liability Company, Shawn           a Nevada Limited Liability Company, Shawn
                                        Ahdoot and Albert A. Ahdoot                         Ahdoot and Albert A. Ahdoot
                            28
LAW 0 FflCI:lS Of' ANDREWA . SM I TS
        16 E.><cculh"C Park
            Suhc 160
   Inine. Califomi.a 926 1..t-n~
                                                                                        1
    Tel<phone: (~9) 83J-102S
  Email: asmits.'ifsmits--law.«::m
                                                                                721 OF SERVICE
                                                                                PROOF
                        Case 1:20-ap-01070-VK              Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                            Exhibit 52-73 Page 15 of 434


                             1           Western Fidelity Associates, LLC,
                                         dba Western Fidelity Trustees
                            2            1222 Crenshaw Boulevard, Suite "B"
                                         Torrance, CA 90501
                             3
                            4              [ X ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                   processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                             5     Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                   course of business. I am aware that on motion of the party served, service is presumed invalid if
                             6     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                   in affidavit.
                             7
                                           [ X ] (By E-mail/Electronic Service on Lawrence C. Meyerson and Maurice Wainer
                             8     only) I caused the document to be sent to the persons at the electronic service addresses listed above.
                                   I did not receive, within a reasonable time after the transmission, any electronic message or other
                             9     indication that the transmission was unsuccessful.

                            10           [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                   The messenger's proof of service will be prepared and available.
                            11
                                           [ ] (By Facsimile) I caused such document to be transmitted by facsimile to the offices of
                            12     the addressee. Upon completion of the said facsimi le transmission, the transmitting machine issued
                                   a transmission report showing the transmission was complete and without error. A copy of the said
                            13     transmission report is attached hereto.

                            14             [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                   by placing the true copies in separate envelopes for each addressee, with the name and address of
                            15     the person served shown on the envelope and by sealing the envelope and placing it for collection
                                   and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            16
                                          Executed on February 12, 2020 at Irvine, California.
                            17
                                          I declare under penalty of perjury under the laws of the State of California that the above is
                            18     true and correct.

                            19

                            20           KIMBERLY RICHARDSON

                            21

                            22
                            23

                            24

                            25

                            26
                            27

                            28
LAW OFFICES OF ANDREW A . SMITS
       36 Execuli\'t Park
            Suuc 160
  ln·ine. California 9261-f-179"
                                                                                     2
   Telephone:. (949) Sll·I02S
  Email: •smiiJ1t;imils-law.wm
                                                                             722 OF SERVICE
                                                                             PROOF
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 16 of 434




                    EXHIBIT 55
                                     723
Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                  Exhibit 52-73 Page 17 of 434




                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
ANH THY SONG NGUYEN, TRUSTEE OF
MOTHER NATURE TRUST,                                       ) Case No. 30-2020-01124778-CU-FR-CJC

                Plaintiff(s),

        v.                                                 ) UNDERTAKING OF CORPORATE SURETY

UNITED LENDER, LLC, a Nevada limited liability             ) Bond No. 602-126451-9
company; SHAWN AHDOOT, an individual;
ALBERT A. AHDOOT, an individual; MEGAN E.
ZUCARO, an individual; HELPING OTHERS
INTERNATIONAL, LLC, a Delawate limited
liability company; WESTERN FIDELITY
ASSOCIATES, LLC, a California limited liability
company, dba WESTERN FIDELITY TRUSTEES;                    )
JOHN B. SPEAR, an individual; AMERICAN
FINANCIAL CENTER, INC., a California corporation;          )
all other persons unknown, claiming any legal or           )
equitable right, title, estate, lien, or interest in the   )
property described in the complaint adverse to             )
Plaintiffstitter or any cloud upon Plaintiff's title       )
Thereto;, and OpES.1rthrough ipg, inclusive,
                          -
            •    Oefar!dant(s).            .

        WHEREAS;, ANH THY SONG NGUYEN, TRUSTEE OF MOTHER' NATURE TRUST, as
Principals, desire to give an undertaking for a PRELIMINARY INJUNCTION as provided by Code of Civil
Procedure Section 529.
        Now, Therefore, UNITED STATE FIRE INSURANCE COMPANY, a corporation authorized to
transact the business of Surety in the State of California, does hereby obligate itself, its successors and
assigns to the' defendants as shbwn above under said statutory obligations in the sum of            FIFTY
THOUSAND-DOLLARS AND 00/100 ($5-0,900 00).
        IN WITNESS THEREOF, :The official signature of the Surety is hereto affixed and I hereby
declare under penalty of perjury t at I am its authorized Attorney-in-Fact acting under an unrevoked
power of attorney which is properly'exebuted and attached to this official document.

        Signed, sealed and dated this 19th day of February, 2020.


UNITED STATES FIRE INSURANCE COMPANY
305 Madison Avenue, Morristown, NJ 07960



By: NicholaS A. 'Hanley, Attorney-in-acct
    CA License NO. 0G73394

                                                   724
             Case 1:20-ap-01070-VK                         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                                    Desc
                                                            Exhibit 52-73 Page 18 of 434
                                                                   POWER OF ATTORNEY
                                                             UNITED STATES FIRE INSURANCE COMPANY
                                                           PRINCIPAL OFFICE - MORRISTOW N, NEW JERSEY
                                                                                                                                                             06762442020

KNOW ALL MEN BY THESE PRESENTS That United Slates Fire Insurance Company, a corporation duly organized and existing under the laws of the state of Delaware, has
made, constituted and appointed and aces hereby make, constitute and appoint,

                                                                      Nicholas A. Hanley, April Al. Reagan

each, its true and lawful Attoniey(s)-In-Fact, with full power and authority hereby conferred in its name, place and stead, to execute, acknowledge and deliver. Any and all bonds
and undertakings of surety and other documents that the ordinary course of surety business may require, and to bind United States Fire Insurance Company thereby as fully and to
the same extent as if such bonds or undertakings had been duly executed and acknowledged by the regularly elected officers of United States Fire Insurance Company at its
principal office, in amounts or penalties not exceeding' Seven Million, Five Hundred Thousand Dollars (S7,500,000).

This Power of Attorney limits the act of those named therein to the bonds and undertakings specifically named therein, and they have no authority to bind United States Fire
Insurance Company except in the manner and to the extent therein stated

This Power of Attorney revokes all previous Powers of Attorney issued on behalf of the Attorneys-In-Fact named above and expires on January 31, 2021.

This Power of Attorney is granted pursuant to Article IV of the By-Laws of United States Fire Insurance Company as now in full force and effect, and consistent with Article III
thereof, which Articles provide, in pertinent part

        Article IV, Execulan 6fInStrdments - Except as thelloard of Directors may authorize by resolution, the Chairman of the Bnard, President, any Vice-President,
        any Assistant Vice President, the Secretary, or any Assistant Secretary shall have power on behalf of the Corporation

        (a) to execute, affix the corporate seal manually or by facsimile to, acknowledge, venfy and deliver any contracts, obligations, instruments and documents
        whatsoever in connection with its business including, without limiting the foregoing, any bonds, guarantees, undertakings, recognizances, powers of attorney or
        revocations of any powers of attorney, stipulations, pcliEms of insurance, deeds, leases, mortgages, releases, satisfactions and agency agreements,

        (b) to appoint, in writing, one or mom persons foi hny or all of the purposes mentioned in the preceding paragraph (a), including affixing the seal of the
                                                         l
        Corporation

        Article III, Officers, Section 3.11, Facsimile Signatures The signature of any officer authonzed by the Corporation to sign any bonds, guarantees.
        undertakings, recognizances, stipulations, powers of attorney or revocations of any powers of attorney and policies of insurance issued by the Corporation may
        be printed, facsimile, lithographed of otherwise produced In addition, if and as authorized by the Board of Directors, dividend warrants or checks, or other
        numerous instruments similar to one another in form may be signed by the facsimile signature or signatures, lithographed or otherwise produced, of such
        officer or officers of the Corporation as from time to time may be authorized to sign such instruments on behalf of the Corporation The Corporation may
        continue to use for the purposes herein stated the facsimile signature of any person or persons who shall have been such officer or officers of the Corporation,
        notwithstanding the fact that he may have ceased to be such at the time when such instruments shall be issued

IN WITNESS 1YHER Ea;                  $f-afei Fire Insurance Company has caused these presents to be signed and attested by itS apptopnate Officer and its corporate seal hereunto
affixed this 22nd day of August 2.01P       '
                                                                                   UNITED STATES FIRE INSURANCE COMPANY


                                                                                               A2
                                                                                                , icbrc_—
                                                                                   Anthony R. Slimowicz, Executive Vice President
State of Pennsylvania )
County of Philadelphia )

On this 22nd day of August 2019, before me, a Notary public of the State of Pennsylvania, came the above named officer of United States Fire Insurance
Company, to me personally known to be the individual and officer described herein, and acknowledged that he executed the foregoing instrument and affixed
the seal of United States Fire Insurance Company thereto by the authority of his office.


                    -    • ..
                Commonwialth of Pennsylvania—Notary meal                                    aCtaa...
                       Tamara Watkins, Notary Public    ,
                         ‘• Philadelphia County                                    Tamara Watkins                                                 (Notary Public)
                  My commission expires August 22, 2023
                       Commission number 1348843

I, the undersigned officer of United States Fire Insurance Company, a Delaware corporation, do hereby certify that the original Power of Attorney of which the
foregoing is a full, true and correct copy is still in force and effect and has not been revoked.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal of United States Fire Insurance Company on the 19day of Feb .202 0


                                                                                   UNITED STATES FIRE INSURANCE COMPANY




                                                                                   Al Wright, Senior Vice President




                                                                                       725
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 19 of 434




                    EXHIBIT 56
                                     726
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior   1-3 of Filed  07/17/20
                                                      California, County ofEntered  07/17/20 12:25:43
                                                                            Orange, 02/20/2020 06:25:00 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 69Exhibit - DAVID52-73      Page Clerk
                                                      H. YAMASAKI,   20 ofof434
                                                                              the Court By Sonya Wilson, Deputy Clerk.



            1   LAWRENCE C. MEYERSON (SBN 54136)
                A PROFESSIONAL LAW CORPORATION
            2   5521 Mission Rd., Ste 399
                Bonsall, CA 92003
            3   Telephone: (310) 827-3344
                Email: lcm@lcmplc.com
            4
                MAURICE WAINER (SBN 121678)
            5   SNIPPER WAINER & MARKOFF
                232 North Canon Drive
            6   Beverly Hills, CA 90210-5302
                Telephone: (310) 550-5770
            7   Email: mrwainer@swmfirm.com
            8   Attorneys for Defendants
                UNITED LENDER, LLC, a Nevada limited
            9   liability company; SHAWN AHDOOT, an
                individual; ALBERT A. AHDOOT, an individual
           10
           11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12               FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14   ANH THY SONG NGUYEN, TRUSTEE OF            )              Case No. 30-2020-01124778-CU-FR-CJC
                MOTHER NATURE TRUST,                       )
           15                                              )              Hon. Walter Schwarm, Judge Assigned for
                                    Plaintiff,             )              All Purposes, Department C19
           16                                              )
                vs.                                        )              NOTICE OF PETITION TO COMPEL
           17                                              )              ARBITRATION AND TO STAY
                UNITED LENDER, LLC, a Nevada limited       )              ACTION PENDING AWARD OF
           18   liability company; SHAWN AHDOOT, an        )              ARBITRATOR FILED BY LENDER
                individual; ALBERT A. AHDOOT, an           )              DEFENDANTS, UNITED LENDER,
           19   individual; MEGAN E. ZUCARO, an            )              LLC, SHAWN AHDOOT AND ALBERT
                individual; HELPING OTHERS                 )              A. AHDOOT
           20   INTERNATIONAL, LLC, a Delaware limited )
                liability company; WESTERN FIDELITY        )              [Filed concurrently with Memorandum of
           21   ASSOCIATES, LLC, a California limited      )              Points & Authorities; Declaration of
                liability company, dba WESTERN FIDELITY )                 Maurice Wainer, Request for Judicial
           22   TRUSTEES; JOHN B. SPEAR, an individual; )                 Notice; and Proof of Service]
                AMERICAN FINANCIAL CENTER, INC., a )
           23   California corporation; and DOES 1 through )              DATE: June 30, 2020
                100, inclusive,                            )              TIME: 1:30 p.m.
           24                                              )              DEPT: C19
                                    Defendants.            )
           25                                              )              RES. NO.: 73228533
                                                           )
           26   ______________________________________ )                  Action filed: 01/15/2020
           27
           28
                                                                    1

                 NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF
                                     ARBITRATOR 727
                                                FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                              Exhibit 52-73 Page 21 of 434


  1   TO THE ABOVE-ENTITLED HONORABLE COURT, AND TO ALL PARTIES IN THE

  2   ABOVE-ENTITLED ACTION, AND THEIR ATTORNEYS OF RECORD:

  3          NOTICE IS HEREBY GIVEN that on June 30, 2020, at 1:30 p.m., or as soon thereafter

  4   as the matter may be heard, in Department C19 located at the above-entitled court, located at 700

  5   Civic Center Drive, Santa Ana, CA 92701, Defendants UNITED LENDER, LLC, a Nevada

  6   limited liability company, SHAWN AHDOOT, an individual, and ALBERT A. AHDOOT, an

  7   individual (collectively, the “Lender Defendants” or “Petitioners”), will and hereby do petition

  8   the Court pursuant to Code of Civil Procedure Section 1281, et seq., for an Order to Compel

  9   Arbitration of the above-entitled action, including all disputed matters and all parties, and to Stay

 10   Action Pending Award of Arbitrator pursuant to Code of Civil Procedure Section 1281.4 (the

 11   “Petition”)

 12          This Petition is made on the grounds that Plaintiff has alleged that Petitioners are the

 13   agents or third party beneficiaries of Defendants MEGAN E. ZUCARO, an individual

 14   (“Zucaro”), and/or Helping Others International, LLC, a Delaware limited liability company

 15   (“Helping Others”) (collectively, the “Zucaro Defendants”), and Zucaro and/or Helping Others,

 16   along with the Plaintiff, entered into a California Residential Purchase Agreement and Joint

 17   Escrow Instructions (“RPA”) (attached as Exhibit “A” to both the First Amended Complaint and

 18   the Declaration of ANH THY SONG NGUYEN dated 01/22/2020, on file in this action), to

 19   arbitrate all disputes relating to the RPA.

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///
                                                        2

      NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF
                          ARBITRATOR 728
                                     FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 22 of 434


  1          This Petition is further based on this Notice of Petition, the accompanying Memorandum

  2   of Points and Authorities, the Declaration of Maurice Wainer and Request for Judicial Notice,

  3   and Exhibits attached thereto, the Proof of Service, the court file and records in this action, and

  4   on such other and further evidence, both oral and documentary, as may be presented at the time

  5   of hearing.

  6
  7                                                 LAWRENCE C. MEYERSON,
                                                    A Professional Law Corporation
  8
  9
 10
                                                    /s/ Lawrence C. Meyerson
 11   Dated: February 20, 2020               By:    _________________________________________
                                                    Lawrence C. Meyerson, Esq.
 12
 13                                                 SNIPPER, WAINER & MARKOFF

 14
 15
 16                                                 /s/ Maurice Wainer
      Dated: February 20, 2020               By:    _________________________________________
 17                                                 Maurice Wainer, Esq.

 18                                                 Attorneys for Defendants
                                                    UNITED LENDER, LLC, a Nevada limited
 19                                                 liability company; SHAWN AHDOOT, an
                                                    individual; ALBERT A. AHDOOT, an individual
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        3

      NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF
                          ARBITRATOR 729
                                     FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 23 of 434




                    EXHIBIT 57
                                     730
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior   1-3 of Filed  07/17/20
                                                      California, County ofEntered  07/17/20 12:25:43
                                                                            Orange, 02/20/2020 06:25:36 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 71Exhibit - DAVID52-73      Page Clerk
                                                      H. YAMASAKI,   24 ofof434
                                                                              the Court By Sonya Wilson, Deputy Clerk.



            1   LAWRENCE C. MEYERSON (SBN 54136)
                A PROFESSIONAL LAW CORPORATION
            2   5521 Mission Rd., Ste 399
                Bonsall, CA 92003
            3   Telephone: (310) 827-3344
                Email: lcm@lcmplc.com
            4
                MAURICE WAINER (SBN 121678)
            5   SNIPPER WAINER & MARKOFF
                232 North Canon Drive
            6   Beverly Hills, CA 90210-5302
                Telephone: (310) 550-5770
            7   Email: mrwainer@swmfirm.com
            8   Attorneys for Defendants
                UNITED LENDER, LLC, a Nevada limited
            9   liability company; SHAWN AHDOOT, an
                individual; ALBERT A. AHDOOT, an individual
           10
           11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12               FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14   ANH THY SONG NGUYEN, TRUSTEE OF            )              Case No. 30-2020-01124778-CU-FR-CJC
                MOTHER NATURE TRUST,                       )
           15                                              )              Hon. Walter Schwarm, Judge Assigned for
                                    Plaintiff,             )              All Purposes, Department C19
           16                                              )
                vs.                                        )              MEMORANDUM OF POINTS AND
           17                                              )              AUTHORITIES IN SUPPORT OF
                UNITED LENDER, LLC, a Nevada limited       )              LENDER DEFENDANTS’ PETITION
           18   liability company; SHAWN AHDOOT, an        )              TO COMPEL ARBITRATION AND TO
                individual; ALBERT A. AHDOOT, an           )              STAY ACTION PENDING AWARD OF
           19   individual; MEGAN E. ZUCARO, an            )              ARBITRATOR
                individual; HELPING OTHERS                 )
           20   INTERNATIONAL, LLC, a Delaware limited )                  [Filed concurrently with Notice of Petition;
                liability company; WESTERN FIDELITY        )              Declaration of Maurice Wainer, Request for
           21   ASSOCIATES, LLC, a California limited      )              Judicial Notice; and Proof of Service]
                liability company, dba WESTERN FIDELITY )
           22   TRUSTEES; JOHN B. SPEAR, an individual; )                 DATE: June 30, 2020
                AMERICAN FINANCIAL CENTER, INC., a )                      TIME: 1:30 p.m.
           23   California corporation; and DOES 1 through )              DEPT: C19
                100, inclusive,                            )
           24                                              )              RES. NO.: 73228533
                                    Defendants.            )
           25   ______________________________________ )                  Action filed: 01/15/2020
           26   ///
           27   ///
           28   ///
                                                                    1

                      MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
                        COMPEL ARBITRATION AND TO731
                                                  STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 25 of 434


  1                                        I. Summary of Argument

  2           This case presents a classic example of a Plaintiff seeking to avoid responsibility for its

  3   own business judgment in agreeing to sell the property at 6475 Marigayle Circle, Huntington

  4   Beach, California 92648 (the “Property”) to Megan E. Zucaro (“Zucaro”) and Helping Others

  5   International, LLC (“Helping Others”) (collectively, the “Zucaro Defendants”). Plaintiff lumps

  6   together United Lender, Shawn Ahdoot and Albert Ahdoot (collectively, “Lender Defendants”)

  7   alleging in its First Amended Complaint (“FAC”) (at ¶¶ 12 & 24.) that the Lender Defendants

  8   acted as agents for the Zucaro Defendants, and vice versa.

  9           Plaintiff has already obtained a preliminary injunction to enjoin the foreclosure sale set by

 10   United Lender, claiming by way of the Declaration of Anh Thy Song Nguyen dated 01/22/2020

 11   (“Nguyen Decl.”) that it would be wrongful to treat the loan of the Lender Defendants separately

 12   from the Zucaro Defendants’ purchase of the Property from Plaintiff. (See Declaration of

 13   Maurice Wainer [“Wainer Decl.”], ¶¶ 2-6, and Request for Judicial Notice [“RJN”].) Because

 14   Plaintiff has alleged that the Lender Defendants are mere agents of the Zucaro Defendants, and

 15   because the Zucaro Defendants and Plaintiff agreed in the California Residential Purchase

 16   Agreement and Joint Escrow Instructions (“RPA”) (attached as Exhibit “A” to both the FAC and

 17   the Nguyen Decl.) to submit “any dispute or claim in law or equity arising between them out of

 18   [the RPA] or any resulting transaction” to binding arbitration, the Lender Defendants, as is their

 19   right, move to compel Plaintiff and the other parties in this Action to arbitrate the entirety of this

 20   dispute. To date, Plaintiff has refused to submit its claims with the Lender Defendants, or anyone

 21   else, to binding arbitration. (Wainer Decl., ¶¶ 2-6; Exh. 5)

 22                                               II. Argument

 23   A.      The Arbitration Provision Is Legal and Fully Enforceable.

 24           One of the fundamental purposes of any arbitration provision is to provide an efficient

 25   and speedy proceeding to resolve disputes arising from the agreement. In light of the strong

 26   public policy in favor of arbitration, the dispute between Plaintiff and Defendants should be

 27   ordered into binding arbitration in accordance with the arbitration provision set forth in the RPA

 28   and the applicable law. The at issue Arbitration clause reads, in pertinent part, as follows:
                                                        2

           MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO732
                                       STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                              Exhibit 52-73 Page 26 of 434


  1                  ARBITRATION OF DISPUTES:
                     The Parties agree that any dispute or claim in Law or equity arising between
  2                  them out of this Agreement or any resulting transaction, which Is not settled
                     through mediation, shall be decided by neutral, binding arbitration. The
  3                  Parties also agree to arbitrate any disputes or claims with Broker(s), who, in
                     writing, agree to such arbitration prior to, or within a reasonable time after,
  4                  the dispute or claim is presented to the Broker. The arbitrator shall be a
                     retired judge or Justice, or an attorney with at least 5 years of residential real
  5                  estate Law experience, unless the parties mutually agree to a different
                     arbitrator. The Parties shall have the right to discovery In accordance with
  6                  Code of Civil Procedure §1283.05. *** Enforcement of this agreement to
                     arbitrate shall be governed by the Federal Arbitration Act. Exclusions from
  7                  this arbitration agreement are specified in paragraph 22C.
                            “NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE
  8                  AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE
                     MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’
  9                  PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED
                     BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU
 10                  MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT
                     OR JURY TRIAL. *** IF YOU REFUSE TO SUBMIT TO ARBITRATION
 11                  AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED
                     TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA
 12                  CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
                     ARBITRATION PROVISION IS VOLUNTARY.” ***
 13                  [Buyer's Initials _ __ / Seller's Initials / _____]

 14   (Emphasis in original.) (See RPA, Exh. A to both FAC and Nguyen Decl., at p. 8, ¶ 22(B).)

 15           The Plaintiff placed its initials next to the Arbitration clause, acknowledging its

 16   agreement to submit (or be compelled to submit) disputes to arbitration. (Ibid.) Because of the

 17   public policy favoring the enforceability of arbitration agreements, any doubts as to the validity

 18   of any defense to enforceability of an arbitration agreement will be resolved against the party

 19   asserting the defense. (Ericksen, Arbuthnot, McCarthy, Kearney & Walsh, Inc. v. 100 Oak Street

 20   (1983) 35 Cal.3d 312, 320 [arbitration clauses are to be liberally construed in favor of

 21   arbitration].) The moving party bears the burden to establish an arbitration provision exists, and

 22   Movants have done that here. (Rosenthal v. Great Western Fin. Securities Corp. (1996) 14

 23   Cal.4th 394, 413-14.) The party opposing arbitration bears the burden of proving that the

 24   arbitration provision is unenforceable. (Ibid.)

 25   B.      This Court Should Compel Arbitration Based on the Clear and Unambiguous

 26           Language Set Forth in the RPA.

 27           Plaintiff cannot dispute it has alleged all of the Lender Defendants are agents of all other

 28   Defendants. In, the operative FAC, as in the initial Complaint, Plaintiff alleges that:
                                                        3

           MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO733
                                       STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                               Exhibit 52-73 Page 27 of 434


  1                   “United Lender, Shawn Ahdoot, Albe1i Ahdoot, Zucaro, Helping Others
                      International, Western Fidelity, Spear, American Financial, and Does 1 through
  2                   100, inclusive (hereinafter collectively referred to as "Defendants"), were at all
                      times relevant herein the principal, partner, co-venturer, agent, servant, employee,
  3                   or co-conspirator of each of the remaining co-defendants, and knowingly engaged
                      in the acts and omissions alleged herein with permission and consent of each other
  4                   co-defendant and acted within the course and scope of such partnership, agency,
                      venture. employment or conspiracy.” (Emphasis added.) (FAC, ¶ 12, 5:3-9.)
  5
  6           Because Plaintiff has alleged the Lender Defendants are agents of the Zucaro Defendants,

  7   and the Zucaro Defendants are parties to an RPA with a provision for arbitration of disputes,

  8   Plaintiff’s claims against the Lender Defendants are subject to arbitration. See, e.g., Westra v.

  9   Marcus & Millichap Real Estate Inv. Brokerage Co., Inc. (2005) 129 Cal.App.4th 759, 761

 10   [allowed “certain present or former employees” of the broker to enforce an arbitration clause

 11   under agency principles]; Nguyen v. Tran (2007) 157 Cal.App.4th 1032, 1034-1035 [corporate-

 12   broker and its individual employee permitted to enforce the RPA-clause against the buyer-

 13   plaintiff “as agents of one of the parties [i.e., the buyer] to the agreement.”).

 14           Plaintiff will presumably contend agency principles do not apply here because it also

 15   alleges the Lender Defendants are knowing, direct participants in unlawful conduct. However,

 16   agent-defendants are routinely accused of directly participating in unlawful conduct and may still

 17   compel arbitration under agency principles. (See, e.g., Nguyen, supra, 157 Cal.App.4th at 1039

 18   [alleged failure to disclose]; Westra, supra, 129 Cal.App.4th at pp. 762, 766 [alleged fraud];

 19   Thomas v. Westlake (2012) 204 Cal.App.4th 605, 610 [alleging conspiracy to churn investment]).

 20           Here, Plaintiff chose to include agency allegations in its initial Complaint and FAC, and

 21   the Plaintiff is now “bound by the legal consequences of [its] allegations.” As such, the Lender

 22   Defendants are permitted to compel arbitration. (Thomas, supra, 204 Cal.App.4th at 614-615).

 23           Further, Plaintiff has made allegations suggesting that Lender Defendants are also third

 24   party beneficiaries of the RPA. (See FAC, ¶ 24, at 10:23-35: “No legitimate lender would loan to

 25   a buyer . . . unless the lender is participating in a fraudulent scheme to steal . . . the real

 26   property.”) In Keller v. Kashani (1990) 220 Cal. App. 3d 322, the court recognized that a general

 27   partner is logically a beneficiary of any agreement entered into on behalf of the partnership, and

 28   permitted the general partner to compel arbitration. See, also, Westra, supra, 129 Cal.App.4th at
                                                          4

         MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
           COMPEL ARBITRATION AND TO734
                                     STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                              Exhibit 52-73 Page 28 of 434


  1   p. 763, where the court recognized the third party beneficiary argument of a broker and its

  2   employees under an RPA was “arguably correct, but moot” because arbitration was compelled

  3   [on different grounds] on agency principles. (Brackets added.) (Id.; see also Nguyen, supra, 157

  4   Cal.App.4th at 1037 [recognizing third party beneficiary exception in context of RPA ]). Even if

  5   the third party beneficiary exception is limited to partners (or officers) of an arbitral party (and it

  6   is not), Plaintiff has also alleged that the Lender Defendants are partners of Zucaro and Helping

  7   Others (FAC, ¶ 12, at 5:3-9), such that this case falls squarely within the holding of Keller, supra

  8   (“As an agent and beneficiary of the partnership, to require him to be a party to the arbitration is

  9   inconsistent with what the last Justices Raymond Peters and Matthew Tobriner labeled a ‘strong

 10   public policy in favor of arbitrations’.” Accordingly, the Lender Defendants may also compel

 11   arbitration as alleged third party beneficiaries.

 12   C.      Whether Agents or Third Party Beneficiaries, Non-Signatory Defendants May

 13           Compel Arbitration Based On Equitable Estoppel.

 14           Here the Plaintiff contends that the RPA is the central document governing the

 15   relationship among the many Defendants working to consummate the real estate transaction and

 16   that the separate loan transactions cannot and must not be viewed separately. Plaintiff has alleged

 17   and argued that the rights and obligations of the parties depend on and are inextricably

 18   intertwined with the obligations imposed by the RPA.

 19           Indeed, to obtain its preliminary injunction Plaintiff alleged and argued the Lender

 20   Defendants acted within the course and scope of a venture with the Zucaro Defendants. (See

 21   RJN, Exh. 3, Nguyen Decl..) Accordingly, based on equitable estoppel the Lender Defendants are

 22   entitled to compel arbitration, because in arguing against separate consideration of the Lender

 23   Defendants’ loan agreements, Plaintiff has both explicitly and implicitly argued that “the causes

 24   of action against the non- signatory [Lender Defendants]” are ‘intimately founded in and

 25   intertwined’ with the underlying contract obligations” (Garcia v. Pexco, LLC (2017) 11 Cal.

 26   App. 5th 782, 786, review denied (Aug. 23, 2017) and therefore “the claims [against the

 27   non-signatory Lender Defendants] are ‘based on the same facts and are inherently inseparable’

 28   from the arbitrable claims against signatory defendants.” (Id.). It cannot be disputed that the
                                                          5

           MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO735
                                       STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 29 of 434


  1   entirety of Plaintiff’s request for injunctive relief was framed on the basis that its claims to

  2   enjoin the Lender Defendants’ foreclosure “relies on,”“depends on” or “arises from” the RPA

  3   and the events surrounding the execution of the RPA such that (according to Plaintiff) there is a

  4   straight and continuous nexus between the RPA and the First Deed of Trust.

  5          Plaintiff cannot accept the benefit of the argument that the Lender Defendants are agents

  6   while not accepting the burden of that allegation. When nonsignatories seek to compel arbitration

  7   against a signatory, equitable estoppel prevents a signatory from taking the benefits of the terms

  8   and obligations of a contract without the burden of the arbitration provision. This doctrine,

  9   discussed in Goldman v. KPMG, LLP (2009) 173 Cal.App.4th 209, prevents signatories alleging

 10   concerted misconduct among signatories and nonsignatories from naming nonsignatories to

 11   avoid arbitration altogether. (Goldman, supra, 173 Cal.App.4th at p. 221 [the “purpose[] of the

 12   doctrine [is] to prevent a party from using the terms or obligations of an agreement as the basis

 13   for his claims against a nonsignatory, while at the same time refusing to arbitrate with the

 14   nonsignatory under another clause of that same agreement”]; Metalclad Corp. v. Ventana

 15   Environmental Organizational Partnership (2003) 109 Cal.App.4th 1705, 1713 [equitable

 16   estoppel applies “when a party has signed an agreement to arbitrate but attempts to avoid

 17   arbitration by suing nonsignatory defendants”]; see generally 19 Witkin Sum. Cal. Law (11th ed.

 18   2017), Equity, § 212.) See Thomas v. Westlake (2012) 204 Cal. App. 4th 605, 614., where the

 19   Court compelled arbitration, when the movants were [like in this case] non-signatories to the

 20   arbitration agreement, and the claims were based on breach of fiduciary duty, negligence, and

 21   fraud, among others, and the Plaintiff had alleged agency in the FAC. (Thomas v. Westlake,

 22   supra, 204 Cal. App. 4th 605, 614.)

 23          In California, the standard for whether a nonsignatory may enforce an arbitration clause

 24   based on equitable estoppel is whether the claims against the nonsignatory are dependent on or

 25   inextricably intertwined with the contractual obligations of the agreement containing the

 26   arbitration clause. (See, e.g., Goldman, supra, 173 Cal.App.4th at pp. 229-230 [“equitable

 27   estoppel applies only if plaintiffs’ claims against the nonsignatory are dependent upon, or

 28   inextricably bound up with, the obligations imposed by the contract plaintiff has signed with the
                                                        6

         MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
           COMPEL ARBITRATION AND TO736
                                     STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 30 of 434


  1   signatory defendant”]; Boucher v. Alliance Title (2005), 127 Cal.App.4th 262, at pp. 271-272

  2   [equitable estoppel applies “when the causes of action against the nonsignatory are ‘intimately

  3   founded in and intertwined’ with the underlying contract obligations”]; see also JSM Tuscany,

  4   LLC v. Superior Court (2011) 193 Cal.App.4th 1222, 1228; Rowe v. Exline (2007) 153 Cal. App.

  5   4th 1276, 1287.)

  6          Because Plaintiff has already alleged the reason to enjoin the foreclosure sale of the

  7   Lender Defendants is ultimately based on the real estate purchase itself, Plaintiff’s claims depend

  8   on the obligations imposed by the RPA. The Plaintiff has argued it is the RPA itself that forms

  9   the basis for the arrangement among the buyer, seller, broker, agents, and lenders. The FAC

 10   identifies and specifies directives to the Zucaro Defendants from the Lender Defendants and also

 11   addresses the compensation to be paid. Paragraphs 23 and 24 of the operative FAC read, in

 12   pertinent part, as follows:

 13                  [23.] Since being notified of the trustee's sale set for January 27, 2020 on the
                     First Deed of Trust, Plaintiff discovered the beneficiary under the First Deed of
 14                  Trust, United Lender, sent a letter to a broker for a repotted $30,000 unsecured
                     loan to Zucaro and Helping Others International, stating Zucaro and Helping
 15                  Others were current on the loan secured by the First Deed of Trust. *** This letter
                     [Exh. “H”] was sent by United Lender to assist Zucaro and Helping Others
 16                  International in obtaining a reported $30,000 unsecured loan.

 17                  [24.] *** . . . Helping Others International (and Zucaro) acts as the buyer, the
                     sellers take a note secured by a second deed of trust, Helping Others International
 18                  (and Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot,
                     Albert Ahdoot (or an entity related to these Defendants) and secured by the first
 19                  deed of trust, and the beneficiary under the first deed of trust initiates foreclosure
                     proceedings through trustee Western Fidelity to eliminate junior lienholders,
 20                  including the beneficiary under the second deed of trust. Furthermore, American
                     Financial purportedly loaned $75,000 to Helping Others International and
 21                  obtained a third deed of trust in connection therewith on the real property located
                     in Agua Dulce referenced below. ***
 22
 23          Thus, according to the Plaintiff, the RPA is a necessary link. Without the link argued for

 24   by the Plaintiff, the foreclosure sale should not and could not have been enjoined and it is the

 25   Plaintiff who alleges there was interdependent conduct among the signatories and nonsignatories

 26   and that the claims against the nonsignatory Lender Defendants’ claims are derivative of those

 27   against the signatories. It is axiomatic that insofar as the Lender Defendants, but for the

 28   Plaintiff’s asserted liability and agreements of the Zucaro Defendants (see RJN, Exhs. 2, 3 & 4),
                                                        7

         MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
           COMPEL ARBITRATION AND TO737
                                     STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 31 of 434


  1   there could be no secondary liability of the Lender Defendants. Altogether, Plaintiff’s claims are

  2   thus inextricably bound up with the RPA’s obligations.

  3          Plaintiff will presumably argue that equitable estoppel does not apply because its claims

  4   against Lender Defendants are based not on contract law but on statutory violations and tort law.

  5   This logic “ignores the fact that a claim ‘”arising out of”’ contract does not need to be

  6   contractual” and also ignores Plaintiff is seeking to restore title in its name, rescind the RPA,

  7   with all its attendant terms, including subordination to a senior loan. (Garcia, supra, 11 Cal.

  8   App. 5th at p. 786, citing Coast Plaza Doctors Hospital v. Blue Cross of California (2000) 83

  9   Cal.App.4th 677, 686 [“It has long been the rule in California that a broadly worded arbitration

 10   clause, such as we have here, may extend to tort claims that may arise under or from the

 11   contractual relationship.”].) Thus, while the claims here against the Lender Defendants are not

 12   formally contractual, this Plaintiff must admit, its claims against the Lender Defendants “arise

 13   out of” the RPA contract. Thus, arbitration is available, as to all defendants – not just some.

 14   Accordingly, the circumstances here are the “sine qua non for application of equitable estoppel”

 15   under dependent upon, or founded in and inextricably intertwined with the underlying contractual

 16   obligations of the agreement containing the arbitration clause.” (Goldman, supra, 173

 17   Cal.App.4th at 217-18)

 18          To be clear, the Lender Defendants do not argue Plaintiff and the other defendants must

 19   arbitrate because Plaintiff alleges a “conspiracy” with a signatory. The claims against Movants

 20   are arbitrable because of the agency and/or third party relationship and/or equitable estoppel, and

 21   because the claims as they relate to the RPA, are the source or origin of the claims against the

 22   Lender Defendants. As Plaintiff must and has in fact argued, because the claims against the

 23   Lender Defendants are derivative of the claims against the Zucaro Defendants, they are

 24   necessarily based on the same facts and the RPA such that they are inherently inseparable from

 25   the claims against the Zucaro Defendants. (Richard B. LeVine, Inc. v. Higashi (2005) 131 Cal.

 26   App. 4th 566, 574 [aiding and abetting is a derivative claim]). Thus, Plaintiff’s allegations are

 27   more than just a cursory linking of Defendants through allegations of collusion; the claims are

 28   interdependent, and that Plaintiff to date has not distinguished between the Zucaro Defendants
                                                        8

         MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
           COMPEL ARBITRATION AND TO738
                                     STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 32 of 434


  1   and the Lender Defendants. Plaintiff’s own allegations serve to prove the various claims are

  2   inherently inseparable because the conduct alleged is two sides of the same coin. Plaintiff’s

  3   position is, the same evidence will support its attempt to try to prove each claim, against each

  4   defendant, and such evidence is the same, because it is on that basis Plaintiff has argued that the

  5   loan and sale transaction must each be rescinded based on the same facts and is not entitled to

  6   separate consideration.

  7   D.      United Lender‘s Merits Defense Cannot Preclude It from Enforcing Its Right to

  8           Arbitrate.

  9           The Lender Defendants cannot be forced to choose between enforcing a contractual right

 10   to arbitrate disputes or concede that they are, as Plaintiff has alleged, agents of the Zucaro

 11   Defendants or any of the other Defendants at this juncture. This is improper as a matter of logic

 12   and precedent. Adopting a view (that merits arguments constitute cause to deny a motion to

 13   compel arbitration) disregards California’s arbitration statute-Code of Civil Procedure section

 14   1281.2 – which requires only that Movant prove the existence of the arbitration agreement by the

 15   preponderance of the evidence. (Molecular Analytical Sys. v. Ciphergen Biosystems, Inc. (2010)

 16   186 Cal.App.4th 696, 705.) Furthermore, the Rules of Court do not impose such a cumbersome

 17   requirement on parties seeking to compel arbitration. (Cal. Rules of Court, rule 3.1330 [petitioner

 18   need only state the provision of the agreement and the paragraph that provides for arbitration.].

 19           In other words, all Movant needs to do is establish that the RPA agreement exists and that

 20   it is possible that the claims at issue were arbitrable. Movant has accomplished both of these

 21   tasks. To hold otherwise would unduly burden a party’s right to arbitration and contravene

 22   California (and federal) policy favoring contractual arbitration. (Code Civ. Proc., § 1281.2

 23   [section 1281.2, states that if a court determines that an agreement to arbitrate a controversy

 24   exists then it “shall order the petitioner and the respondent to arbitrate the controversy.”];

 25   Wagner Constr. Co. v. Pac. Mech. Corp. (2007) 41 Cal.4th 19, 25-26 [“Sections 1281 and

 26   1281.2, which govern petitions to compel arbitration, reflect a ‘strong public policy in favor of

 27   arbitration as a speedy and relatively inexpensive means of dispute resolution.’”]; Espejo v. So.

 28   Cal. Permanente Medical Group (2016) 246 Cal.App.4th 1047, at p. 1057, citation omitted
                                                        9

           MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO739
                                       STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 33 of 434


  1   [section 1281.2 “establishes ‘a summary proceeding’ for resolving . . . petitions to compel

  2   arbitration”].) At this stage of the proceedings Movants need not admit the underlying claims are

  3   meritorious and remains free to make those arguments in arbitration.” Any other position fails to

  4   comport with legislative intent or precedent favoring arbitration. (Coast Plaza Doctors Hosp. v.

  5   Blue Cross of California (2000) 83 Cal.App.4th 677, 686 as modified (Sept. 7, 2000)

  6   [“California law, like federal law, establishes a presumption in favor of arbitrability”]; Larkin v.

  7   Williams, Wooley, Cogswell, Nakazawa & Russell (1999) 76 Cal.App.4th 227, 230.)

  8   E.      High Threshold Required to Show Waiver.

  9           “Although a court may deny a petition to compel arbitration on the ground of waiver

 10   (Code Civ. Proc., § 1281.2, subd. (a)), waivers are not to be lightly inferred and the party seeking

 11   to establish a waiver bears a heavy burden of proof.” (St. Agnes Medical Center v. PacifiCare of

 12   Cal. (2003) 31 Cal.4th 1187, 1195.) In light of the significant hurdle a finding of waiver,

 13   California courts are loath to do so, even holding a “legal challenge to the validity of the

 14   [contract] is not inconsistent with an intent to invoke arbitration pursuant to that contract,” and

 15   does not “amount to a waiver of its contractual arbitration rights.” (Id. at p. 1200.)

 16   F.      Separate Loan Documents Under the Facts Present Is Not Good Cause to Justify

 17           Arbitration.

 18           Where several agreements are “closely connected in purpose,” “no unreasonable intrusion

 19   on the parties’ expectation occurs when all their disputes are subjected to an arbitration provision

 20   which appears in one of several interdependent documents.” (Marsch v. Williams (1994) 23 Cal.

 21   App. 4th 250, 256, citing Pioneer Take Out Corp v. Bhavsar (1989) 209 Cal. App. 3d at pp.

 22   1355-1358.) Accordingly, given the multitude of arbitrable issues in this case, the Court should

 23   order the arbitrable issues and disputes to arbitration.

 24   G.      Any Non-Arbitrable Claims Should Be Stayed Pursuant to Code of Civil Procedure

 25           Section 1281.4.

 26           Code of Civil Procedure section 1281.4 contains an unequivocal directive: a court “shall”

 27   stay any proceedings during the pendency of a petition to compel arbitration or during ongoing

 28   arbitration proceedings. Thus, if either the Lender Defendants or the Zucaro Defendants have
                                                        10

           MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO740
                                       STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 34 of 434


  1   demanded arbitration Plaintiff stands on thin legal grounds in contending that a stay is not

  2   necessary or that this Court has no authority to order such a stay.

  3                                             III. Conclusion

  4          For all of the foregoing reasons, this Court must compel arbitration based on the clear and

  5   plain arbitration clause language set forth in the RPA, which binds all parties to dispute

  6   underlying the at issue purchase and sale (and loan) transaction.

  7                                                 Respectfully submitted,

  8                                                 LAWRENCE C. MEYERSON,
                                                    A Professional Law Corporation
  9
 10
 11                                                 /s/ Lawrence C. Meyerson
      Dated: February 20, 2020              By:     _________________________________________
 12                                                 Lawrence C. Meyerson, Esq.

 13
                                                    SNIPPER, WAINER & MARKOFF
 14
 15
 16                                                 /s/ Maurice Wainer
      Dated: February 20, 2020              By:     _________________________________________
 17                                                 Maurice Wainer, Esq.

 18
                                                    Attorneys for Defendants
 19                                                 UNITED LENDER, LLC, a Nevada limited
                                                    liability company; SHAWN AHDOOT, an
 20                                                 individual; ALBERT A. AHDOOT, an individual

 21
 22
 23
 24
 25
 26
 27
 28
                                                       11

         MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’ PETITION TO
           COMPEL ARBITRATION AND TO741
                                     STAY ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 35 of 434




                    EXHIBIT 58
                                     742
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior   1-3 of Filed  07/17/20
                                                      California, County ofEntered  07/17/20 12:25:43
                                                                            Orange, 02/20/2020 06:25:36 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 70Exhibit - DAVID52-73      Page Clerk
                                                      H. YAMASAKI,   36 ofof434
                                                                              the Court By Sonya Wilson, Deputy Clerk.



            1   LAWRENCE C. MEYERSON (SBN 54136)
                A PROFESSIONAL LAW CORPORATION
            2   5521 Mission Rd., Ste 399
                Bonsall, CA 92003
            3   Telephone: (310) 827-3344
                Email: lcm@lcmplc.com
            4
                MAURICE WAINER (SBN 121678)
            5   SNIPPER WAINER & MARKOFF
                232 North Canon Drive
            6   Beverly Hills, CA 90210-5302
                Telephone: (310) 550-5770
            7   Email: mrwainer@swmfirm.com
            8   Attorneys for Defendants
                UNITED LENDER, LLC, a Nevada limited
            9   liability company; SHAWN AHDOOT, an
                individual; ALBERT A. AHDOOT, an individual
           10
           11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12               FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14   ANH THY SONG NGUYEN, TRUSTEE OF            )              Case No. 30-2020-01124778-CU-FR-CJC
                MOTHER NATURE TRUST,                       )
           15                                              )              Hon. Walter Schwarm, Judge Assigned for
                                    Plaintiff,             )              All Purposes, Department C19
           16                                              )
                vs.                                        )              DECLARATION OF MAURICE
           17                                              )              WAINER IN SUPPORT OF LENDER
                UNITED LENDER, LLC, a Nevada limited       )              DEFENDANTS’ PETITION TO
           18   liability company; SHAWN AHDOOT, an        )              COMPEL ARBITRATION AND TO
                individual; ALBERT A. AHDOOT, an           )              STAY ACTION PENDING AWARD OF
           19   individual; MEGAN E. ZUCARO, an            )              ARBITRATOR
                individual; HELPING OTHERS                 )
           20   INTERNATIONAL, LLC, a Delaware limited )                  [Filed concurrently with Notice of Petition;
                liability company; WESTERN FIDELITY        )              Memorandum of Points & Authorities;
           21   ASSOCIATES, LLC, a California limited      )              Request for Judicial Notice; and Proof of
                liability company, dba WESTERN FIDELITY )                 Service]
           22   TRUSTEES; JOHN B. SPEAR, an individual; )
                AMERICAN FINANCIAL CENTER, INC., a )                      DATE: June 30, 2020
           23   California corporation; and DOES 1 through )              TIME: 1:30 p.m.
                100, inclusive,                            )              DEPT: C19
           24                                              )
                                    Defendants.            )              RES. NO.: 73228533
           25                                              )
                ______________________________________ )                  Action filed: 01/15/2020
           26
           27
           28
                                                                    1

                  DECLARATION OF MAURICE WAINER IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
                     COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR
                                                          743
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                              Exhibit 52-73 Page 37 of 434


  1           I, Maurice Wainer, declare:

  2           1.      I am an attorney at law admitted to practice before all courts of the State of

  3   California. I am a partner in the firm of Snipper, Wainer & Markoff, one of the attorneys for the

  4   Defendants UNITED LENDER, LLC, a Nevada limited liability company, SHAWN AHDOOT,

  5   an individual, and ALBERT A. AHDOOT, an individual (collectively, the “Lender Defendants”).

  6           2.      I have personal knowledge of the matters set forth herein, except as to those

  7   matters stated on information and belief and as to those matters I believe them to be true. If

  8   called upon as a witness I could and would competently testify to the matters declared herein.

  9           3.      I make this declaration in support of the Lender Defendants’ Petition to Compel

 10   Arbitration and to Stay Action Pending Award of Arbitrator (the “Petition”).

 11           4.      On February 13, 2020, I sent a letter, a true and correct copy of which is attached

 12   hereto as Exhibit “5” and incorporated herein by reference, via email and U.S. mail, to Andrew

 13   A. Smits, Esq., of the Law Offices of Andrew A. Smits, counsel for Plaintiff ANH THY SONG

 14   NGUYEN, TRUSTEE OF MOTHER NATURE TRUST (“Plaintiff”) in this action, requesting

 15   that Plaintiff agree to arbitrate its claims as more fully set forth in the attached letter (Exh. 3).

 16           5.      The February 13, 2020 letter (Exh. 3) requests Mr. Smits, as time is of the

 17   essence, to respond by no later than close of business, Tuesday, February 18, 2020.

 18           6.      No response from Mr. Smits or his office was received by this declarant on or

 19   before February 18, 2020, or as of the date of this declaration.

 20           I declare under penalty of perjury under the laws of the State of California that the

 21   foregoing is true and correct and that this declaration was executed on February 20, 2020, at

 22   Beverly Hills, California.

 23
 24                                                   /s/ Maurice Wainer
                                                      ______________________________________
 25                                                   Maurice Wainer

 26
 27
 28
                                                          2

       DECLARATION OF MAURICE WAINER IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
          COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR
                                                744
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 38 of 434

                        EXHIBIT “5”




                        EXHIBIT “5”
                                     745
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 39 of 434




                                     746
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 40 of 434




                                     747
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 41 of 434




                                     748
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 42 of 434




                    EXHIBIT 59
                                     749
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior   1-3 of Filed  07/17/20
                                                      California, County ofEntered  07/17/20 12:25:43
                                                                            Orange, 02/20/2020 06:25:36 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 72Exhibit - DAVID52-73      Page Clerk
                                                      H. YAMASAKI,   43 ofof434
                                                                              the Court By Sonya Wilson, Deputy Clerk.



            1   LAWRENCE C. MEYERSON (SBN 54136)
                A PROFESSIONAL LAW CORPORATION
            2   5521 Mission Rd., Ste 399
                Bonsall, CA 92003
            3   Telephone: (310) 827-3344
                Email: 
            4
                MAURICE WAINER (SBN 121678)
            5   SNIPPER WAINER & MARKOFF
                232 North Canon Drive
            6   Beverly Hills, CA 90210-5302
                Telephone: (310) 550-5770
            7   Email: 
            8   Attorneys for Defendants
                UNITED LENDER, LLC, a Nevada limited
            9   liability company; SHAWN AHDOOT, an
                individual; ALBERT A. AHDOOT, an individual
           10
           11                                               
           12                                E – CENTRAL JUSTICE CENTER
           13
           14   ANH THY SONG NGUYEN, TRUSTEE OF            )              Case No. 30-2020-01124778-CU-FR-CJC
                MOTHER NATURE TRUST,                       )
           15                                              )              Hon. Walter Schwarm, Judge Assigned for
                                    Plaintiff,             )              All Purposes, Department C19
           16                                              )
                vs.                                        )                   
           17                                              )                 
                UNITED LENDER, LLC, a Nevada limited       )              ENDANTS’ P 
           18   liability company; SHAWN AHDOOT, an        )                 
                individual; ALBERT A. AHDOOT, an           )                  
           19   individual; MEGAN E. ZUCARO, an            )              
                individual; HELPING OTHERS                 )
           20   INTERNATIONAL, LLC, a Delaware limited )                       
                liability company; WESTERN FIDELITY        )                  
           21   ASSOCIATES, LLC, a California limited      )                 
                                                                                                        
                liability company, dba WESTERN FIDELITY )                  
           22   TRUSTEES; JOHN B. SPEAR, an individual; )
                AMERICAN FINANCIAL CENTER, INC., a )                      DATE: June 30, 2020
           23   California corporation; and DOES 1 through )              TIME: 1:30 p.m.
                100, inclusive,                            )              DEPT: C19
           24                                              )
                                                           )                
           25                       Defendants.            )
                ______________________________________ )                  Action filed: 01/15/2020
           26
           27
           28
                                                                    1

                              F LENDER DEFENDANTS’ PETITIO 
                                                   750
                                                     
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Exhibit 52-73 Page 44 of 434


  1          Defendants UNITED LENDER, LLC, a Nevada limited liability company, SHAWN

  2   AHDOOT, an individual, and ALBERT A. AHDOOT, an individual (collectively, the “Lender

  3   Defendants”) hereby request this Court to take judicial notice of the following documents, in

  4   support of their Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator

  5   (the “Petition”) in the above-entitled action, as follows:

  6   Exhibit “1”: FIRST AMENDED COMPLAINT, FIRST AMENDED COMPLAINT FOR

  7                  DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF BASED ON:

  8                  (1I) WRONGFUL FORECLOSURE - FRAUD; (2) FRAUD AND DECEIT -

  9                  INTENTIONAL MISREPRESENTATION; (3) NEGLIGENCE; (4) BREACH

 10                  OF CONTRACT; (5) RELIEF RASF.1) ON RESCISSION OF CONTRACT;

 11                  (6) QUIETING TITLE; (7) CANCELLATION OF WRITTEN INSTRUMENTS;

 12                  (8) DECLARATORY RELIEF; AND (9) UNFAIR BUSINESS PRACTICES

 13                  VIOLATION OF BUS. & PROF. CODE SECTION 17200, ET SEQ.,

 14                  dated on or about 01/22/2020;

 15   Exhibit “2”: EX PARTE APPLICATION OF PLAINTIFF ANH THY SONG NGUYEN,

 16                  TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY

 17                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:

 18                  PRELIMINARY INJUNCTION; AND MEMORANDUM OF POINTS AND

 19                  AUTHORITIES IN SUPPORT THEREOF, dated 01/22/2020 ( ROA # 23);

 20   Exhibit “3”: DECLARATION OF ANH THY SONG NGUYEN IN SUPPORT OF EX

 21                  PARTE APPLICATION OF PLAINTIFF ANH THY SONG NGUYEN,

 22                  TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY

 23                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:

 24                  PRELIMINARY INJUNCTION, dated 01/22/2020 (ROA # 23).

 25   Exhibit “4”: NOTICE OF ENTRY OF JUDGMENT OR ORDER, dated on or about

 26                  02/12/2020, including attached ORDER GRANTING PLAINTIFF'S MOTION

 27                  FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION,

 28                  issued 02/11/2020.
                                                        2

                   F LENDER DEFENDANTS’ PETITIO 
                                        751
                                          
Case 1:20-ap-01070-VK     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43    Desc
                           Exhibit 52-73 Page 45 of 434


  1                                         LAWRENCE C. MEYERSON,
                                            A Professional Law Corporation
  2
  3
  4                                            
      Dated: February 20, 2020        By:   _________________________________________
  5                                         Lawrence C. Meyerson, Esq.

  6
                                            SNIPPER, WAINER & MARKOFF
  7
  8
  9                                           
                                                        
      Dated: February 20, 2020        By:   _________________________________________
 10                                         Maurice Wainer, Esq.

 11                                         Attorneys for Defendants
                                            UNITED LENDER, LLC, a Nevada limited
 12                                         liability company; SHAWN AHDOOT, an
                                            individual; ALBERT A. AHDOOT, an individual
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3

                  F LENDER DEFENDANTS’ PETITIO 
                                       752
                                         
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 46 of 434

                        EXHIBIT “1”




                        EXHIBIT “1”
                                     753
                       Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                                                                   Exhibit 52-73 Page 47 of 434



                                        Andrew A. Smits (State Bar No. 146659)
                                        Law Offices of Andrew A. Smits
                                    2   36 Executive Park, Suite 160
                                        Irvine, California 92614-4794
                                    3   Telephone: (949) 833-1025
                                        Email:       asmits@smits-law.com
                                    4
                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                                    5   Trustee of Mother Nature Trnst

                                   6
                                    7
                                    8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                   9                 FOR THE COUNTY OF ORANGE, CENTRAL JUST ICE CENTER

                                   10

                                   11   ANH TI IY SONG NGUYEN, TRUSTEE OF                      Case No.: 30-2020-01124778-CU-FR-CJC
                                        MOTHER NATURE TR UST,                                  Assigned to: Judge Walter Schwarm
                                   12                                                                       Dept. C19
                                                                  Plaintiff,
                                   13                                                          FIRST AMENDED COMPLAINT FOR
                                                     VS.                                       DAMAGES AND EQUITABLE AND
                                   14                                                          INJUNCTIVE RELIEF BASED ON:

                                   15   UNITED LENDER, LLC, a Nevada limited                   (I) WRONGFUL FORECLOSURE -
                                        liability company; SHAWN AHDOOT, an                        FRAUD;
                                   16   individual; ALBERT A. AHDOOT, an
                                        individual; MEGAN E. 1/.UCARO. an                      (2) FRAUD AND DECEIT -
                                   17   individual; HELPING OTHERS                                INTENTIONAL
                                        INTERNATIONAL, LLC, a Delaware                            MISREPRESENTATION;
                                   18   Limited liability company; WESTERN
                                        FIDELITY ASSOCIATES. LLC, a California                 (3) NEGLIGENCE;
                                   19
                                        limited liability company, dba WESTERN
                                        FIDELITY TRUSTEES; JOHN B. SPEAR,                      (4) BREAC H OF CONTRACT;
                                        an individual; AMERICAN FINANCIAL
                               20       CENTER, INC., a California corporation; all            (5) RELIEF RASF.1) ON RESCISSION
                                        other persons unknown, claiming any legal or               OF CONTRACT;
                               21       equitable right, title, estate, lien, or interest in
                                        the property described in the complaint                (6) QUIETING TITLE;
                               22       adverse to Plaintiff's title, or any cloud upon
                                        Plaintiff's title thereto; and DOES I through          (7) CANCELLATION OF WRITTEN
                               23       I 00, inclusive.                                           INSTRUMENTS;
                                   24                            Defendants.                   (8) DECLARATORY RELIEF; AND

                                   25                                                          (9) UNFAIR BUSI NESS PRACTICES -
                                                                                                  VIOLAT ION OF BUS. & PROF.
                                   26                                                             CODE SECTION 17200, ET SF-Q.

                                   27                                                          DEMAND FOR JURY TRIAL

                                   28
Lw, ()(Ill; I C'-It ,\\Ull.'4 A. Sinn
                                        - -- - - -- ------ - - Case filed: January 15, 2020
         l(l. L \ ~ lfl\c: r .ul:
             ~UI\C! 1(,0
   ln\lK: NifNnu 'l'2fil -l .J79~
                               0


    Tclcr'IIOII<' ("'9J&l l lul:J
                           0
                                           FIRST AMENDED COMPLAINT FOR DAMAGES AND EQU ITABLE AND INJUNCTIVE RELIEF; AND
  t~UfllllJ.ll . . ..f,l;r.t. t8CI
                                                                      DEMAND FOR JURY TRIAL
                                                                                      754
                          Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                Exhibit 52-73 Page 48 of 434




                                              Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), alleges on
                                   2
                                       information and belief against defendants United Lender, LLC, Shawn Ahdoot, Albert A. Ahdoot,
                                   3
                                       Megan E. Zucaro, Helping Others International, LLC, Western Fidelity Associates, LLC, dba
                                   4
                                       Western Fidelity Trustees, John B. Spear, American Financial Center, Inc., all other persons
                                   5
                                       unknown, claiming any legal or equitable right, title, estate, lien, or interest in the property
                                   6
                                       described in the complaint adverse to Plaintiff's title, or any cloud upon Plaintiffs title thereto;
                                   7
                                       and Does I through 100, inclusive as follows:
                                   8
                                                                          GENERAL ALLEGATIONS
                                   9
                                       The Plaintiff And The Subject Propertv
                                  10
                                               1.     Plaintiff Anh Thy Song Nguyen ("Plaintiff') is an individual and the Trustee of
                                  11
                                       Mother Nature Trust. Plaintiff has resided in the County of Orange, State of California at all
                                  12
                                       times relevant to this action. Plaintiff is and was the seller of residential real property known as
                                  13
                                       6475 Marigayle Circle, Huntington Beach, California 92648 with assessor' s parcel number
                                  14
                                       ("APN") 110-511-04 that is the subject of this action ("Subject Property"). The Subject Property
                                  15
                                       has the following legal description:
                                  16
                                              "THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
                                  17
                                              HUNTINGTON BEACH, TN THE COUNTY OF ORANGE, STATE OF CALIFORNIA,
                                  18
                                              AND IS DESCRIBED AS FOLLOWS:
                                  19

                                  20
                                              LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY
                                  21
                                              OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN
                                  22
                                              BOOK 835 OF MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF
                                  23
                                              ORANGE COUNTY.
                                  24
                                  25
                                               EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
                                  26
                                               SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF
                                  27
                                               SAID PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN
                                  28
       J(, ~..;...c:ulh~ Po11I.
                                                                                         2
            $1111.: 160
11,11.c, C11hrQ,miJ 9l61J.,1794
 Tclqihcri;: i'H'J) ltl1-IO:S             FIRST AMENDED COMPLAINT POR DAMAGES AND EQUITABLE AND INJUNCTIVE RBLIEF; AND
£ ~ "111 MtliliiUn1t1,;.t..,\ ~o m
                                                                     DEMAND FOR JURY TRIAL
                                                                                  755
                             Case 1:20-ap-01070-VK           Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                              Exhibit 52-73 Page 49 of 434



                                            DEEDS OF RECORD.

                               2
                               3            APN: 110-511-04"

                               4     The Defendants

                               5            2.      United Lender, LLC, a Nevada limited liability company ("United Lender"), has a

                               6     business office located at 3635 S. Fort Apache Road, Suite 200-20, Las Vegas, Nevada 89147.

                               7     United Lender purports to be the beneficiary under a first deed of trust on the Subject Property.

                               8     United Lender engaged in or participated in the acts and omissions alleged below.

                               9            3.      Shawn Ahdoot is an individual whose usual place of business is 3635 S. Fort

                              10     Apache Road, Suite 200-20, Las Vegas, Nevada 89147. Shawn Ahdoot is a president, principal,

                              11     agent, and alter ego of United Lender. Shawn Ahdoot engaged in or participated in the acts and

                              12     omissions alleged below.

                              13            4.      Albert A. Ahdoot (''Albert Ahdoot") is an individual whose usual place of

                              14     business is 3635 S. Fort Apache Road , Suite 200-20, Las Vegas, Nevada 89147. Albert Ahdoot

                              15     is a manager, principal, agent and alter ego of United Lender. Albert Ahdoot engaged in or

                              16     participated in the acts and omissions alleged below.

                              17            5.      Megan E. Zucaro ("Zucaro") is an individual who resides in the County of Los

                              18     Angeles, State of California. Zucaro is a manager, principal, agent, and alter ego of defendant

                              19     Helping Others International. LLC. a De laware limited liability company (identified below), who

                              20     is and was the purpo1ted buyer of the Subject Property. Zucaro is also a licensed real estate

                              21     salesperson with a mailing address of 468 N. Camden Drive, Suite 201, Beverly Hills, California

                              22     902 I 0. Zucaro's responsible broker is defendant John B. Spear identified below. Zucaro engaged

                              23     in or participated in the acts and omissions alleged below.

                              24            6.      Helping Others International, LLC, a Delaware limited liability company ("Helping

                              25     Others International"), has a business office located at 4110 Vanetta Place, Los Angeles,

                              26     California 91604. Helping Others [nternational is and was the buyer of the Subject Property and is

                              27     the trustor or debtor under the first deed of trust on the Subject Property. Helping Others

                              28     International engaged in or participated in the acts and omissions alleged below.
LA.1l'Oincum A,,nktw A, St.1111
        lG Exca1ti\c P;iric
                                                                                      3
             S1,uu: l(,ii)
  11,ioc C:1l1fmm., ?l(,IJ -~7').I
   Tc<l,!phOltt.!" (•}i9) ,,J.lflU      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Em:111· :w111~11i:iu1u-L1" rum
                                                                   DEMAND FOR JURY TRIAL
                                                                               756
                      Case 1:20-ap-01070-VK                  Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                              Exhibit 52-73 Page 50 of 434



                                             7.      Western Fidelity Associates, LLC, a California limited liability company, dba

                             2      Western Fidelity Trustees ("Western Fidelity"), has a business office located at 1222 Crenshaw

                             3      Boulevard, Suite "B," Torrance, California 90501. Western Fidelity is the trustee under the first

                             4      deed of trust on the Subject Property and has recorded a Notice of Trustee's Sale with a date of

                             5      sale set for January 27, 2020 at the Orange County Superior Court, Central Justice Center.

                             6      Western Fidelity engaged in or participated in the acts and omissions alleged below.

                             7               8.      John B. Spear ("Spear") is an individual and a licensed real estate broker whose

                             8      office mailing address is 4959 Palo Verde Street, Suite 205C, Montclair, California 91763. Spear

                             9      is the responsible broker for Zucaro. Spear engaged in or participated in the acts and omissions

                           10       alleged below.

                           11                9.      American Financial Center, Inc., a California corporation ("American Financial"),

                           12       has its business office located at 14930 Ventura Boulevard, Suite 320, Sherman Oaks, California

                           13       91430. American Financial purports to be the beneficiary under the third deed of trust on the

                           14       Subject Property. American Financial engaged in or participated in the acts and omissions alleged
                           15       below.

                           16                10.     The Defendants herein named as "all other persons unknown, claiming any legal

                           17       or equitable right, title, estate, lien, or interest in the property described in the complaint adverse to

                           18       Plaintiffs title, or any cloud upon Plaintiff's title thereto" (hereinafter sometimes referred to as

                           19       "the unknown defendants") are unknown to Plaintiff. The unknown defendants, and each of them,
                          20        claim some right, title, estate, lien, or interest in the Subject Property adverse to Plaintifr s interest;

                          21        and their claims, and each of them, constitute a cloud on Plaintiffs title to the Subject Property.

                          22        Doe Defendants

                          23                 11.     The true names and capacities of those defendants, whether individual, corporate,

                          24        associate, or otherwise, sued herein as Does 1 through 100, inclusive, are unknown to Plaintiff,

                          25        who therefore sues such defendants by such fictitious names. Plaintiff will seek leave of court to

                          26        amend this Complaint to show the true names and capacities of these defendants when such

                           27       information is ascertained. Plaintiff is informed and believes and thereon alleges that each of the

                          28        defendants designated herein as a Doe defendant is legally responsible in some manner for the
      ]6 E:-.:c,;uLhe P.ul
                                                                                       4
            Su.ilc 160
lm 1tc. Cal!fomfa 92M -!•-U?J
 Tckflhol\i:: (9-19) lU) •IOJ.$        FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
U1n1il~11s111i1~~ .snli1.s-bw com
                                                                  DEMAND FOR JURY TRIAL
                                                                                757
                             Case 1:20-ap-01070-VK                          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                             Exhibit 52-73 Page 51 of 434



                                                 events, happenings and damages alleged herein.

                                      2          Defendants Are Agents Of Each Other And Co-conspirators

                                      3                  12.     United Lender, Shawn Ahdoot, Albe1i Ahdoot, Zucaro, Helping Others

                                      4          International, Western Fidelity, Spear, American Financial, and Does I through I 00, inclusive

                                      5          (hereinafter collectively referred to as "Defendants"), were at all times relevant herein the

                                      6          principal, partner, co-venturer, agent, servant, employee, or co-conspirator of each of the

                                      7          remaining co-defendants, and knowingly engaged in the acts and omissions alleged herein with

                                      8          permission and consent of each other co-defendant and acted within the course and scope of such

                                      9          partnership, agency, venture. employment or conspiracy.

                                   IO            United Lender Is The Alter Ego Of Shawn Abdoot And Albert Ahdoot

                                   11                    13.    There exists, and at all times herein mentioned there ex.isled, a unity of interest and

                                   12            ownership between Shawn Ahdoot and Albe1i Ahdoot, on the one hand, and United Lender, on the

                                   13            other hand, such that any individuality and separateness among Shawn Ahdoot, Albert Ahdoot and

                                   14            United Lender has ceased. In this regard. Plaintiff is informed and believes that:

                                   15                           a.      There is identical equitable or common ownership in United Lender.

                                   16            Shawn Ahdoot and Albert Ahdoot are members, managers, and principals of United Lender.

                                   17                           b.      Shawn Ahdoot and Albert Ahdoot treat the assets of United Lender as their

                                   18            own.

                                   19                           C.      Shawn Ahdoot and Albert Ahdoot and United Lender have or had the same

                                   20            principal place of business in the State of Nevada.

                                   21                           d.       Shawn Ahdoot and Albert Ahdoot and United Lender share or shared

                                   22            office facilities, equipment, employees, marketing materials, utilities, and other expenses incurred

                                   23            in operating a business.

                                   24                           e.      United Lender is undercapitalized and lacks corporate assets.

                                   25                            f.     There is a disregard oflegal formalities and a failure to maintain an arm's

                                   26            length relationship between United Lender, on the one hand, and Shawn Ahdoot and Albert

                                   27            Ahdoot, on the other hand, in that they fail to maintain adequate corporate records and confuse the

                                   28            records and identities of each.
1•., .... 0 1uc.·uu1' /\M11t.l:.~ A•.S>-lllll.
           l6 Exccum~ fl,ut
                                                                                                   5
               S1111c 160
   1,vinc. C::itrr<Wt11:1 "..:!6 1t..&Nt
    Tc-kphottc {'>19J3ll•IU~~                       FIRST AMENDED COMPLAINT POR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   Email :rs.11111\jj f 11UU•ll" ( OIU
                                                                               DEMA ND FOR JURY TRIA L
                                                                                            758
                        Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                    Exhibit 52-73 Page 52 of 434



                                                         g.       United Lender fails to file required records and reports with governmental

                               2         agencies and is not qualified to transact mortgage loan business in California.

                                3                        h.       United Lender, Shawn Ahdoot and Albert Ahdoot contract with others with
                               4         intent to avoid performance by use of the corporate entity as a shield against personal liability, or
                               5         use the corporate entity as a subterfuge.

                               6                         I.       United Lender is the alter ego of Shawn Ahdoot, and that Shawn Ahdoot is

                                7        the alter ego of United Lender, in that United Lender, at all times herein mentioned was, a mere

                               8         shell, instrnmentality and conduit through which Shawn Ahdoot carried on his activities,

                                9        exercising complete control and dominance of the corporate entity to such an extent that any

                               IO        individuality or separateness of the corporate entities from the individual does not, and at all times

                               11        herein, did not exist.

                               12                       J.        United Lender is the alter ego of Albert Ahdoot, and that Albert Ahdoot is

                               13        the alter ego of United Lender, in that United Lender, at all times herein mentioned was, a mere

                               14        shell, instrnmentality and conduit through which Albeit Ahdoot carried on his activities,
                               15        exercising complete control and dominance of the corporate entity to such an extent that any

                               16        individuality or separateness of the corporate entities from the individual does not, and at all times

                               17        herein, did not exist.

                               18                14.     Based on the foregoing, adherence to the fiction to the separate existence of United

                               19        Lender, as an entity distinct from Shawn Ahdoot and Albeit Ahdoot would permit an abuse of the
                               20        corporate privilege and would sanction fraud or promote injustice.

                               21        Helping Others International ls The Alter Ego Of Zucaro

                               22                15.     There exists, and at all times herein mentioned there existed, a unity of interest and

                               23        ownership between Zucaro, on the one hand, and Helping Others International, on the other hand,

                               24        such that any individuality and separateness between Zucaro and Helping Others International has

                               25        ceased. In this regard, Plaintiff is informed and believes that:

                               26                        a.       There is identical equitable or common ownership in Helping Others

                               27        International. Zucaro is the sole member, manager, and principal of Helping Others International.

                               28                        b.       Zucaro treats the assets of Helping Others International as her own.
LA~· On1u.s!Jr ,A., l)j(J.w A. s ~ 1l$
         }6 t,,_tWlhi:: P,uk
                                                                                           6
             Suite 160
   lninc. CalifomLl 1Jl6l-l•H9-I
    T~lo;phoi~ \~<IY)li)j. JOH              FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITAI3LE AND INJUNCTIVE RELIEF; AND
  !'!tmll: u11li[ jfl ~miti•bw.«ini
                                                                       DEMAND FOR JURY TRIAL
                                                                                     759
                          Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                                    Exhibit 52-73 Page 53 of 434



                                                          c.     Zucaro and Helping Others International have or had the same principal

                                 2        place of business in the State of California.

                                 3                        d.      Zucaro and Helping Others International share or shared office facilities,

                                 4        equipment, employees, marketing materials, utilities, and other expenses incurred in operating a

                                  5       business.

                                 6                        e.     Helping Others International is undercapitalized and lacks corporate assets.

                                 7                        f.     There is a disregard of legal formalities and a failure to maintain an arm's

                                  8       length relationship between Helping Others International, on the one hand, and Zucaro, on the

                                  9       other hand, in that they fail to maintain adequate corporate records and confuse the records and

                              10          identities of each.

                              11                          g.     Helping Others International fails to file required records and reports with

                               12         goverru11ental agencies. For instance, Helping Others International is not registered with the

                               13         California Secretary of State, nor is it qualified to do business in the State of California.

                               14                         h.     Helping Others International and Zucaro contract with others with intent to

                               15         avoid performance by use of the corporate entity as a shield against personal liability, or use the

                               16         corporate entity as a subterfuge.

                               17                         1.      Helping Others International is the alter ego of Zucaro, and that Zucaro is

                               18         the alter ego of Helping Others International, in that Helping Others International, at all times

                               19         herein mentioned was, a mere shell, instrumentality and conduit through which Zucaro carried on

                               20         her activities, exercising complete control and dominance of the corporate entity to such an extent

                               21         that any individuality or separateness of the corporate entities from the individual does not, and at
                               22         all times herein, did not exist.

                               23                 16.     Based on the foregoing, adherence to the fiction to the separate existence of

                               24         Helping Others International, as an entity distinct from Zucaro would permit an abuse of the

                               25         corporate privilege and would sanction fraud or promote injustice.

                               26         Allegations Common To All Causes Of Action

                                27                17.      Sometime in March 2019, Plaintiff received a call from Zucaro who stated she was a

                                28        real estate broker and interested in buying the Subject Property. The Subject Prope1ty was not
LAW Qt UCL'i 01' AMlliU;W A, S)t1l l
            ~6 e xcculh'C- Pu k
                                                                                             7
                $ujle 160
   l t\11:ic. CaHfomb 9Uii4479.&
    Tdcphont ('.U'l)lill-1025                 FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Email: 11s11Uba:s111hs•l11-.....e1>1n
                                                                         DEMAND FOR JURY TRIAL
                                                                                      760
                             Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                   Exhibit 52-73 Page 54 of 434



                                         listed for sale at that time. Zucaro asked Plaintiff how much she would sell the Subject Prope1ty

                                  2      for, and Plaintiff stated she would sell the Subject Property for $2.5 million. Zucaro stated she did

                                  3      not have sufficient funds at the time but she was willing to pay $3 million if Plaintiff would carry a

                                  4      promissory note secured by a second deed of trust for one year since Zucaro has other properties

                                  5      that she was selling and would be able to pay off the notes. Zucaro also stated she wanted to

                                  6      receive a $150,000 commission since she has a real estate license and that she would increase the

                                  7      price to $3 .150 million for her commission. Zucaro stated she had a private lender with whom she

                                  8      had worked in many transactions in the past seven years and has never defaulted, causing the

                                  9      private lender to be interested in lending to her on the Subject Property. Initially, Zucaro said the

                               10        lender would lend $2.1 million if Plaintiff agreed to carry the balance of the purchase price. Later,

                               11        Zucaro stated the lender came back to her and wanted to lend only$ 1.9 million and asked if

                               12        Plaintiff would carry the difference, because Zucaro was is in the process of selling other properties

                               13        and would be able to pay the note within the year. Thereafter, Plaintiff agreed to sell the Subject

                               14        Property on terms discussed with Zucaro. Escrow closed May 3, 20 19. Attached hereto and

                               15        incorporated herein by this reference as Exhibit "A" is a copy of the California Residential

                               16        Purchase Agreement and Joint Escrow Instructions dated March 26, 2019 for sale of the Subject

                               17        Property ("Purchase Agreement"), including Escrow Instructions dated April 5, 2019 and

                               18        Amendment dated May 1, 2019. Attached hereto as Exhibit "B" is a copy of the Deed of Trust,

                               19        Assigmnent of Leases, Rents, and Profits, Security Agreement and Fixture Filing recorded May 2.

                               20        2019 as Instrument Number 2019000146649 ("First Deed of Trust") on the Subject Property.

                               21        Attached hereto as Exhibit "C" is a copy of the Deed of Trust and Assignment of Rents recorded

                               22        May 2, 2019 ("Second Deed of Trust") on the Subject Property. Attached hereto as .Exhibit "D" is

                               23        a copy of the Note Secured by Deed of Trust dated May 1, 2019, which is secured by the Second

                               24        Deed of Trust.

                               25                I8.      After the first payment came due on Plaintiffs note secured by the Second Deed of

                               26        Trust, Zucaro stated to Plaintiff that she wanted a little more time to pay since she was in the process

                                27       of selling their properties. Helping Others International did not pay the first payment due under

                                28       Plaintiffs note. When the second month· s payment came due, Zui;aro stated to Plaintiff that she or
l,>,W 01 ncu ur A).1)1US"-' A. S~ll'fJ
          }6 t;:\'.t'.,.'llh\'f: P::uk
                                                                                           8
               Sullc lt:.O
   lhlOC. C::it1fonu,, ltlC1I '""7'),1
    Telephone: (?I">) 11)1-IO!}             FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  En1.~d :mnns:,i- U1li1f,l:l11 coo1
                                                                       DEMAND FOR JURY TRIAL
                                                                                    761
                         Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                               Exhibit 52-73 Page 55 of 434



                                      Helping Others International was obtaining another loan to pay the obligation owed to Plaintiff.

                                2     Helping Others International did not make the second payment due under Plaintiffs note. When the

                                3     third month's payment came due on Plaintiffs note, Plaintiff discovered that Helping Others

                                4     International had not paid the gardener or the pool service for the Subject Property; nor did it pay the

                                5     third payment due under Plaintiffs note; nor has it paid any sum due under Plaintiffs note.

                                6            19.     On or about July 1, 2019, Helping Others International obtained a loan in the amount

                                7     of $75,000 secured by a third deed of trust on the Subject Property. The loan was funded by

                                8     American Financial, who purports to be the beneficiary under a third deed of trust. A copy of the

                                9     Deed of Trust with Assignment of Rents recorded July 16, 2019 as Instrument Number

                            1O        2019000254315 is attached hereto as Exhibit "E" ("Third Deed of Trust").

                            11               20.     On September 18, 2019, the beneficiary under the First Deed of Trust, United

                            12        Lender, caused its trustee, Western Fidelity, to record in the Orange County Recorder's office a

                            13        Notice of Default and Election to Sell Under Deed of Trust, a copy of which is attached hereto as

                            14        Exhibit "F."

                                15           21.     On December 11, 2019, a substitution of trustee was recorded with respect to the

                                I6    First Deed of Trust. A copy of the Substitution of Trustee dated October 15, 20 I 9 and signed by

                                17    Shawn Ahdoot is attached hereto as Exhibit "G."

                                18           22.     On December 20, 2019, the beneficiary under the First Deed of Trust, United

                                19    Lender, caused its trustee, Western Fidelity, to record in the Orange County Recorder's office a

                            20        Notice of Trustee's Sale, a copy of which is attached hereto and incorporated herein by this

                            21        reference as Exhibit "H," setting the date of sale for January 27, 2020 at 1:30 p.m. at the Orange

                                22    County Superior Court, Central Justice Center.

                                23            23.    Since being notified of the trustee's sale set for January 27, 2020 on the First Deed

                                24    of Trust, Plaintiff discovered the beneficiary under the First Deed of Trust, United Lender, sent a

                                25    letter to a broker for a repotted $30,000 unsecured loan to Zucaro and Helping Others

                                26    International, stating Zucaro and Helping Others were ctment on the loan secured by the First

                                27    Deed of Trust. This letter indicates that there was no default and the Notice of Trustee's Sale (Ex.

                                28    "H") setting the foreclosure sale on the First Deed of Trust for January 27, 2020 is frat1dulent and
l.AW Ot'FK'U OfA!-.OREW A. St.1111"
         l(i t!xceulh i= P:uk
                                                                                       9
             Su11c 160
  lmnc. ('ahftlni.la 92-61.&47~
   Tdcpllonc'. ('Ji9)8J3•102j            FIRST AMENDED COMPLAJNT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  E1m iJ. :umi~,j »1nh1•l~\\ ,COm
                                                                    DEMAND FOR JURY TRJAL
                                                                                 762
                           Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                      Exhibit 52-73 Page 56 of 434



                                             illegal. Attached hereto as Exhibit "I" is a letter from United Lender to Hope Adams, chief

                                  2          executive officer of 5 Star Business Funders, dated July 17, 2019 wherein Shawn Ahdoot

                                  3          represents that Zucaro and Helping Others International were "up to date" on the mortgage loan on

                                  4          the Subject Property. This letter was sent by United Lender to assist Zucaro and Helping Others

                                   5         International in obtaining a reported $30,000 unsecured loan.

                                  6                 24.     Plaintiff has discovered that Zucaro, Helping Others International, United Lender,

                                   7         Shawn Ahdoot, Albert Ahdoot, Western Fidelity, Spear, and American Financial, among others,

                                   8         have engaged in fraudulent real estate and loan transactions similar to the transaction involving

                                   9         Plaintiff and the Subject Property. In these fraudulent transactions, Helping Others International

                                10           (and Zucaro) acts as the buyer, the sellers take a note secured by a second deed of trust, Helping

                                11           Others International (and Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot,

                                12           Albert Ahdoot (or an entity related to these Defendants) and secured by the first deed of trust, and

                                13           the beneficiary under the first deed of trust initiates foreclosure proceedings through trustee

                                14           Western Fidelity to eliminate junior lienholders, including the beneficiary under the second deed

                                J5           of trust. Furthermore, American Financial purportedly loaned $75,000 to Helping Others

                                16           International and obtained a third deed of trust in connection therewith on the real property located

                                17           in Agua Dulce referenced below. Other real properties that are the subject of Defendants'

                                18           fraudulent scheme include: I 0434 Calling Road, Agua Dulce, California 91390; 4110 Vanetta

                                19           Place, Studio City, California 91604; 28340 Locust Avenue, Moreno Valley, California 92555;

                               20            and 422 North Soto Street, Los Angeles California 90033. The most recent purchase of real

                               21            prope1ty, which is the prope1ty located at 422 North Soto Street, Los Angeles, California, by

                                22           Zucaro and Helping Others International using a loan from United Lender, recently closed escrow

                                23           on November 26, 2019. No legitimate lender would loan to a buyer, such as Helping Others

                                24           International, who has a history of defaults, unless the lender is participating in a fraudulent

                                25           scheme to steal an owner's equity in the real property.

                                26           Venue In This Court ls Proper

                                27                   25.    The Subject Property, the scheduled trustee' s sale, and Plaintiff are located in

                                28           Orange County, California. Furthermore, the California Residential Purchase Agreement and
l.,\',l, O►FK'l:S UI< A~l>REW A. S).tn .!i
          )6 E.~ca:nh\! Pan.
                                                                                              10
               Suiic IGO
   lrmN:. C;difo111.ia 9l6H-.tl9.J
    Tdq ,li~:,rn:: (W9) Ul- lO?S                FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   £11131!: osmitsii&.nils-L;w wm
                                                                           DEMAND FOR JURY TRIAL
                                                                                        763
                           Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                     Exhibit 52-73 Page 57 of 434



                                            Joint Escrow Instructions for the Subject Property was entered into in Orange County, California.
                                  2         (Code Civ. Proc. § 395, subd. (a).)

                                  3                                             FIRST CAUSE OF ACTION
                                  4                                             (Wrongful Foreclosure-Fraud)

                                  5         (Against Defendants Un ited Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                                  6                         International, Western Fidelity, Spear, and Docs 1 through SO)

                                  7                26.     Plaintiff incorporates herein by this reference each and every allegation set forth
                                  8         above in paragraphs I through 25, inclusive.

                                  9                27.     Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others
                               IO           International, Western Fidelity and Does I through 50 caused the recording of an illegal,

                               11           fraudulent or willfully oppressive notice of trustee's sale with a sale date of January 27, 2020

                               12           pursuant to the First Deed of Trust on the Subject Property.

                               13                  28.     Defendants' wrongful conduct, unless and until enjoined and restrained by order of
                               14           this Comt, will cause great and irreparable injury to Plaintiff because Plaintiffs junior lien and
                               15           beneficiary interest w1der the Second Deed of Trust on the Subject Prope1ty will be eliminated if

                               16           Defendants' foreclosure sale occurs on January 27, 2020 pursuant to the notice of trustee's sale.

                                17                 29.     Plaintiff has no adequate remedy at law for the injuries she will sustain if the
                                18          foreclosure sale is not enjoined.

                                19                 30.     As a proximate result of Defendants' v.:rongful conduct, Plaintiff has been damaged
                               20           in an amount exceeding $25,000 according to proof at trial.
                               21                                               SECOND CAUSE O:F ACTION
                               22                                 (Fraud And Deceit - Intentional Misrepresentation)

                               23           (Against Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                               24                           International, Western Fidelity, Spear, and Does l through 50)

                               25                   31.    Plaintiff incorporates herein by this reference each and every allegation set forth

                               26           above in paragraphs I through 30, inclusive.

                               27                   32.    Defendants, including Helping Others International and Zucaro who failed to make

                                28          any payments due on the loans secured by the First Deed of Trust and Second Deed of Trust on
l.,\\\.O>"t"."Mll► .i\!\UfU.V. A. S~!lJli
          l6 E~uih-c: P,a-k
                                                                                         11
   lf"\10C, Cal1f,'.>rn~ •nc,J-I-H<IJ
      Tc-1',•pOOM cl»9) ,c11-102,              FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   E::11~111 .1~:ti1.uun1lt~•l.ou:01t1
                                                                          DEMAND FOR JURY TRIAL
                                                                                       764
                          Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                    Exhibit 52-73 Page 58 of 434



                                         the Subject Property, had no intention of complying with the terms of the promissory notes,

                                  2      paying the sums due under the notes, effecting a lawful purchase of the Subject Property, or

                                  3      effecting a lawful non-judicial foreclosure sale. Instead, Defendants seek to, among other things,

                                  4      steal Plaintiffs equity in the Subject Property.

                                  5             33.      When Defendants made the representations to Plaintiff as alleged above, they knew

                                  6      them to be false and made these representations with the intention to induce Plaintiff to act in

                                 7       reliance on these representations in the manner alleged herein, or with the expectation that

                                  8      Plaintiff would so act.

                                 9              34.     As a direct and proximate result of the fraudulent conduct of Defendants, Plaintiff

                              10         has been damaged in an amount exceeding $25,000.00 according to proof at trial.

                              11                35.     As a further direct and proximate result of the fraudulent conduct of Defendants,

                              12         Plaintiff will continue to incur damages in connection with a wrongful foreclosure sale that is set

                              13         for January 27, 2020 that is inte nded to eliminate Plaintiffs junior secured interest in the Subject

                               l4        Property.

                              15                36.     Defendants perpetrated the above acts in a knowing, willful, wanton, malicious,

                              16         fraudulent, and oppressive manner, and with the intent and purpose of advancing their own

                              17         interests at the expense of and disregard for Plaintiffs rights and interests. As a result, Plaintiff is

                              18         entitled to punitive and exemplary damages against Defondants in a sum to be determined at trial.

                              19                                            THIRD CAUSE OF ACTION
                              20                                                      (Negligence)

                              21         (Against Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                              22                          International, Western Fidelity, Spear, and Does 1 through SO)

                              23                 37.    Plaintiff incorporates herein by this reference each and every allegation set forth

                              24         above in paragraphs l through 36, inclusive.

                              25                 38.    The representations made by Defendants were in fact false. The true facts were

                              26         Defendants, including Helping Others International and Zucaro who failed to make any payments

                              27         due on the loans secured by the First Deed of Trust and Second Deed of Trust on the Subject

                              28         Property, could not comply with the terms of the promissory notes and paying the sums due on the
                                                                                            12
            Suiit.· 100
lm11t.:. C1l1fonn,1 ~2(, ("-41"">◄
 TdcphOl.c t'JI')) s.:n .um                 FlRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
&moil. ~   111i1f t11it1M1,-1.i....com
                                                                       DEMAND FOR JURY TRIAL
                                                                                     765
                         Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                    Exhibit 52-73 Page 59 of 434



                                         loans. Furthermore, the Notice of Default and Notice of Trustee's Sale with respect to the First

                                 2       Deed of Trust are based on false pretenses and fraudulent information. Defendants seek to, among

                                 3       other things, steal Plaintiffs equity in the Subject Property.

                                 4              39.     When Defendants made the representations alleged above, they had no reasonable

                                 5       basis for believing them to be true.

                                 6              40.     Defendants made these representations with the intention of inducing Plaintiff to

                                 7       act in reliance on these representations in the manner alleged herein, or with the expectation that

                                 8       Plaintiff would so act.

                                 9              41.     Plaintiff, at the time these representations were made by Defendants and at the time

                              l0         Plaintiff took the actions herein alleged, was ignorant of the falsity of Defendant's representations

                              11         and believed them to be true. In reliance on these representations, Plaintiff was induced to and did

                              12         enter into the Purchase Agreement for the sale of the Subject Property (Ex. "A"). Had Plaintiff

                              13         known the actual facts, she would not have taken the actions alleged herein. Plaintiffs reliance on

                              14         Defendants representations was justified.

                              15                 42.    As a direct and proximate result of the negligence of Defendants, Plain,tiff has been

                               16        damaged in an amount exceeding $25,000.00 according to proof at trial.

                               17                43.    As a fmiher direct and proximate result of the negligence of Defendants, Plaintiff

                              18         will continue to incur damages in connection with a wrongful foreclosure sale that is set for

                               19        January 27, 2020 that is intended to eliminate Plaintiffsjw1ior secured interest in the Subject

                              20         Property.

                              21                                           FOURTH CAUSE OF ACTION

                              22                                                 (Breach Of Contract)

                              23          (Against Defendants Zucaro, Helping Others International, Spear, and Does 1 through 50)

                               24                44.     Plaintiff incorporates herein by this reference each and every allegatioo set forth

                               25        above in paragraphs 1 through 43, inclusive.

                               26                45.     Plaintiff performed all conditions, covenants, and promises required on her part to

                               27        be performed in accordance with the terms and conditions of the Purchase Agreement.

                               28        II
L.\'A' 0 1MCl,S'OJ A.X UU.W A.S.\lnJ
         }-0 Ex«um·e Park
                                                                                           13
              S"itc MO
  lrvhte. Csl1forni.1 926 1, . .1.19-1
    Telephone, (9-111) 1 1,1.101~             FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND [NJUNCTIVE RELIEF; AND
  E.m:ill· :is11Li:1~111mit~-l:lw.com
                                                                         DEMAND FOR JURY TRIAL
                                                                                     766
                                 Case 1:20-ap-01070-VK                         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                                Exhibit 52-73 Page 60 of 434



                                                              46.      Defendants breached the Purchase Agreement by failing to perform their duties

                                           2         and obligations required by the Purchase Agreement as alleged above.

                                           3                  47.      As a result of Defendants' breach of the Purchase Agreement, Plaintiff has been

                                           4         damaged, and will continue to suffer damages in an amount exceeding $25,000.00 according to

                                           5         proof at trial.

                                           6                                              FIFTH CAUSE OF ACTION
                                           7                                        (Relief Based On Rescission Of Contract)

                                           8          (Against Defendants Zucaro, Helping Others International, Spear, and Does l through 50)

                                           9                  48.      Plaintiff incorporates herein by thJs reference each and every allegation set forth

                                       10            above in paragraphs I through 47, inclusive.

                                       11                     49.      Defendants procured the Purchase Agreement by fraudulent means as alleged

                                       12            above.

                                       13                     50.      Plaintiff has suffered and will suffer substantial harm and injury under the Purchase

                                       14            Agreement if it is not rescinded.

                                       15                     51.      Plaintiff intends service of the summons and complaint in this action to serve as

                                       I6            notice of rescission of the Purchase Agreement and hereby offers to restore all consideration

                                       I7            furnished by Defendants under the Purchase Agreement, on the condition that Defendants restore

                                       18            all the consideration furnished by Plaintiff, including: all Plaintiffs rights, title and interests in the

                                       19            Subject Property, including possession thereof; and reimbursement of all damages, fees, costs and

                                      20             expenses incurred in connection with, related to and arising from the Purchase Agreement

                                      2l             including attorney fees, costs and pre-judgment interest.

                                      22                                                  SIXTH CAUSE OF ACTION
                                      23                                                          (Quieting T itle)

                                      24                                                     (Against All Defendants)

                                      25                      52.      Plaintiff incorporates herein by this reference each and every allegation set forth

                                       26            above in paragraphs I through 5 1, inclusive.

                                       27                     53.      Based on the fraudulent circumstances surrounding the purchase of th~ Subject

                                       28            Property and the creation of secured interests in the Subject Property as alleged above, Plaintiff is
Lw, O t l1<"1:~ cui A..'l'Uil! l;.lil' ,\• .SUI JS
            J6 Ea,mNh~. P,i,t
                                                                                                        14
             S\lhc-. lliO
    11'-iR Cal1fo,,l'lla '1261-1-'1">,.
    Tckpbo1ic {')0) X)l.l(IJ \                          FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUJTABLE AND INJUNCTIVE RELIEF; AND
   E:n;ul :mi;USU.MJ)\ll•b~ (Onl
                                                                                   DEMAND FOR JURY TRIAL
                                                                                                  767
                              Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                                         Exhibit 52-73 Page 61 of 434



                                               entitled to rescission of the Purchase Agreement and restoration as the lawful sole owner of the

                                        2      Subject Property.

                                        3              54.     P laintiff seeks to quiet title to the Subject Property as to the adverse claims of all

                                        4      Defendants, including Helping Others International, Zucaro. United Lender, American Financial,

                                        5      and all persons unknown, claiming any legal or equitable right, title, estate , lien, or interest in the

                                        6      Subject Property ad verse to Plaintifrs title, or any cloud upon Plaintiff's title thereto.

                                        7             55.      Plaintiff seeks a quiet title detennination as of March 25, 2019, the day before the

                                        8      fraudulently procured Purchase Agreement. Plaintiff requests title be quieted in her name as of

                                        9      such date which is consistent with rescission of the Purchase Agreement and placing her in the

                                     IO        position she held before entering into the Purchase Agreement.

                                     11                                         SEVENTH CAUSE OF ACTION

                                     12                                       (Cancellation Of W ritten Instruments)

                                     13             (Against Defendants Zucaro, H elping Others International, Spear, United Lender,

                                     14                                  American Financial, and Docs 1 through 50)

                                    15                56.      Plaintiff incorporates herein by this reference each and every a llegation set fo11h

                                     16        above in paragraphs I through 55. inclusive.

                                     17               57.      As alleged above, the Purchase Agreement (Ex. ·'A") was procmed by fraud and is

                                     18        voidable against Plaintiff. Likewise, the Grant Deed dated May 1, 2019 and recorded May 2,

                                     19        2019 as Instrum ent Number 2019000146648 from Plaintiff to Helping Others [ntemationa.l, which

                                    20         was executed in connection with the fraudulently obtained Purchase Agreement is voidable; and a

                                   21          copy of the Grant Deed is attached hereto as Exhibit "J."

                                    22                58.     S imilarly, the First Deed of Trust recorded May 2, 2019 as Instrument Number

                                    23         2019000146649 (Ex. ·' B") and the Third Deed of Trust recorded July 16, 2019 as Instrument

                                    24         Number 2019000254315 (Ex. ·'E'') were procured by fraud as alleged above.

                                    25                59.      If the Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed of

                                    26         Trust are left outstanding, there is a reasonable apprehension that these instruments may cause

                                    27         additional serious injury to Plaintiff.

                                    28                 60.     Plaintiff has been damaged, and will continue to suffer damages in an amount
LAwOmc.-uol"A:-UKIW A ~Mir~
     \6 fa«.'rnM P;u~
                                                                                                 15
             S11i1~ lttO
  1"111iJ. Cthlum1:a '26! ~ ►-i!il,I
   Tck-plltl(1~ (v1, 1· II l\.llflS               FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  E1t1,11I .ism l1r. 11~111i'1,, fN1i1 CtMII
                                                                             DEMAND FOR JURY TRTAL
                                                                                           768
                               Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                         Exhibit 52-73 Page 62 of 434



                                               exceeding $25,000.00 according to proof at trial.

                                        2              61.     Defendants perpetrated the above acts in connection with procuring, creating and

                                        3      recording these instruments in a knowing, wi llful , wanton, malicious, fraudulent, and oppressive

                                        4      manner, and with the intent and purpose of advancing their own interests at the expense of and

                                        5      disregard for Plaintiffs rights and interests. As a result, Plaintiff is entitled to punitive and

                                        6      exemplary damages against Defendants in a sum to be determined at trial.

                                        7                                         EIGHTH CAUSE OF ACTION

                                        8                                               (Declaratory Relief)

                                        9                                            (Against AU Defendants)

                                                      62.      Plaintiff incorporates herein by this reference each and every allegation set forth

                                    11         above in paragraphs I through 61, inclusive.

                                    12                63.      An actual controversy has arisen and now exists between Plaintiff, on the one hand,

                                    13         and Defendants, on the other hand, concerning the following matters:

                                    14                         (a)     Defendants' notice of trustee' s sale setting a foreclosure sale for January 27,

                                    15         2020 with respect to the First Deed of Trust on the Subject Property is fraudulent and must be

                                    16         enjoined;

                                    17                         (b)     Plaintiff is entitled to rescission of the Purchase Agreement and restoration

                                    18         of all the consideration furnished by Plaintiff under the Purchase Agreement;

                                    19                         (c)     The Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed

                                    20         of Trust are instruments that should be cancelled;

                                    21                         (d)     Plaintiff should be declared the sole owner of the Subject Property;

                                    22                         (e)     Defendants, including Helping Others International, Zucaro, United Lender.

                                    23         and American Financial and the unknown defendants, should be declared to have no right, title,

                                    24         estate, lien, or interest in the Subject Property adverse to Plaintiff's interest; and

                                    25                         (f)     Plaintiff is entitled to recover her attorney fees and costs under the Purchase

                                    26         Agreement and California law.

                                    27                 64.     A judicial declaration is necessary and appropriate at this time under the

                                    28         circumstances in order that the parties may ascertain their rights and duties with respect to the
L,1,wOt nn.:.:ur A~u,u-,w A. S>,un
        }b Exc-cu4h·c Park                                                                       16
                S11itc l~I
  lmnc. C'.11lforniil 92ltl-147'\U
   Tl."l1:phon~. ( '}..t?) K.H •IOH               FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Em:LJI: ,l►llli~r,.~Jllllli-l:tl\.\'.W lll
                                                                             DEMAND FOR JURY TR.JAL
                                                                                           769
                                 Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                          Exhibit 52-73 Page 63 of 434



                                                  matters identified above.

                                           2                                        NINTH CAUSE OF ACTION

                                           3           (Unfair Business Practices - Violation Of Bus. & Prof. Code Section 17200, Et Seq.)
                                           4                                          (Against All Defendants)

                                           5             65.     Plaintiff incorporates herein by this reference each and every allegation set fo1th

                                           6      above in paragraphs I through 64, inclusive.

                                           7             66.     Class Definition. Plaintiff brings this suit as a class action pursuant to Business and

                                           8      Professions Code section 17203 and Code of Civil Procedure section 382, on behalf of herself and

                                           9      all other similarly-situated persons as a member of a Class defined as follows:

                                        10               All persons who reside in California and who sold real property to Defendants, including

                                        11               their co-conspirators, within the last four years of the date of the filing of this Complaint.

                                        l2               67.     Numerosity. The proposed Class is sufficiently numerous in that real prope11y is

                                       13         regularly sold in California. Class members are so numerous and are dispersed throughout

                                        14        California that joinder of all Class members is impracticable. Class members can be identified by,

                                        15        inter alia, records maintained by the Defendants.

                                       16                68.     Common Questions of Fact and Law. Common questions of fact and law exist as to

                                       17         all members of the Class and predominate over any questions affecting solely individual members

                                        18        of the Class. Among the questions of fact and law that predominate over any individual issues are:

                                        19                       (a)     Whether Defendants violated the California Business and Professions Code

                                      20                                as alleged above;

                                      21                         (b)     Whether Defendants' practice was "unfair" within the meaning of the UCL;

                                       22                               and

                                       23                        (c)     Whether Class members lost money or prope11y as a result of Defendants·

                                       24                                violations of section I7200.

                                       25                69.     Begim1ing at an exact date unknown to Plaintiff but at least since January I, 2018,

                                       26         Defendants have committed acts of unfair competition, as defined by Business and Prnfessions

                                       27         Code section 17200, by engaging in the practices alleged with respect to Plaintiff and the Subject

                                       28         Property and the four other instances involving the purchase of real propetty as alleged above.
L,, w 0 1flC'1Slll'/r.)on'llt.ll' A $:t,U l)i
            \b f:.'-~1111\ e P1111                                                                17
                  So.ile- l(.U
    lnU'(. OJ[k)nna !J?,6U..llY.f
     TC'lq'.lh4.Jnc (?.11J) A\ J.JO:.'J              FIRST AMENDED COMPLAfNT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   l ~ 11iJJJ "-j lllllj(ljllii li-•l.ll,,,C.OM
                                                                                DEMAND FOR JURY TRIAL
                                                                                            770
                                Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                          Exhibit 52-73 Page 64 of 434



                                                          70.    These acts and practices, as described above, violate Business and Professions

                                            2     Code section 17200 in the following respects:

                                            3                    (a)     Defendants' conduct violates the Business and Professions Code as aJJeged
                                            4                            above and, consequently, constitutes an unlawful business act of practice

                                            5                            within the meaning of Business and Professions Code section l 7200.

                                            6                    (b)     Defendants' conduct threatens an incipient violation of a consumer/antitrust

                                            7                            law, including but not limited to the Business and Professions Code as

                                            8                            alleged above, or violates the policy or spirit of such law or otherwise

                                           9                             significantly threatens or harms competition.

                                        10                       (c)     Defendants' conduct is likely to mislead the general public and,

                                        11                               consequently, constitutes a fraudulent business act or practice within the

                                        12                               meaning of Business and Professions Code section 17200.

                                        13                       (d)     Defendants' acts of untrue and misleading representations are incorporated

                                        14                               herein by this reference and are, by definition, violations of Business and

                                       15                                Professions Code section 17200.

                                        16                 71.   The unlawful, unfair, and fraudulent business practices of Defendants as described
                                        17        herein present a continuing threat to members of the public.

                                        18                 72.   Plaintiff and other members of the general public have no other adequate remedy of

                                        19        law.

                                      20                   73.   As a result of the aforementioned acts, Plaintiff and Class members have lost

                                      21          money or property and suffered injury in fact. Defendants received and continue to hold

                                       22         unlawfully obtained interests in real property belonging to members of the public who are harmed,

                                      23          as well as Plaintiffs losses described above.

                                       24         II

                                       25         II

                                       26
                                       27
                                       28
LA""' OnK1sc1t A,.,.1>1,:t.w A. S1,ins
        \6f.:-,:CC\fll\"'Pad;                                                                     18
                Suiw 16(1
   11, 11"'. C,Uiromia 92<,l-l-471.1~
    TclcpllOII(:'. ('}~9) KJJ•IOlS
  E11.\1il   ;,..,aui~fl.!1.1:liU•!.:.ln .CO,dl
                                                       FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RBUEF; AND
                                                                                  DEMAND FOR JURY TRIAL
                                                                                            771
                               Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                        Exhibit 52-73 Page 65 of 434



                                                                                           PRAYER
                                         2            WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as
                                         3    follows:

                                         4    On The First Cause Of Action For Wrongful Foreclosu1·e - .Fraud:

                                         5            1.     For an order requiring Defendants to show cause, if any they have, why they should

                                         6    not be enjoined as set forth in this complaint, during the pendency of this action;

                                         7            2.     For a temporary restraining order, preliminary injunction and permanent injunction
                                         8    alt enjoining Defendants. and each of them, and their agents, servants, and employees, and all

                                         9    persons acting under, in concert with, or for them: (a) from proceeding with the trustee's sale set

                                        10    for January 27, 2020 at 1:30 p.m. on the First Deed of Trust; (b) from encumbering the Subject

                                        11    Property; and (c) any and all other wrongful or unlawful actions;

                                        12            3.     For damages in an amount according to proof at trial;

                                        13            4.     For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount

                                        14    according to proof at trial;

                                        15            5.     For exemplary and punitive damages in an amount according to proof at trial;

                                        16    On The Second Cause Of Action For Fraud and Deceit - Intentional MisreJlresentation:

                                        17            6.      For an order requiring Defendants to show cause, if any they have, why they should

                                        18    not be enjoined as set forth in this complaint, dw-ing the pendency of this action;

                                        19            7.      For a temporary restraining order, preliminary injunction and permanent injunction

                                        20    all enjoining Defendants, and each of them, and their agents, servants, and employees, and all

                                        21    persons acting under, in concert with, or for them: (a) from proceeding with the trustee's sale set
                                        22    for January 27, 2020 at I :30 p.m. on the First Deed of Trust; (b) from encumbering the Subject

                                        23    Property; and (c) any and all other wrongful or unlawful actions;

                                        24            8.      For damages in an amount according to proof at trial;

                                        25            9.      For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount

                                        26    according to proof at trial;

                                        27            10.     For exemplary and punitive damages in an amount according to proof at trial;

                                        28    II
l .•w,   o~, i~ I~ 111 A~Hkt,'I\' A. S\ll!)                                                   19
              16 t.,n:1lf1n:- P.111ri
                   Suil( 1(,0
    \nm!!. CahlOnLt1'Jljjl ♦-17•>•
         frk-pllOOt."" ('.49l 1,\ l-ltllj          FIRST AMENDED COMPLAINT fOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   Eni;11i     • ~t1UIJit~nu1S•l~'A,t(t111
                                                                              DEMAND FOR JURY TRIAL
                                                                                        772
                        Case 1:20-ap-01070-VK               Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                             Exhibit 52-73 Page 66 of 434



                                    On The Third Cause Of Action For Negligence:
                                2           11.     For damages in an amount according to proof at trial;
                                3           12.     For pre-judgment interest accruing at ten percent (10%) per year in an amount
                                4   according to proof at trial;

                                5   On The Fourth Cause Of Action For Breach Of Contract:
                                6           13.     For damages in an amount according to proof at trial;
                                7           14.     For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount
                                8   according to proof at trial;

                                9           15.     For attorney fees and costs pursuant to the Purchase Agreement;

                               10   On The Fifth Cause Of Action For Rescission Of Contract:
                               II           16.     For a judgment, order, and declaration from this Court that the Purchase Agreement
                               12   is rescinded;

                               13           17.     For damages in an amount according to proof at trial;

                               14                   For pre-judgment interest accruing at ten percent (10%) per year in an amount

                               15   according to proof at trial;

                               16           19.     For attorney fees and costs pursuant to the Purchase Agreement;

                               17   On The Sixth Cause Of Action For Quieting Title:

                               18          20.      For a judgment that Plaintiff is the owner in fee simple of the Subject Property and

                               19   that Defendants have no interest in the Subject Property adverse to Plaintiff;

                               20          21.      For a judgment that Defendants be enjoined from making any further claim to the

                               21   Subject Property adverse to Plaintiff, by legal action or otherwise.

                               22   On The Seventh Cause Of Action For Cancellation Of Instruments:

                               23          22.      That the Purchase Agreement (Ex. "A"), Grant Deed recorded May 2, 2019 as

                               24   Instrument Number 2019000146648 Number (Ex. "J''), First Deed of Trust recorded May 2, 2019

                               25   as Instrument Nwnber 2019000146649 (Ex. "B"), and Third Deed of Trust recorded July 16, 2019

                               26   as Instrument Number 2019000254315 (Ex. "E") all be declared void;

                               27          23.      That Defendants deliver the Purchase AgTeement, Grant Deed, First Deed of Trust,

                               28   and Third Deed of Trust to the clerk of the court for cancellation.
      J.6 £.'(ccuth-.:: P~tk                                                        20
           Suit<: 160
lm:rti!. C~lifomi:r. 92614-179.J
 Tdeplione: (9-'9) 8:H,102S
E mmi M.mii~tumils•L'l\l.COffl
                                       FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
                                                                  DEMAND FOR JURY TRIAL
                                                                              773
                          Case 1:20-ap-01070-VK                       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                       Exhibit 52-73 Page 67 of 434



                                                   24.     For damages in an amount according to proof at trial;

                                   2               25.     For pre-judgment interest accruing at ten percent (I 0%) per year in an amount

                                   3        according to proof at trial;

                                   4               26.     For exemplary and punitive damages in an amount according to proof at trial;

                                   5        On The Eighth Cause Of Action For Declaratory Relief:

                                   6               27.      For a declaration from this Court as follows:

                                   7                        (a)       Defendants' notice of trustee's sale setting a foreclosure sale for January 27,

                                   8        2020 with respect to the First Deed of Trust on the Subject Property is fraudulent, invalid and
                                   9        enjoined;

                                 10                         (b)       The Purchase Agreement is rescinded, and all the consideration furnished

                                 11         by Plaintiff under the Purchase Agreement is restored to Plaintiff;

                                 12                         (c)       The Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed

                                 13         of Trust are cancelled;

                                 14                         (d)       Plaintiff is the sole owner of the Subject Prope11y;

                                 15                         (e)       Defendants, including Helping Others Internatio nal, Zucaro, United Lender,

                                 16         and American Financial and the unknown defendants, have no right. title, estate, lien, or interest in

                                 17         the Subject Property adverse to Plaintiff's interest; and

                                18                          (f)       Plaintiff shall recover from Defendants her attorney fees and costs under the

                                 J9         Purchase Agreement and California law.

                                20          On The Ninth Cause Of Action For Violation Of Business And Professions Code Section

                                21          17200, Et Seq.:

                                22                  28.     Pursuant to Business and Professions Code section 17203 and pursuant to the

                                23          equitable powers of this Court, Plaintiff prays that the Defendants be preliminarily and

                                24          permanently enjoined from: foreclosing on any secured interest they may claim to have in the

                                25          Subject Property, including the trustee' s sale set for January 27, 2020, and any other real property;

                                26                  29.     Pursuant to Business and Professions Code sections 17203 and pursuant to the

                                 27         equitable powers of this Court, Plaintiff prays that the Defendants be ordered to restore to Plaintiff

                                 28         and the general public all consideration furnished by Plaintiff and the gene ral public, including all
L,1\\ OH ll't..S Ut A:-.011.l.~' I\ SJ.1m
        .)(I 1"':M-c111J,~ Pi,.1k
                                                                                               21
                Sullt l(l(J
   ltrnit. (.'11l1fotnu QltiU~'1•1~
    Td q •~1e {')491 IJ.M Oll                  FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELJEF; AND
   E111J1l· at.1lJl,S,-}jj:lWrl111 1»11L
                                                                          DEMAND FOR JURY TRIAL
                                                                                         774
                         Case 1:20-ap-01070-VK                  Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                                 Exhibit 52-73 Page 68 of 434



                                        rights, title and interests in real property, including possession thereof and reimbursement of all

                                   2    damages, fees, costs and expenses incun-ed in connection with, related to and arising from the

                                   3    Purchase Agreement including attorney fees, costs and pre-judgment interest, in any and all real

                                   4    estate purchase transactions declared by this Court to be unlawful or fraudulent or to constitute

                                   5    unfair competition under Business and Professions Code section 17200, et seq.;

                                   6           30.     For attorney fees pursuant to Code of Civil Procedure section I021.5;

                                   7           31.     For pre-judgment interest accruing at ten percent (l 0%) per year on all sums

                                   8    ordered to be restored to Plaintiff and the general public;

                                   9    On All Causes Of Action:

                                  10           32.     For attorney fees and costs of suit incurred in this action; and

                                  11           33.     For such other and further relief as the Court may deem just and proper.

                                  12

                                  13    Dated: January 20, 2020                           LAW OFFICES OF ANDREW A. SMITS

                                  14                                                             ...      ,,.
                                  15

                                  16
                                                                                      By: ....,' ---"-.J.L....- - - - f -~ f - - - ~ ~ ' - --"-- -
                                                                                                ndrew A. Smits
                                  17
                                                                                         Attorney for Plaintiff Anh Thy Song Nguyen,
                                  18                                                     Trustee of Mother Nature Trust

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                  25

                                  26
                                  27

                                  28
L\\l·On K.·1~ or 11.i,:nuw A -~~UTY
        l u E\'.CCUlh'C P:ulr::
                                                                                        22
              S111uc.MO
  lt\w,c. C:.llfon1b 92<•1_.,.,j79_.
    Tc:-lephoi1e (1 ~'} ) IJM02'
  Cn;;1il :uollu,1s111it.s-La11.co111
                                           FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
                                                                      DEMAND FOR JURY TRIAL
                                                                                  775
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 69 of 434




                                     776
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 70 of 434




                                     777
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 71 of 434




                                     778
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 72 of 434




                                     779
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 73 of 434




                                     780
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 74 of 434




                                     781
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 75 of 434




                                     782
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 76 of 434




                                     783
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 77 of 434




                                     784
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 78 of 434




                                     785
         Case 1:20-ap-01070-VK                            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                                       Desc
                                                           Exhibit 52-73 Page 79 of 434
  Property Address: 6475 Marigav.le Circle. Huntington Beach, CA 92648-6729                                                          Date: March 26,   2019
     C. Brokers ~re a party to the escrow for the sole purpose of compensation pursuant to paragraph 18A and paragraph D of the
        section titled Real Estate Brokers on page 10. Buyer and Seller irrevocably assign to Brokers compensation specified in
        paragraph 18A, and Irrevocably instruct Escrow Holder to disburse those funds to Brokers at Close Of Escrow or pursuant to any
        other mutually executed cancellation agreement Compensation instructions can be amended or revoked only with the written
        consent of Brokers. Buyer and Seller shall release and hold harmless Escrow Holder from any liability resulting from Escrow
        Holder's payment to Broker(s) of compensation pursuant to this Agreement.
     D. Upon receipt, Escrow Holder shall provide Seller and Seller's Broker verification of Buyer's deposit of funds pursuant to
        paragraph 3A and 3B. Once Escrow Holder becomes aware of any of the following, Escrow Holder shall immediately notify all
        Brokers: (I) If Buyer's lnltIal or any additional deposit or down payment is not made pursuant lo this Agreement, or is not good at
        time of deposit with Escrow Holder; or (ii) if Buyer and Seller instruct Escrow Holder to cancel escrow.
     E. A Copy of any amendmen_t that affects any paragraph of this Agreement for which Escrow Holder is responsible shall be
        de~vered to Escrow Holder within 3 Days after mutual execution of the amendment.
 21. REMEDIES FOR BUYER'S BREACH OF CONTRACT:
    A. Any clause added by the Parties specifying a remedy (such as release or forfeiture of deposit or making a
       deposit non-refundable) for failure of Buyer to complete the purchase in violation of this Agreement shall be
       deemed Invalid unless the clause Independently satisfies the statutory liquidated damages requirements set
       forth in the Clvll Code.
    B. LIQUIDATED DAMAGES: If Buyer fails to complete this purchase because of Buyer's default, Seller shall
       retain, as liquidated damages, the deposit actually paid. If the Property Is a dwelling with no more than
       four units, one of which Buyer intends to occupy, then the amount retained shall be no more than 3% of the
       purchase price. Any excess shall be returned to Buyer. Except as provided in paragraph 14H, release of
       funds will require mutual, Signed release Instructions from both Buyer and Seller, Judicial decision or
       arbitration award. AT THE TIME OF ANY INCREASED DEPOSIT BUYER ANO SELLER SHALL SIGN A
       SEPARATE LIQUIDATED DAMAGES PROVISION INCORPORATING THE INCREASED DEPOSIT AS
       LIQUIDATED DAMAGES (C.A.R. FORM RID).
                           Buyer's Initials    1Yl71___                                                               Seller's Initials   -W /_ _ _
 22. DISPUTE RESOLUTION:                                                                                                                  ,4---
    A. MEDIATION: The Parties agree to mediate any dispute or claim arising between them out of this Agreement, or any resulting
       transaction, before resorting to arbltration or court action through the C.A.R. Real Estate Mediation Center for Consumers
       (www.consumermediation.org) or through any other mediation provider or service mutually agreed to by the Parties. The
       Parties also agree to mediate any dispUtes or claims with Broker(s), who, in writing, agree to such mediation prior
       to, or within a reasonable time after, the dispute or claim is presented to the Broker. Mediation fees, If any, shall be
       divided equally among the Parties involved. If, for any dispute or claim to which this paragraph applies, any Party (i) commences
       an action without first attempting to resolve the matter through mediation, or (ii) before commencement of an action, refuses to
       mediate after a request has been made, then that Party shall not be entitled to recover attorney fees, even if they would otherwise
       be available to that Party In any such action. THIS MEDIATION PROVISION APPLIES WHETHER OR NOT THE ARBITRATION
       PROVISION IS INITIALED. Exclusions from this mediation agreement are specified In paragraph 22C.
    B. ARBITRATION OF DISPUTES:
       The Parties agree that any dispute or claim in Law or equity arising between them out of this Agreement or
       any resulting transaction, which Is not settled through mediation, shall be decided by neutral, binding
       arbitration. The Parties also agree to arbitrate any disputes or claims with Broker(s), who, in writing, agree
       to such arbitration prior to, or within a reasonable time after, the dispute or claim is presented to the
       Broker. The arbitrator shall be a retired judge or Justice, or an attorney with at least 5 years of residential
       real estate Law experience, unless the parties mutually agree to a different arbitrator. The Parties shall
       have the right to discovery In accordance with Code of Civil Procedure §1283.05. In all other respects, the
       arbitration shall be conducted in accordance with Title 9 of Part 3 of the Code of Civil Procedure. Judgment
       upon the award of the arbitrator(s) may be entered into any court having jurisdiction. Enforcement of this
       agreement to arbitrate shall be governed by the Federal Arbitration Act. Exclusions from this arbitration
       agreement are specified In paragraph 22C.
          "NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
       ARISING OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION DECIDED
       BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS
       YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN
       THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL,
       UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE 'ARBITRATION OF DISPUTES'
       PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU
       MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
       PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY."
          "WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
       OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION TO NEUTRAL
       ARBITRATION."                                                                       ~
                           Buyer's Initials    JYlZ I _ __                                       Seller's Initials      /_ _ _
   C. ADDITIONAL MEDIATION AND ARBITRATION TERMS:
        (1) EXCLUSIONS: The following matters are excluded from mediation and arbitration: (I) a judicial or non-judicial foreclosure
             or other action or proceeding to enforce a deed of trust, mortgage or installment land sale contract as defined In Civil
             Code §2985; (fl) an unlawful detainer action; and (Iii) any matter that Is within the jurisdiction of a probate, small claims or
              bankruptcy court.                                                                           ~
Buyer's Initials (/YlZ ) (                 )                                            Seller's Initials          )
RF>A.CA REVISED 12/1 8 (PAGE 8 OF 10)
                                CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA.CA PAGE 8 OF 10)
                           Produced with zjpform«> by Zlplogix 18070 FlHeen Mile Road, Fraser, Mkhtgari 48028   WWW zjpl ggix OQOO             647S rthrip)'lt




                                                                                           786
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 80 of 434




                                     787
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 81 of 434




                                     788
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 82 of 434




                                     789
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 83 of 434




                                     790
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 84 of 434




                                     791
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 85 of 434




                                     792
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 86 of 434




                                     793
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 87 of 434




                                     794
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 88 of 434

                        EXHIBIT “2”




                        EXHIBIT “2”
                                     795
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 89 of 434




                                     796
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 90 of 434




                                     797
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 91 of 434




                                     798
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 92 of 434




                                     799
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 93 of 434




                                     800
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 94 of 434




                                     801
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 95 of 434




                                     802
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 96 of 434




                                     803
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 97 of 434




                                     804
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 98 of 434




                                     805
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 99 of 434

                        EXHIBIT “3”




                        EXHIBIT “3”
                                     806
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 100 of 434




                                     807
                     Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                Exhibit 52-73 Page 101 of 434



                                                1.       I am the Trustee of Mother Nature Trust and the Plaintiff in the above-captioned

                                    2    action. I have personal knowledge of all of the matters set forth in this Declaration and if called

                                    3    upon to testify thereto, I could and would competently do so.

                                    4           2.      This Declaration is submitted in support of my ex parte application for a temporary

                                    5    restraining order and order to show cause re: preliminary injunction.

                                    6           3.      In March 2019, I was the trustee of the owner of the residential real property

                                    7    known as 6475 Marigayle Circle, Huntington Beach, California 92648 and having Assessor's

                                     8   Parcel Number 110-5 I 1-04 ("Subject Property").

                                    9           4.      Sometime in March 2019, I received a telephone call from Megan Zucaro

                                    10   ("Zucaro") who stated she was a real estate agent and interested in buying the Subject Property.

                                    11   Zucaro asked me how much I would sell the Subject Property for, and I stated I would sell the

                                    12   Subject Property for $2.5 million. Zucaro stated she did not have sufficient funds at the time but

                                    13   she was willing to pay $3 million ifl would carry a promissory note secured by a second deed of

                                    14   trust for one year, since Zucaro has other properties that she was selling and would be able to pay

                                    15   off the notes. Zucaro also stated she wanted to receive a $ 150,000 commission since she has a real

                                    16   estate license and that she would increase the price to $3 .150 million for her commission.

                                    17           5.     Zucaro stated she had a private lender with whom she had worked in many

                                    18   transactions in the past seven years and has never defaulted, causing the private lender to be

                                    19   interested in lending to her on the Subject Property. Initially, Zucaro said the lender would lend

                                    20   $2.1 million if I agreed to carry the balance of the purchase price. Later, Zucaro stated the lender

                                    21   came back to her and wanted to lend only $1.9 million and asked if I would carry the difference,

                                    22   because Zucaro was is in the process of selling other properties and would be able to pay the note

                                    23   within the year. Thereafter, I agreed to sell the Subject Property to Zucaro' s limited liability

                                    24   company, Helping Others International, LLC ("Helping Others International"), on terms discussed

                                    25   with Zucaro. Escrow closed May 3, 2019. Attached hereto and incorporated herein by this

                                    26   reference as Exhibit "A" is a copy of the California Residential Purchase Agreement and Joint

                                    27   Escrow Instructions dated March 26, 2019 for sale of the Subject Property ("Purchase

                                    28                                                     2
L.,\\'Orru:nof A:-r.1J11-:w A. s~un
         JG E.,ei..'lll'tiW P,itt                                                                                                               -
             Suiae 160
   ll\1uc, C:i11forrua ,2o1~  7'1-1
                                          DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PA RTE APPLICATION OF PLAINTIFF ANH THY
   TtkpllG'le! C90)1ll•IQU                  SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAl't-J!NG ORDER
  Em.nil; '11M1'u"i'11m11•-bw.cun-.
                                                          AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                  808
                      Case 1:20-ap-01070-VK                          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                      Exhibit 52-73 Page 102 of 434



                                   1           Agreement"), including Escrow Instructions dated April 5, 2019 and Amendment dated May 1,

                                   2           20 I 9. Attached hereto as Exhibit "B" is a true and correct copy of the Grant Deed dated May 1,

                                   3           2019 and recorded May 2, 2019 as Instrument Number 2019000146648 from me to Helping

                                   4           Others International. Attached hereto as Exhibit "C" is a true and correct copy of the Deed of

                                   5           Trust, Assignment of Leases, Rents, and Profits, Security Agreement and Fixture Filing recorded

                                   6           May 2, 2019 as Instrument Number 2019000 l 46649 on the Subject Property and identifying

                                   7           Helping Others International as truster and United Lender, LLC, as beneficiary ("First Deed of

                                   8           Trust"). Attached hereto as Exhibit "D" is a true and correct copy of my Deed of Trust and

                                   9           Assignment of Rents recorded May 2, 2019 ("Second Deed of Trust") on the Subject Property and

                                10             identifying Helping Others International as truster and me as beneficiary. Attached hereto as

                                11             Exhibit "E'' is a true and correct copy of my Note Secured by Deed of Trust dated May 1, 2019,
                                12             which is secured by the Second Deed of Trust.

                                13                    6.      After the first payment came due on my Note secured by the Second Deed of Trust,

                                14             Zucaro stated to me that she wanted a little more time to pay since she was in the process of

                                15             selling their properties. Helping Others International did not pay the first payment due under my

                                16             Note. When the second month's payment came due, Zucaro stated to me that she or Helping

                                17             Others International was obtaining another loan to pay the obligation owed to me. H'.elping Others

                                18             International did not make the second payment due under my Note. When the third month's

                                 19            payment came due on my Note, I discovered that Helping Others International had not paid the

                                20             gardener or the pool service for the Subject Property; nor did it pay the third payment due under

                                21             my Note; nor has it paid any sum due under my Note.

                                 22                    7.     Sometime in September 2019, I discovered that Helping Others International

                                 23            obtained a loan in the amount of $75,000 secured by a third deed of trust on the Subject Property.

                                 24            The loan was funded by American Financial Center, Inc., who is identified as the beneficiary

                                   25          under a third deed of trust. A true and correct copy of the Deed of Trust with Assignment of Rents

                                   26          recorded July 16, 2019 as Instrument Number 2019000254315 is attached hereto as Exhibit "F"

                                   27          ("Third Deed of Trnst").

                                   28                                                          3
L., wo mc..,--..s: (JI' A:<llll""' A. $),tTS
          l 6 £ ,cccuth-c Pali!.
             S1n1c 160                          DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   lt\inc. CaHCOffli;l 926144"1'9.t
    TclcpllOIIC' (949) Sl) ,.10?'                 SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   Eru:ad. Hffills'tl snlits•l.ni,•.coru
                                                                AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                       809
                   Case 1:20-ap-01070-VK                       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                Exhibit 52-73 Page 103 of 434



                                               8.      Public records reflect that on September 18, 2019, the beneficiary under the First

                              2         Deed of Trust, United Lender, caused its trustee, Western Fidelity Associates, LLC, dba

                              3         Western Fidelity Trustees ("Western Fidelity"), to record in the Orange County Recorder's
                              4         office a Notice of Default and Election to Sell Under Deed of Trust, a true and correct copy of

                              5         which is attached hereto as Exhibit "G." I received a copy of this Notice of Default in the mail.

                              6                9.      Public records reflect that on December 11, 2019, a substitution of trustee was

                              7         recorded with respect to the First Deed of Trust. A copy of the Substitution of Trustee dated

                              8         October 15, 2019 and signed by Shawn Ahdoot is attached hereto as Exhibit ''H." Lreceived.a

                              9         copy of this Substitution of Trustee in the mail.

                            10                 10.     Public records reflect that on December 20, 2019, the beneficiary under the First

                            11          Deed of Trust, United Lender, caused its trustee, Western Fidelity, to record in the Orange

                            12          County Recorder's office a Notice of Trustee's Sale, a true and correct copy of which is attached

                            13          hereto as Exhibit "I," setting the date of sale for January 27, 2020 at 1:30 p.m. at the north

                            14          entrance to Orange County Superior Court, Central Justice Center, at 700 Civic Center Drive

                            15          West, Santa Ana, California 92701. I received a copy of this Notice of Trustee's Sale in the mail.

                            16                  11.    Since being notified of the trustee's sale set for January 27, 2020 on the First Deed of

                             17         Trust, I discovered the beneficiary under the First Deed of Trust, United Lender, sent a letter to a

                             18         broker for a reported $30,000 unsecured loan to Zucaro and Helping Others International, stating

                             19         Zucaro and Helping Others International were current on the loan secured by the First Deed of

                             20         Trust. This letter indicates that there was no default and the Notice of Trustee's Sale (Ex. "I")

                             21         setting the foreclosure sale on the First Deed of Trust for January 27, 2020 is based on false

                             22         information and invalid. Attached hereto as Exhibit "J" is a letter from United Lender to Hope

                             23          Adams, chief executive officer of 5 Star Business Funders, dated July 17, 2019 wherein Shawn

                             24          Ahdoot of United Lender represents that Zucaro and Helping Others International were " up to

                              25         date" on the mortgage loan on the Subject Property. I believe this letter was sent by United Lender

                              26         to assist Zucaro and Helping Others International in obtaining a reported $30,000 unsecured loan.

                              27         II
                              28                                                            4
LA\1.'0fn<:r:.. .:m·A~D«.I\WA $~1115
        .)6 E:<CC'llll.l'\CPitk
            SuitcllSO                    DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   lrriK, Cohfonu,192-614,..&79.!
    Tekpbone'. (9-19) 1>:J•lOJj            SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   El1t.1il. u m11tn,M11i!S-~ ',tl>At
                                                         AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                  810
                        Case 1:20-ap-01070-VK                             Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                           Exhibit 52-73 Page 104 of 434



                                                          12.      I discovered that Zucaro, Helping Others International, United Lender, Shawn

                                       2           Ahdoot, Western Fidelity, Spear, and American Financial, among others, appear to have engaged

                                        3          in real estate and loan transactions similar to the transaction involving me and the Sulbject

                                       4           Property. In these transactions, Helping Others International (and Zucaro) acts as the buyer, the

                                        5          seller takes a promissory note secured by a second deed of trust. Helping Others International (and

                                        6          Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot, (or an entity related to

                                        7          these Defendants) and secured by the first deed of trust, and the beneficiary under the first deed of

                                        8          trust initiates foreclosure proceedings through trustee Western Fidelity to eliminate junior

                                        9          lienholders, including the beneficiary under the second deed of trust who is typically the seller of

                                     10            the property.

                                     11                    13.     Other real properties that are the subject of Defendants' similar real estate

                                     12            transactions include: 10434 Calling Road, Agua Dulce, California 91390; 4110 Vanetta Place,

                                     13            Studio City, California 91604; 28340 Locust Avenue, Moreno Valley, California 92555; and 422

                                     14            North Soto Street, Los Angeles California 90033.

                                     15                    14.     Similar to the circumstances surrounding the Subject Property wherein American

                                      16           Financial has recorded a third deed of trust against the Subject Property to secure a $75,000 loan

                                      17           to Helping Others International, American Financial, according to publically available records.

                                      18           also loaned $75,000 to Helping Others International and obtained a third deed of trust on the real

                                      19           property located in Agua Dulce. California referenced above.

                                     20                    15.      The most recent purchase of real property by Zucaro and Helping Others

                                      21           International using a loan from United Lender, which is the property located at 422 North Soto

                                      22           Street, Los Angeles, California, recently closed escrow on November 26, 2019. I cannot

                                      23           understand how a lender such as United Lender would continue to loan to a buyer, such as

                                      24           Helping Others International or Zucaro, who has a history of defaults.

                                       25           II
                                       26          II

                                       27
                                       28                                                            5
L , ., 0 11Kt~••I ,\'(n,11.~ i\. S,111s
            '6 E,«tatl\"C: P.111k
                 S.t11C 16fl                        DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   ln11~ Ca!1fonU3 V261,.•-f 791
     Tel~      ('M~1Ul•WlS                            SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   f.m:ul    l &lftllS 1/ M li ....:::01, t:OI\I
                                                                    AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                             811
               Case 1:20-ap-01070-VK                                 Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                                      Exhibit 52-73 Page 105 of 434




                                                      16.     I believe that Zucaro, Helping Others Intemational, United Lender, Shawn Ahdoot,
                                    2          and Western Fidelity, among others, have taken advantage of me. I further believe thatJ the
                                    3          ttustee·s sale set for Monday, January 27, 2020 is wrongful and should be cancelled or stayed
                                    4          immediately, because it appears to be part of a scheme designed to eliminate my junior lienholder
                                    5          interest in the Subject Property. If the Court does not stop or stay the tmstee's sale, the
                                    6          beneficiary under the first deed of trust, United Lender, will eliminate my interest in the Subject

                                    7          Property and cause me irreparable harm.
                                    8                 I declare under penalty of perjury under the laws of the State of California that the
                                    9          foregoing is true and correct and that thfa Declaration is executed this 22nd day of January 2020.

                               10



                                                                                                ~
                               11
                                12
                                                                                      Anh Thy Song Nguyen, Trustee of Mother Nature Trust
                                13

                                14

                                15

                                16

                                17

                                18
                                19

                                20

                                21

                                22
                                23
                                 24
                                 25
                                 26
                                    27
                                    28                                                           6
! ,1l' V"'11L:Fi'.uf -''N"ll'P'1''- t'-~t!T,
           l~ F., tt'll,,\·( tlft
                )1J1tr(N>
                                                DECL. OF ANH' THY SONG NGUYEN TN SUPPORT OF EX PARTB APPLTCA TTON OF PLATNTIFF ANH THY
   t , :ou, r at::1_.r11q 'J261"-ffi-l
    'Tf'lrpt,•- ~~lll.~>-llr.-3
                                                  SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRATNTNG ORDER
   ,£,M:: -~~~,~~• ...o t1                                       AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION


                                                                                        812
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 106 of 434




                                     813
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 107 of 434




                                     814
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 108 of 434




                                     815
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 109 of 434




                                     816
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 110 of 434




                                     817
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 111 of 434




                                     818
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 112 of 434




                                     819
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 113 of 434




                                     820
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 114 of 434




                                     821
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 115 of 434




                                     822
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 116 of 434




                                     823
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 117 of 434




                                     824
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 118 of 434




                                     825
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 119 of 434




                                     826
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 120 of 434




                                     827
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 121 of 434




                                     828
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 122 of 434




                                     829
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 123 of 434




                                     830
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 124 of 434




                                     831
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 125 of 434




                                     832
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 126 of 434




                                     833
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 127 of 434




                                     834
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 128 of 434




                                     835
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 129 of 434




                                     836
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 130 of 434




                                     837
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 131 of 434




                                     838
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 132 of 434




                                     839
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 133 of 434




                                     840
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 134 of 434




                                     841
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 135 of 434




                                     842
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 136 of 434




                                     843
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 137 of 434




                                     844
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 138 of 434




                                     845
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 139 of 434




                                     846
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 140 of 434




                                     847
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 141 of 434




                                     848
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 142 of 434




                                     849
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 143 of 434




                                     850
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 144 of 434




                                     851
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 145 of 434




                                     852
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 146 of 434




                                     853
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 147 of 434




                                     854
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 148 of 434




                                     855
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 149 of 434




                                     856
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 150 of 434




                                     857
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 151 of 434




                                     858
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 152 of 434




                                     859
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 153 of 434




                                     860
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 154 of 434




                                     861
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 155 of 434




                                     862
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 156 of 434




                                     863
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 157 of 434




                                     864
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 158 of 434




                                     865
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 159 of 434




                                     866
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 160 of 434




                                     867
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 161 of 434




                                     868
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 162 of 434




                                     869
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 163 of 434




                                     870
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 164 of 434




                                     871
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 165 of 434




                                     872
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 166 of 434




                                     873
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 167 of 434




                                     874
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 168 of 434




                                     875
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 169 of 434




                                     876
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 170 of 434




                                     877
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 171 of 434




                                     878
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 172 of 434




                                     879
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 173 of 434




                                     880
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 174 of 434




                                     881
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 175 of 434




                                     882
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 176 of 434




                                     883
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 177 of 434




                                     884
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 178 of 434

                        EXHIBIT “4”




                        EXHIBIT “4”
                                     885
         Case 1:20-ap-01070-VK                         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                   Desc
                                                        Exhibit 52-73 Page 179 of 434

                                                                                                                                            CIV-130
 ATTORNEY OR PARTY IJ'.ITHOUT ATTORNEY (Name, State Bar number, and address):                                        FOR COURT USE ONLY
  Andrew A. Smits (State Bar 146659)
0.--aw Offices of Andrew A. Smits
  36 Executive Park, Suite 160
  Irvine, CA 92614-4794
           TELEPHONE NO.: 949 833- 1025          FAX NO. (Optional):

   E-MAILADDREss !OpljonaiJ. asmits~smi ts-1aw ,com
      ATTORNEY FOR (Name): Anb Thy Song Nguyen, Trustee of Mother Nature

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    sTREET ADDREss: 700 Civic Center Drive West
   MAILING ADDRESS:

  CITY AND ZIP coDE:      Santa Ana, CA 9270 I
       BRANCH NAME:       Central Justice Center
      PLAINTIFF/PETITIONER:           Anh Thy Song Nguyen,Trustee of Mother Nature
DEFENDANT/RESPONDENT:                 United Lender, LLC, et al.
                                                                                                      CASE NUMBER:
                                   NOTICE OF ENTRY OF JUDGMENT
                                            OR ORDER                                                   30-2020-01 124778-CU-FR-CJC
  (Check one):              W       UNLIMITED CASE              CJ      LIMITED CASE
                                    (Amount demanded                    (Amount demanded was
                                    exceeded $25,000)                   $25,000 or less)


 TO ALL PARTIES :
 1.   A judgment, decree, or order was entered in this action on (date):              February 11 , 2020

 2 . A copy of the judgment, decree, or order is attached to this notice.




Date:    February 12, 2020
Andrew A. Smits                                                                       ~
(TYPE OR PRINT NAME OF        m      ATTORNEY   0        PARTY IJ'.ITHOUT AHORNEY)
                                                                                      ·-.r-----------~~~~~----~------------­




                                                                                                                                              Page 1 of 2

                                                                                                                                      www courtlnfo.ca.gov
Form Approved tO< Optional Use
  Judicial Council ot California            NOTICE OF ENTRY OF JUDGMENT OR ORDER
CIV-130 (New January 1, 2010]




                                                                                886
                    Case 1:20-ap-01070-VK                        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                                  Exhibit 52-73 Page 180 of 434
                         Ef               tronlcally Recieved by Superior Court of California, County of Orange, 02/10/2020 03:19:12 PM .
                 30-2020-0                24778-CU-FR-CJC- ROA # 62- DAVID H. YAMASAKI, Clerk of the Court By ocuser ocuser, Deputy Clerk.
41064866

                                         Andrew A. Smits (State Bar No. 146659)
                                         Law Offices of Andrew A. Smits
                                    2    36 Executive Park, Suite 160

                                    3
                                         Irvine, California 92614-4794
                                         Telephone: (949) 833-1025
                                                                                                                       FILED
                                                                                                              SUPERIOR COURT OF CALIFORNIA
                                                                                                                   COUNTY OF ORANGE
                                         Email:       asmits@smits-law.com                                       CENTRAL JUSTICE CENTER
                                  4
                                         Attorney for Plaintiff Anh Thy Song Nguyen,                                   FEB 11 2020
                                  5      Trustee of Mother Nature Trust
                                                                                                              DAVID H. YAMASAKI, Clerk of the Court
                                 6
                                                                                                               BY._·_ _ _ _ _ _ ,DEPUTY
                                 7

                                 8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
                               10

                               11        NH THY SONG NGUYEN, TRUSTEE OF                       Case No.: 30-2020-01124778-CU-FR-CJC
                                         OTHER NATURE TRUST,
                               12                                                             Assigned to: Judge Walter Schwarm
                                                                  Plaintiff:                  Dept.: C19
                               13
                                                    vs.                                           \11.~. ~-   •I·
                                                                                                            ..tO
                               14                                                             [PR:OPOSEB] ORDER GRANTING
                                                                                              PLAINTIFF'S MOTION FOR
                               15           ITED LENDER, LLC, a Nevada limited                PRELIMINARY INJUNCTION; AND
                                        iability company; SHAWN AHDOOT, an                    PRELIMINARY INJUNCTION
                               16       ndividual; ALBERT A. AHDOOT, an
                                        ndividual; MEGAN E. ZUCARO, an
                               17       ndividual; HELPING OTHERS
                                           TERNATIONAL, LLC, a Delaware                       Date: February 11, 2020
                               18       imited liability company; WESTERN                     Time: 1:30 p.m.
                                         IDELITY ASSOCIATES, LLC, a California                Dept.: C19
                               19       imited liability company, dba WESTERN
                                         IDELITY TRUSTEES; JOHN B. SPEAR,
                                         n individual; AMERICAN FINANCIAL
                               20         ENTER, INC., a California corporation; all
                                         ther persons unknown, claiming any legal or          Complaint filed: January 15, 2020
                               21       quitable right, title, estate, lien, or interest in   Trial date:      Not set
                                        he property described in the complaint
                               22       dverse to Plaintiffs title, or any cloud upon
                                         laintiffs title thereto; and DOES 1 through
                               23        00, inclusive,
                               24                              Defendants.
                               25
                               26               The order to show cause re preliminary injunction and motion of plaintiff Anh Thy Song

                               27       Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), for preliminary injunction came on for

                               28       hearing on February 11, 2020 at 1:30 p.m., in Department C 19 of the above-entitled court, the
 LA\\10F;Icrs OF: A.\'DR.Ii:W A. $)An
          36 Executi,, Pad::
              Suitt l60
   lrvinc, Ct li(omi• 92614-4794                                                                                                                      1
     Tolqoloone: (919) 8ll· IOlS
   Email; umi~smits·Mw.oom
                                           ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCfiON
                                                                                     887
                Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                         Exhibit 52-73 Page 181 of 434



                                 Honorable Walter Schwarm, judge presiding. Plaintiff appeared by and through her attorney of

                            2    record, Andrew A. Smits. Defendants United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot
                            3    appeared by and through their attorneys of record, Lawrence C. Meyerson, and Snipper Wainer &

                            4    Markoff, by Maurice Wainer. There were no other appearances.

                            5           After consideration of all the papers submitted in support of and in opposition to the order

                            6    to show cause re preliminary injunction and Plaintiffs motion for preliminary injunction, and
                            7    having heard the argument of attorneys for the parties, and on proof to the satisfaction of the Court

                            8    that Plaintiff's motion is justified and ought to be granted, the Court finds, adjudges and orders as

                            9    follows:

                         10             IT IS ORDERED THAT Plaintiffs motion is granted. Defendants United Lender, LLC,

                          11     Western Fidelity Associates, LLC, dba Western Fidelity Trustees, Shawn Ahdoot, Albert A.

                         12      Ahdoot, Megan E. Zucaro, Helping Others International, LLC, American Financial Center, Inc.,

                          13     and John B. Spear and their officers, employees, agents, and persons acting with them or on their

                         14      behalf are enjoined and restrained from conducting or proceeding with any foreclosure sale or

                          15     trustee's sale for the real property known as 6475 Marigayle Circle, Huntington Beach, California

                         16      92648 with Assessor's Parcel Number 110-511-04 ("Subject Property"), affecting ownership of,

                         17      or transferring any ownership interest in, the Subject Property pending trial ofthis action or

                         18      further order of this Court. For purposes of Plaintiff recording this order and preliminary

                         19      injunction, this order further provides that the Subject Property has the following legal description:
                         20             "THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF

                         21             HUNTINGTON BEACH, IN THE COUNTY OF ORANGE, STATE ?F CALIFORNIA,

                         22             AND IS DESCRIBED AS FOLLOWS:

                         23
                         24             LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY

                         25              OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN

                          26             BOOK 835 OF MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF

                          27             ORANGE COUNTY.

                          28
LAwOFncu oFAHPaawA. S,.cn
      l6EKecu.tivePark
          Suitel60                                                                                                                       2
  W..., California 92614-4194
   Tolcpllone: (949) 8ll· IOlS
  Email: umiu@)miu.Uw.com
                                    ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION

                                                                          888
                 Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                             Exhibit 52-73 Page 182 of 434




                                             EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
                             2               SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF
                             3               SAID PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN
                             4               DEEDS OF RECORD.

                             5               APN: 110-511-04"
                             6

                             7               IT IS FURTHER ORDERED THAT Plaintiff shall file with the Clerk of the Court within
                             8      five court days or by February 20, 2020 an undertaking in the amount of$50,000.00 pending trial
                             9      of this action. Pursuant to California Rules of Court, rule 3.1150(f), the temporary restraining

                           10       order previously granted in this action shall remain in effect during this time allowed for
                           11       presentation of the undertaking.

                           12                The Court reserves jurisdiction to modify or dissolve the injunction as may be required by
                           13       the interests of justice.

                           14

                           15       Dated:    Ft'bl'..>cv1 \\   1   Jol.o
                           16                                                      Judge ofthe Superior Court, County of Orange
                           17
                           18

                           19
                          20
                          21

                          22
                          23
                           24

                           25
                           26
                           27
                           28
LAwOf:1;1cu or A.''DR£WA s~ns
       36 E.ualti~ Park
             Suite 160
                                                                                                                                          3
  trvinc, Califomia 926 14 ..(794
   Td epllone: (9<9)1ll·IOlS
  &Nil: umit.l(bmiu41w.com             ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION
                                                                             889
                            Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                              Exhibit 52-73 Page 183 of 434

                                                                           PROOF OF SERVICE

                                                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                               2
                                             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                               3     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                     92614-4794. My email address is kimberly@smits-law.com.
                               4
                                            On February 12,2020, I served the document described as follows: NOTICE OF ENTRY
                               5     OF JUDGMENT OR ORDER on interested parties in this action by placing a true copy thereof
                                     enclosed in a sealed envelope addressed as set forth below:
                               6
                               7           Megan E. Zucaro                                    Megan E. Zucaro
                                           468 N. Camden Drive, Suite 201                     3430 Indian Ridge Circle
                               8           Beverly Hills, CA 90210                            Thousand Oaks, CA 91362
                               9
                                           Megan E. Zucaro                                    John B. Spear
                            10             15720 Ventura Boulevard., #405                     4959 Palo Verde Street, Suite 205C
                                           Encino, CA 91436                                   Montclair, CA 91763
                            11

                            12             Helping Others International, LLC                 American Financial Center, Inc.
                                           411 0 Vanetta Place                               c/o Mark R. Crittenden, Registered Agent
                            13             Studio City, CA 91604                             14930 Ventura Boulevard, Suite 320
                                                                                             Sherman Oaks, CA 9 1403
                            14

                            15             Robert Schachter                                   Lori E . Eropkin
                                           Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                            16             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                           21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                           Torrance, CA 90503-6579
                            17
                                                                                              Telephone: (818) 382-3434
                                           Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                            18             E-mail : rs@rschachterlaw.com
                            19        Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                      Associates, LLC, dba Western Fidelity              Center, Inc.
                           20         Trustees
                           21
                                           Maurice Wainer                                     Lawrence C. Meyerson
                           22              Snipper Wainer & Markoff                           A Professional Law Corporation
                                           232 North Canon Drive                              5521 Mission Road, Suite 399
                           23              Beverly Hills, CA 902 10-5302                      Bonsall, CA 92003

                           24              Telephone: 3 10-550-5770                           Telephone: 310-827-3344
                                           Email: mrwainer@ swmfitm.com                       Email: lcm@lcmplc.com
                           25
                                      Attorneys for Defendants United Lender, LLC,       Attorney for Defendants United Lender, LLC,
                           26         a Nevada Limited Liability Company, Shawn          a Nevada Limited Liability Company, Shawn
                                      Ahdoot and Albert A. Ahdoot                        Ahdoot and Albert A. Ahdoot
                           27

                           28
LAW0~FICI!S01' A-.:ORI   \\A SMITs
        36 Exccutl\'t P.. rk
              Smtl! 160
  ltYinc, C:llafo mia 9261 4 ~794
                                                                                     1
   Telephone. (949) 8))-IOH

                                                                              890 OF SERVICE
  Em:lil: asmits.11 smlts-law.com
                                                                             PROOF
                            Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                                  Exhibit 52-73 Page 184 of 434


                                              Western Fidelity Associates, LLC,
                                              dba Western Fidelity Trustees
                              2               1222 Crenshaw Boulevard, Suite "B"
                                              Torrance, CA 90501
                               3
                              4                 [ X] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                        processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                               5        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                        cow-se of business. I am aware that on motion of the party served, service is presumed invalid if
                               6        postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                        in affidavit.
                               7
                                                [ X ] (By E-mail/Electronic Service on Lawrence C. Meyerson and Maurice Wainer
                               8        only) I caused the document to be sent to the persons at the electronic service addresses listed above.
                                        I did not receive, within a reasonable time after the transmission, any electronic message or other
                               9        indication that the transmission was unsuccessful.

                            10                [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                        The messenger's proof of service will be prepared and available.
                            11
                                               [ ] (By Facsimile) I caused such document to be transmitted by facsimile to the offices of
                            12          the addressee. Upon completion of the said facsimile transmission, the transmitting machine issued
                                        a transmission report showing the transmission was complete and without error. A copy of the said
                            13          transmission report is attached hereto.

                            14                  [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                        by placing the true copies in separate envelopes for each addressee, with the name and address of
                            15          the person served shown on the envelope and by sealing the envelope and placing it for collection
                                        and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            16
                                               Executed on February 12, 2020 at Irvine, California.
                            17
                                                I declare under penalty of perjury under the laws of the State of California that the above is
                            18          true and correct.

                            19

                            20                KIMBERLY RICHARDSON

                            21

                            22
                            23

                            24

                            25

                            26
                            27

                            28
LAW O rt-ICf.S 01' ASniH',W A , SMITS
       36 E.xccuti\'t Part
            Su1IC' 160
   lmne. Catarom~ 9"2614-1 79.&
                                                                                         2
   Tclcphoo<: ('M91 S3l·IU25
  E"':u l asmit5a snut_s..b" com
                                                                                   891 OF SERVICE
                                                                                  PROOF
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 185 of 434




                    EXHIBIT 60
                                     892
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior   1-3 of Filed  07/17/20
                                                      California, County ofEntered   07/17/20 12:25:43
                                                                            Orange, 02/20/2020  06:25:36 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 73     Exhibit  52-73
                                             - DAVID          Page 186
                                                      H. YAMASAKI,   Clerkofof434
                                                                               the Court By Sonya Wilson, Deputy Clerk.



            1    LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
            2    5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
            3    Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
            4
                 MAURICE WAINER (SBN 121678)
            5    SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
            6    Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
            7    Email: mrwainer@swmfirm.com
            8    Attorneys for Defendants
                 UNITED LENDER, LLC, a Nevada limited
            9    liability company; SHAWN AHDOOT, an
                 individual; ALBERT A. AHDOOT, an individual
           10
           11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF            )             Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                       )
           15                                               )             Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,             )             All Purposes, Department C19
           16                                               )
                 vs.                                        )             PROOF OF SERVICE IN SUPPORT OF
           17                                               )             LENDER DEFENDANTS’ PETITION
                 UNITED LENDER, LLC, a Nevada limited       )             TO COMPEL ARBITRATION AND TO
           18    liability company; SHAWN AHDOOT, an        )             STAY ACTION PENDING AWARD OF
                 individual; ALBERT A. AHDOOT, an           )             ARBITRATOR
           19    individual; MEGAN E. ZUCARO, an            )
                 individual; HELPING OTHERS                 )             DATE: June 30, 2020
           20    INTERNATIONAL, LLC, a Delaware limited )                 TIME: 1:30 p.m.
                 liability company; WESTERN FIDELITY        )             DEPT: C19
           21    ASSOCIATES, LLC, a California limited      )
                 liability company, dba WESTERN FIDELITY )                RES. NO.: 73228533
           22    TRUSTEES; JOHN B. SPEAR, an individual; )
                 AMERICAN FINANCIAL CENTER, INC., a )
           23    California corporation; and DOES 1 through )
                 100, inclusive,                            )
           24                                               )
                                     Defendants.            )
           25    ______________________________________ )                 Action filed: 01/15/2020
           26    ///
           27    ///
           28    ///
                                                                     1

                       PROOF OF SERVICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO COMPEL
                          ARBITRATION AND TO STAY 893
                                                    ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                              Exhibit 52-73 Page 187 of 434


  1           I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 232 North Canon Drive, Beverly
  2   Hills, CA 90210.

  3          On February 20, 2020, I served true and correct copies of document(s) described as:

  4   1.     NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
             PENDING AWARD OF ARBITRATOR FILED BY LENDER DEFENDANTS,
  5          UNITED LENDER, LLC, SHAWN AHDOOT AND ALBERT A. AHDOOT

  6   2.     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF LENDER
             DEFENDANTS’ PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
  7          PENDING AWARD OF ARBITRATOR

  8   3.     DECLARATION OF MAURICE WAINER IN SUPPORT OF LENDER
             DEFENDANTS’ PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
  9          PENDING AWARD OF ARBITRATOR

 10   4.     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF LENDER DEFENDANTS’
             PETITION TO COMPEL ARBITRATION AND TO STAY ACTION PENDING
 11          AWARD OF ARBITRATOR

 12   5.     PROOF OF SERVICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
             COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF
 13          ARBITRATOR

 14   on the following interested party or parties in this action:

 15   Andrew A. Smits                                        Robert Schachter
      Law Offices of Andrew A. Smits                         Hitchcock, Bowman & Schachter
 16   36 Executive Park, Suite 160                           Suite 1030 Del Amo Financial Center
      Irvine, CA 92614-4794                                  21515 Hawthorne Boulevard
 17                                                          Torrance, CA 90503-6579
      Telephone: (949) 833-1025
 18   Email: asmits@smits-law.com                            Telephone: (310) 540-2202
                                                             E-mail: rs@rschachterlaw.com
 19   Attorney for Plaintiff Anh Thy Song
      Nguyen, Trustee of Mother Nature Trust                 Attorneys for Defendant Western Fidelity
 20                                                          Associates, LLC, dba Western Fidelity
                                                             Trustees
 21
      Lori E. Eropkin                                        Megan E. Zucaro
 22   Levinson Arshonsky & Kurtz, LLP                        468 N. Camden Drive, Suite 201
      15303 Ventura Blvd., Suite 1650                        Beverly Hills, CA 90210
 23   Sherman Oaks, CA 91403

 24   Telephone: (818) 382-3434
      E-mail: leropkin@laklawyers.com
 25
      Attorneys for Defendant American Financial
 26   Center, Inc.

 27   Megan E. Zucaro                                        Megan E. Zucaro
      3430 Indian Ridge Circle                               15720 Ventura Boulevard., #405
 28   Thousand Oaks, CA 91362                                Encino, CA 91436
                                                        2

            PROOF OF SERVICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO COMPEL
               ARBITRATION AND TO STAY 894
                                         ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 188 of 434


  1   John B. Spear                                         Helping Others International, LLC
      4959 Palo Verde Street, Suite 205C                    4110 Vanetta Place
  2   Montclair, CA 91763                                   Studio City, CA 91604

  3   American Financial Center, Inc.                       Western Fidelity Associates, LLC,
      c/o Mark R. Crittenden, Registered Agent              dba Western Fidelity Trustees
  4   14930 Ventura Boulevard, Suite 320                    1222 Crenshaw Boulevard, Suite “B”
      Sherman Oaks, CA 91403                                Torrance, CA 90501
  5
  6   [XX] BY MAIL - I placed a true copy of the above described document(s) in a sealed
      envelope, addressed to the above identified party or parties, with postage affixed thereon, fully
  7   prepaid, in the mail at Beverly Hills, California. I am readily familiar with the firm’s practice of
      collection and processing envelopes for mailing and so deposited the envelope for mailing.
  8   Under that practice, the envelope would be deposited with the U.S. Postal Service on the same
      day with postage thereon fully prepaid at Beverly Hills, California in the ordinary course of
  9   business. I am aware that on motion of the party served, service is presumed invalid if postal
      cancellation date or postage meter date is more than one (1) day after date of deposit for mailing
 10   in the affidavit.

 11   [XX] BY ELECTRONIC SERVICE (E-MAIL) - Pursuant to CRC Rule 2.251(f)(1), I served
      a true copy of the foregoing document(s) by electronic mail via a court approved electronic filing
 12   service provider, directed to the addressee’s email address(es), if available, as that list is
      maintained and made available by the court pursuant to CRC 2.251(e). In addition, I provided a
 13   courtesy copy of the foregoing document(s) by electronic mail to the addressee’s e-mail address
      (if available), as set forth above.
 14
               I declare under penalty of perjury under the laws of the State of California that the above
 15   is true and correct.
 16          Executed on February 20, 2020, at Beverly Hills, California.
 17
                                                            /s/ Daniel Harris
 18                                                         _________________________________
                                                            Daniel Harris
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        3

            PROOF OF SERVICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO COMPEL
               ARBITRATION AND TO STAY 895
                                         ACTION PENDING AWARD OF ARBITRATOR
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 189 of 434




                    EXHIBIT 61
                                     896
    Case  1:20-ap-01070-VK
        Electronically              DocCourt
                       Filed by Superior  1-3 of Filed  07/17/20
                                                 California, County ofEntered  07/17/20 12:25:43
                                                                       Orange, 02/21/2020  11:25:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROAExhibit        52-73H. YAMASAKI,
                                       # 77 - DAVID      Page 190 Clerk
                                                                      of 434
                                                                          of the Court By e Clerk, Deputy Clerk.



        1    LAWRENCE C. MEYERSON (SBN 54136)
             A PROFESSIONAL LAW CORPORATION
        2    5521 Mission Rd., Ste 399
             Bonsall, CA 92003
        3    Telephone: (310) 827-3344
             Email: lcm@lcmplc.com
        4
             MAURICE WAINER (SBN 121678)
        5    SNIPPER WAINER & MARKOFF
             232 North Canon Drive
        6    Beverly Hills, CA 90210-5302
             Telephone: (310) 550-5770
        7    Email: mrwainer@swmfirm.com
        8    Attorneys for Defendants
             UNITED LENDER, LLC, a Nevada limited
        9    liability company; SHAWN AHDOOT, an
             individual; ALBERT A. AHDOOT, an individual
       10
       11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
       12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
       13
       14    ANH THY SONG NGUYEN, TRUSTEE OF            )             Case No. 30-2020-01124778-CU-FR-CJC
             MOTHER NATURE TRUST,                       )
       15                                               )             Hon. Walter Schwarm, Judge Assigned for
                                 Plaintiff,             )             All Purposes, Department C19
       16                                               )
             vs.                                        )             REQUEST FOR JUDICIAL NOTICE IN
       17                                               )             SUPPORT OF LENDER
             UNITED LENDER, LLC, a Nevada limited       )             DEFENDANTS’ PETITION TO
       18    liability company; SHAWN AHDOOT, an        )             COMPEL ARBITRATION AND TO
             individual; ALBERT A. AHDOOT, an           )             STAY ACTION PENDING AWARD OF
       19    individual; MEGAN E. ZUCARO, an            )             ARBITRATOR
             individual; HELPING OTHERS                 )
       20    INTERNATIONAL, LLC, a Delaware limited )                 [Filed concurrently with Notice of Petition;
             liability company; WESTERN FIDELITY        )             Memorandum of Points & Authorities;
       21    ASSOCIATES, LLC, a California limited      )             Declaration of Maurice Wainer; and Proof
             liability company, dba WESTERN FIDELITY )                of Service]
       22    TRUSTEES; JOHN B. SPEAR, an individual; )
             AMERICAN FINANCIAL CENTER, INC., a )                     DATE: June 30, 2020
       23    California corporation; and DOES 1 through )             TIME: 1:30 p.m.
             100, inclusive,                            )             DEPT: C19
       24                                               )
                                                        )             RES. NO.: 73228533
       25                        Defendants.            )
             ______________________________________ )                 Action filed: 01/15/2020
       26
       27
       28
                                                                1

                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
                                             897 ARBITRATION
                                           COMPEL
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Exhibit 52-73 Page 191 of 434


  1          Defendants UNITED LENDER, LLC, a Nevada limited liability company, SHAWN

  2   AHDOOT, an individual, and ALBERT A. AHDOOT, an individual (collectively, the “Lender

  3   Defendants”) hereby request this Court to take judicial notice of the following documents, in

  4   support of their Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator

  5   (the “Petition”) in the above-entitled action, as follows:

  6   Exhibit “1”: FIRST AMENDED COMPLAINT, FIRST AMENDED COMPLAINT FOR

  7                  DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF BASED ON:

  8                  (1I) WRONGFUL FORECLOSURE - FRAUD; (2) FRAUD AND DECEIT -

  9                  INTENTIONAL MISREPRESENTATION; (3) NEGLIGENCE; (4) BREACH

 10                  OF CONTRACT; (5) RELIEF RASF.1) ON RESCISSION OF CONTRACT;

 11                  (6) QUIETING TITLE; (7) CANCELLATION OF WRITTEN INSTRUMENTS;

 12                  (8) DECLARATORY RELIEF; AND (9) UNFAIR BUSINESS PRACTICES

 13                  VIOLATION OF BUS. & PROF. CODE SECTION 17200, ET SEQ.,

 14                  dated on or about 01/22/2020;

 15   Exhibit “2”: EX PARTE APPLICATION OF PLAINTIFF ANH THY SONG NGUYEN,

 16                  TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY

 17                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:

 18                  PRELIMINARY INJUNCTION; AND MEMORANDUM OF POINTS AND

 19                  AUTHORITIES IN SUPPORT THEREOF, dated 01/22/2020 ( ROA # 23);

 20   Exhibit “3”: DECLARATION OF ANH THY SONG NGUYEN IN SUPPORT OF EX

 21                  PARTE APPLICATION OF PLAINTIFF ANH THY SONG NGUYEN,

 22                  TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY

 23                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:

 24                  PRELIMINARY INJUNCTION, dated 01/22/2020 (ROA # 23).

 25   Exhibit “4”: NOTICE OF ENTRY OF JUDGMENT OR ORDER, dated on or about

 26                  02/12/2020, including attached ORDER GRANTING PLAINTIFF'S MOTION

 27                  FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION,

 28                  issued 02/11/2020.
                                                        2

          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
                                      898 ARBITRATION
                                    COMPEL
Case 1:20-ap-01070-VK     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43    Desc
                           Exhibit 52-73 Page 192 of 434


  1                                         LAWRENCE C. MEYERSON,
                                            A Professional Law Corporation
  2
  3
  4                                         /s/ Lawrence C. Meyerson
      Dated: February 20, 2020        By:   _________________________________________
  5                                         Lawrence C. Meyerson, Esq.

  6
                                            SNIPPER, WAINER & MARKOFF
  7
  8
  9                                         /s/ Maurice Wainer
      Dated: February 20, 2020        By:   _________________________________________
 10                                         Maurice Wainer, Esq.

 11                                         Attorneys for Defendants
                                            UNITED LENDER, LLC, a Nevada limited
 12                                         liability company; SHAWN AHDOOT, an
                                            individual; ALBERT A. AHDOOT, an individual
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3

         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF LENDER DEFENDANTS’ PETITION TO
                                     899 ARBITRATION
                                   COMPEL
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 193 of 434

                        EXHIBIT “1”




                        EXHIBIT “1”
                                     900
                       Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                                                                   Exhibit 52-73 Page 194 of 434



                                        Andrew A. Smits (State Bar No. 146659)
                                        Law Offices of Andrew A. Smits
                                    2   36 Executive Park, Suite 160
                                        Irvine, California 92614-4794
                                    3   Telephone: (949) 833-1025
                                        Email:       asmits@smits-law.com
                                    4
                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                                    5   Trustee of Mother Nature Trnst

                                   6
                                    7
                                    8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                   9                 FOR THE COUNTY OF ORANGE, CENTRAL JUST ICE CENTER

                                   10

                                   11   ANH TI IY SONG NGUYEN, TRUSTEE OF                      Case No.: 30-2020-01124778-CU-FR-CJC
                                        MOTHER NATURE TR UST,                                  Assigned to: Judge Walter Schwarm
                                   12                                                                       Dept. C19
                                                                  Plaintiff,
                                   13                                                          FIRST AMENDED COMPLAINT FOR
                                                     VS.                                       DAMAGES AND EQUITABLE AND
                                   14                                                          INJUNCTIVE RELIEF BASED ON:

                                   15   UNITED LENDER, LLC, a Nevada limited                   (I) WRONGFUL FORECLOSURE -
                                        liability company; SHAWN AHDOOT, an                        FRAUD;
                                   16   individual; ALBERT A. AHDOOT, an
                                        individual; MEGAN E. 1/.UCARO. an                      (2) FRAUD AND DECEIT -
                                   17   individual; HELPING OTHERS                                INTENTIONAL
                                        INTERNATIONAL, LLC, a Delaware                            MISREPRESENTATION;
                                   18   Limited liability company; WESTERN
                                        FIDELITY ASSOCIATES. LLC, a California                 (3) NEGLIGENCE;
                                   19
                                        limited liability company, dba WESTERN
                                        FIDELITY TRUSTEES; JOHN B. SPEAR,                      (4) BREAC H OF CONTRACT;
                                        an individual; AMERICAN FINANCIAL
                               20       CENTER, INC., a California corporation; all            (5) RELIEF RASF.1) ON RESCISSION
                                        other persons unknown, claiming any legal or               OF CONTRACT;
                               21       equitable right, title, estate, lien, or interest in
                                        the property described in the complaint                (6) QUIETING TITLE;
                               22       adverse to Plaintiff's title, or any cloud upon
                                        Plaintiff's title thereto; and DOES I through          (7) CANCELLATION OF WRITTEN
                               23       I 00, inclusive.                                           INSTRUMENTS;
                                   24                            Defendants.                   (8) DECLARATORY RELIEF; AND

                                   25                                                          (9) UNFAIR BUSI NESS PRACTICES -
                                                                                                  VIOLAT ION OF BUS. & PROF.
                                   26                                                             CODE SECTION 17200, ET SF-Q.

                                   27                                                          DEMAND FOR JURY TRIAL

                                   28
Lw, ()(Ill; I C'-It ,\\Ull.'4 A. Sinn
                                        - -- - - -- ------ - - Case filed: January 15, 2020
         l(l. L \ ~ lfl\c: r .ul:
             ~UI\C! 1(,0
   ln\lK: NifNnu 'l'2fil -l .J79~
                               0


    Tclcr'IIOII<' ("'9J&l l lul:J
                           0
                                           FIRST AMENDED COMPLAINT FOR DAMAGES AND EQU ITABLE AND INJUNCTIVE RELIEF; AND
  t~UfllllJ.ll . . ..f,l;r.t. t8CI
                                                                      DEMAND FOR JURY TRIAL
                                                                                      901
                          Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                Exhibit 52-73 Page 195 of 434




                                              Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), alleges on
                                   2
                                       information and belief against defendants United Lender, LLC, Shawn Ahdoot, Albert A. Ahdoot,
                                   3
                                       Megan E. Zucaro, Helping Others International, LLC, Western Fidelity Associates, LLC, dba
                                   4
                                       Western Fidelity Trustees, John B. Spear, American Financial Center, Inc., all other persons
                                   5
                                       unknown, claiming any legal or equitable right, title, estate, lien, or interest in the property
                                   6
                                       described in the complaint adverse to Plaintiff's title, or any cloud upon Plaintiffs title thereto;
                                   7
                                       and Does I through 100, inclusive as follows:
                                   8
                                                                          GENERAL ALLEGATIONS
                                   9
                                       The Plaintiff And The Subject Propertv
                                  10
                                               1.     Plaintiff Anh Thy Song Nguyen ("Plaintiff') is an individual and the Trustee of
                                  11
                                       Mother Nature Trust. Plaintiff has resided in the County of Orange, State of California at all
                                  12
                                       times relevant to this action. Plaintiff is and was the seller of residential real property known as
                                  13
                                       6475 Marigayle Circle, Huntington Beach, California 92648 with assessor' s parcel number
                                  14
                                       ("APN") 110-511-04 that is the subject of this action ("Subject Property"). The Subject Property
                                  15
                                       has the following legal description:
                                  16
                                              "THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
                                  17
                                              HUNTINGTON BEACH, TN THE COUNTY OF ORANGE, STATE OF CALIFORNIA,
                                  18
                                              AND IS DESCRIBED AS FOLLOWS:
                                  19

                                  20
                                              LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY
                                  21
                                              OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN
                                  22
                                              BOOK 835 OF MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF
                                  23
                                              ORANGE COUNTY.
                                  24
                                  25
                                               EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
                                  26
                                               SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF
                                  27
                                               SAID PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN
                                  28
       J(, ~..;...c:ulh~ Po11I.
                                                                                         2
            $1111.: 160
11,11.c, C11hrQ,miJ 9l61J.,1794
 Tclqihcri;: i'H'J) ltl1-IO:S             FIRST AMENDED COMPLAINT POR DAMAGES AND EQUITABLE AND INJUNCTIVE RBLIEF; AND
£ ~ "111 MtliliiUn1t1,;.t..,\ ~o m
                                                                     DEMAND FOR JURY TRIAL
                                                                                  902
                             Case 1:20-ap-01070-VK           Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                              Exhibit 52-73 Page 196 of 434



                                            DEEDS OF RECORD.

                               2
                               3            APN: 110-511-04"

                               4     The Defendants

                               5            2.      United Lender, LLC, a Nevada limited liability company ("United Lender"), has a

                               6     business office located at 3635 S. Fort Apache Road, Suite 200-20, Las Vegas, Nevada 89147.

                               7     United Lender purports to be the beneficiary under a first deed of trust on the Subject Property.

                               8     United Lender engaged in or participated in the acts and omissions alleged below.

                               9            3.      Shawn Ahdoot is an individual whose usual place of business is 3635 S. Fort

                              10     Apache Road, Suite 200-20, Las Vegas, Nevada 89147. Shawn Ahdoot is a president, principal,

                              11     agent, and alter ego of United Lender. Shawn Ahdoot engaged in or participated in the acts and

                              12     omissions alleged below.

                              13            4.      Albert A. Ahdoot (''Albert Ahdoot") is an individual whose usual place of

                              14     business is 3635 S. Fort Apache Road , Suite 200-20, Las Vegas, Nevada 89147. Albert Ahdoot

                              15     is a manager, principal, agent and alter ego of United Lender. Albert Ahdoot engaged in or

                              16     participated in the acts and omissions alleged below.

                              17            5.      Megan E. Zucaro ("Zucaro") is an individual who resides in the County of Los

                              18     Angeles, State of California. Zucaro is a manager, principal, agent, and alter ego of defendant

                              19     Helping Others International. LLC. a De laware limited liability company (identified below), who

                              20     is and was the purpo1ted buyer of the Subject Property. Zucaro is also a licensed real estate

                              21     salesperson with a mailing address of 468 N. Camden Drive, Suite 201, Beverly Hills, California

                              22     902 I 0. Zucaro's responsible broker is defendant John B. Spear identified below. Zucaro engaged

                              23     in or participated in the acts and omissions alleged below.

                              24            6.      Helping Others International, LLC, a Delaware limited liability company ("Helping

                              25     Others International"), has a business office located at 4110 Vanetta Place, Los Angeles,

                              26     California 91604. Helping Others [nternational is and was the buyer of the Subject Property and is

                              27     the trustor or debtor under the first deed of trust on the Subject Property. Helping Others

                              28     International engaged in or participated in the acts and omissions alleged below.
LA.1l'Oincum A,,nktw A, St.1111
        lG Exca1ti\c P;iric
                                                                                      3
             S1,uu: l(,ii)
  11,ioc C:1l1fmm., ?l(,IJ -~7').I
   Tc<l,!phOltt.!" (•}i9) ,,J.lflU      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Em:111· :w111~11i:iu1u-L1" rum
                                                                   DEMAND FOR JURY TRIAL
                                                                               903
                      Case 1:20-ap-01070-VK                  Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                              Exhibit 52-73 Page 197 of 434



                                             7.      Western Fidelity Associates, LLC, a California limited liability company, dba

                             2      Western Fidelity Trustees ("Western Fidelity"), has a business office located at 1222 Crenshaw

                             3      Boulevard, Suite "B," Torrance, California 90501. Western Fidelity is the trustee under the first

                             4      deed of trust on the Subject Property and has recorded a Notice of Trustee's Sale with a date of

                             5      sale set for January 27, 2020 at the Orange County Superior Court, Central Justice Center.

                             6      Western Fidelity engaged in or participated in the acts and omissions alleged below.

                             7               8.      John B. Spear ("Spear") is an individual and a licensed real estate broker whose

                             8      office mailing address is 4959 Palo Verde Street, Suite 205C, Montclair, California 91763. Spear

                             9      is the responsible broker for Zucaro. Spear engaged in or participated in the acts and omissions

                           10       alleged below.

                           11                9.      American Financial Center, Inc., a California corporation ("American Financial"),

                           12       has its business office located at 14930 Ventura Boulevard, Suite 320, Sherman Oaks, California

                           13       91430. American Financial purports to be the beneficiary under the third deed of trust on the

                           14       Subject Property. American Financial engaged in or participated in the acts and omissions alleged
                           15       below.

                           16                10.     The Defendants herein named as "all other persons unknown, claiming any legal

                           17       or equitable right, title, estate, lien, or interest in the property described in the complaint adverse to

                           18       Plaintiffs title, or any cloud upon Plaintiff's title thereto" (hereinafter sometimes referred to as

                           19       "the unknown defendants") are unknown to Plaintiff. The unknown defendants, and each of them,
                          20        claim some right, title, estate, lien, or interest in the Subject Property adverse to Plaintifr s interest;

                          21        and their claims, and each of them, constitute a cloud on Plaintiffs title to the Subject Property.

                          22        Doe Defendants

                          23                 11.     The true names and capacities of those defendants, whether individual, corporate,

                          24        associate, or otherwise, sued herein as Does 1 through 100, inclusive, are unknown to Plaintiff,

                          25        who therefore sues such defendants by such fictitious names. Plaintiff will seek leave of court to

                          26        amend this Complaint to show the true names and capacities of these defendants when such

                           27       information is ascertained. Plaintiff is informed and believes and thereon alleges that each of the

                          28        defendants designated herein as a Doe defendant is legally responsible in some manner for the
      ]6 E:-.:c,;uLhe P.ul
                                                                                       4
            Su.ilc 160
lm 1tc. Cal!fomfa 92M -!•-U?J
 Tckflhol\i:: (9-19) lU) •IOJ.$        FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
U1n1il~11s111i1~~ .snli1.s-bw com
                                                                  DEMAND FOR JURY TRIAL
                                                                                904
                             Case 1:20-ap-01070-VK                          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                             Exhibit 52-73 Page 198 of 434



                                                 events, happenings and damages alleged herein.

                                      2          Defendants Are Agents Of Each Other And Co-conspirators

                                      3                  12.     United Lender, Shawn Ahdoot, Albe1i Ahdoot, Zucaro, Helping Others

                                      4          International, Western Fidelity, Spear, American Financial, and Does I through I 00, inclusive

                                      5          (hereinafter collectively referred to as "Defendants"), were at all times relevant herein the

                                      6          principal, partner, co-venturer, agent, servant, employee, or co-conspirator of each of the

                                      7          remaining co-defendants, and knowingly engaged in the acts and omissions alleged herein with

                                      8          permission and consent of each other co-defendant and acted within the course and scope of such

                                      9          partnership, agency, venture. employment or conspiracy.

                                   IO            United Lender Is The Alter Ego Of Shawn Abdoot And Albert Ahdoot

                                   11                    13.    There exists, and at all times herein mentioned there ex.isled, a unity of interest and

                                   12            ownership between Shawn Ahdoot and Albe1i Ahdoot, on the one hand, and United Lender, on the

                                   13            other hand, such that any individuality and separateness among Shawn Ahdoot, Albert Ahdoot and

                                   14            United Lender has ceased. In this regard. Plaintiff is informed and believes that:

                                   15                           a.      There is identical equitable or common ownership in United Lender.

                                   16            Shawn Ahdoot and Albert Ahdoot are members, managers, and principals of United Lender.

                                   17                           b.      Shawn Ahdoot and Albert Ahdoot treat the assets of United Lender as their

                                   18            own.

                                   19                           C.      Shawn Ahdoot and Albert Ahdoot and United Lender have or had the same

                                   20            principal place of business in the State of Nevada.

                                   21                           d.       Shawn Ahdoot and Albert Ahdoot and United Lender share or shared

                                   22            office facilities, equipment, employees, marketing materials, utilities, and other expenses incurred

                                   23            in operating a business.

                                   24                           e.      United Lender is undercapitalized and lacks corporate assets.

                                   25                            f.     There is a disregard oflegal formalities and a failure to maintain an arm's

                                   26            length relationship between United Lender, on the one hand, and Shawn Ahdoot and Albert

                                   27            Ahdoot, on the other hand, in that they fail to maintain adequate corporate records and confuse the

                                   28            records and identities of each.
1•., .... 0 1uc.·uu1' /\M11t.l:.~ A•.S>-lllll.
           l6 Exccum~ fl,ut
                                                                                                   5
               S1111c 160
   1,vinc. C::itrr<Wt11:1 "..:!6 1t..&Nt
    Tc-kphottc {'>19J3ll•IU~~                       FIRST AMENDED COMPLAINT POR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   Email :rs.11111\jj f 11UU•ll" ( OIU
                                                                               DEMA ND FOR JURY TRIA L
                                                                                            905
                        Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                    Exhibit 52-73 Page 199 of 434



                                                         g.       United Lender fails to file required records and reports with governmental

                               2         agencies and is not qualified to transact mortgage loan business in California.

                                3                        h.       United Lender, Shawn Ahdoot and Albert Ahdoot contract with others with
                               4         intent to avoid performance by use of the corporate entity as a shield against personal liability, or
                               5         use the corporate entity as a subterfuge.

                               6                         I.       United Lender is the alter ego of Shawn Ahdoot, and that Shawn Ahdoot is

                                7        the alter ego of United Lender, in that United Lender, at all times herein mentioned was, a mere

                               8         shell, instrnmentality and conduit through which Shawn Ahdoot carried on his activities,

                                9        exercising complete control and dominance of the corporate entity to such an extent that any

                               IO        individuality or separateness of the corporate entities from the individual does not, and at all times

                               11        herein, did not exist.

                               12                       J.        United Lender is the alter ego of Albert Ahdoot, and that Albert Ahdoot is

                               13        the alter ego of United Lender, in that United Lender, at all times herein mentioned was, a mere

                               14        shell, instrnmentality and conduit through which Albeit Ahdoot carried on his activities,
                               15        exercising complete control and dominance of the corporate entity to such an extent that any

                               16        individuality or separateness of the corporate entities from the individual does not, and at all times

                               17        herein, did not exist.

                               18                14.     Based on the foregoing, adherence to the fiction to the separate existence of United

                               19        Lender, as an entity distinct from Shawn Ahdoot and Albeit Ahdoot would permit an abuse of the
                               20        corporate privilege and would sanction fraud or promote injustice.

                               21        Helping Others International ls The Alter Ego Of Zucaro

                               22                15.     There exists, and at all times herein mentioned there existed, a unity of interest and

                               23        ownership between Zucaro, on the one hand, and Helping Others International, on the other hand,

                               24        such that any individuality and separateness between Zucaro and Helping Others International has

                               25        ceased. In this regard, Plaintiff is informed and believes that:

                               26                        a.       There is identical equitable or common ownership in Helping Others

                               27        International. Zucaro is the sole member, manager, and principal of Helping Others International.

                               28                        b.       Zucaro treats the assets of Helping Others International as her own.
LA~· On1u.s!Jr ,A., l)j(J.w A. s ~ 1l$
         }6 t,,_tWlhi:: P,uk
                                                                                           6
             Suite 160
   lninc. CalifomLl 1Jl6l-l•H9-I
    T~lo;phoi~ \~<IY)li)j. JOH              FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITAI3LE AND INJUNCTIVE RELIEF; AND
  !'!tmll: u11li[ jfl ~miti•bw.«ini
                                                                       DEMAND FOR JURY TRIAL
                                                                                     906
                          Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                                    Exhibit 52-73 Page 200 of 434



                                                          c.     Zucaro and Helping Others International have or had the same principal

                                 2        place of business in the State of California.

                                 3                        d.      Zucaro and Helping Others International share or shared office facilities,

                                 4        equipment, employees, marketing materials, utilities, and other expenses incurred in operating a

                                  5       business.

                                 6                        e.     Helping Others International is undercapitalized and lacks corporate assets.

                                 7                        f.     There is a disregard of legal formalities and a failure to maintain an arm's

                                  8       length relationship between Helping Others International, on the one hand, and Zucaro, on the

                                  9       other hand, in that they fail to maintain adequate corporate records and confuse the records and

                              10          identities of each.

                              11                          g.     Helping Others International fails to file required records and reports with

                               12         goverru11ental agencies. For instance, Helping Others International is not registered with the

                               13         California Secretary of State, nor is it qualified to do business in the State of California.

                               14                         h.     Helping Others International and Zucaro contract with others with intent to

                               15         avoid performance by use of the corporate entity as a shield against personal liability, or use the

                               16         corporate entity as a subterfuge.

                               17                         1.      Helping Others International is the alter ego of Zucaro, and that Zucaro is

                               18         the alter ego of Helping Others International, in that Helping Others International, at all times

                               19         herein mentioned was, a mere shell, instrumentality and conduit through which Zucaro carried on

                               20         her activities, exercising complete control and dominance of the corporate entity to such an extent

                               21         that any individuality or separateness of the corporate entities from the individual does not, and at
                               22         all times herein, did not exist.

                               23                 16.     Based on the foregoing, adherence to the fiction to the separate existence of

                               24         Helping Others International, as an entity distinct from Zucaro would permit an abuse of the

                               25         corporate privilege and would sanction fraud or promote injustice.

                               26         Allegations Common To All Causes Of Action

                                27                17.      Sometime in March 2019, Plaintiff received a call from Zucaro who stated she was a

                                28        real estate broker and interested in buying the Subject Property. The Subject Prope1ty was not
LAW Qt UCL'i 01' AMlliU;W A, S)t1l l
            ~6 e xcculh'C- Pu k
                                                                                             7
                $ujle 160
   l t\11:ic. CaHfomb 9Uii4479.&
    Tdcphont ('.U'l)lill-1025                 FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Email: 11s11Uba:s111hs•l11-.....e1>1n
                                                                         DEMAND FOR JURY TRIAL
                                                                                      907
                             Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                   Exhibit 52-73 Page 201 of 434



                                         listed for sale at that time. Zucaro asked Plaintiff how much she would sell the Subject Prope1ty

                                  2      for, and Plaintiff stated she would sell the Subject Property for $2.5 million. Zucaro stated she did

                                  3      not have sufficient funds at the time but she was willing to pay $3 million if Plaintiff would carry a

                                  4      promissory note secured by a second deed of trust for one year since Zucaro has other properties

                                  5      that she was selling and would be able to pay off the notes. Zucaro also stated she wanted to

                                  6      receive a $150,000 commission since she has a real estate license and that she would increase the

                                  7      price to $3 .150 million for her commission. Zucaro stated she had a private lender with whom she

                                  8      had worked in many transactions in the past seven years and has never defaulted, causing the

                                  9      private lender to be interested in lending to her on the Subject Property. Initially, Zucaro said the

                               10        lender would lend $2.1 million if Plaintiff agreed to carry the balance of the purchase price. Later,

                               11        Zucaro stated the lender came back to her and wanted to lend only$ 1.9 million and asked if

                               12        Plaintiff would carry the difference, because Zucaro was is in the process of selling other properties

                               13        and would be able to pay the note within the year. Thereafter, Plaintiff agreed to sell the Subject

                               14        Property on terms discussed with Zucaro. Escrow closed May 3, 20 19. Attached hereto and

                               15        incorporated herein by this reference as Exhibit "A" is a copy of the California Residential

                               16        Purchase Agreement and Joint Escrow Instructions dated March 26, 2019 for sale of the Subject

                               17        Property ("Purchase Agreement"), including Escrow Instructions dated April 5, 2019 and

                               18        Amendment dated May 1, 2019. Attached hereto as Exhibit "B" is a copy of the Deed of Trust,

                               19        Assigmnent of Leases, Rents, and Profits, Security Agreement and Fixture Filing recorded May 2.

                               20        2019 as Instrument Number 2019000146649 ("First Deed of Trust") on the Subject Property.

                               21        Attached hereto as Exhibit "C" is a copy of the Deed of Trust and Assignment of Rents recorded

                               22        May 2, 2019 ("Second Deed of Trust") on the Subject Property. Attached hereto as .Exhibit "D" is

                               23        a copy of the Note Secured by Deed of Trust dated May 1, 2019, which is secured by the Second

                               24        Deed of Trust.

                               25                I8.      After the first payment came due on Plaintiffs note secured by the Second Deed of

                               26        Trust, Zucaro stated to Plaintiff that she wanted a little more time to pay since she was in the process

                                27       of selling their properties. Helping Others International did not pay the first payment due under

                                28       Plaintiffs note. When the second month· s payment came due, Zui;aro stated to Plaintiff that she or
l,>,W 01 ncu ur A).1)1US"-' A. S~ll'fJ
          }6 t;:\'.t'.,.'llh\'f: P::uk
                                                                                           8
               Sullc lt:.O
   lhlOC. C::it1fonu,, ltlC1I '""7'),1
    Telephone: (?I">) 11)1-IO!}             FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  En1.~d :mnns:,i- U1li1f,l:l11 coo1
                                                                       DEMAND FOR JURY TRIAL
                                                                                    908
                         Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                               Exhibit 52-73 Page 202 of 434



                                      Helping Others International was obtaining another loan to pay the obligation owed to Plaintiff.

                                2     Helping Others International did not make the second payment due under Plaintiffs note. When the

                                3     third month's payment came due on Plaintiffs note, Plaintiff discovered that Helping Others

                                4     International had not paid the gardener or the pool service for the Subject Property; nor did it pay the

                                5     third payment due under Plaintiffs note; nor has it paid any sum due under Plaintiffs note.

                                6            19.     On or about July 1, 2019, Helping Others International obtained a loan in the amount

                                7     of $75,000 secured by a third deed of trust on the Subject Property. The loan was funded by

                                8     American Financial, who purports to be the beneficiary under a third deed of trust. A copy of the

                                9     Deed of Trust with Assignment of Rents recorded July 16, 2019 as Instrument Number

                            1O        2019000254315 is attached hereto as Exhibit "E" ("Third Deed of Trust").

                            11               20.     On September 18, 2019, the beneficiary under the First Deed of Trust, United

                            12        Lender, caused its trustee, Western Fidelity, to record in the Orange County Recorder's office a

                            13        Notice of Default and Election to Sell Under Deed of Trust, a copy of which is attached hereto as

                            14        Exhibit "F."

                                15           21.     On December 11, 2019, a substitution of trustee was recorded with respect to the

                                I6    First Deed of Trust. A copy of the Substitution of Trustee dated October 15, 20 I 9 and signed by

                                17    Shawn Ahdoot is attached hereto as Exhibit "G."

                                18           22.     On December 20, 2019, the beneficiary under the First Deed of Trust, United

                                19    Lender, caused its trustee, Western Fidelity, to record in the Orange County Recorder's office a

                            20        Notice of Trustee's Sale, a copy of which is attached hereto and incorporated herein by this

                            21        reference as Exhibit "H," setting the date of sale for January 27, 2020 at 1:30 p.m. at the Orange

                                22    County Superior Court, Central Justice Center.

                                23            23.    Since being notified of the trustee's sale set for January 27, 2020 on the First Deed

                                24    of Trust, Plaintiff discovered the beneficiary under the First Deed of Trust, United Lender, sent a

                                25    letter to a broker for a repotted $30,000 unsecured loan to Zucaro and Helping Others

                                26    International, stating Zucaro and Helping Others were ctment on the loan secured by the First

                                27    Deed of Trust. This letter indicates that there was no default and the Notice of Trustee's Sale (Ex.

                                28    "H") setting the foreclosure sale on the First Deed of Trust for January 27, 2020 is frat1dulent and
l.AW Ot'FK'U OfA!-.OREW A. St.1111"
         l(i t!xceulh i= P:uk
                                                                                       9
             Su11c 160
  lmnc. ('ahftlni.la 92-61.&47~
   Tdcpllonc'. ('Ji9)8J3•102j            FIRST AMENDED COMPLAJNT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  E1m iJ. :umi~,j »1nh1•l~\\ ,COm
                                                                    DEMAND FOR JURY TRJAL
                                                                                 909
                           Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                      Exhibit 52-73 Page 203 of 434



                                             illegal. Attached hereto as Exhibit "I" is a letter from United Lender to Hope Adams, chief

                                  2          executive officer of 5 Star Business Funders, dated July 17, 2019 wherein Shawn Ahdoot

                                  3          represents that Zucaro and Helping Others International were "up to date" on the mortgage loan on

                                  4          the Subject Property. This letter was sent by United Lender to assist Zucaro and Helping Others

                                   5         International in obtaining a reported $30,000 unsecured loan.

                                  6                 24.     Plaintiff has discovered that Zucaro, Helping Others International, United Lender,

                                   7         Shawn Ahdoot, Albert Ahdoot, Western Fidelity, Spear, and American Financial, among others,

                                   8         have engaged in fraudulent real estate and loan transactions similar to the transaction involving

                                   9         Plaintiff and the Subject Property. In these fraudulent transactions, Helping Others International

                                10           (and Zucaro) acts as the buyer, the sellers take a note secured by a second deed of trust, Helping

                                11           Others International (and Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot,

                                12           Albert Ahdoot (or an entity related to these Defendants) and secured by the first deed of trust, and

                                13           the beneficiary under the first deed of trust initiates foreclosure proceedings through trustee

                                14           Western Fidelity to eliminate junior lienholders, including the beneficiary under the second deed

                                J5           of trust. Furthermore, American Financial purportedly loaned $75,000 to Helping Others

                                16           International and obtained a third deed of trust in connection therewith on the real property located

                                17           in Agua Dulce referenced below. Other real properties that are the subject of Defendants'

                                18           fraudulent scheme include: I 0434 Calling Road, Agua Dulce, California 91390; 4110 Vanetta

                                19           Place, Studio City, California 91604; 28340 Locust Avenue, Moreno Valley, California 92555;

                               20            and 422 North Soto Street, Los Angeles California 90033. The most recent purchase of real

                               21            prope1ty, which is the prope1ty located at 422 North Soto Street, Los Angeles, California, by

                                22           Zucaro and Helping Others International using a loan from United Lender, recently closed escrow

                                23           on November 26, 2019. No legitimate lender would loan to a buyer, such as Helping Others

                                24           International, who has a history of defaults, unless the lender is participating in a fraudulent

                                25           scheme to steal an owner's equity in the real property.

                                26           Venue In This Court ls Proper

                                27                   25.    The Subject Property, the scheduled trustee' s sale, and Plaintiff are located in

                                28           Orange County, California. Furthermore, the California Residential Purchase Agreement and
l.,\',l, O►FK'l:S UI< A~l>REW A. S).tn .!i
          )6 E.~ca:nh\! Pan.
                                                                                              10
               Suiic IGO
   lrmN:. C;difo111.ia 9l6H-.tl9.J
    Tdq ,li~:,rn:: (W9) Ul- lO?S                FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   £11131!: osmitsii&.nils-L;w wm
                                                                           DEMAND FOR JURY TRIAL
                                                                                        910
                           Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                     Exhibit 52-73 Page 204 of 434



                                            Joint Escrow Instructions for the Subject Property was entered into in Orange County, California.
                                  2         (Code Civ. Proc. § 395, subd. (a).)

                                  3                                             FIRST CAUSE OF ACTION
                                  4                                             (Wrongful Foreclosure-Fraud)

                                  5         (Against Defendants Un ited Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                                  6                         International, Western Fidelity, Spear, and Docs 1 through SO)

                                  7                26.     Plaintiff incorporates herein by this reference each and every allegation set forth
                                  8         above in paragraphs I through 25, inclusive.

                                  9                27.     Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others
                               IO           International, Western Fidelity and Does I through 50 caused the recording of an illegal,

                               11           fraudulent or willfully oppressive notice of trustee's sale with a sale date of January 27, 2020

                               12           pursuant to the First Deed of Trust on the Subject Property.

                               13                  28.     Defendants' wrongful conduct, unless and until enjoined and restrained by order of
                               14           this Comt, will cause great and irreparable injury to Plaintiff because Plaintiffs junior lien and
                               15           beneficiary interest w1der the Second Deed of Trust on the Subject Prope1ty will be eliminated if

                               16           Defendants' foreclosure sale occurs on January 27, 2020 pursuant to the notice of trustee's sale.

                                17                 29.     Plaintiff has no adequate remedy at law for the injuries she will sustain if the
                                18          foreclosure sale is not enjoined.

                                19                 30.     As a proximate result of Defendants' v.:rongful conduct, Plaintiff has been damaged
                               20           in an amount exceeding $25,000 according to proof at trial.
                               21                                               SECOND CAUSE O:F ACTION
                               22                                 (Fraud And Deceit - Intentional Misrepresentation)

                               23           (Against Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                               24                           International, Western Fidelity, Spear, and Does l through 50)

                               25                   31.    Plaintiff incorporates herein by this reference each and every allegation set forth

                               26           above in paragraphs I through 30, inclusive.

                               27                   32.    Defendants, including Helping Others International and Zucaro who failed to make

                                28          any payments due on the loans secured by the First Deed of Trust and Second Deed of Trust on
l.,\\\.O>"t"."Mll► .i\!\UfU.V. A. S~!lJli
          l6 E~uih-c: P,a-k
                                                                                         11
   lf"\10C, Cal1f,'.>rn~ •nc,J-I-H<IJ
      Tc-1',•pOOM cl»9) ,c11-102,              FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   E::11~111 .1~:ti1.uun1lt~•l.ou:01t1
                                                                          DEMAND FOR JURY TRIAL
                                                                                       911
                          Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                    Exhibit 52-73 Page 205 of 434



                                         the Subject Property, had no intention of complying with the terms of the promissory notes,

                                  2      paying the sums due under the notes, effecting a lawful purchase of the Subject Property, or

                                  3      effecting a lawful non-judicial foreclosure sale. Instead, Defendants seek to, among other things,

                                  4      steal Plaintiffs equity in the Subject Property.

                                  5             33.      When Defendants made the representations to Plaintiff as alleged above, they knew

                                  6      them to be false and made these representations with the intention to induce Plaintiff to act in

                                 7       reliance on these representations in the manner alleged herein, or with the expectation that

                                  8      Plaintiff would so act.

                                 9              34.     As a direct and proximate result of the fraudulent conduct of Defendants, Plaintiff

                              10         has been damaged in an amount exceeding $25,000.00 according to proof at trial.

                              11                35.     As a further direct and proximate result of the fraudulent conduct of Defendants,

                              12         Plaintiff will continue to incur damages in connection with a wrongful foreclosure sale that is set

                              13         for January 27, 2020 that is inte nded to eliminate Plaintiffs junior secured interest in the Subject

                               l4        Property.

                              15                36.     Defendants perpetrated the above acts in a knowing, willful, wanton, malicious,

                              16         fraudulent, and oppressive manner, and with the intent and purpose of advancing their own

                              17         interests at the expense of and disregard for Plaintiffs rights and interests. As a result, Plaintiff is

                              18         entitled to punitive and exemplary damages against Defondants in a sum to be determined at trial.

                              19                                            THIRD CAUSE OF ACTION
                              20                                                      (Negligence)

                              21         (Against Defendants United Lender, Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others

                              22                          International, Western Fidelity, Spear, and Does 1 through SO)

                              23                 37.    Plaintiff incorporates herein by this reference each and every allegation set forth

                              24         above in paragraphs l through 36, inclusive.

                              25                 38.    The representations made by Defendants were in fact false. The true facts were

                              26         Defendants, including Helping Others International and Zucaro who failed to make any payments

                              27         due on the loans secured by the First Deed of Trust and Second Deed of Trust on the Subject

                              28         Property, could not comply with the terms of the promissory notes and paying the sums due on the
                                                                                            12
            Suiit.· 100
lm11t.:. C1l1fonn,1 ~2(, ("-41"">◄
 TdcphOl.c t'JI')) s.:n .um                 FlRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
&moil. ~   111i1f t11it1M1,-1.i....com
                                                                       DEMAND FOR JURY TRIAL
                                                                                     912
                         Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                    Exhibit 52-73 Page 206 of 434



                                         loans. Furthermore, the Notice of Default and Notice of Trustee's Sale with respect to the First

                                 2       Deed of Trust are based on false pretenses and fraudulent information. Defendants seek to, among

                                 3       other things, steal Plaintiffs equity in the Subject Property.

                                 4              39.     When Defendants made the representations alleged above, they had no reasonable

                                 5       basis for believing them to be true.

                                 6              40.     Defendants made these representations with the intention of inducing Plaintiff to

                                 7       act in reliance on these representations in the manner alleged herein, or with the expectation that

                                 8       Plaintiff would so act.

                                 9              41.     Plaintiff, at the time these representations were made by Defendants and at the time

                              l0         Plaintiff took the actions herein alleged, was ignorant of the falsity of Defendant's representations

                              11         and believed them to be true. In reliance on these representations, Plaintiff was induced to and did

                              12         enter into the Purchase Agreement for the sale of the Subject Property (Ex. "A"). Had Plaintiff

                              13         known the actual facts, she would not have taken the actions alleged herein. Plaintiffs reliance on

                              14         Defendants representations was justified.

                              15                 42.    As a direct and proximate result of the negligence of Defendants, Plain,tiff has been

                               16        damaged in an amount exceeding $25,000.00 according to proof at trial.

                               17                43.    As a fmiher direct and proximate result of the negligence of Defendants, Plaintiff

                              18         will continue to incur damages in connection with a wrongful foreclosure sale that is set for

                               19        January 27, 2020 that is intended to eliminate Plaintiffsjw1ior secured interest in the Subject

                              20         Property.

                              21                                           FOURTH CAUSE OF ACTION

                              22                                                 (Breach Of Contract)

                              23          (Against Defendants Zucaro, Helping Others International, Spear, and Does 1 through 50)

                               24                44.     Plaintiff incorporates herein by this reference each and every allegatioo set forth

                               25        above in paragraphs 1 through 43, inclusive.

                               26                45.     Plaintiff performed all conditions, covenants, and promises required on her part to

                               27        be performed in accordance with the terms and conditions of the Purchase Agreement.

                               28        II
L.\'A' 0 1MCl,S'OJ A.X UU.W A.S.\lnJ
         }-0 Ex«um·e Park
                                                                                           13
              S"itc MO
  lrvhte. Csl1forni.1 926 1, . .1.19-1
    Telephone, (9-111) 1 1,1.101~             FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND [NJUNCTIVE RELIEF; AND
  E.m:ill· :is11Li:1~111mit~-l:lw.com
                                                                         DEMAND FOR JURY TRIAL
                                                                                     913
                                 Case 1:20-ap-01070-VK                         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                                Exhibit 52-73 Page 207 of 434



                                                              46.      Defendants breached the Purchase Agreement by failing to perform their duties

                                           2         and obligations required by the Purchase Agreement as alleged above.

                                           3                  47.      As a result of Defendants' breach of the Purchase Agreement, Plaintiff has been

                                           4         damaged, and will continue to suffer damages in an amount exceeding $25,000.00 according to

                                           5         proof at trial.

                                           6                                              FIFTH CAUSE OF ACTION
                                           7                                        (Relief Based On Rescission Of Contract)

                                           8          (Against Defendants Zucaro, Helping Others International, Spear, and Does l through 50)

                                           9                  48.      Plaintiff incorporates herein by thJs reference each and every allegation set forth

                                       10            above in paragraphs I through 47, inclusive.

                                       11                     49.      Defendants procured the Purchase Agreement by fraudulent means as alleged

                                       12            above.

                                       13                     50.      Plaintiff has suffered and will suffer substantial harm and injury under the Purchase

                                       14            Agreement if it is not rescinded.

                                       15                     51.      Plaintiff intends service of the summons and complaint in this action to serve as

                                       I6            notice of rescission of the Purchase Agreement and hereby offers to restore all consideration

                                       I7            furnished by Defendants under the Purchase Agreement, on the condition that Defendants restore

                                       18            all the consideration furnished by Plaintiff, including: all Plaintiffs rights, title and interests in the

                                       19            Subject Property, including possession thereof; and reimbursement of all damages, fees, costs and

                                      20             expenses incurred in connection with, related to and arising from the Purchase Agreement

                                      2l             including attorney fees, costs and pre-judgment interest.

                                      22                                                  SIXTH CAUSE OF ACTION
                                      23                                                          (Quieting T itle)

                                      24                                                     (Against All Defendants)

                                      25                      52.      Plaintiff incorporates herein by this reference each and every allegation set forth

                                       26            above in paragraphs I through 5 1, inclusive.

                                       27                     53.      Based on the fraudulent circumstances surrounding the purchase of th~ Subject

                                       28            Property and the creation of secured interests in the Subject Property as alleged above, Plaintiff is
Lw, O t l1<"1:~ cui A..'l'Uil! l;.lil' ,\• .SUI JS
            J6 Ea,mNh~. P,i,t
                                                                                                        14
             S\lhc-. lliO
    11'-iR Cal1fo,,l'lla '1261-1-'1">,.
    Tckpbo1ic {')0) X)l.l(IJ \                          FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUJTABLE AND INJUNCTIVE RELIEF; AND
   E:n;ul :mi;USU.MJ)\ll•b~ (Onl
                                                                                   DEMAND FOR JURY TRIAL
                                                                                                  914
                              Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                                         Exhibit 52-73 Page 208 of 434



                                               entitled to rescission of the Purchase Agreement and restoration as the lawful sole owner of the

                                        2      Subject Property.

                                        3              54.     P laintiff seeks to quiet title to the Subject Property as to the adverse claims of all

                                        4      Defendants, including Helping Others International, Zucaro. United Lender, American Financial,

                                        5      and all persons unknown, claiming any legal or equitable right, title, estate , lien, or interest in the

                                        6      Subject Property ad verse to Plaintifrs title, or any cloud upon Plaintiff's title thereto.

                                        7             55.      Plaintiff seeks a quiet title detennination as of March 25, 2019, the day before the

                                        8      fraudulently procured Purchase Agreement. Plaintiff requests title be quieted in her name as of

                                        9      such date which is consistent with rescission of the Purchase Agreement and placing her in the

                                     IO        position she held before entering into the Purchase Agreement.

                                     11                                         SEVENTH CAUSE OF ACTION

                                     12                                       (Cancellation Of W ritten Instruments)

                                     13             (Against Defendants Zucaro, H elping Others International, Spear, United Lender,

                                     14                                  American Financial, and Docs 1 through 50)

                                    15                56.      Plaintiff incorporates herein by this reference each and every a llegation set fo11h

                                     16        above in paragraphs I through 55. inclusive.

                                     17               57.      As alleged above, the Purchase Agreement (Ex. ·'A") was procmed by fraud and is

                                     18        voidable against Plaintiff. Likewise, the Grant Deed dated May 1, 2019 and recorded May 2,

                                     19        2019 as Instrum ent Number 2019000146648 from Plaintiff to Helping Others [ntemationa.l, which

                                    20         was executed in connection with the fraudulently obtained Purchase Agreement is voidable; and a

                                   21          copy of the Grant Deed is attached hereto as Exhibit "J."

                                    22                58.     S imilarly, the First Deed of Trust recorded May 2, 2019 as Instrument Number

                                    23         2019000146649 (Ex. ·' B") and the Third Deed of Trust recorded July 16, 2019 as Instrument

                                    24         Number 2019000254315 (Ex. ·'E'') were procured by fraud as alleged above.

                                    25                59.      If the Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed of

                                    26         Trust are left outstanding, there is a reasonable apprehension that these instruments may cause

                                    27         additional serious injury to Plaintiff.

                                    28                 60.     Plaintiff has been damaged, and will continue to suffer damages in an amount
LAwOmc.-uol"A:-UKIW A ~Mir~
     \6 fa«.'rnM P;u~
                                                                                                 15
             S11i1~ lttO
  1"111iJ. Cthlum1:a '26! ~ ►-i!il,I
   Tck-plltl(1~ (v1, 1· II l\.llflS               FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  E1t1,11I .ism l1r. 11~111i'1,, fN1i1 CtMII
                                                                             DEMAND FOR JURY TRTAL
                                                                                           915
                               Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                         Exhibit 52-73 Page 209 of 434



                                               exceeding $25,000.00 according to proof at trial.

                                        2              61.     Defendants perpetrated the above acts in connection with procuring, creating and

                                        3      recording these instruments in a knowing, wi llful , wanton, malicious, fraudulent, and oppressive

                                        4      manner, and with the intent and purpose of advancing their own interests at the expense of and

                                        5      disregard for Plaintiffs rights and interests. As a result, Plaintiff is entitled to punitive and

                                        6      exemplary damages against Defendants in a sum to be determined at trial.

                                        7                                         EIGHTH CAUSE OF ACTION

                                        8                                               (Declaratory Relief)

                                        9                                            (Against AU Defendants)

                                                      62.      Plaintiff incorporates herein by this reference each and every allegation set forth

                                    11         above in paragraphs I through 61, inclusive.

                                    12                63.      An actual controversy has arisen and now exists between Plaintiff, on the one hand,

                                    13         and Defendants, on the other hand, concerning the following matters:

                                    14                         (a)     Defendants' notice of trustee' s sale setting a foreclosure sale for January 27,

                                    15         2020 with respect to the First Deed of Trust on the Subject Property is fraudulent and must be

                                    16         enjoined;

                                    17                         (b)     Plaintiff is entitled to rescission of the Purchase Agreement and restoration

                                    18         of all the consideration furnished by Plaintiff under the Purchase Agreement;

                                    19                         (c)     The Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed

                                    20         of Trust are instruments that should be cancelled;

                                    21                         (d)     Plaintiff should be declared the sole owner of the Subject Property;

                                    22                         (e)     Defendants, including Helping Others International, Zucaro, United Lender.

                                    23         and American Financial and the unknown defendants, should be declared to have no right, title,

                                    24         estate, lien, or interest in the Subject Property adverse to Plaintiff's interest; and

                                    25                         (f)     Plaintiff is entitled to recover her attorney fees and costs under the Purchase

                                    26         Agreement and California law.

                                    27                 64.     A judicial declaration is necessary and appropriate at this time under the

                                    28         circumstances in order that the parties may ascertain their rights and duties with respect to the
L,1,wOt nn.:.:ur A~u,u-,w A. S>,un
        }b Exc-cu4h·c Park                                                                       16
                S11itc l~I
  lmnc. C'.11lforniil 92ltl-147'\U
   Tl."l1:phon~. ( '}..t?) K.H •IOH               FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
  Em:LJI: ,l►llli~r,.~Jllllli-l:tl\.\'.W lll
                                                                             DEMAND FOR JURY TR.JAL
                                                                                           916
                                 Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                          Exhibit 52-73 Page 210 of 434



                                                  matters identified above.

                                           2                                        NINTH CAUSE OF ACTION

                                           3           (Unfair Business Practices - Violation Of Bus. & Prof. Code Section 17200, Et Seq.)
                                           4                                          (Against All Defendants)

                                           5             65.     Plaintiff incorporates herein by this reference each and every allegation set fo1th

                                           6      above in paragraphs I through 64, inclusive.

                                           7             66.     Class Definition. Plaintiff brings this suit as a class action pursuant to Business and

                                           8      Professions Code section 17203 and Code of Civil Procedure section 382, on behalf of herself and

                                           9      all other similarly-situated persons as a member of a Class defined as follows:

                                        10               All persons who reside in California and who sold real property to Defendants, including

                                        11               their co-conspirators, within the last four years of the date of the filing of this Complaint.

                                        l2               67.     Numerosity. The proposed Class is sufficiently numerous in that real prope11y is

                                       13         regularly sold in California. Class members are so numerous and are dispersed throughout

                                        14        California that joinder of all Class members is impracticable. Class members can be identified by,

                                        15        inter alia, records maintained by the Defendants.

                                       16                68.     Common Questions of Fact and Law. Common questions of fact and law exist as to

                                       17         all members of the Class and predominate over any questions affecting solely individual members

                                        18        of the Class. Among the questions of fact and law that predominate over any individual issues are:

                                        19                       (a)     Whether Defendants violated the California Business and Professions Code

                                      20                                as alleged above;

                                      21                         (b)     Whether Defendants' practice was "unfair" within the meaning of the UCL;

                                       22                               and

                                       23                        (c)     Whether Class members lost money or prope11y as a result of Defendants·

                                       24                                violations of section I7200.

                                       25                69.     Begim1ing at an exact date unknown to Plaintiff but at least since January I, 2018,

                                       26         Defendants have committed acts of unfair competition, as defined by Business and Prnfessions

                                       27         Code section 17200, by engaging in the practices alleged with respect to Plaintiff and the Subject

                                       28         Property and the four other instances involving the purchase of real propetty as alleged above.
L,, w 0 1flC'1Slll'/r.)on'llt.ll' A $:t,U l)i
            \b f:.'-~1111\ e P1111                                                                17
                  So.ile- l(.U
    lnU'(. OJ[k)nna !J?,6U..llY.f
     TC'lq'.lh4.Jnc (?.11J) A\ J.JO:.'J              FIRST AMENDED COMPLAfNT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   l ~ 11iJJJ "-j lllllj(ljllii li-•l.ll,,,C.OM
                                                                                DEMAND FOR JURY TRIAL
                                                                                            917
                                Case 1:20-ap-01070-VK                    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                                          Exhibit 52-73 Page 211 of 434



                                                          70.    These acts and practices, as described above, violate Business and Professions

                                            2     Code section 17200 in the following respects:

                                            3                    (a)     Defendants' conduct violates the Business and Professions Code as aJJeged
                                            4                            above and, consequently, constitutes an unlawful business act of practice

                                            5                            within the meaning of Business and Professions Code section l 7200.

                                            6                    (b)     Defendants' conduct threatens an incipient violation of a consumer/antitrust

                                            7                            law, including but not limited to the Business and Professions Code as

                                            8                            alleged above, or violates the policy or spirit of such law or otherwise

                                           9                             significantly threatens or harms competition.

                                        10                       (c)     Defendants' conduct is likely to mislead the general public and,

                                        11                               consequently, constitutes a fraudulent business act or practice within the

                                        12                               meaning of Business and Professions Code section 17200.

                                        13                       (d)     Defendants' acts of untrue and misleading representations are incorporated

                                        14                               herein by this reference and are, by definition, violations of Business and

                                       15                                Professions Code section 17200.

                                        16                 71.   The unlawful, unfair, and fraudulent business practices of Defendants as described
                                        17        herein present a continuing threat to members of the public.

                                        18                 72.   Plaintiff and other members of the general public have no other adequate remedy of

                                        19        law.

                                      20                   73.   As a result of the aforementioned acts, Plaintiff and Class members have lost

                                      21          money or property and suffered injury in fact. Defendants received and continue to hold

                                       22         unlawfully obtained interests in real property belonging to members of the public who are harmed,

                                      23          as well as Plaintiffs losses described above.

                                       24         II

                                       25         II

                                       26
                                       27
                                       28
LA""' OnK1sc1t A,.,.1>1,:t.w A. S1,ins
        \6f.:-,:CC\fll\"'Pad;                                                                     18
                Suiw 16(1
   11, 11"'. C,Uiromia 92<,l-l-471.1~
    TclcpllOII(:'. ('}~9) KJJ•IOlS
  E11.\1il   ;,..,aui~fl.!1.1:liU•!.:.ln .CO,dl
                                                       FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RBUEF; AND
                                                                                  DEMAND FOR JURY TRIAL
                                                                                            918
                               Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                        Exhibit 52-73 Page 212 of 434



                                                                                           PRAYER
                                         2            WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as
                                         3    follows:

                                         4    On The First Cause Of Action For Wrongful Foreclosu1·e - .Fraud:

                                         5            1.     For an order requiring Defendants to show cause, if any they have, why they should

                                         6    not be enjoined as set forth in this complaint, during the pendency of this action;

                                         7            2.     For a temporary restraining order, preliminary injunction and permanent injunction
                                         8    alt enjoining Defendants. and each of them, and their agents, servants, and employees, and all

                                         9    persons acting under, in concert with, or for them: (a) from proceeding with the trustee's sale set

                                        10    for January 27, 2020 at 1:30 p.m. on the First Deed of Trust; (b) from encumbering the Subject

                                        11    Property; and (c) any and all other wrongful or unlawful actions;

                                        12            3.     For damages in an amount according to proof at trial;

                                        13            4.     For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount

                                        14    according to proof at trial;

                                        15            5.     For exemplary and punitive damages in an amount according to proof at trial;

                                        16    On The Second Cause Of Action For Fraud and Deceit - Intentional MisreJlresentation:

                                        17            6.      For an order requiring Defendants to show cause, if any they have, why they should

                                        18    not be enjoined as set forth in this complaint, dw-ing the pendency of this action;

                                        19            7.      For a temporary restraining order, preliminary injunction and permanent injunction

                                        20    all enjoining Defendants, and each of them, and their agents, servants, and employees, and all

                                        21    persons acting under, in concert with, or for them: (a) from proceeding with the trustee's sale set
                                        22    for January 27, 2020 at I :30 p.m. on the First Deed of Trust; (b) from encumbering the Subject

                                        23    Property; and (c) any and all other wrongful or unlawful actions;

                                        24            8.      For damages in an amount according to proof at trial;

                                        25            9.      For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount

                                        26    according to proof at trial;

                                        27            10.     For exemplary and punitive damages in an amount according to proof at trial;

                                        28    II
l .•w,   o~, i~ I~ 111 A~Hkt,'I\' A. S\ll!)                                                   19
              16 t.,n:1lf1n:- P.111ri
                   Suil( 1(,0
    \nm!!. CahlOnLt1'Jljjl ♦-17•>•
         frk-pllOOt."" ('.49l 1,\ l-ltllj          FIRST AMENDED COMPLAINT fOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
   Eni;11i     • ~t1UIJit~nu1S•l~'A,t(t111
                                                                              DEMAND FOR JURY TRIAL
                                                                                        919
                        Case 1:20-ap-01070-VK               Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                             Exhibit 52-73 Page 213 of 434



                                    On The Third Cause Of Action For Negligence:
                                2           11.     For damages in an amount according to proof at trial;
                                3           12.     For pre-judgment interest accruing at ten percent (10%) per year in an amount
                                4   according to proof at trial;

                                5   On The Fourth Cause Of Action For Breach Of Contract:
                                6           13.     For damages in an amount according to proof at trial;
                                7           14.     For pre-judgment interest accruing at ten percent ( I 0%) per year in an amount
                                8   according to proof at trial;

                                9           15.     For attorney fees and costs pursuant to the Purchase Agreement;

                               10   On The Fifth Cause Of Action For Rescission Of Contract:
                               II           16.     For a judgment, order, and declaration from this Court that the Purchase Agreement
                               12   is rescinded;

                               13           17.     For damages in an amount according to proof at trial;

                               14                   For pre-judgment interest accruing at ten percent (10%) per year in an amount

                               15   according to proof at trial;

                               16           19.     For attorney fees and costs pursuant to the Purchase Agreement;

                               17   On The Sixth Cause Of Action For Quieting Title:

                               18          20.      For a judgment that Plaintiff is the owner in fee simple of the Subject Property and

                               19   that Defendants have no interest in the Subject Property adverse to Plaintiff;

                               20          21.      For a judgment that Defendants be enjoined from making any further claim to the

                               21   Subject Property adverse to Plaintiff, by legal action or otherwise.

                               22   On The Seventh Cause Of Action For Cancellation Of Instruments:

                               23          22.      That the Purchase Agreement (Ex. "A"), Grant Deed recorded May 2, 2019 as

                               24   Instrument Number 2019000146648 Number (Ex. "J''), First Deed of Trust recorded May 2, 2019

                               25   as Instrument Nwnber 2019000146649 (Ex. "B"), and Third Deed of Trust recorded July 16, 2019

                               26   as Instrument Number 2019000254315 (Ex. "E") all be declared void;

                               27          23.      That Defendants deliver the Purchase AgTeement, Grant Deed, First Deed of Trust,

                               28   and Third Deed of Trust to the clerk of the court for cancellation.
      J.6 £.'(ccuth-.:: P~tk                                                        20
           Suit<: 160
lm:rti!. C~lifomi:r. 92614-179.J
 Tdeplione: (9-'9) 8:H,102S
E mmi M.mii~tumils•L'l\l.COffl
                                       FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
                                                                  DEMAND FOR JURY TRIAL
                                                                              920
                          Case 1:20-ap-01070-VK                       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                       Exhibit 52-73 Page 214 of 434



                                                   24.     For damages in an amount according to proof at trial;

                                   2               25.     For pre-judgment interest accruing at ten percent (I 0%) per year in an amount

                                   3        according to proof at trial;

                                   4               26.     For exemplary and punitive damages in an amount according to proof at trial;

                                   5        On The Eighth Cause Of Action For Declaratory Relief:

                                   6               27.      For a declaration from this Court as follows:

                                   7                        (a)       Defendants' notice of trustee's sale setting a foreclosure sale for January 27,

                                   8        2020 with respect to the First Deed of Trust on the Subject Property is fraudulent, invalid and
                                   9        enjoined;

                                 10                         (b)       The Purchase Agreement is rescinded, and all the consideration furnished

                                 11         by Plaintiff under the Purchase Agreement is restored to Plaintiff;

                                 12                         (c)       The Purchase Agreement, Grant Deed, First Deed of Trust, and Third Deed

                                 13         of Trust are cancelled;

                                 14                         (d)       Plaintiff is the sole owner of the Subject Prope11y;

                                 15                         (e)       Defendants, including Helping Others Internatio nal, Zucaro, United Lender,

                                 16         and American Financial and the unknown defendants, have no right. title, estate, lien, or interest in

                                 17         the Subject Property adverse to Plaintiff's interest; and

                                18                          (f)       Plaintiff shall recover from Defendants her attorney fees and costs under the

                                 J9         Purchase Agreement and California law.

                                20          On The Ninth Cause Of Action For Violation Of Business And Professions Code Section

                                21          17200, Et Seq.:

                                22                  28.     Pursuant to Business and Professions Code section 17203 and pursuant to the

                                23          equitable powers of this Court, Plaintiff prays that the Defendants be preliminarily and

                                24          permanently enjoined from: foreclosing on any secured interest they may claim to have in the

                                25          Subject Property, including the trustee' s sale set for January 27, 2020, and any other real property;

                                26                  29.     Pursuant to Business and Professions Code sections 17203 and pursuant to the

                                 27         equitable powers of this Court, Plaintiff prays that the Defendants be ordered to restore to Plaintiff

                                 28         and the general public all consideration furnished by Plaintiff and the gene ral public, including all
L,1\\ OH ll't..S Ut A:-.011.l.~' I\ SJ.1m
        .)(I 1"':M-c111J,~ Pi,.1k
                                                                                               21
                Sullt l(l(J
   ltrnit. (.'11l1fotnu QltiU~'1•1~
    Td q •~1e {')491 IJ.M Oll                  FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELJEF; AND
   E111J1l· at.1lJl,S,-}jj:lWrl111 1»11L
                                                                          DEMAND FOR JURY TRIAL
                                                                                         921
                         Case 1:20-ap-01070-VK                  Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                                 Exhibit 52-73 Page 215 of 434



                                        rights, title and interests in real property, including possession thereof and reimbursement of all

                                   2    damages, fees, costs and expenses incun-ed in connection with, related to and arising from the

                                   3    Purchase Agreement including attorney fees, costs and pre-judgment interest, in any and all real

                                   4    estate purchase transactions declared by this Court to be unlawful or fraudulent or to constitute

                                   5    unfair competition under Business and Professions Code section 17200, et seq.;

                                   6           30.     For attorney fees pursuant to Code of Civil Procedure section I021.5;

                                   7           31.     For pre-judgment interest accruing at ten percent (l 0%) per year on all sums

                                   8    ordered to be restored to Plaintiff and the general public;

                                   9    On All Causes Of Action:

                                  10           32.     For attorney fees and costs of suit incurred in this action; and

                                  11           33.     For such other and further relief as the Court may deem just and proper.

                                  12

                                  13    Dated: January 20, 2020                           LAW OFFICES OF ANDREW A. SMITS

                                  14                                                             ...      ,,.
                                  15

                                  16
                                                                                      By: ....,' ---"-.J.L....- - - - f -~ f - - - ~ ~ ' - --"-- -
                                                                                                ndrew A. Smits
                                  17
                                                                                         Attorney for Plaintiff Anh Thy Song Nguyen,
                                  18                                                     Trustee of Mother Nature Trust

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                  25

                                  26
                                  27

                                  28
L\\l·On K.·1~ or 11.i,:nuw A -~~UTY
        l u E\'.CCUlh'C P:ulr::
                                                                                        22
              S111uc.MO
  lt\w,c. C:.llfon1b 92<•1_.,.,j79_.
    Tc:-lephoi1e (1 ~'} ) IJM02'
  Cn;;1il :uollu,1s111it.s-La11.co111
                                           FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE AND INJUNCTIVE RELIEF; AND
                                                                      DEMAND FOR JURY TRIAL
                                                                                  922
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 216 of 434




                                     923
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 217 of 434




                                     924
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 218 of 434




                                     925
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 219 of 434




                                     926
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 220 of 434




                                     927
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 221 of 434




                                     928
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 222 of 434




                                     929
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 223 of 434




                                     930
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 224 of 434




                                     931
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 225 of 434




                                     932
         Case 1:20-ap-01070-VK                            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                                       Desc
                                                           Exhibit 52-73 Page 226 of 434
  Property Address: 6475 Marigav.le Circle. Huntington Beach, CA 92648-6729                                                          Date: March 26,   2019
     C. Brokers ~re a party to the escrow for the sole purpose of compensation pursuant to paragraph 18A and paragraph D of the
        section titled Real Estate Brokers on page 10. Buyer and Seller irrevocably assign to Brokers compensation specified in
        paragraph 18A, and Irrevocably instruct Escrow Holder to disburse those funds to Brokers at Close Of Escrow or pursuant to any
        other mutually executed cancellation agreement Compensation instructions can be amended or revoked only with the written
        consent of Brokers. Buyer and Seller shall release and hold harmless Escrow Holder from any liability resulting from Escrow
        Holder's payment to Broker(s) of compensation pursuant to this Agreement.
     D. Upon receipt, Escrow Holder shall provide Seller and Seller's Broker verification of Buyer's deposit of funds pursuant to
        paragraph 3A and 3B. Once Escrow Holder becomes aware of any of the following, Escrow Holder shall immediately notify all
        Brokers: (I) If Buyer's lnltIal or any additional deposit or down payment is not made pursuant lo this Agreement, or is not good at
        time of deposit with Escrow Holder; or (ii) if Buyer and Seller instruct Escrow Holder to cancel escrow.
     E. A Copy of any amendmen_t that affects any paragraph of this Agreement for which Escrow Holder is responsible shall be
        de~vered to Escrow Holder within 3 Days after mutual execution of the amendment.
 21. REMEDIES FOR BUYER'S BREACH OF CONTRACT:
    A. Any clause added by the Parties specifying a remedy (such as release or forfeiture of deposit or making a
       deposit non-refundable) for failure of Buyer to complete the purchase in violation of this Agreement shall be
       deemed Invalid unless the clause Independently satisfies the statutory liquidated damages requirements set
       forth in the Clvll Code.
    B. LIQUIDATED DAMAGES: If Buyer fails to complete this purchase because of Buyer's default, Seller shall
       retain, as liquidated damages, the deposit actually paid. If the Property Is a dwelling with no more than
       four units, one of which Buyer intends to occupy, then the amount retained shall be no more than 3% of the
       purchase price. Any excess shall be returned to Buyer. Except as provided in paragraph 14H, release of
       funds will require mutual, Signed release Instructions from both Buyer and Seller, Judicial decision or
       arbitration award. AT THE TIME OF ANY INCREASED DEPOSIT BUYER ANO SELLER SHALL SIGN A
       SEPARATE LIQUIDATED DAMAGES PROVISION INCORPORATING THE INCREASED DEPOSIT AS
       LIQUIDATED DAMAGES (C.A.R. FORM RID).
                           Buyer's Initials    1Yl71___                                                               Seller's Initials   -W /_ _ _
 22. DISPUTE RESOLUTION:                                                                                                                  ,4---
    A. MEDIATION: The Parties agree to mediate any dispute or claim arising between them out of this Agreement, or any resulting
       transaction, before resorting to arbltration or court action through the C.A.R. Real Estate Mediation Center for Consumers
       (www.consumermediation.org) or through any other mediation provider or service mutually agreed to by the Parties. The
       Parties also agree to mediate any dispUtes or claims with Broker(s), who, in writing, agree to such mediation prior
       to, or within a reasonable time after, the dispute or claim is presented to the Broker. Mediation fees, If any, shall be
       divided equally among the Parties involved. If, for any dispute or claim to which this paragraph applies, any Party (i) commences
       an action without first attempting to resolve the matter through mediation, or (ii) before commencement of an action, refuses to
       mediate after a request has been made, then that Party shall not be entitled to recover attorney fees, even if they would otherwise
       be available to that Party In any such action. THIS MEDIATION PROVISION APPLIES WHETHER OR NOT THE ARBITRATION
       PROVISION IS INITIALED. Exclusions from this mediation agreement are specified In paragraph 22C.
    B. ARBITRATION OF DISPUTES:
       The Parties agree that any dispute or claim in Law or equity arising between them out of this Agreement or
       any resulting transaction, which Is not settled through mediation, shall be decided by neutral, binding
       arbitration. The Parties also agree to arbitrate any disputes or claims with Broker(s), who, in writing, agree
       to such arbitration prior to, or within a reasonable time after, the dispute or claim is presented to the
       Broker. The arbitrator shall be a retired judge or Justice, or an attorney with at least 5 years of residential
       real estate Law experience, unless the parties mutually agree to a different arbitrator. The Parties shall
       have the right to discovery In accordance with Code of Civil Procedure §1283.05. In all other respects, the
       arbitration shall be conducted in accordance with Title 9 of Part 3 of the Code of Civil Procedure. Judgment
       upon the award of the arbitrator(s) may be entered into any court having jurisdiction. Enforcement of this
       agreement to arbitrate shall be governed by the Federal Arbitration Act. Exclusions from this arbitration
       agreement are specified In paragraph 22C.
          "NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
       ARISING OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION DECIDED
       BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS
       YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN
       THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL,
       UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE 'ARBITRATION OF DISPUTES'
       PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU
       MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
       PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY."
          "WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
       OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION TO NEUTRAL
       ARBITRATION."                                                                       ~
                           Buyer's Initials    JYlZ I _ __                                       Seller's Initials      /_ _ _
   C. ADDITIONAL MEDIATION AND ARBITRATION TERMS:
        (1) EXCLUSIONS: The following matters are excluded from mediation and arbitration: (I) a judicial or non-judicial foreclosure
             or other action or proceeding to enforce a deed of trust, mortgage or installment land sale contract as defined In Civil
             Code §2985; (fl) an unlawful detainer action; and (Iii) any matter that Is within the jurisdiction of a probate, small claims or
              bankruptcy court.                                                                           ~
Buyer's Initials (/YlZ ) (                 )                                            Seller's Initials          )
RF>A.CA REVISED 12/1 8 (PAGE 8 OF 10)
                                CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA.CA PAGE 8 OF 10)
                           Produced with zjpform«> by Zlplogix 18070 FlHeen Mile Road, Fraser, Mkhtgari 48028   WWW zjpl ggix OQOO             647S rthrip)'lt




                                                                                           933
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 227 of 434




                                     934
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 228 of 434




                                     935
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 229 of 434




                                     936
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 230 of 434




                                     937
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 231 of 434




                                     938
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 232 of 434




                                     939
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 233 of 434




                                     940
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 234 of 434




                                     941
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 235 of 434

                        EXHIBIT “2”




                        EXHIBIT “2”
                                     942
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 236 of 434




                                     943
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 237 of 434




                                     944
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 238 of 434




                                     945
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 239 of 434




                                     946
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 240 of 434




                                     947
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 241 of 434




                                     948
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 242 of 434




                                     949
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 243 of 434




                                     950
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 244 of 434




                                     951
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 245 of 434




                                     952
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 246 of 434

                        EXHIBIT “3”




                        EXHIBIT “3”
                                     953
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 247 of 434




                                     954
                     Case 1:20-ap-01070-VK                     Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                                                Exhibit 52-73 Page 248 of 434



                                                1.       I am the Trustee of Mother Nature Trust and the Plaintiff in the above-captioned

                                    2    action. I have personal knowledge of all of the matters set forth in this Declaration and if called

                                    3    upon to testify thereto, I could and would competently do so.

                                    4           2.      This Declaration is submitted in support of my ex parte application for a temporary

                                    5    restraining order and order to show cause re: preliminary injunction.

                                    6           3.      In March 2019, I was the trustee of the owner of the residential real property

                                    7    known as 6475 Marigayle Circle, Huntington Beach, California 92648 and having Assessor's

                                     8   Parcel Number 110-5 I 1-04 ("Subject Property").

                                    9           4.      Sometime in March 2019, I received a telephone call from Megan Zucaro

                                    10   ("Zucaro") who stated she was a real estate agent and interested in buying the Subject Property.

                                    11   Zucaro asked me how much I would sell the Subject Property for, and I stated I would sell the

                                    12   Subject Property for $2.5 million. Zucaro stated she did not have sufficient funds at the time but

                                    13   she was willing to pay $3 million ifl would carry a promissory note secured by a second deed of

                                    14   trust for one year, since Zucaro has other properties that she was selling and would be able to pay

                                    15   off the notes. Zucaro also stated she wanted to receive a $ 150,000 commission since she has a real

                                    16   estate license and that she would increase the price to $3 .150 million for her commission.

                                    17           5.     Zucaro stated she had a private lender with whom she had worked in many

                                    18   transactions in the past seven years and has never defaulted, causing the private lender to be

                                    19   interested in lending to her on the Subject Property. Initially, Zucaro said the lender would lend

                                    20   $2.1 million if I agreed to carry the balance of the purchase price. Later, Zucaro stated the lender

                                    21   came back to her and wanted to lend only $1.9 million and asked if I would carry the difference,

                                    22   because Zucaro was is in the process of selling other properties and would be able to pay the note

                                    23   within the year. Thereafter, I agreed to sell the Subject Property to Zucaro' s limited liability

                                    24   company, Helping Others International, LLC ("Helping Others International"), on terms discussed

                                    25   with Zucaro. Escrow closed May 3, 2019. Attached hereto and incorporated herein by this

                                    26   reference as Exhibit "A" is a copy of the California Residential Purchase Agreement and Joint

                                    27   Escrow Instructions dated March 26, 2019 for sale of the Subject Property ("Purchase

                                    28                                                     2
L.,\\'Orru:nof A:-r.1J11-:w A. s~un
         JG E.,ei..'lll'tiW P,itt                                                                                                               -
             Suiae 160
   ll\1uc, C:i11forrua ,2o1~  7'1-1
                                          DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PA RTE APPLICATION OF PLAINTIFF ANH THY
   TtkpllG'le! C90)1ll•IQU                  SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAl't-J!NG ORDER
  Em.nil; '11M1'u"i'11m11•-bw.cun-.
                                                          AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                  955
                      Case 1:20-ap-01070-VK                          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                      Exhibit 52-73 Page 249 of 434



                                   1           Agreement"), including Escrow Instructions dated April 5, 2019 and Amendment dated May 1,

                                   2           20 I 9. Attached hereto as Exhibit "B" is a true and correct copy of the Grant Deed dated May 1,

                                   3           2019 and recorded May 2, 2019 as Instrument Number 2019000146648 from me to Helping

                                   4           Others International. Attached hereto as Exhibit "C" is a true and correct copy of the Deed of

                                   5           Trust, Assignment of Leases, Rents, and Profits, Security Agreement and Fixture Filing recorded

                                   6           May 2, 2019 as Instrument Number 2019000 l 46649 on the Subject Property and identifying

                                   7           Helping Others International as truster and United Lender, LLC, as beneficiary ("First Deed of

                                   8           Trust"). Attached hereto as Exhibit "D" is a true and correct copy of my Deed of Trust and

                                   9           Assignment of Rents recorded May 2, 2019 ("Second Deed of Trust") on the Subject Property and

                                10             identifying Helping Others International as truster and me as beneficiary. Attached hereto as

                                11             Exhibit "E'' is a true and correct copy of my Note Secured by Deed of Trust dated May 1, 2019,
                                12             which is secured by the Second Deed of Trust.

                                13                    6.      After the first payment came due on my Note secured by the Second Deed of Trust,

                                14             Zucaro stated to me that she wanted a little more time to pay since she was in the process of

                                15             selling their properties. Helping Others International did not pay the first payment due under my

                                16             Note. When the second month's payment came due, Zucaro stated to me that she or Helping

                                17             Others International was obtaining another loan to pay the obligation owed to me. H'.elping Others

                                18             International did not make the second payment due under my Note. When the third month's

                                 19            payment came due on my Note, I discovered that Helping Others International had not paid the

                                20             gardener or the pool service for the Subject Property; nor did it pay the third payment due under

                                21             my Note; nor has it paid any sum due under my Note.

                                 22                    7.     Sometime in September 2019, I discovered that Helping Others International

                                 23            obtained a loan in the amount of $75,000 secured by a third deed of trust on the Subject Property.

                                 24            The loan was funded by American Financial Center, Inc., who is identified as the beneficiary

                                   25          under a third deed of trust. A true and correct copy of the Deed of Trust with Assignment of Rents

                                   26          recorded July 16, 2019 as Instrument Number 2019000254315 is attached hereto as Exhibit "F"

                                   27          ("Third Deed of Trnst").

                                   28                                                          3
L., wo mc..,--..s: (JI' A:<llll""' A. $),tTS
          l 6 £ ,cccuth-c Pali!.
             S1n1c 160                          DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   lt\inc. CaHCOffli;l 926144"1'9.t
    TclcpllOIIC' (949) Sl) ,.10?'                 SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   Eru:ad. Hffills'tl snlits•l.ni,•.coru
                                                                AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                       956
                   Case 1:20-ap-01070-VK                       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                Exhibit 52-73 Page 250 of 434



                                               8.      Public records reflect that on September 18, 2019, the beneficiary under the First

                              2         Deed of Trust, United Lender, caused its trustee, Western Fidelity Associates, LLC, dba

                              3         Western Fidelity Trustees ("Western Fidelity"), to record in the Orange County Recorder's
                              4         office a Notice of Default and Election to Sell Under Deed of Trust, a true and correct copy of

                              5         which is attached hereto as Exhibit "G." I received a copy of this Notice of Default in the mail.

                              6                9.      Public records reflect that on December 11, 2019, a substitution of trustee was

                              7         recorded with respect to the First Deed of Trust. A copy of the Substitution of Trustee dated

                              8         October 15, 2019 and signed by Shawn Ahdoot is attached hereto as Exhibit ''H." Lreceived.a

                              9         copy of this Substitution of Trustee in the mail.

                            10                 10.     Public records reflect that on December 20, 2019, the beneficiary under the First

                            11          Deed of Trust, United Lender, caused its trustee, Western Fidelity, to record in the Orange

                            12          County Recorder's office a Notice of Trustee's Sale, a true and correct copy of which is attached

                            13          hereto as Exhibit "I," setting the date of sale for January 27, 2020 at 1:30 p.m. at the north

                            14          entrance to Orange County Superior Court, Central Justice Center, at 700 Civic Center Drive

                            15          West, Santa Ana, California 92701. I received a copy of this Notice of Trustee's Sale in the mail.

                            16                  11.    Since being notified of the trustee's sale set for January 27, 2020 on the First Deed of

                             17         Trust, I discovered the beneficiary under the First Deed of Trust, United Lender, sent a letter to a

                             18         broker for a reported $30,000 unsecured loan to Zucaro and Helping Others International, stating

                             19         Zucaro and Helping Others International were current on the loan secured by the First Deed of

                             20         Trust. This letter indicates that there was no default and the Notice of Trustee's Sale (Ex. "I")

                             21         setting the foreclosure sale on the First Deed of Trust for January 27, 2020 is based on false

                             22         information and invalid. Attached hereto as Exhibit "J" is a letter from United Lender to Hope

                             23          Adams, chief executive officer of 5 Star Business Funders, dated July 17, 2019 wherein Shawn

                             24          Ahdoot of United Lender represents that Zucaro and Helping Others International were " up to

                              25         date" on the mortgage loan on the Subject Property. I believe this letter was sent by United Lender

                              26         to assist Zucaro and Helping Others International in obtaining a reported $30,000 unsecured loan.

                              27         II
                              28                                                            4
LA\1.'0fn<:r:.. .:m·A~D«.I\WA $~1115
        .)6 E:<CC'llll.l'\CPitk
            SuitcllSO                    DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   lrriK, Cohfonu,192-614,..&79.!
    Tekpbone'. (9-19) 1>:J•lOJj            SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   El1t.1il. u m11tn,M11i!S-~ ',tl>At
                                                         AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                  957
                        Case 1:20-ap-01070-VK                             Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                                           Exhibit 52-73 Page 251 of 434



                                                          12.      I discovered that Zucaro, Helping Others International, United Lender, Shawn

                                       2           Ahdoot, Western Fidelity, Spear, and American Financial, among others, appear to have engaged

                                        3          in real estate and loan transactions similar to the transaction involving me and the Sulbject

                                       4           Property. In these transactions, Helping Others International (and Zucaro) acts as the buyer, the

                                        5          seller takes a promissory note secured by a second deed of trust. Helping Others International (and

                                        6          Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot, (or an entity related to

                                        7          these Defendants) and secured by the first deed of trust, and the beneficiary under the first deed of

                                        8          trust initiates foreclosure proceedings through trustee Western Fidelity to eliminate junior

                                        9          lienholders, including the beneficiary under the second deed of trust who is typically the seller of

                                     10            the property.

                                     11                    13.     Other real properties that are the subject of Defendants' similar real estate

                                     12            transactions include: 10434 Calling Road, Agua Dulce, California 91390; 4110 Vanetta Place,

                                     13            Studio City, California 91604; 28340 Locust Avenue, Moreno Valley, California 92555; and 422

                                     14            North Soto Street, Los Angeles California 90033.

                                     15                    14.     Similar to the circumstances surrounding the Subject Property wherein American

                                      16           Financial has recorded a third deed of trust against the Subject Property to secure a $75,000 loan

                                      17           to Helping Others International, American Financial, according to publically available records.

                                      18           also loaned $75,000 to Helping Others International and obtained a third deed of trust on the real

                                      19           property located in Agua Dulce. California referenced above.

                                     20                    15.      The most recent purchase of real property by Zucaro and Helping Others

                                      21           International using a loan from United Lender, which is the property located at 422 North Soto

                                      22           Street, Los Angeles, California, recently closed escrow on November 26, 2019. I cannot

                                      23           understand how a lender such as United Lender would continue to loan to a buyer, such as

                                      24           Helping Others International or Zucaro, who has a history of defaults.

                                       25           II
                                       26          II

                                       27
                                       28                                                            5
L , ., 0 11Kt~••I ,\'(n,11.~ i\. S,111s
            '6 E,«tatl\"C: P.111k
                 S.t11C 16fl                        DECL. OF ANH THY SONG NGUYEN IN SUPPORT OF EX PARTE APPLICATION OF PLAINTIFF ANH THY
   ln11~ Ca!1fonU3 V261,.•-f 791
     Tel~      ('M~1Ul•WlS                            SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRAINING ORDER
   f.m:ul    l &lftllS 1/ M li ....:::01, t:OI\I
                                                                    AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                                                                             958
               Case 1:20-ap-01070-VK                                 Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                                      Exhibit 52-73 Page 252 of 434




                                                      16.     I believe that Zucaro, Helping Others Intemational, United Lender, Shawn Ahdoot,
                                    2          and Western Fidelity, among others, have taken advantage of me. I further believe thatJ the
                                    3          ttustee·s sale set for Monday, January 27, 2020 is wrongful and should be cancelled or stayed
                                    4          immediately, because it appears to be part of a scheme designed to eliminate my junior lienholder
                                    5          interest in the Subject Property. If the Court does not stop or stay the tmstee's sale, the
                                    6          beneficiary under the first deed of trust, United Lender, will eliminate my interest in the Subject

                                    7          Property and cause me irreparable harm.
                                    8                 I declare under penalty of perjury under the laws of the State of California that the
                                    9          foregoing is true and correct and that thfa Declaration is executed this 22nd day of January 2020.

                               10



                                                                                                ~
                               11
                                12
                                                                                      Anh Thy Song Nguyen, Trustee of Mother Nature Trust
                                13

                                14

                                15

                                16

                                17

                                18
                                19

                                20

                                21

                                22
                                23
                                 24
                                 25
                                 26
                                    27
                                    28                                                           6
! ,1l' V"'11L:Fi'.uf -''N"ll'P'1''- t'-~t!T,
           l~ F., tt'll,,\·( tlft
                )1J1tr(N>
                                                DECL. OF ANH' THY SONG NGUYEN TN SUPPORT OF EX PARTB APPLTCA TTON OF PLATNTIFF ANH THY
   t , :ou, r at::1_.r11q 'J261"-ffi-l
    'Tf'lrpt,•- ~~lll.~>-llr.-3
                                                  SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, FOR TEMPORARY RESTRATNTNG ORDER
   ,£,M:: -~~~,~~• ...o t1                                       AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION


                                                                                        959
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 253 of 434




                                     960
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 254 of 434




                                     961
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 255 of 434




                                     962
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 256 of 434




                                     963
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 257 of 434




                                     964
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 258 of 434




                                     965
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 259 of 434




                                     966
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 260 of 434




                                     967
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 261 of 434




                                     968
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 262 of 434




                                     969
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 263 of 434




                                     970
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 264 of 434




                                     971
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 265 of 434




                                     972
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 266 of 434




                                     973
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 267 of 434




                                     974
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 268 of 434




                                     975
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 269 of 434




                                     976
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 270 of 434




                                     977
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 271 of 434




                                     978
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 272 of 434




                                     979
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 273 of 434




                                     980
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 274 of 434




                                     981
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 275 of 434




                                     982
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 276 of 434




                                     983
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 277 of 434




                                     984
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 278 of 434




                                     985
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 279 of 434




                                     986
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 280 of 434




                                     987
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 281 of 434




                                     988
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 282 of 434




                                     989
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 283 of 434




                                     990
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 284 of 434




                                     991
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 285 of 434




                                     992
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 286 of 434




                                     993
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 287 of 434




                                     994
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 288 of 434




                                     995
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 289 of 434




                                     996
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 290 of 434




                                     997
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 291 of 434




                                     998
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 292 of 434




                                     999
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 293 of 434




                                     1000
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 294 of 434




                                     1001
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 295 of 434




                                     1002
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 296 of 434




                                     1003
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 297 of 434




                                     1004
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 298 of 434




                                     1005
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 299 of 434




                                     1006
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 300 of 434




                                     1007
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 301 of 434




                                     1008
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 302 of 434




                                     1009
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 303 of 434




                                     1010
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 304 of 434




                                     1011
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 305 of 434




                                     1012
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 306 of 434




                                     1013
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 307 of 434




                                     1014
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 308 of 434




                                     1015
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 309 of 434




                                     1016
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 310 of 434




                                     1017
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 311 of 434




                                     1018
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 312 of 434




                                     1019
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 313 of 434




                                     1020
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 314 of 434




                                     1021
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 315 of 434




                                     1022
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 316 of 434




                                     1023
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 317 of 434




                                     1024
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 318 of 434




                                     1025
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 319 of 434




                                     1026
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 320 of 434




                                     1027
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 321 of 434




                                     1028
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 322 of 434




                                     1029
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 323 of 434




                                     1030
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 324 of 434




                                     1031
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 325 of 434

                        EXHIBIT “4”




                        EXHIBIT “4”
                                     1032
         Case 1:20-ap-01070-VK                         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                                        Exhibit 52-73 Page 326 of 434

                                                                                                                                           CIV-130
 ATTORNEY OR PARTY IJ'.ITHOUT ATTORNEY (Name, State Bar number, and address):                                       FOR COURT USE ONLY
  Andrew A. Smits (State Bar 146659)
0.--aw Offices of Andrew A. Smits
  36 Executive Park, Suite 160
  Irvine, CA 92614-4794
           TELEPHONE NO.: 949 833- 1025          FAX NO. (Optional):

   E-MAILADDREss !OpljonaiJ. asmits~smi ts-1aw ,com
      ATTORNEY FOR (Name): Anb Thy Song Nguyen, Trustee of Mother Nature

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    sTREET ADDREss: 700 Civic Center Drive West
   MAILING ADDRESS:

  CITY AND ZIP coDE:      Santa Ana, CA 9270 I
       BRANCH NAME:       Central Justice Center
      PLAINTIFF/PETITIONER:           Anh Thy Song Nguyen,Trustee of Mother Nature
DEFENDANT/RESPONDENT:                 United Lender, LLC, et al.
                                                                                                     CASE NUMBER:
                                   NOTICE OF ENTRY OF JUDGMENT
                                            OR ORDER                                                  30-2020-01 124778-CU-FR-CJC
  (Check one):              W       UNLIMITED CASE              CJ      LIMITED CASE
                                    (Amount demanded                    (Amount demanded was
                                    exceeded $25,000)                   $25,000 or less)


 TO ALL PARTIES :
 1.   A judgment, decree, or order was entered in this action on (date):             February 11 , 2020

 2 . A copy of the judgment, decree, or order is attached to this notice.




Date:    February 12, 2020
Andrew A. Smits                                                                      ~
(TYPE OR PRINT NAME OF        m      ATTORNEY   0        PARTY IJ'.ITHOUT AHORNEY)
                                                                                     ·-.r-----------~~~~~----~------------­




                                                                                                                                             Page 1 of 2

                                                                                                                                     www courtlnfo.ca.gov
Form Approved tO< Optional Use
  Judicial Council ot California            NOTICE OF ENTRY OF JUDGMENT OR ORDER
CIV-130 (New January 1, 2010]




                                                                                1033
                    Case 1:20-ap-01070-VK                        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                                  Exhibit 52-73 Page 327 of 434
                         Ef               tronlcally Recieved by Superior Court of California, County of Orange, 02/10/2020 03:19:12 PM .
                 30-2020-0                24778-CU-FR-CJC- ROA # 62- DAVID H. YAMASAKI, Clerk of the Court By ocuser ocuser, Deputy Clerk.
41064866

                                         Andrew A. Smits (State Bar No. 146659)
                                         Law Offices of Andrew A. Smits
                                    2    36 Executive Park, Suite 160

                                    3
                                         Irvine, California 92614-4794
                                         Telephone: (949) 833-1025
                                                                                                                       FILED
                                                                                                              SUPERIOR COURT OF CALIFORNIA
                                                                                                                   COUNTY OF ORANGE
                                         Email:       asmits@smits-law.com                                       CENTRAL JUSTICE CENTER
                                  4
                                         Attorney for Plaintiff Anh Thy Song Nguyen,                                   FEB 11 2020
                                  5      Trustee of Mother Nature Trust
                                                                                                              DAVID H. YAMASAKI, Clerk of the Court
                                 6
                                                                                                               BY._·_ _ _ _ _ _ ,DEPUTY
                                 7

                                 8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
                               10

                               11        NH THY SONG NGUYEN, TRUSTEE OF                       Case No.: 30-2020-01124778-CU-FR-CJC
                                         OTHER NATURE TRUST,
                               12                                                             Assigned to: Judge Walter Schwarm
                                                                  Plaintiff:                  Dept.: C19
                               13
                                                    vs.                                           \11.~. ~-   •I·
                                                                                                            ..tO
                               14                                                             [PR:OPOSEB] ORDER GRANTING
                                                                                              PLAINTIFF'S MOTION FOR
                               15           ITED LENDER, LLC, a Nevada limited                PRELIMINARY INJUNCTION; AND
                                        iability company; SHAWN AHDOOT, an                    PRELIMINARY INJUNCTION
                               16       ndividual; ALBERT A. AHDOOT, an
                                        ndividual; MEGAN E. ZUCARO, an
                               17       ndividual; HELPING OTHERS
                                           TERNATIONAL, LLC, a Delaware                       Date: February 11, 2020
                               18       imited liability company; WESTERN                     Time: 1:30 p.m.
                                         IDELITY ASSOCIATES, LLC, a California                Dept.: C19
                               19       imited liability company, dba WESTERN
                                         IDELITY TRUSTEES; JOHN B. SPEAR,
                                         n individual; AMERICAN FINANCIAL
                               20         ENTER, INC., a California corporation; all
                                         ther persons unknown, claiming any legal or          Complaint filed: January 15, 2020
                               21       quitable right, title, estate, lien, or interest in   Trial date:      Not set
                                        he property described in the complaint
                               22       dverse to Plaintiffs title, or any cloud upon
                                         laintiffs title thereto; and DOES 1 through
                               23        00, inclusive,
                               24                              Defendants.
                               25
                               26               The order to show cause re preliminary injunction and motion of plaintiff Anh Thy Song

                               27       Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), for preliminary injunction came on for

                               28       hearing on February 11, 2020 at 1:30 p.m., in Department C 19 of the above-entitled court, the
 LA\\10F;Icrs OF: A.\'DR.Ii:W A. $)An
          36 Executi,, Pad::
              Suitt l60
   lrvinc, Ct li(omi• 92614-4794                                                                                                                      1
     Tolqoloone: (919) 8ll· IOlS
   Email; umi~smits·Mw.oom
                                           ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCfiON
                                                                                    1034
                Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                         Exhibit 52-73 Page 328 of 434



                                 Honorable Walter Schwarm, judge presiding. Plaintiff appeared by and through her attorney of

                            2    record, Andrew A. Smits. Defendants United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot
                            3    appeared by and through their attorneys of record, Lawrence C. Meyerson, and Snipper Wainer &

                            4    Markoff, by Maurice Wainer. There were no other appearances.

                            5           After consideration of all the papers submitted in support of and in opposition to the order

                            6    to show cause re preliminary injunction and Plaintiffs motion for preliminary injunction, and
                            7    having heard the argument of attorneys for the parties, and on proof to the satisfaction of the Court

                            8    that Plaintiff's motion is justified and ought to be granted, the Court finds, adjudges and orders as

                            9    follows:

                         10             IT IS ORDERED THAT Plaintiffs motion is granted. Defendants United Lender, LLC,

                          11     Western Fidelity Associates, LLC, dba Western Fidelity Trustees, Shawn Ahdoot, Albert A.

                         12      Ahdoot, Megan E. Zucaro, Helping Others International, LLC, American Financial Center, Inc.,

                          13     and John B. Spear and their officers, employees, agents, and persons acting with them or on their

                         14      behalf are enjoined and restrained from conducting or proceeding with any foreclosure sale or

                          15     trustee's sale for the real property known as 6475 Marigayle Circle, Huntington Beach, California

                         16      92648 with Assessor's Parcel Number 110-511-04 ("Subject Property"), affecting ownership of,

                         17      or transferring any ownership interest in, the Subject Property pending trial ofthis action or

                         18      further order of this Court. For purposes of Plaintiff recording this order and preliminary

                         19      injunction, this order further provides that the Subject Property has the following legal description:
                         20             "THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF

                         21             HUNTINGTON BEACH, IN THE COUNTY OF ORANGE, STATE ?F CALIFORNIA,

                         22             AND IS DESCRIBED AS FOLLOWS:

                         23
                         24             LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY

                         25              OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN

                          26             BOOK 835 OF MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF

                          27             ORANGE COUNTY.

                          28
LAwOFncu oFAHPaawA. S,.cn
      l6EKecu.tivePark
          Suitel60                                                                                                                       2
  W..., California 92614-4194
   Tolcpllone: (949) 8ll· IOlS
  Email: umiu@)miu.Uw.com
                                    ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION

                                                                          1035
                 Case 1:20-ap-01070-VK                      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                             Exhibit 52-73 Page 329 of 434




                                             EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
                             2               SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF
                             3               SAID PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN
                             4               DEEDS OF RECORD.

                             5               APN: 110-511-04"
                             6

                             7               IT IS FURTHER ORDERED THAT Plaintiff shall file with the Clerk of the Court within
                             8      five court days or by February 20, 2020 an undertaking in the amount of$50,000.00 pending trial
                             9      of this action. Pursuant to California Rules of Court, rule 3.1150(f), the temporary restraining

                           10       order previously granted in this action shall remain in effect during this time allowed for
                           11       presentation of the undertaking.

                           12                The Court reserves jurisdiction to modify or dissolve the injunction as may be required by
                           13       the interests of justice.

                           14

                           15       Dated:    Ft'bl'..>cv1 \\   1   Jol.o
                           16                                                     Judge ofthe Superior Court, County of Orange
                           17
                           18

                           19
                          20
                          21

                          22
                          23
                           24

                           25
                           26
                           27
                           28
LAwOf:1;1cu or A.''DR£WA s~ns
       36 E.ualti~ Park
             Suite 160
                                                                                                                                          3
  trvinc, Califomia 926 14 ..(794
   Td epllone: (9<9)1ll·IOlS
  &Nil: umit.l(bmiu41w.com             ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION; AND PRELIMINARY INJUNCTION
                                                                             1036
                            Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                              Exhibit 52-73 Page 330 of 434

                                                                           PROOF OF SERVICE

                                                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                               2
                                             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                               3     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                     92614-4794. My email address is kimberly@smits-law.com.
                               4
                                            On February 12,2020, I served the document described as follows: NOTICE OF ENTRY
                               5     OF JUDGMENT OR ORDER on interested parties in this action by placing a true copy thereof
                                     enclosed in a sealed envelope addressed as set forth below:
                               6
                               7           Megan E. Zucaro                                    Megan E. Zucaro
                                           468 N. Camden Drive, Suite 201                     3430 Indian Ridge Circle
                               8           Beverly Hills, CA 90210                            Thousand Oaks, CA 91362
                               9
                                           Megan E. Zucaro                                    John B. Spear
                            10             15720 Ventura Boulevard., #405                     4959 Palo Verde Street, Suite 205C
                                           Encino, CA 91436                                   Montclair, CA 91763
                            11

                            12             Helping Others International, LLC                 American Financial Center, Inc.
                                           411 0 Vanetta Place                               c/o Mark R. Crittenden, Registered Agent
                            13             Studio City, CA 91604                             14930 Ventura Boulevard, Suite 320
                                                                                             Sherman Oaks, CA 9 1403
                            14

                            15             Robert Schachter                                   Lori E . Eropkin
                                           Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                            16             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                           21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                           Torrance, CA 90503-6579
                            17
                                                                                              Telephone: (818) 382-3434
                                           Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                            18             E-mail : rs@rschachterlaw.com
                            19        Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                      Associates, LLC, dba Western Fidelity              Center, Inc.
                           20         Trustees
                           21
                                           Maurice Wainer                                     Lawrence C. Meyerson
                           22              Snipper Wainer & Markoff                           A Professional Law Corporation
                                           232 North Canon Drive                              5521 Mission Road, Suite 399
                           23              Beverly Hills, CA 902 10-5302                      Bonsall, CA 92003

                           24              Telephone: 3 10-550-5770                           Telephone: 310-827-3344
                                           Email: mrwainer@ swmfitm.com                       Email: lcm@lcmplc.com
                           25
                                      Attorneys for Defendants United Lender, LLC,       Attorney for Defendants United Lender, LLC,
                           26         a Nevada Limited Liability Company, Shawn          a Nevada Limited Liability Company, Shawn
                                      Ahdoot and Albert A. Ahdoot                        Ahdoot and Albert A. Ahdoot
                           27

                           28
LAW0~FICI!S01' A-.:ORI   \\A SMITs
        36 Exccutl\'t P.. rk
              Smtl! 160
  ltYinc, C:llafo mia 9261 4 ~794
                                                                                     1
   Telephone. (949) 8))-IOH

                                                                             1037 OF SERVICE
  Em:lil: asmits.11 smlts-law.com
                                                                             PROOF
                            Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                                  Exhibit 52-73 Page 331 of 434


                                              Western Fidelity Associates, LLC,
                                              dba Western Fidelity Trustees
                              2               1222 Crenshaw Boulevard, Suite "B"
                                              Torrance, CA 90501
                               3
                              4                 [ X] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                        processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                               5        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                        cow-se of business. I am aware that on motion of the party served, service is presumed invalid if
                               6        postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                        in affidavit.
                               7
                                                [ X ] (By E-mail/Electronic Service on Lawrence C. Meyerson and Maurice Wainer
                               8        only) I caused the document to be sent to the persons at the electronic service addresses listed above.
                                        I did not receive, within a reasonable time after the transmission, any electronic message or other
                               9        indication that the transmission was unsuccessful.

                            10                [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                        The messenger's proof of service will be prepared and available.
                            11
                                               [ ] (By Facsimile) I caused such document to be transmitted by facsimile to the offices of
                            12          the addressee. Upon completion of the said facsimile transmission, the transmitting machine issued
                                        a transmission report showing the transmission was complete and without error. A copy of the said
                            13          transmission report is attached hereto.

                            14                  [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                        by placing the true copies in separate envelopes for each addressee, with the name and address of
                            15          the person served shown on the envelope and by sealing the envelope and placing it for collection
                                        and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            16
                                               Executed on February 12, 2020 at Irvine, California.
                            17
                                                I declare under penalty of perjury under the laws of the State of California that the above is
                            18          true and correct.

                            19

                            20                KIMBERLY RICHARDSON

                            21

                            22
                            23

                            24

                            25

                            26
                            27

                            28
LAW O rt-ICf.S 01' ASniH',W A , SMITS
       36 E.xccuti\'t Part
            Su1IC' 160
   lmne. Catarom~ 9"2614-1 79.&
                                                                                         2
   Tclcphoo<: ('M91 S3l·IU25
  E"':u l asmit5a snut_s..b" com
                                                                                  1038 OF SERVICE
                                                                                  PROOF
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 332 of 434




                    EXHIBIT 62
                                     1039
                 Case 1:20-ap-01070-VK                   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                          Desc
                                                          Exhibit 52-73 Page 333 of 434
                                  SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                               E-Filing Transaction #: 3890859
                                                                 PAYMENT RECEIPT
                                                                                                                                 Receipt #: 12538757
 Clerk ID: swilson               Transaction No: 12713378                       Transaction Date: 02/21/2020         Transaction Time: 11:53:10 AM

                                                                                                 Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                               Qty                                              Paid               Balance
                                                                                               Amount$             Due

30-2020-01124778-CU-FR-CJC     36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                               a hearing

                                                                                                                   Sales Tax:              $0.00
                                                                                                                                                 Total
                                                                                                                       Total:             $60.00 Rem.
                                                                                                                                                 Bal:
      E-Filing : - OneLegal




                                                                                                                     E-Filing:            $60.00




                                                                                                     Total Amount Tendered:               $60.00


                                                                                                                Change Due:                $0.00




                                                                                                                    Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                  COPY




                                                                            1040                                                                       Page: 1
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 334 of 434




                    EXHIBIT 63
                                     1041
                 Case  1:20-ap-01070-VK
                     Electronically              DocCourt
                                    Filed by Superior  1-3 of Filed  07/17/20
                                                              California, County ofEntered  07/17/20 12:25:43
                                                                                    Orange, 02/21/2020  02:14:00 PM.Desc
             30-2020-01124778-CU-FR-CJC - ROAExhibit        52-73H. YAMASAKI,
                                                    # 82 - DAVID      Page 335 Clerk
                                                                                   of 434
                                                                                       of the Court By e Clerk, Deputy Clerk.



                                   Andrew A. Smits (State Bar No. 146659)
                                   Law Offices of Andrew A. Smits
                             2     36 Executive Park, Suite 160
                                   Irvine, California 92614-4 794
                             3     Telephone: (949) 833-1025
                                   Email:       asmits@smits-law.com
                             4
                                   Attorney for Plaintiff Anh Thy Song Nguyen,
                             5     Trustee of Mother Nature Trust

                             6

                             7

                             8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                          10

                          11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                   MOTHER NATURE TRUST,
                          12                                                              Assigned: Judge Walter Schwarm
                                                             Plaintiff,                             Dept.: C19
                          13
                                                vs.
                          14                                                              NOTICE OF FILING UNDERTAKING
                                                                                          RE: PRELIMINARY INJUNCTION
                          15       UNITED LENDER, LLC, a Nevada limited
                                   liability company; SHAWN AHDOOT, an
                          16       individual; ALBERT A. AHDOOT, an
                                   individual; MEGAN E. ZUCARO, an                        Date: February II, 2020
                          17       individual; HELPING OTHERS                             Time: 1:30 p.m.
                                   INTERNATIONAL, LLC, a Delaware                         Dept.: C19
                          18       limited liability company; WESTERN
                                   FIDELITY ASSOCIATES, LLC, a California
                                   limited liability company, dba WESTERN
                          19       FIDELITY TRUSTEES; JOHN B. SPEAR,
                                   an individual; AMERICAN FINANCIAL
                          20       CENTER, INC., a California corporation; all
                                   other persons unknown, claiming any legal or
                          21       equitable right, title, estate, lien, or interest in
                                   the property described in the complaint                Complaint filed: January 15, 2020
                          22       adverse to Plaintiff's title, or any cloud upon        Trial date:      Not set
                                   Plaintiff's title thereto; and DOES 1 through
                          23       100, inclusive,
                          24                               Defendants.

                          25
                                           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                          26
                                           PLEASE TAKE NOTICE that plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature
                          27
                                   Trust, hereby files the undertaking as ordered by the Court in its Order Granting Plaintiff's Motion
                          28
      36 E:o.:ccuti\'c Park
          Suite 160
ln·inc. Califomia 9261-'-179-'
 Telephone: (9-' 9) 833· 1025

                                                                          1042
Em:lil: asmits'i/ snuts·lav•.com
                                                      NOTICE OF FILING UNDERTAKING RE: PRELIMINARY INJUNCTION
                          Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                                            Exhibit 52-73 Page 336 of 434


                                     for Preliminary Injunction; and Preliminary Injunction entered February 11 , 2020. The

                               2     Undertaking of Corporate Surety, Bond No. 602-126451-9, dated February 19, 2020 is attached

                               3     hereto.

                               4

                               5     Dated: February 20, 2020                        LAW OFFICES OF ANDREW A. SMITS

                               6
                               7

                               8
                                                                                 By: y__ _ _ __ ! _ _ - - - \ - - - - - - - -
                               9                                                     fuldrew A. Smits
                                                                                     Attorney for Plaintiff Anh Thy Song Nguyen,
                            10
                                                                                     Trustee of Mother Nature Trust
                            11

                            12

                            13

                            14

                            15

                            16

                            17
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
Lw, Ornca:,; OF Al\nRtW A. S~U'rs
       l6 Exctulu c Pruk
            Suhc 160
  lr\'ine. Califonua 9261.t·-'79.t
                                                                                   2
    Telephone: (9-'9) 83J·IOH

                                                                         1043
  Ema•l · ;mniiH1 smils-l:m com
                                                     NOTICE OF FILING UNDERTAKING RE: PRELIMINARY INJUNCTION
Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                      Exhibit 52-73 Page 337 of 434




                          SUPERiOR COURT OF THE STATE OF CALIFORNIA
                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
 ANH THY SONG NGUYEN, TRUSTEE OF                            )
 MOTHER NATURE TRUST,                                       ) Case No. 30-2020-01124778-CU-FR-CJC
                                                            )
                 Plaintiff(s),                              )
                                                            )
         v.                                                 ) UNDERTAKING OF CORPORATE SURETY
                                                            )
 UNITED LENDER, LLC, a Nevada limited liability             ) Bond No. 602-126451-9
 company; SHAWN AHDOOT, an individual;                      )
 ALBERT A. AHDOOT, an individual; MEGAN E.                  )
 ZUCARO, an individual; HELPING OTHERS                      )
 INTERNATIONAL, LLC, a Delaware limited                     )
 liability company ; WESTERN FIDELITY                       )
 ASSOCIATES, LLC , a California limited liability           )
 company, dba WESTERN FIDELITY TRUSTEES;                    )
 JOHN B. SPEAR, an individual; AMERICAN                     )
 FINANCIAL CENTER, INC., a California corporation ;         )
 all other persons unknown, claiming any legal or           )
 equitable right, title, estate, lien, or interest in the   )
 property described in the complaint adverse to             )
 Plaintiff's title, or any cloud upon Plaintiff's title     )
 Thereto; and DOES 1 through 100, inclusive,                )
                                                            )
                 Defendant(s).                              )

         WHEREAS. ANH THY SONG NGUYEN. TRUSTEE OF MOTHER NATURE TRUST. as
 Principals, desire to give an undertaking for a PRELIMINARY INJUNCTION as provided by Code of Civ 11
 Procedure Section 529.
         Now, Therefore, UNITED STATE FIRE INSURANCE COMPANY , a corporation authorized to
 transact the business of Surety in the State of California, does hereby obligate itself, its successors and
 assigns to the defendants as shown above under said statutory obligations in the sum of             FIFTY
                                      (


 THOUSAND DOLLARS AND 00/'1 00 ($50 .000.00).
         IN WITNESS THEREOF, The official signature of the Surety is hereto affixed and I hereby
                                 .   .
declare under penalty of perj ury that I am its authorized Attorney-in-Fact acting under an unrevoked
 power of attorney which is properly executed and attached to this official document.

                                            1
         Signed , sealed and dated th1s 19 h day of February, 2020.


 UNITED STATES FIRE INSURANCE COMPANY
 305 Madison Avenue. Morristown, NJ 07960



:!f!::H~
      CA L1cense No. OG73394 ··


                                                   1044
               Case 1:20-ap-01070-VK                                               Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                                          Desc
                                                                                    Exhibit 52-73 Page 338 of 434
                                                                                                   1'0\\'E it OF .\ I TO it:\ EY
                                                                                     l '\ IT ED ST \ TESfiiU: 1'\SI'R\' C EI'0 \11',\'\Y
                                                                                   I'H" C il'.\1 OFFI<T - \IO imiSTOW:\, '\E\\ .I EI{SE)


1\'\0\\ ,\1 .1 ;\ I E~ ll Y Tl n:~ r I'HI·:s F '\T~ I hat I nucd """"~ Fu,· ln,tH;m.;,· lllllll'·"'). ,, wr[l<Jr.uinn duh org.tlllt.:J ,u1J                                     ''''tt"' und.:t thl· l,ol\, of th,· ,,,,,,. ••t' 1>;l.ll~<ll _.   ha'
umJ,·. wn>tllut.:d and uppnmtcd ar.d lit:~\ l1t:rd1) mal.;. run~t llutc ;unl appomt
                                                                                                  N ichola> .'1. 1/an/('_r. . lpril .II. R""ll'lll

.:;Kh II> tru.: and la11fu l Alloou,·)l>)-ln-l·.o.:l. 1111h t'uiii)U\\<=f :sn . ~uth<'rll) h,·rd" ronlcrr,·d "' "' n:.mc. 11bc.: :uod ,,,._,d t<> ,.,,·cut.- .l.:hiHHik<lgc :.ml dd11c1 '''" .snJ ,11 ''"""'
 ;md wu..h.:nu"' m g~ ol stm. ·t~ and nthc1 dm:unu..:m~ Lh~n th ~ mJ111ar~ C<HII:--c or\uu:l~ hu:,tn"·~, tll\t~ r...'\.Jlllh.' . ant.l to btnd l ' nt~~..\..1 Stat~~ Fm.: lo::-.urilflC"' C•llllp:m' thr..'r('~\ ·'' rul h .wd h•
 the ~1 111C "''''"' "' or >lith l>tuld> or unJ,•IIallll!,!' h;o,f Ll<.'CII dill) ,,,.,·ut.·d .md '"·lnO\\kJg,·d h) th.: lcgul:trl) ··k-ct.·d ''" ·,,,.,, \11 l lllltctl !>talc, l·trc '"' " ''"'"'' l ' " '''""" .ll lh
 prmco 1 ~1l uf)i.:c. 111 .unuunt~ nr r~ennho,·, 11111 c~rced o n g S L'\ ('11 ~ lilliuu. Fi,-c lluouln·d Thoti\:OIIol ()olf:or:- (S7.!'0U,OOU).


 I "" I'O\\ct   or A ttorn~\       '""'" th(! act ol lhtlS<' IHllll~U th\:tclll to the honJ. anu lltl<.krt.okmg' ~fl\.'Cifoca ft ) muncd lhCI\'111 .tnt! ''"'' ha\c                              1111   aulhl>lll\ Ill ~111.1 I ll llc.l ,,_,,_., ' "''
ln~uranc~    \omran~          l'XC~ptm Ihe nM11ncr ilnd !Oih,• ,·~tenttlwr.;u• ~t :u.:d



 rim I'"""' ol Allurnc) 1~ gr:111l1'd fJtli'H;IIIIl•• ·\llo.-k IV oftl110 ll)·l ;11" of l 1uucJ Stat,·> l 11c lu•nmnco: Compan1 "' mm lll llllll,sro:,· an.l r llixt. .md ,.""'"''·nt '" ' " \ ll s,k Ill
th•·r,·n(. 11lnrh t\lltdo:, pr!llldc 111 pcn mcutran

          An ick 1\'. I X<'Cut·· •ll ,,.· ln~lflllll\.'1\" - l.xwpt "' tlw IJn~ rJ            or   I >i ro:<:tnr; 111 3\ dlllllllrt/1' h~ rc>ulull(lll lh~ Challm~ •· .. :. til<'    llto,uJ l'ro:;rdc:hl. oil I) Vto:,·-l't•'' llk•ot
          an~ J\s~i!>tul\1 V u.:l.! l'r c.... dl!:li t h~..· ~t'dl.!l! l~ . 01 an\ '' '"d:-.tant ~t,.·~rct~u: shall hrl\ ~ Pt' \h'l unix-hair Ul th..:: r.)rporttiiOil


           (:0) 10 I.'Xl'l'llll'. ai)" t!k' l..'olrJlm :.ll.' S•.' ;ll m:tnll:tlil 01 b'. t;ll..'>lllllk l<l.
                                                                                     :h:kll<lllkdg.:. \.;rtl\ alld ddl\ 0:1 311\ <'O:llt:ll'l\ ohftg.1lhll". tll•lnllll~ llh ,ond <.fO.: II IIh'l •h
           \\l1atsO~\l'f m-:onn~o.'\."t um Wlt'-llt S hu~tnc:o,~ indudm ;. \ :thntulimlllfl£
                                                                                     tht.• l,,n:g(tlng. a ll~ bonds. g_uiU:.1nh:i.'~. u:l,.!t·ni.l~lll !_!~. r~n,gnllf-111\:~!\. Pf$\\t..'l' nt a tUlllh.'\ , ,1
           rc1 o.::tttons uran~ po\h'l~ or anomc~. ~upul~u on >. polttt,·s u! m~uranc•. llc<·th. ka~,·>. mt>llgal!~~- rdc:t~cs. ~au,1:ocuun~ amt ag~'"' ;og rc~menb.

           (h) Hl appoint.        111   \\rtl111(!.   on~   nr more· t"'r''lf" li1r a n~ <If :til nt' th..- Jll"f"l'''' 111<'11110ncd 111 th•· pr,·.:,·dmg 1'-lf,,rr;sph (a). onclu.lo np. at1hmg the'""' t•f th•
           l UlflllliliiOil                                                       •

           r\oudc Ill. Onio:<'l>. s ,·.:uon l II . l·a<:"nuk Sogn;nurcs Th,· >lgllilllll.: <lf illl' ollio:cr auth<>rtt('d h~ tho: Curpmatinn to \1!;11 a111 hmuh. guarJII I~''
           un<krtukmg>. r.:cngnor.niCL'>. >l•pulattun,. ""''"" <If :•Hut iiO.:\ t)f o.:q•.:alooll> ul all) I""''''' of attnrtK') .tnll polonl.'> ul •n;ur:mc..- '''u.:J h) tlw Corror.llllJn m.n
           I><.· prmtcd. I;J.:>nmlc. lllhngntphcd "' other~~~:-.: prudur~d In adchtonn. II .u1d '" ''"'"""'" 'd h1 the lluar,t of l)ucCII>r:.. dll'ldcnd 'liltr:lllb cu dK-cb. nr '""' 1
           tlltmcmus m>tnllll<:nts snntlar to one another 111 lnnn m:o) lx' Signed b1 the I:Ksnnok ' ' ~ nature M " !:11:ttu r~>. ht long t~tph.:d m nlh~mts~ pmJuo:,·d. ul ;.ud •
           ntl'occr or ·•lliccrs (If the CutporaltOII :1.\ ftom 111111: 10 " '"'' 111.1) he autho•rtzcd to " ll" <uch lll'llliiiiCIIlS 1111 hchalt' nr ·It,· l'nrj'ntalrnn I he <:nrp<•r.tlh\11 '"·"
           .:nnunuc tnll>l' thr the purpo>c~ hcrctn ''"""the lltcsnnllc > t gnalur~ of an1 fll:r, nn ur lll:r,nn~ 11 ho ~h a ll l~<t~e llt'l.'ll ~udt nllic.;r or nffll·cr ' nl th~ l oqlw .rll""
           notllotll!,t;lll<hng th,· t:lct th3t h,· 111111 ha1c cl.'ll>cd tn he >uch at the 11m.: \\hen sudl llt'ln•mcnt~ ~hall he tssu~d

1.\ \\ IT '\ ESS \\'IJER EO F, l .Ht ..xl St:.J I•'!Io rm~ ln,th":l lli:C: l'n!T',Xl l1~ has C:IU"t'd the'\~ prc s~lltS 10 I~ :;Jgnc,l and ;lth.•-.tcd h~ 1\:-o .~rpnlpn:H I! tll1h.'Cf :uul ll!l ''tupnrm" '~a l h .._'h . U11HI
:~m,,·d tht> 2~ 1da) of 1\u~us• : nt<>
                                                                                                                   I :O. ITED ST.\ TES Flll E 1'\')l R \~CE CO;\ II' .\ .\)
                                                                                                                                                  r
                                                                                                                                  )                   I

                                                                                                                  1\nthnn) It S litll<lllia.                l ·. ~e.:utivc   Vice l'n:s ident
Slate,,,- l'rnnsylvania l
Count) of f'hilmlclphia I

On this 2:?"d day o f i\ugust 20 I'J. bdorc me. a Notat) public of the St.tte uf' l'enn~~ II ani a. t.:.tmc the abo1 c nmncd t.lt'tit:cr t.•f l. ttitctl :-.lill.;> J-j,,. lt" ""'"''c
Com pany. tu me pcr..una ll ~· ktHlll1ltu be the indi1idual anJ ullic.:r dc,cribcd hen.:in. and ;tckmmlctlgcd that I~<· Cllcullcd the lorq:t.1ing irh ll111111..'111 .md alli\cd
the ;,o:a lufl lltitcd Stales Fire l11<urancc Cumpa t . ~ thereto h) !he authuril) of h is ullice.



                      Conunonwt·allh            or t•enn') ;, :oni:. -  'iut:.1·) ~c:. l
                                   T:~mnr"       \\';Itkin>. :-.ut;u·) l'nblk
                                        l'hilad ~lt•hin <·uunt)                                                    ramard \\at!. in,                                                                            olilr~   l'uhlit- t
                         ~ I ) !'OIIIIIlh.•ion C\plres ,\ul!n>t           22. 202.1
                                   Con1111i'-'ion       numiH~ r     I J-II!H-13

I. the umkrsil!ttcd           uni.:t~r nfl l t~itcJ         Sralcs Fir.: lnsnmncc t'olllpan~. a Dcl:mar..: corpllnniun . do                               her..:h~ cenif~     that thl' original l'o11.;r of t\numc~ ol 11h id1t lte
fiwcgn ing is; lial l. tnte and correct                 t:O!>~   is s till in three dlld c !li:cl and ha~ not h<·cn ro:vnkcd .

li\ \\'IT:'\ ESS W II Eit EOF.I have hcrc11n1o '"I Ill) hand a11d aftixo:d the wrp<H';llo: 'o.:al ofUnit.:d Stato:s Fire ltNtram:c t'tunpan} on the 1 9t.ht)                                                                    ,)r   >'e l.~ -~O;~o

                                                                                                                  l':'\l'll:D ST.\T I·:S FmE I:"S l' R\ :'>CE C0.\ 11' . \ ~Y

                                                                                                                                      :I   I   l .~             1.1\
                                                                                                                                      \



                                                                                                                  t\1 \\ ri;,:ht . Senior Viw l'n:s id~.>tll




                                                                                                                     1045
                           Case 1:20-ap-01070-VK              Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                               Exhibit 52-73 Page 339 of 434

                                                                             PROOF OF SERVICE

                                                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                                2
                                               I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                3      a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                       92614-4794. My email address is kimberly@smits-law.com.
                                4
                                            On February 20, 2020, I served the document described as follows: NOTICE OF
                                5      FILING UNDERTAKING RE: PRELIMINARY INJUNCTION on interested parties in this
                                       action by placing a true copy thereof enclosed in a sealed envelope addressed as set forth below:
                                6

                                7            Megan E. Zucaro                                    Megan E. Zucaro
                                             468 N. Camden Drive, Suite 201                     3430 Indian Ridge Circle
                                8            Beverly Hills, CA 90210                            Thousand Oaks, CA 91362

                                9
                                             Megan E. Zucaro                                    John B. Spear
                             10              15720 Ventura Boulevard., #405                     4959 Palo Verde Street, Suite 205C
                                             Encino, CA 91436                                   Montclair, CA 91763
                             11

                             12              Helping Others International, LLC                 American Financial Center, Inc.
                                             4110 Vanetta Place                                c/o Mark R. Crittenden, Registered Agent
                             13              Studio City, CA 91604                             14930 Ventura Boulevard, Suite 320
                                                                                               Sherman Oaks, CA 9 1403
                             14

                             15              Robett Schachter                                   Lori E. Eropkin
                                             Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                             16
                                             2 1515 Hawthorne Boulevard                         Sherman Oaks, CA 91403
                                             Ton·ance, CA 90503-6579
                             17
                                                                                                Telephone: (818) 382-3434
                                             Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                             18              E-mail: rs@ rschachterlaw.com
                             19         Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                        Associates, LLC, dba Western Fidelity              Center, Inc.
                             20         Trustees
                             21
                                             Maurice Wainer                                     Lawrence C. Meyerson
                             22              Snipper Wainer & Markoff                           A Professional Law Corporation
                                             232 North Canon Drive                              5521 Mission Road, Suite 399
                             23              Beverly Hills, CA 90210-5302                       Bonsall, CA 92003

                             24              Telephone: 310-550-5770                            Telephone: 310-827-3344
                                             Email: mrwainer@ swmfirm.com                       Email: lcm@ lcmplc.com
                             25
                                        Attorneys for Defendants United Lender, LLC,       Attorney for Defendants United Lender, LLC,
                             26         a Nevada Limited Liability Company, Shawn          a Nevada Limited Liability Company, Shawn
                                        Ahdoot and A lbert A. Ahdoot                       Ahdoot and A lbert A. Ahdoot
                             27

                             28
LAW0H'ICF.SO)I A:O:l>kl·"-' A. SMITS
        J6 Execuli\'C Park
             Suilc 160
   lnine. Cahfomia 926 144194
                                                                                       1
    Telephone: (9.&9) 83J· IOH

                                                                               1046
  Email: :u.nitsttsnuts·la\\ .COIIl
                                                                               PROOF OF SERVICE
                           Case 1:20-ap-01070-VK              Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                               Exhibit 52-73 Page 340 of 434


                                            Western Fidelity Associates, LLC,
                                            dba Western Fidelity Trustees
                                2           1222 Crenshaw Boulevard, Suite "B"
                                            Torrance, CA 90501
                                3

                                4
                                              [ X ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                5     processing correspondence for mailing. Under that practice it would be deposited with U.S . Postal
                                      Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                6     course of business. I am aware that on motion of the party served, service is presumed invalid if
                                      postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                7     in affidavit.

                                8             [ ] (By E-mail/Electronic Service on Lawrence C. Meyerson and Maurice Wainer
                                      only) I caused the document to be sent to the persons at the electronic service addresses listed above.
                                9     I did not receive, within a reasonable time after the transmission, any electronic message or other
                                      indication that the transmission was unsuccessful.
                             10
                                            [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                             11       The messenger's proof of service will be prepared and available.

                             12
                                              [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                             13       by placing the true copies in separate envelopes for each addressee, with the name and address of
                                      the person served shown on the envelope and by sealing the envelope and placing it for collection
                             14       and delivery with delivery fees paid or provided for in accordance with ordinary business practices.

                             15              Executed on February 20, 2020 at Irvine, California.

                             16               I declare under penalty of perjury under the laws of the State of California that the above is
                                      true and correct.
                             17

                             18
                                                ANDREW A. SMITS
                             19

                             20

                             21

                             22

                             23

                             24
                             25

                             26
                             27
                             28
LAW0H' ICFSOF ANDRE\\' A , S~IITS
            36 Exccuti\'c P:uk
                Smtc 160
   II'\ ill(, Cali(omia 92614479..$
                                                                                       2
    Telephone. (9~9) 833·102S

                                                                               1047
  Email: asmits:a smits-law com
                                                                               PROOF OF SERVICE
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 341 of 434




                    EXHIBIT 64
                                     1048
                                            Case  1:20-ap-01070-VK
                                                Electronically              DocCourt
                                                               Filed by Superior  1-3 of Filed  07/17/20
                                                                                         California, County ofEntered  07/17/20 12:25:43
                                                                                                               Orange, 03/03/2020  04:45:00 PM.Desc
                                        30-2020-01124778-CU-FR-CJC - ROAExhibit        52-73H. YAMASAKI,
                                                                               # 84 - DAVID      Page 342 Clerk
                                                                                                              of 434
                                                                                                                  of the Court By e Clerk, Deputy Clerk.



                                             1   Richard I. Arshonsky [SBN 155624]
                                                 Lori E. Eropkin, Esq. [SBN 253048]
                                             2   LEVINSON ARSHONSKY & KURTZ, LLP
                                                 15303 Ventura Blvd., Suite 1650
                                             3   Sherman Oaks, CA 91403
                                                 Telephone: (818) 382-3434
                                             4   Facsimile: (818) 382-3433
                                                 E-Mail:     leropkin@laklawyers.com
                                             5   Attorneys for Defendant American Financial Center, Inc.
                                             6

                                             7

                                             8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                             9                   FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER

                                           10    ANH THY SONG NGUYEN, TRUSTEE OF                         CASE NO. 30-2020-01124778-CU-FR-CJC
                                                 MOTHER NATURE TRUST,
      LEVINSON ARSHONSKY & KURTZ, LLP




                                           11                                                            Hon. Walter Schwarm, Judge Assigned for
                                                                 Plaintiff,                              All Purposes, Department C19
                                           12
                                                         vs.                                             DEFENDANT AMERICAN FINANCIAL
                                           13                                                            CENTER, INC. RESPONSE TO PETITION TO
                                                 UNITED LENDER, LLC, a Nevada limited                    COMPEL ARBITRATION AND TO STAY
                                           14    liability company; SHAWN AHDOOT, an                     ACTION PENDING AWARD OF
                                                 individual; ALBERT A. AHDOOT, an                        ARBITRATOR FILED BY LENDER
                                           15    individual; MEGAN E. ZUCARO, an individual;             DEFENDANTS, UNITED LENDER,
                                                 HELPING OTHERS INTERNATIONAL, LLC,                      LLC, SHAWN AHDOOT AND ALBERT A.
                                           16    a Delaware limited liability company;                   AHDOOT; DECLARATION OF LORI
                                                 WESTERN FIDELITY ASSOCIATES, LLC, a                     EROPKIN IN SUPPORT OF RESPONSE
                                           17    California limited liability company, dba
                                                 WESTERN FIDELITY TRUSTEES; JOHN B.                      DATE: June 30, 2020
                                           18    SPEAR, an individual; AMERICAN                          TIME: 1:30 p.m.
                                                 FINANCIAL CENTER, INC., a California                    DEPT: C19
                                           19    corporation; and DOES 1 through 100, inclusive,

                                                                 Defendants.                             RES. NO.: 73228533
                                           20

                                           21                                                            Action filed: 01/15/2020

                                           22    TO THE ABOVE-ENTITLED COURT, AND TO ALL PARTIES IN THE ABOVE-ENTITLED
                                           23    ACTION, AND THEIR ATTORNEYS OF RECORD:
                                           24            Defendant American Financial Center, Inc. (“AFCI”) hereby responds to the petition to
                                           25    compel arbitration and stay action pending award of arbitrator filed by Lender Defendants, United
                                           26    Lender, LLC, Shawn Ahdoot, and Albert A. Ahdoot. AFCI does not oppose arbitration.1 However,
                                           27

                                           28    1
                                                         AFCI’s deadline to respond to the First Amended Complaint is March 13, 2020, pursuant to
                                                         agreement of Plaintiff’s counsel in connection with the parties’ meet and confer under Code
2968-002/922146.docx                                                                                1
                                                                    AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO PETITION
                                                                                            1049 ARBITRATION
                                                                                       TO COMPEL
                                        Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                                                        Exhibit 52-73 Page 343 of 434


                                         1   AFCI opposes any stay of proceedings in this action that may delay resolution of AFCI’s anticipated
                                         2   demurrer as to Plaintiff’s operative complaint. Of the nine causes of action in this litigation, only
                                         3   three are alleged against AFCI. Each of the causes of action is wholly deficient as pleaded against
                                         4   AFCI. AFCI requests an opportunity to obtain dismissal, by demurrer, of Plaintiff’s limited causes
                                         5   of action against AFCI concurrent with the Court’s hearing on the present petition.
                                         6          I.      DISMISSAL, NOT STAY, OF PLAINTIFF’S CAUSES OF ACTION AGAINST
                                         7                  AFCI IS APPROPRIATE.
                                         8          This is an action for wrongful foreclosure and cancellation of instruments. It concerns the
                                         9   real property commonly known as 6475 Marigayle Circle, Huntington Beach, California (the
                                        10   “Property”). Plaintiff seeks to set aside its sale of the Property to Helping Others International
      LEVINSON ARSHONSKY & KURTZ, LLP




                                        11   (“Helping Others”) and to cancel instruments granted against the Property by Helping Others.
                                        12   (Plaintiff’s First Amended Complaint (“FAC”), at ¶¶ 6, 9, 56-73.)
                                        13          AFCI is named as the third trust holder against the Property. Of the nine causes of action in
                                        14   the operative First Amended Complaint, only three are stated against AFCI. These three are
                                        15   Plaintiff’s Seventh Cause of Action for Cancellation of Written Instruments, Eighth Cause of Action
                                        16   for Declaratory Relief, and Ninth Cause of Action for Unfair Business Practices. Each cause of
                                        17   action is wholly deficient and ripe for dismissal as a matter of law, with prejudice, as against AFCI.
                                        18   (FAC, at ¶¶ 9, 56-73.)
                                        19          The crux of the alleged harm to Plaintiff are payment defaults of Helping Others to Plaintiff.
                                        20   According to Plaintiff, it sold the Property to Helping Others in May 2019. Part of the consideration
                                        21   for the sale was a carryback loan that Plaintiff made to Helping Others. The carryback loan was
                                        22   secured by a second deed of trust against the Property. The balance of the sale consideration was
                                        23   paid to Plaintiff from a loan issued by Defendant United Lender LLC secured by a first trust deed
                                        24   against the Property. (FAC, at ¶¶ 9, 56-73.)
                                        25          Here, Plaintiff complains that Helping Others failed to keep the obligations under the first
                                        26   deed of trust current, which resulted in United Lender’s initiating foreclosure proceedings. Those
                                        27

                                        28          of Civil Procedure section 430.41. (Declaration of Lori Eropkin, filed herewith, at ¶ 3.)
                                                    AFCI reserves the right to bring its own petition to compel arbitration of this matter.
2968-002/922146.docx                                                                           2
                                                                AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO PETITION
                                                                                        1050 ARBITRATION
                                                                                  TO COMPEL
                                        Case 1:20-ap-01070-VK           Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                                         Exhibit 52-73 Page 344 of 434


                                         1   foreclosure proceedings threatened to extinguish Plaintiff’s second position carryback lien. Plaintiff
                                         2   further alleges that Helping Others missed payments due to Plaintiff under the carryback loan. (FAC,
                                         3   at ¶ 17, Exhs. “B” and “C” (the alleged carryback note and second deed of trust).)
                                         4          AFCI, unlike the other Defendants, is not alleged to have taken any role in the challenged
                                         5   purchase and sale transaction or the pending foreclosure. AFCI was neither seller, nor buyer, nor
                                         6   lender in the challenged sale transaction. And AFCI is not the foreclosing beneficiary or trustee in
                                         7   the challenged foreclosure sale. (FAC, at ¶ 9.) In fact, it was not until months after the challenged
                                         8   purchase and sale transaction that AFCI made a $75,000 commercial loan, secured in part by its third
                                         9   deed of trust against the subject property. (FAC, at ¶¶ 9, 19.)
                                        10          Despite a void of any factual allegations of wrongdoing by AFCI, Plaintiff seeks, as against
      LEVINSON ARSHONSKY & KURTZ, LLP




                                        11   AFCI in this action an order voiding AFCI’s third deed of trust, alleging summarily that the
                                        12   instrument was “procured by fraud.” (FAC, ¶ 58.) Plaintiff, further, seeks no less than $3,000,000 in
                                        13   punitive damages against AFCI. (See Notice and Plaintiff’s Statement of Right to Seek Punitive
                                        14   Damages against Defendant American Financial Center, Inc., filed January 21, 2020, in this action.)
                                        15          There is no allegation of any representation that AFCI made to Plaintiff to induce it to accept
                                        16   carryback loan transaction. AFCI is not alleged to have been involved in any manner in the
                                        17   inducement of Plaintiff to close the challenged carryback loan transaction. AFCI made a loan,
                                        18   months after the carryback loan transaction, which happened to involve Helping Others’ pledging
                                        19   the subject property as collateral. (FAC, at ¶¶ 9, 19.) Moreover, AFCI took its deed of trust in third
                                        20   position—in a position subordinate to Plaintiff’s own carryback deed of trust. (FAC, at ¶ 9.) Here,
                                        21   the complained conduct is an alleged payment default by Helping Others to Plaintiff. (FAC, at ¶ 18.)
                                        22   If Helping Others failed to pay Plaintiff, Plaintiff’s proper remedy as against AFCI would have been
                                        23   to foreclose under the second deed of trust and extinguish AFCI’s third deed of trust by operation of
                                        24   law, not sue AFCI, as here, with wholly unsupported claims of fraud and unfair business practices.
                                        25   (FAC, at ¶¶ 9, 18.)
                                        26          Allegedly prejudiced by the conduct of Helping Others, Plaintiff improperly seeks, as against
                                        27   AFCI, relief which the law does not afford her. Even if Helping Others committed payment defaults
                                        28

2968-002/922146.docx                                                                             3
                                                                   AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO PETITION
                                                                                     1051 ARBITRATION
                                                                                 TO COMPEL
                                        Case 1:20-ap-01070-VK           Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                         Exhibit 52-73 Page 345 of 434


                                         1   to Plaintiff,2 that failure of consideration does not authorize this Court to enter a judgment cancelling
                                         2   AFCI’s third deed of trust. (Lavely v. Nonemaker, 212 Cal. 380, 383 (1931) (“It is settled that a deed
                                         3   without fraud in its inception conveys the title, and is not void for any failure of consideration, either
                                         4   in whole or in part.”).
                                         5          AFCI, as the lender in last priority, was never in a position to prejudice Plaintiff’s second
                                         6   deed of trust against the property. Nevertheless, it is now AFCI who faces the prejudice of the
                                         7   possible languishing of this baseless fraud action under any stay.3 AFCI should not be prevented, by
                                         8   any stay of these proceedings, from seeking immediate dismissal of this action, along with related
                                         9   relief, including an award of its attorneys’ fees and costs as against Plaintiff.
                                        10          II.     ANY ORDER COMPELLING ARBITRATION AND STAYING THESE
      LEVINSON ARSHONSKY & KURTZ, LLP




                                        11                  PROCEEDINGS SHOULD BE CRAFTED TO ENSURE AN OPPORTUNITY
                                        12                  TO OBTAIN PROMPT DISMISSAL OF PLAINTIFFS’ THREE CAUSES OF
                                        13                  ACTION AGAINST AFCI.
                                        14          Dismissal, not stay, of Plaintiffs’ claims against AFCI is appropriate. AFCI requests an
                                        15   opportunity to obtain dismissal of Plaintiffs’ Seventh Cause of Action for Cancellation of Written
                                        16   Instruments, Eighth Cause of Action for Declaratory Relief, and Ninth Cause of Action for Unfair
                                        17   Business Practices, concurrent with entry of any Order compelling arbitration of the litigation in its
                                        18   entirety or staying the action as between AFCI and Plaintiff. AFCI requests that its anticipated
                                        19   demurrer be heard concurrently with the Court’s consideration of the present petition. AFCI further
                                        20   requests that, any stay order, under Code of Civil Procedure, section 1281.4, afford AFCI a
                                        21   concurrent opportunity to obtain dismissal of the limited causes of action alleged herein against
                                        22   AFCI, each of which is wholly deficient as a matter of law.
                                        23   ///
                                        24   ///
                                        25
                                             2
                                                    AFCI reserves all defenses and objections to Plaintiff’s allegations in the First Amended
                                        26          Complaint, and AFCI does not hereby concede the veracity of Plaintiff’s allegations as
                                                    concerning the challenged carryback loan transaction.
                                        27   3
                                                    Despite failing to allege a single act of fraud, misconduct, or impropriety by AFCI, Plaintiff
                                        28          has filed in this action a notice of intent to seek no less than $3,000,000 in punitive damages
                                                    against the third trust deed holder.
2968-002/922146.docx                                                                               4
                                                                 AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO PETITION
                                                                                          1052 ARBITRATION
                                                                                    TO COMPEL
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 346 of 434




                                     1053
                                        Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                                        Exhibit 52-73 Page 347 of 434


                                         1                                DECLARATION OF LORI E. EROPKIN
                                         2   I, Lori E. Eropkin, declare as follows:
                                         3          1.      I am an attorney at law duly licensed to practice before this Court and am a partner
                                         4   with the law firm Levinson Arshonksy & Kurtz, LLP (“LAK”), attorneys of record for Defendant
                                         5   American Financial Center, Inc. (“AFCI”). I submit this declaration in support of AFCI’s response
                                         6   to the Petition to Compel Arbitration and to Stay Action Pending Award of Arbitration Filed by
                                         7   Lender Defendants, United Lender, LLC, Shawn Ahdoot, and Albert A. Ahdoot. Attached to this
                                         8   declaration are records maintained in the ordinary course of our firm’s business in connection with
                                         9   this litigation. I have personal knowledge of the facts stated herein or have drawn such knowledge
                                        10   from records maintained by our firm in the ordinary course of its business in connection with this
      LEVINSON ARSHONSKY & KURTZ, LLP




                                        11   litigation, and if called upon as a witness, I would, and could, competently testify thereto.
                                        12          2.      I have engaged Andrew A. Smits, counsel of record for Plaintiffs, in a meet and
                                        13   confer under California Code of Civil Procedure (“CCP”) section 430.41(a) regarding AFCI’s
                                        14   anticipated demurrer and motion to strike the First Amended Complaint in this action. Attached
                                        15   hereto as Exhibit “A” is a true and correct copy of my correspondence to Mr. Smits, dated February
                                        16   19, 2020, inviting a meet and confer.
                                        17          3.      Mr. Smits and I spoke on February 25, 2020 regarding AFCI’s intended demurrer; we
                                        18   did not reach an agreement on the basis for the demurrer; and counsel for Plaintiffs offered a 15-day
                                        19   extension of time for AFCI to respond to the First Amended Complaint to continue the parties’ meet
                                        20   and confer under CCP section 430.41(a). Attached hereto as Exhibit “B” is a true and correct copy of
                                        21   an email correspondence from Mr. Smits to me, on February 26, 2020, confirming that extension
                                        22   through March 13, 2020.
                                        23          4.      AFCI remains hopeful that resolution of the concerns underlying its anticipated
                                        24   demurrer will be reached with plaintiff’s counsel through meet and confer under CCP section
                                        25   430.41(a).
                                        26          5.      AFCI requests that, in resolving the present petition, the Court afford AFCI an
                                        27   opportunity to obtain dismissal of Plaintiffs’ Seventh Cause of Action for Cancellation of Written
                                        28   Instruments, Eighth Cause of Action for Declaratory Relief, and Ninth Cause of Action for Unfair

2968-002/922146.docx                                                                             6
                                                                 AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO PETITION
                                                                                   1054 ARBITRATION
                                                                               TO COMPEL
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 348 of 434




                                     1055
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 349 of 434




                   EXHIBIT “A”

                                     1056
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                               Exhibit 52-73 Page 350 of 434


 LA&K
                             LEVINSON ARSHONSKY & KURTZ, LLP
                              15303 VENTURA BOULEVARD, SUITE 1650
                               SHERMAN OAKS, CALIFORNIA 91403
                                       TELEPHONE (818) 382‐3434
                                       FACSIMILE (818) 382‐3433
                                       www.laklawyers.com
leropkin@laklawyers.com                                                             OUR FILE NUMBER
                                                                                             2968-002



                                        February 19, 2020

VIA EMAIL & OVERNIGHT MAIL
Andrew A. Smits
Law Offices of Andrew A. Smits
36 Executive Park, Suite 160
Irvine, California 92614
Email: asmits@smits-law.com

         Re:   Nguyen v. United Lender, LLC
               Orange County Superior Court Case No.: 30-2020-01124778

Dear Mr. Smits:

       As you are aware, this office is counsel to American Financial Center, Inc. (“AFCI”). I
request a meet and confer under California Code of Civil Procedure § 430.41(a). Please advise if
you would be able to discuss by telephone on Thursday, February 20, at 3pm(PT) or Friday,
February 21, at 9am, 10am, or 11am(PT).

        Pursuant to California Code of Civil Procedure § 430.41(a)(1), AFCI hereby identifies (i)
the causes of action in your clients’ First Amended Complaint that we believe are subject to
demurrer and (ii) the legal support for the deficiencies. AFCI also discusses briefly below its
intent to bring a motion to strike Plaintiff’s prayer for punitive damages.

        The First Amended Complaint, in its entirety, is subject to demurrer under California
Code of Civil Procedure § 430.010(e) and (f), because the First Amended Complaint “does not
state facts sufficient to constitute a cause of action” against AFCI and/or fails for uncertainty.

         The action concerns the alleged defaults of Megan Zucaro and Helping Others
International (“Helping Others”) under a May 2019 carryback loan and second deed of trust that
Plaintiff holds against the real estate commonly described as 6475 Marigayle Circle, Huntington
Beach, CA 92648 (the “Property”). Plaintiff alleges that the borrowers’ failed to keep a first deed
of trust against the Property current, which resulted in foreclosure proceedings threatening your
clients’ lien. Plaintiff further alleges that the borrowers have missed payments due to Plaintiff
under the carryback loan.

       After your client’s May 2019 transaction with Ms. Zucaro, AFCI made a $75,000
commercial loan to Ascension Recovery, Inc. Helping Others guaranteed repayment of the loan,
and the loan was secured, in part, by a deed of trust against the Property. AFCI’s transaction with
Helping Others did not occur until a couple of months after Plaintiff recorded its second deed of


912585                                         1057
Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                Exhibit 52-73 Page 351 of 434


Andrew A. Smits
Law Offices of Andrew A. Smits
February 19, 2020
Page 2

trust for the carryback lien. AFCI’s deed of trust is in third position, behind the first deed of trust
and Plaintiff’s second deed of trust. As between your client and AFCI, your client has the
superior priority and power to enforce her lien.

    Seventh Cause of Action for Cancellation of Written Instruments and Eighth Cause of
                                Action for Declaratory Relief

        With its Seventh and Eighth Causes of Action, Plaintiff seeks an Order voiding AFCI’s
third deed of trust, alleging that the instrument was “procured by fraud.” (FAC, ¶ 58.)

        Here, the complained conduct at the heart of Plaintiff’s complaint is a default by Helping
Others to Plaintiff. There is no allegation of contractual or other relationship between AFCI and
Plaintiff. No allegation of any representation that AFCI made to Plaintiff to induce either the
United Lender or the carryback loan transactions. No allegation of default or breach by AFCI
under any duty owed to Plaintiff. Nor could there be. For AFCI was not involved in any manner
in the inducement or closing of the United Lender or carryback loan transaction. AFCI made a
loan to a third party, months later, which happened to involve this Property as collateral.

        Fraud must be pleaded with particularity. “‘It is essential that the facts and circumstances
which constitute the fraud should be set out clearly, concisely, and with sufficient particularity to
apprise the opposite party of what he is called on to answer, and to enable the court to determine
whether, on the facts pleaded, there is any foundation, prima facie at least, for the charge of
fraud.’” (Scalfidi v. Western Loan & Bldg. Co. (1946) 72 Cal.App.2d 550, 558.)

        In alleging fraud against a corporation, like AFCI, Plaintiff must “allege the names of
persons” who committed the fraud, “their authority” to act on behalf of the corporation, “to
whom they spoke,” “what they said or wrote” and “when it was said or written.” (Tarmann v.
State Farm Mut. Auto. Ins. Co. (1991) 2 Cal.App.4th 153, 157). The liberal construction of a
complaint in response to demurrer will not shield a complaint from dismissal for failure to
include these basic material allegations. The typical “‘policy of liberal construction of the
pleadings . . . will not ordinarily be invoked to sustain a pleading that is defective in any material
respect.’” (Lazar v. Superior Court (1996) 12 Cal.4th 631, 644-45.)

        The First Amended Complaint does not allege a single misrepresentation or fraudulent
act or omission by AFCI. Helping Others’ payment defaults to United Lender and Plaintiff,
alone, do not establish the requisite fraud. (Lavely v. Nonemaker, 212 Cal. 380, 383 (1931) (“It is
settled that a deed without fraud in its inception conveys the title, and is not void for any failure
of consideration, either in whole or in part.”); Robinson Helicopter Co. v. Dana Corp., 34 Cal.
4th 979, 988 (2004) (discussing the economic loss rule, which requires a plaintiff to “recover in
contract for purely economic loss due to disappointed expectations, unless he can demonstrate
harm above and beyond a broken contractual promise”).)

       If Helping Others failed to pay the carryback loan, your client’s proper remedy as against
AFCI would have been to foreclose under the second deed of trust and extinguish AFCI’s lien by
operation of law, not sue AFCI with baseless claims of fraud.



2968-002/917302                                 1058
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                               Exhibit 52-73 Page 352 of 434


Andrew A. Smits
Law Offices of Andrew A. Smits
February 19, 2020
Page 3

                      Ninth Cause of Action for Unfair Business Practices

        Similarly, to assert a cause of action based on California Business and Professions Code
section 17200, for “unlawful” conduct, a complaint must allege facts showing the practice
violates the law. (See People v. McKale (1979) 25 Cal.3d 626, 635 (“without supporting facts
demonstrating the illegality of [the complained issue or conduct], an allegation that it is in
violation of a specific statute is purely conclusory and insufficient to withstand demurrer.”)).

        To assert a section 17200 cause of action based on “unfair conduct,” a plaintiff must
allege with reasonable particularity that the defendant's “conduct is tethered to an … underlying
constitutional, statutory or regulatory provision, or that it threatens an incipient violation of an
antitrust law, or violates the policy or spirit of an antitrust law.” (Durell v. Sharp Healthcare
(2010) 183 Cal.App.4th 1350, 1366; Khoury v. Maly’s of California, Inc. (1993) 14 Cal.App.4th
612, 619 (applying a reasonable particularity pleading standard to causes of action brought under
California Business and Professions Code sections 17200, et seq.).)

       Here, in her First Amended Complaint, Plaintiff does not allege any facts of unlawful
conduct or unfair conduct against AFCI. Instead, Plaintiff alleges that all Defendants, as an
undifferentiated whole, committed unfair business practices. How an agency or conspiracy
unfolded under the timeline of events in the complaint defies logic.

        Again, AFCI did not obtain its deed of trust against the Property until a couple of months
after Plaintiff sold the Property to Helping Others. Then, it was not until even later, once Helping
Others also defaulted with AFCI, that AFCI initiated its first contact with United Lender and
Western Fidelity regarding Helping Others’ obligations to AFCI.

         The fact that Helping Others defaulted on the first deed of deed of trust and second deed
of trust is absolutely no fault or cause of AFCI. Further, the fact that your client also failed to
cure the arrearages of the first deed of trust and foreclose on her second deed of trust is also of no
fault or cause of AFCI. If you believe the above to be incorrect, please explain in detail
exactly how you think AFCI was the cause of either of the above.

        AFCI has made many unsuccessful attempts, even prior to my firm’s retention, to learn
from you the basis of Plaintiff’s claims against AFCI. You have evaded those communications,
and when responding, you characterize the inquiry as rude or nasty. At every turn, you have
failed to explain where AFCI was party to any fraud that would provide a plausible basis for the
causes of action in the First Amended Complaint against AFCI.

        In your February 12 correspondence, you stated that you and the Plaintiff prefer to work
with us and AFCI and avoid litigation. If this statement is true, detail the facts of alleged
wrongdoing or fraud by AFCI or otherwise dismiss AFCI without prejudice and name it later if
you find the facts to support it, which you will not. Even after dismissal, AFCI can be accessible
by subpoena in proper form for production of records or testimony. My office would agree to
accept service of such subpoena on behalf of AFCI.




2968-002/917302                                 1059
Case 1:20-ap-01070-VK             Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                   Exhibit 52-73 Page 353 of 434


Andrew A. Smits
Law Offices of Andrew A. Smits
February 19, 2020
Page 4

                                            Punitive Damages

        Finally, a plaintiff seeking punitive damages must assert specific, descriptive facts
establishing the defendant’s evil motive or intent “to vex, harass and annoy plaintiffs . . . .” (See
Monge v. Superior Court (1986) 176 Cal.App.3d 503, 510; G.D. Searle & Co. v. Superior Court
(1975) 49 Cal.App.3d 22, 29-30, abrogation recognized on other grounds in California Sansome
Co. v. U.S. Gypsum (9th Cir. 1995) 55 F.3d 1402 (holding that “‘[t]he animus malus must be
shown to exist in every case before an award in punitive damages may be made against a
defendant . . .”).)

        AFCI’s alleged conduct in making a loan secured by the Property, months after Plaintiff’s
carryback loan transaction with Helping Others, does not give rise to a basis for punitive
damages. Nothing more than Plaintiff’s conclusory allegations of punitive conduct give this
litigation any tinge of malfeasance. Those conclusory allegations are insufficient to state a
claim for punitive damages against AFCI. (See Smithson v. Sparber (1932) 123 Cal. App. 225,
232 (noting generally that, in evaluating a demurrer, a trial court can disregard conclusory terms,
like “fraudulently”, “unlawfully”, “carelessly,” “intentionally,” “negligently,” “maliciously,”
“willfully,” and “wrongfully”).)

                                               Conclusion

        AFCI reserves all objections, defenses, and rights in connection with the First Amended
Complaint. I request a meet and confer to address (i) what facts support Plaintiff’s prayers for
relief against AFCI and (ii) what facts support Plaintiff’s allegations of conspiracy or agency
between AFCI and the other Defendants with regard to the carryback loan transaction.

         AFCI reserves the right to seek sanctions against Plaintiff and counsel for the filing of
this frivolous action under Code of Civil Procedure 128.7.

       Please advise if we can speak on these matters to complete our telephonic meet and
confer on Thursday, February 20, at 3pm (PT) or Friday, February 21, at 9am, 10am, or 11am
(PT).

            On behalf of AFCI, all rights are reserved.

                                                     Very truly yours,

                                                     /s/ Lori E. Eropkin

                                                     LORI E. EROPKIN
                                                     Levinson Arshonsky & Kurtz, LLP

LEE/sm




2968-002/917302                                   1060
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 354 of 434




                    EXHIBIT “B”

                                     1061
        Case 1:20-ap-01070-VK            Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                                          Exhibit 52-73 Page 355 of 434

Lori E. Eropkin

From:                Andrew Smits <asmits@smits-law.com>
Sent:                Wednesday, February 26, 2020 2:41 PM
To:                  Lori E. Eropkin
Cc:                  kimberly@smits-law.com; Stacia D. McFadden
Subject:             RE: Nguyen v. United Lender


Ms. Eropkin:

This follows up and confirms our meet and confer discussion of yesterday wherein plaintiff Nguyen offered and agreed
to a 15‐day extension for defendant American Financial Center, Inc., to file its pleading in response to the First Amended
Complaint. The deadline is extended from February 27 to March 13, 2020. Plaintiff offered the extension with a view
toward Defendant continuing its meet and confer and providing Plaintiff with authorities supporting any contention by
Defendant that the FAC fails to allege facts sufficient to establish a conspiracy among Defendant and its co‐
defendants. Plaintiff contends a conspiracy involving Defendant is adequately plead. Furthermore, Plaintiff offered the
extension with a view toward obtaining information from Defendant and possibly limiting the litigation between Plaintiff
and Defendant. I reiterated yesterday and hereby reiterate today, Plaintiff’s request that Defendant provide all
documents and information proving that its purported “commercial loan,” related guarantee, and related third deed of
trust on the subject property are legitimate. Your letter dated February 19, 2020 includes an affirmative representation
that Defendant made a “commercial loan” in the amount of $75,000 to Ascension Recovery, Inc., and defendant Helping
Others International, Inc., guaranteed repayment of the purported loan, secured in part by a deed of trust on the subject
property. Plaintiff first requested the documents and information in late January 2020. As of this date, Defendant still
refuses to prove this affirmative representation. Plaintiff and I sincerely hope Defendant will reconsider its refusal to
provide the requested information and actually provide the information before the expiration of the 15‐day extension.

If you have any questions or comments regarding the above, please do not hesitate to contact me.

Sincerely,

Andrew A. Smits
Law Offices of Andrew A. Smits
36 Executive Park, Suite 160
Irvine, CA 92614-4794
Telephone: (949) 833-1025
E-mail:     asmits@smits-law.com
Website:     www.smits‐law.com




CONFIDENTIALITY NOTICE: This e-mail (including any attachments) is intended for the sole use of the individual or
entity to whom it is addressed and may contain information that is private, confidential, or protected by attorney-client or
other privilege. Any dissemination, distribution, copying, or taking of any action in reliance on the contents of this
transmission, by someone other than the intended addressee or its authorized agent is strictly prohibited. If you received
this e-mail in error, please delete it from your system without copying it and notify the Law Offices of Andrew A. Smits by
reply e-mail, so that our records can be corrected. Thank you.

IRS Circular 230 Disclosure: Pursuant to Internal Revenue Service Circular 230, only formal opinions satisfying specific
requirements may be relied on for the purpose of avoiding certain penalties under the Internal Revenue Code. Any tax
advice contained in this communication (including attachments) does not constitute a formal opinion satisfying such
requirements. Accordingly, we must advise you that any such tax advice was not intended or written to be used, and
                                                              1

                                                           1062
          Case 1:20-ap-01070-VK                  Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                                                  Exhibit 52-73 Page 356 of 434
cannot be used, by you or any other person as such an opinion for the purpose of (i) avoiding penalties imposed under
the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any matters addressed herein.



From: Lori E. Eropkin [mailto:LEropkin@laklawyers.com]
Sent: Wednesday, February 26, 2020 8:36 AM
To: 'Andrew Smits' <asmits@smits‐law.com>
Cc: kimberly@smits‐law.com; Stacia D. McFadden <smcfadden@laklawyers.com>
Subject: Nguyen v. United Lender

Mr. Smits,

I would appreciate your client’s 15‐day extension of American Financial Center, Inc.’s (“AFCI”) deadline to answer or
otherwise respond to the First Amended Complaint, per CRC 3.110(d), to permit further discussions with respect to the
claims against AFCI. As discussed yesterday, AFCI’s current deadline to answer or otherwise respond to the First
Amended Complaint is February 27. This 15‐day extension, per CRC 3.110(d) would extend that deadline to March 13.

AFCI reserves its positions with regard to the deficiency in the First Amended Complaint as relayed in my February 19
letter. This extension is sought to permit the additional time for our discussion in the hopes that further legal expenses
can be avoided.

Please respond to confirm.

Thanks,

Lori E. Eropkin, Esq.
Levinson Arshonsky & Kurtz, LLP
15303 Ventura Blvd., Suite 1650
Sherman Oaks, CA 91403
Telephone: (818) 382-3434
Fax: (818) 382-3433
leropkin@laklawyers.com
Admitted in CA and OK

Oklahoma Office:
100 W. 9th Street
Shawnee, OK 74801
Telephone: (405) 395-0516
Fax: (818) 382-3433


 Please consider the environment before printing my email
CONFIDENTIALITY NOTICE: The information contained in this e-mail transmission is intended only for use of the
individual or entity named above. This e-mail transmission, and any documents, files, previous e-mail transmissions or
other information attached to it, may contain confidential information that is legally privileged. If you are not the intended
recipient of this e-mail transmission, or the employee or agent responsible for delivering it to the intended recipient, you
are hereby notified that any disclosure, dissemination, distribution, copying or other use of this transmission or any of the
information contained in or attached to it is strictly prohibited. If you have received this e-mail transmission in error,
please immediately notify us by return e-mail transmission or by telephone at (818) 382-3434, and destroy the original e-
mail transmission and its attachments without reading or saving it in any manner. Thank you.

IRS CIRCULAR 230 DISCLOSURE: In order to comply with requirements imposed by the Internal Revenue Service, we
inform you that any U.S. tax advice contained in, omitted from, or implied by this communication (including any
attachments) is not intended to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal
Revenue Code or (ii) promoting, marketing, or recommending to another party any transaction or matter addressed
herein.
                                                                2

                                                              1063
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 357 of 434




                                       3

                                     1064
             Case 1:20-ap-01070-VK           Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                              Exhibit 52-73 Page 358 of 434



                                                        PROOF OF SERVICE
                                                           1013a(3) CCP
            2

            3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

            4        I am employed in the County of Los Angeles, State of California. I am over the age of
              eighteen years and not a party to the within action; my business address is 15303 Ventura
            5 Boulevard, Suite 1650, Sherman Oaks, California 91403.

            6         On the date below, I served the foregoing document(s), described as DEFENDANT
              AMERICAN FINANCIAL CENTER, INC. RESPONSE TO PETITION TO COMPEL
            7 ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR FILED
  a
  a           BY LENDER DEFENDANTS, UNITED LENDER, LLC,SHAWN AHDOOT AND ALBERT
  a         8 A. AHDOOT; DECLARATION OF LORI EROPKIN IN SUPPORT OF RESPONSE on each
              of the interested parties in this action by placing ❑the original ❑ a true copy thereof enclosed in
  N         9 sealed envelopes addressed as follows (o'r as addressed on the attached mailing list):
  H
           10 SEE SERVICE LIST
           11     D      (BY MAIL) By placing the envelope for collection and mailing following our ordinary
                         business practices. I am readily familiar with firm's practice of collection and processing
           12            correspondence for mailing. Under that practice it would be deposited with U.S. postal
                         service on that same day with postage thereon fully prepaid.
  O        13
  x               ❑      (BY FACSIMILE) Based on an agreement of the parties to accept service by fax
           14            transmission, I faxed the documents to the persons at the fax numbers listed above (or on the
                         attached service list). No error was reported by the fax machine that I used. A copy ofthe
  z        15            record of the fax transmission, which I printed out, is attached.
   O
            16 ❑         (BY OVERNIGHT MAIL) I enclosed the document in an envelope or package provided
  z
                         by an overnight delivery carrier and addressed to the persons) set forth above (or on the
            17           attached service list). I placed the envelope or package for collection and overnight delivery
   w
   a                     at an office or a regularly utilized drop box ofthe overnight delivery courier.
            18
                  D      (BY E-MAIL) Based on a court order or an agreement of the parties to accept.service by
            19           electronic transmission, I caused the documents to be sent to the:persons at the electronic
                         notification addresses listed above (or on the attached service list). I did not receive; within a
           20            reasonable time after the transmission, any electronic message or other indication that the
                         transmission was unsuccessful.
           21
                       I declare under penally of perjury under the laws of the State of California that the foregoing
            22 is true and correct.
            23             Executed on March 3, 2020, at Sherman Oaks
            24
            25         STACIA MCFADDEN
            26                                                                              ---o~------- -

            27
            28

                                                             PROOF OF SERVICE
2968-002/922250.docx                                          1065
                                       Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                                                                    Exhibit 52-73 Page 359 of 434


                                        1                                       SERVICE LIST
                                                                                 1013a(3) CCP
                                        2
                                            Attorneys for Defendants
                                        3   UNITED LENDER, LLC, a Nevada limited liability
                                            company; SHAWN AHDOOT, an
                                        4   individual; ALBERT A. AHDOOT, an individual

                                        5   Lawrence C. Meyerson
                                            A Professional Law Corporation
                                        6   5521 Mission Rd., Ste 399
                                            Bonsall, Ca 92003
                                        7   Telephone: (310) 827-3344
                                            Email: Lcm@Lcmplc.Com
    LEVINSON ARSHONS KY & KURTZ, LLP




                                        8
                                            Maurice Wainer
                                        9   Snipper Wainer & Markoff
                                            232 North Canon Drive
                                       10   Beverly Hills, Ca 90210-5302
                                            Telephone: (310) 550-5770
                                       11   Email: mrwainer@swmfirm.com
                                            _______________________________________________________________________________
                                       12   Attorney for Plaintiff Anh Thy Song
                                            Nguyen, Trustee of Mother Nature Trust
                                       13   Robert Schachter
                                       14   Andrew A. Smits
                                            Law Offices of Andrew A. Smits
                                       15   36 Executive Park, Suite 160
                                            Irvine, CA 92614-4794
                                       16   Telephone: (949) 833-1025
                                            Email: asmits@smits-law.com
                                       17   _______________________________________________________________________________
                                       18   Attorney for Plaintiff Anh Thy Song
                                            Nguyen, Trustee of Mother Nature Trust
                                       19   Robert Schachter
                                            Hitchcock, Bowman & Schachter
                                       20   Suite 1030 Del Amo Financial Center
                                            21515 Hawthorne Boulevard
                                       21
                                            Torrance, CA 90503-6579
                                       22   Telephone: (310) 540-2202
                                            E-mail: rs@rschachterlaw.com
                                       23   _______________________________________________________________________________
                                            Megan E. Zucaro
                                       24   468 N. Camden Drive, Suite 201
                                            Beverly Hills, CA 90210
                                       25

                                       26   Megan E. Zucaro
                                            3430 Indian Ridge Circle
                                       27   Thousand Oaks, CA 91362
                                       28

                                                                               PROOF OF SERVICE
2968-002/922250.docx                                                            1066
                                       Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                                                                     Exhibit 52-73 Page 360 of 434


                                        1   Megan E. Zucaro
                                            15720 Ventura Boulevard., #405
                                        2   Encino, CA 91436
                                        3
                                            John B. Spear
                                        4   4959 Palo Verde Street, Suite 205C
                                            Montclair, CA 91763
                                        5
                                            Helping Others International, LLC
                                        6   4110 Vanetta Place
                                            Studio City, CA 91604
                                        7
    LEVINSON ARSHONS KY & KURTZ, LLP




                                            Western Fidelity Associates, LLC, dba Western Fidelity Trustees
                                        8   1222 Crenshaw Boulevard, Suite “B”
                                            Torrance, CA 90501
                                        9

                                       10

                                       11

                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                   PROOF OF SERVICE
2968-002/922250.docx                                                                1067
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 361 of 434




                    EXHIBIT 65
                                     1068
               Case   1:20-ap-01070-VK
                  Electronically               Doc 1-3
                                 Received by Superior CourtFiled  07/17/20
                                                            of California,     Entered
                                                                           County         07/17/20
                                                                                  of Orange,        12:25:43
                                                                                             03/04/2020  09:53:48Desc
                                                                                                                   AM.
          30-2020-01124778-CU-FR-CJC - ROA #Exhibit      52-73
                                                 85 - DAVID         Page 362Clerk
                                                              H. YAMASAKI,     of 434
                                                                                   of the Court By ocuser ocuser, Deputy Clerk.
1727115


                    1   LAWRENCE C. MEYERSON (SBN 54136)
                        A PROFESSIONAL LAW CORPORATION
                    2   5521 Mission Rd., Ste 399
                        Bonsall, CA 92003
                    3   Telephone: (310) 827-3344
                        Email: lcm@lcmplc.com
                    4
                        MAURICE WAINER (SBN 121678)
                    5   SNIPPER WAINER & MARKOFF
                        232 North Canon Drive
                    6   Beverly Hills, CA 90210-5302
                        Telephone: (310) 550-5770
                    7   Email: mrwainer@swmfirm.com
                    8   Attorneys for Defendants
                        UNITED LENDER, LLC, a Nevada limited
                    9   liability company; SHAWN AHDOOT, an
                        individual; ALBERT A. AHDOOT, an individual
                  10
                  11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  12               FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
                  13
                  14    ANH THY SONG NGUYEN, TRUSTEE OF                       )   Case No. 30-2020-01124778-CU-FR-CJC
                        MOTHER NATURE TRUST,                                  )
                  15                                                          )   Hon. Walter Schwarm, Judge Assigned for
                                            Plaintiff,                        )   All Purposes, Department C19
                  16                                                          )
                        vs.                                                   )   [PROPOSED] ORDER ADVANCING
                  17                                                          )   HEARING ON PETITION TO COMPEL
                        UNITED LENDER, LLC, a Nevada limited                  )   ARBITRATION AND TO STAY
                  18    liability company; SHAWN AHDOOT, an                   )   ACTION PENDING AWARD FILED BY
                        individual; ALBERT A. AHDOOT, an                      )   LENDER DEFENDANTS, UNITED
                  19    individual; MEGAN E. ZUCARO, an                       )   LENDER, LLC, SHAWN AHDOOT
                        individual; HELPING OTHERS                            )   AND ALBERT A. AHDOOT
                  20    INTERNATIONAL, LLC, a Delaware limited                )   (RELATED TO ROA #71)
                        liability company; WESTERN FIDELITY                   )
                  21    ASSOCIATES, LLC, a California limited                 )   Ex Parte Hearing Date:
                        liability company, dba WESTERN FIDELITY               )   DATE: March 5, 2020
                  22    TRUSTEES; JOHN B. SPEAR, an individual;               )   TIME: 8:30 a.m.
                        AMERICAN FINANCIAL CENTER, INC., a                    )   DEPT: C19
                  23    California corporation; and DOES 1 through            )
                        100, inclusive,                                       )   Current Petition Hearing Date:
                  24                                                          )   DATE: June 30, 2020
                                            Defendants.                       )   TIME: 1:30 p.m.
                  25                                                          )   DEPT: C19
                                                                              )   RES. NO.: 73228533
                  26                                                          )
                                                                              )   Action filed: 01/15/2020
                  27
                  28
                                                                          1
                              EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                                          1069 MEMORANDUM OF POINTS AND AUTHORITIES
                               PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                Exhibit 52-73 Page 363 of 434


  1          The Court, having read and considered the Ex Parte Application for Order Advancing
  2   Hearing (the “Application”) on the Petition to Compel Arbitration and to Stay Action Pending
  3   Award of Arbitrator (the “Petition”), and opposing and reply papers thereto, and hearing oral
  4   argument of the parties, the the ex parte hearing held on March 4, 2020, at 8:30 a.m., in
  5   Department C19, and good cause appearing therefor, the Court hereby ORDERS, ADJUDGED
  6   AND DECREES:
  7          1.      That the Petition presently set for hearing on June 30, 2020 at 1:30 p.m. is
  8   advanced to                                  , 2020, at         m., in Department C19;
  9          2.      That opposing papers shall be filed and served no later than
 10                  , 2020,

 11          3.      That reply papers, if any shall be filed and served (via email) no later than

 12                                   , 2020.

 13
 14
 15
 16   DATED:
                                                    HON. WALTER SCHWARM
 17                                                 JUDGE OF THE SUPERIOR COURT
 18
 19
 20
 21
 22
 23
 24
 25
 26




 27
 28
                                                       2
         EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                     1070 MEMORANDUM OF POINTS AND AUTHORITIES
          PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 364 of 434




                    EXHIBIT 66
                                     1071
Case 1:20-ap-01070-VK    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                          Exhibit 52-73 Page 365 of 434


  1   LAWRENCE C. MEYERSON (SBN 54136)
      A PROFESSIONAL LAW CORPORATION
  2   5521 Mission Rd., Ste 399
      Bonsall, CA 92003
  3   Telephone: (310) 827-3344
      Email: lcm@lcmplc.com
  4
      MAURICE WAINER (SBN 121678)
  5   SNIPPER WAINER & MARKOFF
      232 North Canon Drive
  6   Beverly Hills, CA 90210-5302
      Telephone: (310) 550-5770
  7   Email: mrwainer@swmfirm.com
  8   Attorneys for Defendants
      UNITED LENDER, LLC, a Nevada limited
  9   liability company; SHAWN AHDOOT, an
      individual; ALBERT A. AHDOOT, an individual
 10
 11                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 12            FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 13
 14   ANH THY SONG NGUYEN, TRUSTEE OF            )   Case No. 30-2020-01124778-CU-FR-CJC
      MOTHER NATURE TRUST,                       )
 15                                              )   Hon. Walter Schwarm, Judge Assigned for
                          Plaintiff,             )   All Purposes, Department C19
 16                                              )
      vs.                                        )   EX PARTE APPLICATION FOR
 17                                              )   ORDER ADVANCING HEARING ON
      UNITED LENDER, LLC, a Nevada limited       )   LENDER DEFENDANTS’ PETITION
 18   liability company; SHAWN AHDOOT, an        )   TO COMPEL ARBITRATION AND TO
      individual; ALBERT A. AHDOOT, an           )   STAY ACTION PENDING AWARD OF
 19   individual; MEGAN E. ZUCARO, an            )   ARBITRATOR; MEMORANDUM OF
      individual; HELPING OTHERS                 )   POINTS AND AUTHORITIES
 20   INTERNATIONAL, LLC, a Delaware limited )       (RELATED TO ROA #71)
      liability company; WESTERN FIDELITY        )
 21   ASSOCIATES, LLC, a California limited      )   [Filed with Declaration of Maurice Wainer;
      liability company, dba WESTERN FIDELITY )      Request for Judicial Notice; and Proposed
 22   TRUSTEES; JOHN B. SPEAR, an individual; )      Order]
      AMERICAN FINANCIAL CENTER, INC., a )
 23   California corporation; and DOES 1 through )   Ex Parte Hearing Date:
      100, inclusive,                            )   DATE: March 5, 2020
 24                                              )   TIME: 8:30 a.m.
                          Defendants.            )   DEPT: C19
 25                                              )   Current Petition Hearing Date:
                                                 )   DATE: June 30, 2020
 26                                              )   TIME: 1:30 p.m.
                                                 )   DEPT: C19
 27                                              )   RES. NO.: 73228533
      ______________________________________ )       Action filed: 01/15/2020
 28
                                                1

        EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                    1072 MEMORANDUM OF POINTS AND AUTHORITIES
         PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                               Exhibit 52-73 Page 366 of 434


  1                                       I. Summary of Argument

  2
  3            On February 20, 2020, United Lender, Shawn Ahdoot and Albert Ahdoot (collectively,

  4   “Lender Defendants” or “Applicants”) filed and served their Notice of Petition and Petition to

  5   Compel Arbitration and to Stay Action Pending Award of Arbitrator (the “Petition”) set for

  6   hearing on June 30, 2020, at 1:30 p.m., the first hearing date available on the court’s reservation

  7   system. If the Petition is not heard until June 30, 2020, it would cause the filing of unnecessary

  8   motions and Plaintiff would seek to exploit the situation to argue it is excused from its agreement

  9   to arbitrate due to waiver. Efficient use of Court time and resources is served by having the

 10   Petition heard before other motions, and if the Petition is granted then any further motions would

 11   occur in arbitration. In addition, Megan E. Zucaro (“Zucaro”) and Helping Others International,

 12   LLC (“Helping Others”) (collectively, the “Zucaro Defendants”) are not presently maintaining or

 13   managing the at issue property at 6475 Marigayle Circle, Huntington Beach, California 92648

 14   (the “Property”), which is unoccupied. There are a multitude of tasks that must be performed to

 15   protect the value of the Property that is part of Lender Defendants’ collateral, as well as the

 16   collateral of the Plaintiff.

 17
 18                                              II. Argument

 19
 20   A.       Pursuant to California Rules of Court 1005 this Court is Authorized to Advance the

 21            Hearing Date of Applicants’ Petition to Compel Arbitration and Stay Action.

 22            California Rules For Court Rule 1005, sets forth the parameters for an ex parte

 23   application to advance a hearing date. Section 1005(b) states in pertinent part as follows:

 24                   “Unless otherwise ordered or specifically provided by law, all moving and

 25                   supporting papers shall be served and filed at least 16 court days before the

 26                   hearing... The Court, or a judge thereof, may prescribe a shorter time.”

 27                   (Emphasis added.)

 28   ///
                                                        2

            EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                        1073 MEMORANDUM OF POINTS AND AUTHORITIES
             PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                               Exhibit 52-73 Page 367 of 434


  1   B.       Good Cause Exists to Advance the Hearing Date because Movant is at Risk of

  2            Irreparable Harm.

  3            If Applicants’ Petition to Compel Arbitration is not heard until June 30, 2020, Applicants

  4   would be compelled to file motions, which Plaintiff would likely seek to argue constitutes a

  5   waiver. As noted above, in addition to the Petition, if this action were to proceed in Court, which

  6   it should not, Lender Defendants would file additional motions against other parties in the action.

  7   Pursuant to C.C.P. §1005(b), the court may prescribe a shorter time within which to consider

  8   Applicants’ Petition based upon a showing of good cause.

  9            Further, the Property which is collateral of the Lender Defendants (and the Plaintiff) is at

 10   risk of irreparable harm if the hearing on their Petition to Compel Arbitration does not occur on

 11   or before June 30, 2020. Further, Plaintiff will suffer no prejudice if the hearing date is

 12   expedited, as Applicants have already served the Petition to Compel Arbitration in accordance

 13   with the requisite notice requirements, papers of which are also attached herein to the Applicants’

 14   Request for Judicial Notice.

 15
 16   C.       The Court Has the Inherent Equitable Power to Advance the Hearing Date on the

 17            Petition to Compel Arbitration in the Interests of the Efficient Use of Court Time

 18            and Resources and to Expedite the Resolution of the Disputed Matters.

 19            The Request for Judicial Notice filed concurrently herewith attaches Applicants’ Petition.

 20   One of the fundamental purposes of any arbitration provision is to provide an efficient and

 21   speedy proceeding to resolve disputes arising from the agreement. In light of the strong public

 22   policy in favor of arbitration, the dispute between Plaintiff and Defendants should be ordered into

 23   binding arbitration in accordance with the arbitration provision set forth in the RPA and the

 24   applicable law. As established by the accompanying Declaration of Maurice Wainer, Applicants’

 25   counsel has previously requested Plaintiff’s counsel to agree to arbitrate but that request was

 26   ignored. Accordingly, good cause exists for this Court to advance the hearing date on the

 27   Petition.

 28   ///
                                                         3

            EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                        1074 MEMORANDUM OF POINTS AND AUTHORITIES
             PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Exhibit 52-73 Page 368 of 434


  1                                            III. Conclusion

  2          For all the foregoing reasons, this Court should advance the hearing date on Applicants’

  3   Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator (the “Petition”)

  4   from June 30, 2020 to an earlier date available on the Court’s calendar.

  5
  6                                                Respectfully submitted,

  7
                                                   LAWRENCE C. MEYERSON,
  8                                                A Professional Law Corporation

  9
 10
                                                   /s/ Lawrence C. Meyerson
 11   Dated: March 3, 2020                 By:
                                                   Lawrence C. Meyerson, Esq.
 12
 13                                                SNIPPER, WAINER & MARKOFF

 14
 15
                                                   /s/ Maurice Wainer
 16   Dated: March 3, 2020                 By:
                                                   Maurice Wainer, Esq.
 17
 18                                                Attorneys for Defendants
                                                   UNITED LENDER, LLC, a Nevada limited
 19                                                liability company; SHAWN AHDOOT, an
                                                   individual; ALBERT A. AHDOOT, an individual
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      4

         EX PARTE APPLICATION FOR ORDER ADVANCING HEARING ON LENDER DEFENDANTS'
                                     1075 MEMORANDUM OF POINTS AND AUTHORITIES
          PETITION TO COMPEL ARBITRATION;
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 369 of 434




                    EXHIBIT 67
                                     1076
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-3 of Filed  07/17/20
                                                     California, County ofEntered  07/17/20 12:25:43
                                                                           Orange, 03/04/2020 09:53:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 88Exhibit
                                           - DAVID52-73      Page 370
                                                   H. YAMASAKI,     Clerkof
                                                                          of 434
                                                                             the Court By Amy Van Arkel, Deputy Clerk.



             1   LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
             2   5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
             3   Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
             4
                 MAURICE WAINER (SBN 121678)
             5   SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
             6   Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
             7   Email: mrwainer@swmfirm.com
             8   Attorneys for Defendants
                 UNITED LENDER, LLC, a Nevada limited
             9   liability company; SHAWN AHDOOT, an
                 individual; ALBERT A. AHDOOT, an individual
           10
           11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF            )             Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                       )
           15                                               )             Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,             )             All Purposes, Department C19
           16                                               )
                 vs.                                        )             REQUEST FOR JUDICIAL NOTICE IN
           17                                               )             SUPPORT OF EX PARTE
                 UNITED LENDER, LLC, a Nevada limited       )             APPLICATION FOR ORDER
           18    liability company; SHAWN AHDOOT, an        )             ADVANCING HEARING ON LENDER
                 individual; ALBERT A. AHDOOT, an           )             DEFENDANTS’ PETITION TO
           19    individual; MEGAN E. ZUCARO, an            )             COMPEL ARBITRATION AND TO
                 individual; HELPING OTHERS                 )             STAY ACTION PENDING AWARD OF
           20    INTERNATIONAL, LLC, a Delaware limited )                 ARBITRATOR
                 liability company; WESTERN FIDELITY        )             (RELATED TO ROA #71)
           21    ASSOCIATES, LLC, a California limited      )
                 liability company, dba WESTERN FIDELITY )                [Filed with Ex Parte Application;
           22    TRUSTEES; JOHN B. SPEAR, an individual; )                Memoranduim of Points & Authorities; and
                 AMERICAN FINANCIAL CENTER, INC., a )                     Declaration of Maurice Wainer]
           23    California corporation; and DOES 1 through )             Ex Parte Hearing Date:
                 100, inclusive,                            )             DATE: March 4, 2020
           24                                               )             TIME: 8:30 a.m.
                                     Defendants.            )             DEPT: C19
           25                                               )             Current Petition Hearing Date:
                                                            )             DATE: June 30, 2020
           26                                               )             TIME: 1:30 p.m.
                                                            )             DEPT: C19
           27                                               )             RES. NO.: 73228533
                 ______________________________________ )                 Action filed: 01/15/2020
           28
                                                                    1

                     REQEUST FOR JUDICIAL NOTICE IN SUPPORT OF EX PARTE APPLICATION FOR ORDER
                    ADVANCING HEARING ON LENDER  1077
                                                   DEFENDANTS' PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                              Exhibit 52-73 Page 371 of 434


  1           Request is hereby made that the Court take judicial notice of the documents listed below,

  2   filed 02/20/2020 (ROA # 71), in connection with the above-entitled Ex Parte Application:

  3
  4   1.      Notice of Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator

  5           Filed by Lender Defendants, United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot;

  6
  7   2.      Memorandum of Points and Authorities in Support of Lender Defendants’ Petition to

  8           Compel Arbitration and to Stay Action Pending Award of Arbitrator;

  9
 10   3.      Declaration of Maurice Wainer in Support of Lender Defendants’ Petition to Compel

 11           Arbitration and to Stay Action Pending Award of Arbitrator;

 12
 13   4.      Request for Judicial Notice in Support of Lender Defendants’ Petition to Compel

 14           Arbitration and to Stay Action Pending Award of Arbitrator; and

 15
 16   5.      Proof of Service in Support of Lender Defendants’ Petition to Compel Arbitration and to

 17           Stay Action Pending Award of Arbitrator.

 18
 19                                                LAWRENCE C. MEYERSON,
                                                   A Professional Law Corporation
 20
 21                                                /s/ Lawrence C. Meyerson
      Dated: March 3, 2020                  By:
 22                                                Lawrence C. Meyerson, Esq.

 23                                                SNIPPER, WAINER & MARKOFF

 24
                                                   /s/ Maurice Wainer
 25   Dated: March 3, 2020                  By:
                                                   Maurice Wainer, Esq.
 26
                                                   Attorneys for Defendants
 27                                                UNITED LENDER, LLC, a Nevada limited
                                                   liability company; SHAWN AHDOOT, an
 28                                                individual; ALBERT A. AHDOOT, an individual
                                                      2

            REQEUST FOR JUDICIAL NOTICE IN SUPPORT OF EX PARTE APPLICATION FOR ORDER
           ADVANCING HEARING ON LENDER  1078
                                          DEFENDANTS' PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 372 of 434




                    EXHIBIT 68
                                     1079
Case 1:20-ap-01070-VK    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43         Desc
                          Exhibit 52-73 Page 373 of 434


  1   LAWRENCE C. MEYERSON (SBN 54136)
      A PROFESSIONAL LAW CORPORATION
  2   5521 Mission Rd., Ste 399
      Bonsall, CA 92003
  3   Telephone: (310) 827-3344
      Email: lcm@lcmplc.com
  4
      MAURICE WAINER (SBN 121678)
  5   SNIPPER WAINER & MARKOFF
      232 North Canon Drive
  6   Beverly Hills, CA 90210-5302
      Telephone: (310) 550-5770
  7   Email: mrwainer@swmfirm.com
  8   Attorneys for Defendants
      UNITED LENDER, LLC, a Nevada limited
  9   liability company; SHAWN AHDOOT, an
      individual; ALBERT A. AHDOOT, an individual
 10
 11                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 12            FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 13
 14   ANH THY SONG NGUYEN, TRUSTEE OF            )   Case No. 30-2020-01124778-CU-FR-CJC
      MOTHER NATURE TRUST,                       )
 15                                              )   Hon. Walter Schwarm, Judge Assigned for
                          Plaintiff,             )   All Purposes, Department C19
 16                                              )
      vs.                                        )   FIRST AMENDED MEMORANDUM
 17                                              )   OF POINTS AND AUTHORITIES IN
      UNITED LENDER, LLC, a Nevada limited       )   SUPPORT OF LENDER
 18   liability company; SHAWN AHDOOT, an        )   DEFENDANTS’ PETITION TO
      individual; ALBERT A. AHDOOT, an           )   COMPEL ARBITRATION AND TO
 19   individual; MEGAN E. ZUCARO, an            )   STAY ACTION PENDING AWARD OF
      individual; HELPING OTHERS                 )   ARBITRATOR
 20   INTERNATIONAL, LLC, a Delaware limited )
      liability company; WESTERN FIDELITY        )   [Filed concurrently with First Amended
 21   ASSOCIATES, LLC, a California limited      )   Notice of Petition; First Amended
      liability company, dba WESTERN FIDELITY )      Declaration of Maurice Wainer, First
 22   TRUSTEES; JOHN B. SPEAR, an individual; )      Amended Request for Judicial Notice; and
      AMERICAN FINANCIAL CENTER, INC., a )           First Amended Proof of Service]
 23   California corporation; and DOES 1 through )
      100, inclusive,                            )   DATE: June 30, 2020
 24                                              )   TIME: 1:30 p.m.
                          Defendants.            )   DEPT: C19
 25                                              )
                                                 )   RES. NO.: 73228533
 26                                              )
      ______________________________________ )       Action filed: 01/15/2020
 27
 28
                                                1

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1080 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 374 of 434


  1                                        I. Summary of Argument

  2          This case presents a classic example of a Plaintiff seeking to avoid responsibility for its

  3   own business judgment in agreeing to sell the property at 6475 Marigayle Circle, Huntington

  4   Beach, California 92648 (the “Property”) to Megan E. Zucaro (“Zucaro”) and Helping Others

  5   International, LLC (“Helping Others”) (collectively, the “Zucaro Defendants”). Plaintiff lumps

  6   together United Lender, Shawn Ahdoot and Albert Ahdoot (collectively, “Lender Defendants”)

  7   alleging in its First Amended Complaint (“FAC”) (at ¶¶ 12 & 24.) that the Lender Defendants

  8   acted as agents for the Zucaro Defendants, and vice versa.

  9          Plaintiff has already obtained a preliminary injunction to enjoin the foreclosure sale set by

 10   United Lender, claiming by way of the Declaration of Anh Thy Song Nguyen dated 01/22/2020

 11   (“Nguyen Decl.”) that it would be wrongful to treat the loan of the Lender Defendants separately

 12   from the Zucaro Defendants’ purchase of the Property from Plaintiff. (See Declaration of

 13   Maurice Wainer [“Wainer Decl.”], ¶¶ 2-6, and Request for Judicial Notice [“RJN”].) Because

 14   Plaintiff has alleged that the Lender Defendants are mere agents of the Zucaro Defendants, and

 15   because the Zucaro Defendants and Plaintiff agreed in the California Residential Purchase

 16   Agreement and Joint Escrow Instructions (“RPA”) (attached as Exhibit “A” to both the FAC and

 17   the Nguyen Decl.) to submit “any dispute or claim in law or equity arising between them out of

 18   [the RPA] or any resulting transaction” to binding arbitration, the Lender Defendants, as is their

 19   right, move to compel Plaintiff and the other parties in this Action to arbitrate the entirety of this

 20   dispute. To date, Plaintiff has refused to submit its claims with the Lender Defendants, or anyone

 21   else, to binding arbitration. (Wainer Decl., ¶¶ 2-6; Exh. 5)

 22          Lender Defendants further seek arbitration based on Paragraph 21 of the Promissory Note

 23   entered into by and between United Lender and Helping Others on or about May 1, 2019 (the

 24   “Note”), attached as Exhibit “6” to the accompanying First Amended Declaration of Maurice

 25   Wainer filed herein.

 26                                               II. Argument

 27   A.     The Arbitration Provision Is Legal and Fully Enforceable.

 28          One of the fundamental purposes of any arbitration provision is to provide an efficient
                                                        2

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1081 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 375 of 434


  1   and speedy proceeding to resolve disputes arising from the agreement. In light of the strong

  2   public policy in favor of arbitration, the dispute between Plaintiff and Defendants should be

  3   ordered into binding arbitration in accordance with the arbitration provision set forth in the RPA

  4   and the applicable law. The at issue Arbitration clause reads, in pertinent part, as follows:

  5                  ARBITRATION OF DISPUTES:
                     The Parties agree that any dispute or claim in Law or equity arising between
  6                  them out of this Agreement or any resulting transaction, which Is not settled
                     through mediation, shall be decided by neutral, binding arbitration. The
  7                  Parties also agree to arbitrate any disputes or claims with Broker(s), who, in
                     writing, agree to such arbitration prior to, or within a reasonable time after,
  8                  the dispute or claim is presented to the Broker. The arbitrator shall be a
                     retired judge or Justice, or an attorney with at least 5 years of residential real
  9                  estate Law experience, unless the parties mutually agree to a different
                     arbitrator. The Parties shall have the right to discovery In accordance with
 10                  Code of Civil Procedure §1283.05. *** Enforcement of this agreement to
                     arbitrate shall be governed by the Federal Arbitration Act. Exclusions from
 11                  this arbitration agreement are specified in paragraph 22C.
                            “NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE
 12                  AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE
                     MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’
 13                  PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED
                     BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU
 14                  MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT
                     OR JURY TRIAL. *** IF YOU REFUSE TO SUBMIT TO ARBITRATION
 15                  AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED
                     TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA
 16                  CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
                     ARBITRATION PROVISION IS VOLUNTARY.” ***
 17                  [Buyer's Initials _ __ / Seller's Initials / _____]

 18   (Emphasis in original.) (See RPA, Exh. A to both FAC and Nguyen Decl., at p. 8, ¶ 22(B).)

 19          The Plaintiff placed its initials next to the Arbitration clause, acknowledging its

 20   agreement to submit (or be compelled to submit) disputes to arbitration. (Ibid.) Because of the

 21   public policy favoring the enforceability of arbitration agreements, any doubts as to the validity

 22   of any defense to enforceability of an arbitration agreement will be resolved against the party

 23   asserting the defense. (Ericksen, Arbuthnot, McCarthy, Kearney & Walsh, Inc. v. 100 Oak Street

 24   (1983) 35 Cal.3d 312, 320 [arbitration clauses are to be liberally construed in favor of

 25   arbitration].) The moving party bears the burden to establish an arbitration provision exists, and

 26   Movants have done that here. (Rosenthal v. Great Western Fin. Securities Corp. (1996) 14

 27   Cal.4th 394, 413-14.) The party opposing arbitration bears the burden of proving that the

 28   arbitration provision is unenforceable. (Ibid.)
                                                        3

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1082 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                             Exhibit 52-73 Page 376 of 434


  1          The Note entered into by and between United Lender and Helping Others dated on or

  2   about May 1, 2019 also provides for arbitration of disputes at its Paragraph 21, as follows:

  3                  “Maker and Lender agree that all disputes, claims and controversies
                     between them, whether individual, joint, or class in nature, arising from this Note
  4                  or otherwise, including without limitation contract and tort disputes, shall be
                     arbitrated pursuant to the Rules of the American Arbitration Association, upon
  5                  request of either party. No act to take or dispose of any collateral securing this
                     Note shall constitute a waiver of this arbitration agreement or be prohibited by this
  6                  arbitration agreement. This includes, without limitation, obtaining injunctive or a
                     temporary restraining order; invoking a power of sale under any deed of trust or
  7                  mortgage; obtaining a writ of attachment or imposition of a receiver; or exercising
                     any rights relating to personal property, including taking or disposing of such
  8                  property with or without judicial process pursuant to Article 9 of the Uniform
                     Commercial Code. Any disputes, claims, or controversies concerning the
  9                  lawfulness or reasonableness of any act, or exercise of any right, concerning any
                     collateral securing this Note, including any claim to rescind, reform, or otherwise
 10                  modify any agreement relating to the collateral securing this Note, shall also be
                     arbitrated, provided however that no arbitrator shall have the right or the power to
 11                  enjoin or restrain any act of any party. Maker and Lender agree that in the event of
                     an action for judicial foreclosure pursuant to California Code of Civil Procedure
 12                  Section 726, or any similar provision in any other state, the commencement of
                     such an action will not constitute a waiver of the right to arbitrate and the court
 13                  shall refer to arbitration as much of such action, including counterclaims, as
                     lawfully may be referred to arbitration. Judgment upon any award rendered by any
 14                  arbitrator may be entered in any court having jurisdiction. Nothing in this Note
                     shall preclude any party from seeking equitable relief from a court of competent
 15                  jurisdiction. The statute of limitations, estoppel, waiver, laches, and similar
                     doctrines which would otherwise be applicable in an action brought by a party
 16                  shall be applicable in any arbitration proceeding, and the commencement of an
                     arbitration proceeding shall be deemed the commencement of an action for these
 17                  purposes. The Federal Arbitration Act shall apply to the construction,
                     interpretation, and enforcement of this arbitration provision.”
 18
                     (See Note, Exh. 6 to First Amended Declaration of Maurice Wainer, at pp. 6-7, ¶
 19                  21.)

 20   B.     This Court Should Compel Arbitration Based on the Clear and Unambiguous

 21          Language Set Forth in Both the RPA and Note.

 22          Plaintiff cannot dispute it has alleged all of the Lender Defendants are agents of all other

 23   Defendants. In, the operative FAC, as in the initial Complaint, Plaintiff alleges that:

 24                  “United Lender, Shawn Ahdoot, Albe1i Ahdoot, Zucaro, Helping Others
                     International, Western Fidelity, Spear, American Financial, and Does 1 through
 25                  100, inclusive (hereinafter collectively referred to as "Defendants"), were at all
                     times relevant herein the principal, partner, co-venturer, agent, servant, employee,
 26                  or co-conspirator of each of the remaining co-defendants, and knowingly engaged
                     in the acts and omissions alleged herein with permission and consent of each other
 27                  co-defendant and acted within the course and scope of such partnership, agency,
                     venture. employment or conspiracy.” (Emphasis added.) (FAC, ¶ 12, 5:3-9.)
 28
                                                        4

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1083 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                               Exhibit 52-73 Page 377 of 434


  1           Because Plaintiff has alleged the Lender Defendants are agents of the Zucaro Defendants,

  2   and the Zucaro Defendants are parties to an RPA with a provision for arbitration of disputes,

  3   Plaintiff’s claims against the Lender Defendants are subject to arbitration. See, e.g., Westra v.

  4   Marcus & Millichap Real Estate Inv. Brokerage Co., Inc. (2005) 129 Cal.App.4th 759, 761

  5   [allowed “certain present or former employees” of the broker to enforce an arbitration clause

  6   under agency principles]; Nguyen v. Tran (2007) 157 Cal.App.4th 1032, 1034-1035 [corporate-

  7   broker and its individual employee permitted to enforce the RPA-clause against the buyer-

  8   plaintiff “as agents of one of the parties [i.e., the buyer] to the agreement.”).

  9           Plaintiff will presumably contend agency principles do not apply here because it also

 10   alleges the Lender Defendants are knowing, direct participants in unlawful conduct. However,

 11   agent-defendants are routinely accused of directly participating in unlawful conduct and may still

 12   compel arbitration under agency principles. (See, e.g., Nguyen, supra, 157 Cal.App.4th at 1039

 13   [alleged failure to disclose]; Westra, supra, 129 Cal.App.4th at pp. 762, 766 [alleged fraud];

 14   Thomas v. Westlake (2012) 204 Cal.App.4th 605, 610 [alleging conspiracy to churn investment]).

 15           Here, Plaintiff chose to include agency allegations in its initial Complaint and FAC, and

 16   the Plaintiff is now “bound by the legal consequences of [its] allegations.” As such, the Lender

 17   Defendants are permitted to compel arbitration. (Thomas, supra, 204 Cal.App.4th at 614-615).

 18           Further, Plaintiff has made allegations suggesting that Lender Defendants are also third

 19   party beneficiaries of the RPA. (See FAC, ¶ 24, at 10:23-35: “No legitimate lender would loan to

 20   a buyer . . . unless the lender is participating in a fraudulent scheme to steal . . . the real

 21   property.”) In Keller v. Kashani (1990) 220 Cal. App. 3d 322, the court recognized that a general

 22   partner is logically a beneficiary of any agreement entered into on behalf of the partnership, and

 23   permitted the general partner to compel arbitration. See, also, Westra, supra, 129 Cal.App.4th at

 24   p. 763, where the court recognized the third party beneficiary argument of a broker and its

 25   employees under an RPA was “arguably correct, but moot” because arbitration was compelled

 26   [on different grounds] on agency principles. (Brackets added.) (Id.; see also Nguyen, supra, 157

 27   Cal.App.4th at 1037 [recognizing third party beneficiary exception in context of RPA ]). Even if

 28   the third party beneficiary exception is limited to partners (or officers) of an arbitral party (and it
                                                          5

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1084 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 378 of 434


  1   is not), Plaintiff has also alleged that the Lender Defendants are partners of Zucaro and Helping

  2   Others (FAC, ¶ 12, at 5:3-9), such that this case falls squarely within the holding of Keller, supra

  3   (“As an agent and beneficiary of the partnership, to require him to be a party to the arbitration is

  4   inconsistent with what the last Justices Raymond Peters and Matthew Tobriner labeled a ‘strong

  5   public policy in favor of arbitrations’.” Accordingly, the Lender Defendants may also compel

  6   arbitration as alleged third party beneficiaries.

  7   C.     Whether Agents or Third Party Beneficiaries, Non-Signatory Defendants May

  8          Compel Arbitration Based On Equitable Estoppel.

  9          Here the Plaintiff contends that the RPA is the central document governing the

 10   relationship among the many Defendants working to consummate the real estate transaction and

 11   that the separate loan transactions cannot and must not be viewed separately. Plaintiff has alleged

 12   and argued that the rights and obligations of the parties depend on and are inextricably

 13   intertwined with the obligations imposed by the RPA.

 14          Indeed, to obtain its preliminary injunction Plaintiff alleged and argued the Lender

 15   Defendants acted within the course and scope of a venture with the Zucaro Defendants. (See

 16   RJN, Exh. 3, Nguyen Decl.) Accordingly, based on equitable estoppel the Lender Defendants are

 17   entitled to compel arbitration, because in arguing against separate consideration of the Lender

 18   Defendants’ loan agreements, Plaintiff has both explicitly and implicitly argued that “the causes

 19   of action against the non- signatory [Lender Defendants]” are ‘intimately founded in and

 20   intertwined’ with the underlying contract obligations” (Garcia v. Pexco, LLC (2017) 11 Cal.

 21   App. 5th 782, 786, review denied (Aug. 23, 2017) and therefore “the claims [against the

 22   non-signatory Lender Defendants] are ‘based on the same facts and are inherently inseparable’

 23   from the arbitrable claims against signatory defendants.” (Id.). It cannot be disputed that the

 24   entirety of Plaintiff’s request for injunctive relief was framed on the basis that its claims to enjoin

 25   the Lender Defendants’ foreclosure “relies on,”“depends on” or “arises from” the RPA and the

 26   events surrounding the execution of the RPA such that (according to Plaintiff) there is a straight

 27   and continuous nexus between the RPA and the First Deed of Trust.

 28          Plaintiff cannot accept the benefit of the argument that the Lender Defendants are agents
                                                          6

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1085 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 379 of 434


  1   while not accepting the burden of that allegation. When nonsignatories seek to compel arbitration

  2   against a signatory, equitable estoppel prevents a signatory from taking the benefits of the terms

  3   and obligations of a contract without the burden of the arbitration provision. This doctrine,

  4   discussed in Goldman v. KPMG, LLP (2009) 173 Cal.App.4th 209, prevents signatories alleging

  5   concerted misconduct among signatories and nonsignatories from naming nonsignatories to

  6   avoid arbitration altogether. (Goldman, supra, 173 Cal.App.4th at p. 221 [the “purpose[] of the

  7   doctrine [is] to prevent a party from using the terms or obligations of an agreement as the basis

  8   for his claims against a nonsignatory, while at the same time refusing to arbitrate with the

  9   nonsignatory under another clause of that same agreement”]; Metalclad Corp. v. Ventana

 10   Environmental Organizational Partnership (2003) 109 Cal.App.4th 1705, 1713 [equitable

 11   estoppel applies “when a party has signed an agreement to arbitrate but attempts to avoid

 12   arbitration by suing nonsignatory defendants”]; see generally 19 Witkin Sum. Cal. Law (11th ed.

 13   2017), Equity, § 212.) See Thomas v. Westlake (2012) 204 Cal. App. 4th 605, 614., where the

 14   Court compelled arbitration, when the movants were [like in this case] non-signatories to the

 15   arbitration agreement, and the claims were based on breach of fiduciary duty, negligence, and

 16   fraud, among others, and the Plaintiff had alleged agency in the FAC. (Thomas v. Westlake,

 17   supra, 204 Cal. App. 4th 605, 614.)

 18          In California, the standard for whether a nonsignatory may enforce an arbitration clause

 19   based on equitable estoppel is whether the claims against the nonsignatory are dependent on or

 20   inextricably intertwined with the contractual obligations of the agreement containing the

 21   arbitration clause. (See, e.g., Goldman, supra, 173 Cal.App.4th at pp. 229-230 [“equitable

 22   estoppel applies only if plaintiffs’ claims against the nonsignatory are dependent upon, or

 23   inextricably bound up with, the obligations imposed by the contract plaintiff has signed with the

 24   signatory defendant”]; Boucher v. Alliance Title (2005), 127 Cal.App.4th 262, at pp. 271-272

 25   [equitable estoppel applies “when the causes of action against the nonsignatory are ‘intimately

 26   founded in and intertwined’ with the underlying contract obligations”]; see also JSM Tuscany,

 27   LLC v. Superior Court (2011) 193 Cal.App.4th 1222, 1228; Rowe v. Exline (2007) 153 Cal. App.

 28   4th 1276, 1287.)
                                                       7

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1086 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 380 of 434


  1          Because Plaintiff has already alleged the reason to enjoin the foreclosure sale of the

  2   Lender Defendants is ultimately based on the real estate purchase itself, Plaintiff’s claims depend

  3   on the obligations imposed by the RPA. The Plaintiff has argued it is the RPA itself that forms

  4   the basis for the arrangement among the buyer, seller, broker, agents, and lenders. The FAC

  5   identifies and specifies directives to the Zucaro Defendants from the Lender Defendants and also

  6   addresses the compensation to be paid. Paragraphs 23 and 24 of the operative FAC read, in

  7   pertinent part, as follows:

  8                  [23.] Since being notified of the trustee's sale set for January 27, 2020 on the
                     First Deed of Trust, Plaintiff discovered the beneficiary under the First Deed of
  9                  Trust, United Lender, sent a letter to a broker for a repotted $30,000 unsecured
                     loan to Zucaro and Helping Others International, stating Zucaro and Helping
 10                  Others were current on the loan secured by the First Deed of Trust. *** This letter
                     [Exh. “H”] was sent by United Lender to assist Zucaro and Helping Others
 11                  International in obtaining a reported $30,000 unsecured loan.

 12                  [24.] *** . . . Helping Others International (and Zucaro) acts as the buyer, the
                     sellers take a note secured by a second deed of trust, Helping Others International
 13                  (and Zucaro) defaults on a loan provided by United Lender, Shawn Ahdoot,
                     Albert Ahdoot (or an entity related to these Defendants) and secured by the first
 14                  deed of trust, and the beneficiary under the first deed of trust initiates foreclosure
                     proceedings through trustee Western Fidelity to eliminate junior lienholders,
 15                  including the beneficiary under the second deed of trust. Furthermore, American
                     Financial purportedly loaned $75,000 to Helping Others International and
 16                  obtained a third deed of trust in connection therewith on the real property located
                     in Agua Dulce referenced below. ***
 17
 18          Thus, according to the Plaintiff, the RPA is a necessary link. Without the link argued for

 19   by the Plaintiff, the foreclosure sale should not and could not have been enjoined and it is the

 20   Plaintiff who alleges there was interdependent conduct among the signatories and nonsignatories

 21   and that the claims against the nonsignatory Lender Defendants’ claims are derivative of those

 22   against the signatories. It is axiomatic that insofar as the Lender Defendants, but for the

 23   Plaintiff’s asserted liability and agreements of the Zucaro Defendants (see RJN, Exhs. 2, 3 & 4),

 24   there could be no secondary liability of the Lender Defendants. Altogether, Plaintiff’s claims are

 25   thus inextricably bound up with the RPA’s obligations.

 26          Plaintiff will presumably argue that equitable estoppel does not apply because its claims

 27   against Lender Defendants are based not on contract law but on statutory violations and tort law.

 28   This logic “ignores the fact that a claim ‘”arising out of”’ contract does not need to be
                                                        8

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1087 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 381 of 434


  1   contractual” and also ignores Plaintiff is seeking to restore title in its name, rescind the RPA,

  2   with all its attendant terms, including subordination to a senior loan. (Garcia, supra, 11 Cal.

  3   App. 5th at p. 786, citing Coast Plaza Doctors Hospital v. Blue Cross of California (2000) 83

  4   Cal.App.4th 677, 686 [“It has long been the rule in California that a broadly worded arbitration

  5   clause, such as we have here, may extend to tort claims that may arise under or from the

  6   contractual relationship.”].) Thus, while the claims here against the Lender Defendants are not

  7   formally contractual, this Plaintiff must admit, its claims against the Lender Defendants “arise

  8   out of” the RPA contract. Thus, arbitration is available, as to all defendants – not just some.

  9   Accordingly, the circumstances here are the “sine qua non for application of equitable estoppel”

 10   under dependent upon, or founded in and inextricably intertwined with the underlying contractual

 11   obligations of the agreement containing the arbitration clause.” (Goldman, supra, 173

 12   Cal.App.4th at 217-18)

 13          To be clear, the Lender Defendants do not argue Plaintiff and the other defendants must

 14   arbitrate because Plaintiff alleges a “conspiracy” with a signatory. The claims against Movants

 15   are arbitrable because of the agency and/or third party relationship and/or equitable estoppel, and

 16   because the claims as they relate to the RPA, are the source or origin of the claims against the

 17   Lender Defendants.

 18          The claims against some of the Cross-Defendants as alleged in the Lender Defendants’

 19   Cross-Complaint are arbitrable because of the plain language of the Note (Exh. 6). As Plaintiff

 20   must and has in fact argued, because the claims against the Lender Defendants as set forth in the

 21   Cross-Complaint are derivative of the claims against the Zucaro Defendants, they are necessarily

 22   based on the same facts and the RPA such that they are inherently inseparable from the claims

 23   against the Zucaro Defendants. (Richard B. LeVine, Inc. v. Higashi (2005) 131 Cal. App. 4th

 24   566, 574 [aiding and abetting is a derivative claim]). Thus, Plaintiff’s allegations are more than

 25   just a cursory linking of Defendants through allegations of collusion; the claims are

 26   interdependent, and that Plaintiff to date has not distinguished between the Zucaro Defendants

 27   and the Lender Defendants. Plaintiff’s own allegations serve to prove the various claims are

 28   inherently inseparable because the conduct alleged is two sides of the same coin. Plaintiff’s
                                                        9

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1088 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 382 of 434


  1   position is, the same evidence will support its attempt to try to prove each claim, against each

  2   defendant, and such evidence is the same, because it is on that basis Plaintiff has argued that the

  3   loan and sale transaction must each be rescinded based on the same facts and is not entitled to

  4   separate consideration.

  5   D.     United Lender‘s Merits Defense Cannot Preclude It from Enforcing Its Right to

  6          Arbitrate.

  7           The Lender Defendants cannot be forced to choose between enforcing a contractual right

  8   to arbitrate disputes or concede that they are, as Plaintiff has alleged, agents of the Zucaro

  9   Defendants or any of the other Defendants at this juncture. This is improper as a matter of logic

 10   and precedent. Adopting a view (that merits arguments constitute cause to deny a motion to

 11   compel arbitration) disregards California’s arbitration statute-Code of Civil Procedure section

 12   1281.2 – which requires only that Movant prove the existence of the arbitration agreement by the

 13   preponderance of the evidence. (Molecular Analytical Sys. v. Ciphergen Biosystems, Inc. (2010)

 14   186 Cal.App.4th 696, 705.) Furthermore, the Rules of Court do not impose such a cumbersome

 15   requirement on parties seeking to compel arbitration. (Cal. Rules of Court, rule 3.1330 [petitioner

 16   need only state the provision of the agreement and the paragraph that provides for arbitration.].

 17          In other words, all Movant needs to do is establish that the RPA agreement exists and that

 18   it is possible that the claims at issue were arbitrable. Movant has accomplished both of these

 19   tasks. To hold otherwise would unduly burden a party’s right to arbitration and contravene

 20   California (and federal) policy favoring contractual arbitration. (Code Civ. Proc., § 1281.2

 21   [section 1281.2, states that if a court determines that an agreement to arbitrate a controversy

 22   exists then it “shall order the petitioner and the respondent to arbitrate the controversy.”];

 23   Wagner Constr. Co. v. Pac. Mech. Corp. (2007) 41 Cal.4th 19, 25-26 [“Sections 1281 and

 24   1281.2, which govern petitions to compel arbitration, reflect a ‘strong public policy in favor of

 25   arbitration as a speedy and relatively inexpensive means of dispute resolution.’”]; Espejo v. So.

 26   Cal. Permanente Medical Group (2016) 246 Cal.App.4th 1047, at p. 1057, citation omitted

 27   [section 1281.2 “establishes ‘a summary proceeding’ for resolving . . . petitions to compel

 28   arbitration”].) At this stage of the proceedings Movants need not admit the underlying claims are
                                                        10

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1089 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 383 of 434


  1   meritorious and remains free to make those arguments in arbitration.” Any other position fails to

  2   comport with legislative intent or precedent favoring arbitration. (Coast Plaza Doctors Hosp. v.

  3   Blue Cross of California (2000) 83 Cal.App.4th 677, 686 as modified (Sept. 7, 2000)

  4   [“California law, like federal law, establishes a presumption in favor of arbitrability”]; Larkin v.

  5   Williams, Wooley, Cogswell, Nakazawa & Russell (1999) 76 Cal.App.4th 227, 230.)

  6   E.     High Threshold Required to Show Waiver.

  7          “Although a court may deny a petition to compel arbitration on the ground of waiver

  8   (Code Civ. Proc., § 1281.2, subd. (a)), waivers are not to be lightly inferred and the party seeking

  9   to establish a waiver bears a heavy burden of proof.” (St. Agnes Medical Center v. PacifiCare of

 10   Cal. (2003) 31 Cal.4th 1187, 1195.) In light of the significant hurdle a finding of waiver,

 11   California courts are loath to do so, even holding a “legal challenge to the validity of the

 12   [contract] is not inconsistent with an intent to invoke arbitration pursuant to that contract,” and

 13   does not “amount to a waiver of its contractual arbitration rights.” (Id. at p. 1200.)

 14   F.     Separate Loan Documents Under the Facts Present Is Not Good Cause to Justify

 15          Arbitration.

 16          Where several agreements are “closely connected in purpose,” “no unreasonable intrusion

 17   on the parties’ expectation occurs when all their disputes are subjected to an arbitration provision

 18   which appears in one of several interdependent documents.” (Marsch v. Williams (1994) 23 Cal.

 19   App. 4th 250, 256, citing Pioneer Take Out Corp v. Bhavsar (1989) 209 Cal. App. 3d at pp.

 20   1355-1358.) Accordingly, given the multitude of arbitrable issues in this case, the Court should

 21   order the arbitrable issues and disputes to arbitration.

 22   G.     Any Non-Arbitrable Claims Should Be Stayed Pursuant to Code of Civil Procedure

 23          Section 1281.4.

 24          Code of Civil Procedure section 1281.4 contains an unequivocal directive: a court “shall”

 25   stay any proceedings during the pendency of a petition to compel arbitration or during ongoing

 26   arbitration proceedings. Thus, if either the Lender Defendants or the Zucaro Defendants have

 27   demanded arbitration Plaintiff stands on thin legal grounds in contending that a stay is not

 28   necessary or that this Court has no authority to order such a stay. Here, the Note underlying the
                                                        11

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1090 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 384 of 434


  1   RPA loan transaction provides for arbitration. (Exh. 6, at pp. 6-7, ¶ 21.) Accordingly, with
  2   respect to those arbitrable claims under the Note, it is respectfully requested that the Court
  3   compel arbitration.
  4                                             III. Conclusion
  5          For all of the foregoing reasons, this Court must compel arbitration based on the clear and
  6   plain arbitration clause language set forth in both the RPA and the Note.
  7                                                 Respectfully submitted,
  8                                                 LAWRENCE C. MEYERSON,
                                                    A Professional Law Corporation
  9
 10
 11                                                 /s/ Lawrence C. Meyerson
      Dated: March 3, 2020                   By:    _________________________________________
 12                                                 Lawrence C. Meyerson, Esq.
 13
                                                    SNIPPER, WAINER & MARKOFF
 14
 15
 16                                                 /s/ Maurice Wainer
      Dated: March 3, 2020                   By:    _________________________________________
 17                                                 Maurice Wainer, Esq.
 18
                                                    Attorneys for Defendants
 19                                                 UNITED LENDER, LLC, a Nevada limited
                                                    liability company; SHAWN AHDOOT, an
 20                                                 individual; ALBERT A. AHDOOT, an individual
 21
 22
 23
 24
 25
 26
 27
 28
                                                       12

       FIRST AMENDED MEMORANDUM OF POINTS AND AUTHORITIES ISO LENDER DEFENDANTS’
                                     1091 AND TO STAY ACTION PENDING AWARD
             PETITION TO COMPEL ARBITRATION
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 385 of 434




                    EXHIBIT 69
                                     1092
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-3 of Filed  07/17/20
                                                     California, County ofEntered  07/17/20 12:25:43
                                                                           Orange, 03/04/2020 09:53:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 90Exhibit
                                           - DAVID52-73      Page 386
                                                   H. YAMASAKI,     Clerkof
                                                                          of 434
                                                                             the Court By Amy Van Arkel, Deputy Clerk.



           1   LAWRENCE C. MEYERSON (SBN 54136)
               A PROFESSIONAL LAW CORPORATION
           2   5521 Mission Rd., Ste 399
               Bonsall, CA 92003
           3   Telephone: (310) 827-3344
               Email: lcm@lcmplc.com
               MAURICE WAINER (SBN 121678)
           5   SNIPPER WAINER & MARI(OFF
               232 Nmth Canon Drive
           6   Beverly Hills, CA 90210-5302
               Telephone: (310) 550-5770
           7   Email: mrwainer@swmfirm.com
           8   Attorneys for Defendants
               UNITED LENDER, LLC, a Nevada limited
           9   liability company; SHAWN AHDOOT, an
               individual; ALBERT A. AHDOOT, an individual
          10
          11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

          12               FOR THE COUNTY OF ORANGE - CENTRAL JUSTICE CENTER

          13
          14    ANH THY SONG NGUYEN, TRUSTEE OF                     )      Case No. 30-2020-01124778-CU-FR-CJC
                MOTHER NATURE TRUST,                                )      Hon. Walter Schwarm, Judge Assigned for
          15                                                        )      All Purposes, Department C19
                                    Plaintiff,                      )
          16                                                        )      DECLARATION OF MAURICE
                vs.                                                 )      WAINER IN SUPPORT OF EX PARTE
          17                                                        )      APPLICATION FOR ORDER
                UNITED LENDER, LLC, a Nevada limited                )      ADVANCING HEARING ON
          18    liability company; SHAWN AHDOOT, an                 )      PETITION TO COMPEL
                individual; ALBERT A. AHDOOT, an                    )      ARBITRATION AND TO STAY
          19    individual; MEGAN E. ZUCARO, an                        )   ACTION PENDING AWARD OF
                individual; HELPING OTHERS                             )   ARBITRATOR
          20    INTERNATIONAL, LLC, a Delaware limited                 )   (RELATED TO ROA #71)
                liability company; WESTERN FIDELITY                    )
          21    ASSOCIATES, LLC, a California limited                  )   [Filed with Ex Parte Application,
                liability company, dba WESTERN FIDELITY                )   Memorandum of Points and Authorities;
          22    TRUSTEES; JOHN B. SPEAR, an individual;                )   Request for Judicial Notice; and Proposed
                AMERICAN FINANCIAL CENTER, INC., a                     )   Order]
          23    California corporation; and DOES 1 through             )   Ex Parte Armlication Hearing Date:
                100, inclusive,                                        )   DATE: March 5, 2020
          24                                                           )   TIME: 8:30 a.m.
                                     Defendants.                       )   DEPT: C19
          25                                                           )   Current Petition Hearing Date:
                                                                       )   DATE: June 30, 2020
          26                                                           )   TIME: 1 :30 p.m.
                                                                       )   DEPT: Cl9
          27                                                           )   RES. NO.: 73228533
                                                                       )   Action filed: 01/15/2020
          28
                                                                   1
                 DECLARATION OF MAURICE WAINER ISO EX PARTE APPLICATION FOR ORDER ADVANCING
                                 HEARING ON PETITION TO COMPEL ARBITRATION




                                                          1093
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                               Exhibit 52-73 Page 387 of 434


 1           I, Maurice Wainer, declare:

 2           1.      I am an attorney at law admitted to practice before all courts of the State of

 3    California. I am a partner in the firm of Snipper, Wainer & Markoff, one of the attorneys for the

 4    Defendants UNITED LENDER, LLC, a Nevada limited liability company, SHAWN AHDOOT,

 5    an individual, and ALBERT A. AHDOOT, an individual (collectively, the "Lender Defendants"

 6    or "Applicants").

 7           2.      I have personal knowledge of the matters set forth herein, except as to those

 8    matters stated on information and belief and as to those matters I believe them to be true. If

 9    called upon as a witness I could and would competently testify to the matters declared herein.

10           3.      I make this declaration in support of Applicants' ex Parte Application for Order

11    Advancing Hearing on Lender Defendants' Petition to Compel Arbitration and to Stay Action

12    Pending Award of Arbitrator, presently set for hearing on June 30, 2020, at 1 :30 pm.

13           4.      On March 4, 2020, I sent ex parte notice to all parties by way of a group email,

14    and attaching (a) my letter dated March 4, 2020, a true copy of which is attached hereto as

15    Exhibit "6" setting forth notice of an ex parte hearing set for Monday, March 5, 2020, at 8:30

16    a.m., in Dept. Cl 9, as well as the (b) Ex Parte Application for Order Advancing Hearing on

17    Lender Defendants' Petition to Compel Arbitration and to Stay Action Pending Award of

18    Arbitrator; Memorandum of Points and Authorities; (c) [this] Declaration of Maurice Wainer; the

19    (d) Request for Judicial Notice; and (a) Proposed Order Advancing Hearing Date on Petition to

20    Compel Arbitration and to Stay Action Pending Award of Arbitrator, filed concurrently herewith;

 21   as follows:

 22                  a.      Andrew A. Smits, Law Offices of Andrew A. Smits, Attorney for Plaintiff

 23   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, email: asmits@smits-law.com;

 24                  b.      Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for

 25   Defendant Western Fidelity Associates, LLC, dba Western Fidelity Trustees, email:

 26   rs@rschachterlaw.com;

 27                   C.     Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for

 28   Defendant American Financial Center, Inc., email: leropkin@laklawyers.com;
                                                        2

       DECLARATION OF MAURICE WAINER ISO EX PARTE APPLICATION FOR ORDER ADVANCING
                       HEARING ON PETITION TO COMPEL ARBITRATION




                                               1094
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                               Exhibit 52-73 Page 388 of 434

                     d.       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and
 1
      Helping Others International, LLC, a Delaware limited liability company Others") (collectively,
 2
      the "Zucaro Defendants"), email: m@megazee.com; and
 3
                     e.       John B. Spear (Real Estate Broker), email: JohnBSpear@gmail.com.
 4
             5.      If the Petition is not heard until June 30, 2020, it would cause the filing of
 5
      unnecessary motions and Plaintiff would seek to exploit the situation to argue it is excused from
 6
      its agreement to arbitrate due to waiver. Efficient use of Court time and resources is served by
 7
      having the Petition heard before other motions, and if the Petition is granted then any further
 8
      motions would occur in arbitration.
 9
             6.      In addition, Megan E. Zucaro ("Zucaro") and Helping Others International, LLC
10
      ("Helping Others") (collectively, the "Zucaro Defendants") are not presently maintaining or
11
      managing the at issue property at 6475 Marigayle Circle, Huntington Beach, California 92648
12
      (the "Property"), which is unoccupied.
13
              7.     There are a multitude of tasks that must be performed to protect the value of the
 14
      Property that is part of Lender Defendants' collateral, as well as the collateral of the Plaintiff.
 15
              8.     Accordingly, it is respectfully submitted that good cause exists for this Court to
 16
      advance the hearing date on Applicants' Petition to Compel Arbitration and to Stay Action
 17
      Pending Award of Arbitrator (the "Petition") from June 30, 2020 to an earlier date available on
 18
      the Court's calendar.
 19
              I declare under penalty of perjury under the laws of the State of California that the
 20
      foregoing is true and correct and that this declaration was executed on March 3, 2020, at Beverly
 21
      Hills, California.
 22
 23
                                                       Isl Maurice Wainer
 24
                                                       Maurice Wainer
 25
 26
 27
 28
                                                          3

       DECLARATION OF MAURICE WAINER ISO EX PARTE APPLICATION FOR ORDER ADVANCING
                       HEARING ON PETITION TO COMPEL ARBITRATION




                                                1095
    Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                  Exhibit 52-73 Page 389 of 434

                                                LAW OFFICES                                    TELEPHONE
STEPHEN J. SNIPPER
                                  SNIPPER, WAINER & MARKOFF                                  (310) 550-5770
(RETIRED)
MAURICE WAINER                          232 North Canon Drive
NANCY YOUNG MARKOFF               Beverly Hills, California 90210-5302

                                            March 3, 2020

   VIA EMAIL


   VIA EMAIL ONLY

   Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff Anh Thy Song
   Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

   Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for Defendant Western
   Fidelity Associates, LLC, dba Western Fidelity Trustees, via email: rs@,:schachterlaw.com

   Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant American
   Financial Center, Inc., via email: leropkin@laklawyers.com:

   Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping Others
   International, LLC, a Delaware limited liability company Others'') (collectively, the "Zucaro
   Cross Defendants''), via email: m@megazee.com,·

   John B. Spear (Real Estate Broker)and Tri Star Equity. via email: JohnBSpear@gmail.com


   Re:    Ex Parte Notice of Application to Advance Hearing on Petition to Compel Arbitration
          Ex Parte Notice Of Application for Appointment of Receiver, etc.
          United Lender, LLC adv. Nguyen -OCSC Case No. 30-2020-01124778-CU-FR-CJC

   Dear Counsel:

          This letter shall provide your client, by and through your office, with ex parte notice that
   on March 5, 2020, at 8:30 a.m., in Department C19 of the Orange County Superior Court,
   Central Justice Center, 700 Civic Center Drive, Santa Ana, CA 92701, Defendant and Cross­
   Complainant, United Lender, LLC, a Nevada limited liability company ("United Lender") and
   Defendants Shawn Ahdoot, an individual, and Albert A. Ahdoot, an individual (collectively,
   "Lender Defendants"), will apply to the court, Ex Parte, for an order advancing the hearing on
   Lender Defendants' Petition to Compel Arbitration and to Stay Action Pending Award of
   Arbitrator (the "Application To Advance") filed and served herein and presently set for hearing
   on June 30, 2020, at 1 :30 p.m. We have also filed other documents in support of the Application
   to Advance which you have been served with and which are identified in the Declaration of
   Maurice Wainer.
          At the same date, time and place as the Application To Advance on March 5, 2020, at
   8:30 a.m., in Department C19 of the Orange County Superior Court, Central Justice Center, 700
   Civic Center Drive, Santa Ana, CA 92701 United Lender will bring an Ex Parte Application for
   the Appointment of a Receiver on behalf of United Lender which application is also being served




                                                  1096
 Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                Exhibit 52-73 Page 390 of 434
SNIPPER, WAINER & MARKOFF
Hon. Jacqueline Connor
July 13, 2018
Page 2 ofXXX


and filed ("Appointment of a Receiver"). The papers in support of the Ex Parte Application for
the Appointment of a Receiver are described in the Declaration of Maurice Wainer Re; Notice
For Ex Parte Hearing in support of the Appointment of the Receiver which have been emailed to
you.

        The Ex Parte Application to Advance is made on the grounds and pursuant to the
provisions ofRule 1005(b) of the California Rules For Court Rule 1005, because if the Petition
is not heard until June 30, 2020, it would cause the filing of unnecessary motions and Plaintiff or
Helping Others may seek to exploit the need to file motions to protect the Property which is the
subject of this Action or argue it/she is excused from an agreement to arbitrate due to waiver.
Efficient use ofCourt time and resources is served by having the Petition to Compel Arbitration
heard before other motions, and if the Petition is granted then any further motions would likely
occur in arbitration. In addition, Megan E. Zucaro ("Zucaro") and Helping Others International,
LLC ("Helping Others") (collectively, the "Zucaro Defendants") are not presently maintaining or
managing the at issue property at 6475 Marigayle Circle, Huntington Beach, California 92648
(the "Property") and rents are being diverted, causing irreparable injury as detailed in the Ex
Parte Application to Appoint Receiver . There are a multitude of tasks that must be performed to
protect the value of the Property that is part of Lender Defendants' collateral, as well as the
collateral of the Plaintiff. The grounds for the Appointment Of the Receiver are set forth in the
papers filed in support that are also identified in the declaration ofMaurice Wainer re: Notice in
support of Ex Parte. These documents have been emailed to you.

       Please advise if you will oppose the foregoing Ex Parte Applications. Ifyou have any
questions or concerns please phone or email me.

                                              Very truly yours,

                                                                  R&MARKOFF




                                              Maurice Wainer
cc: Lawrence C. Meyerson, Esq.                mrwainer@swmjirm.com




                                                1097
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 391 of 434




                    EXHIBIT 70
                                     1098
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-3 of Filed  07/17/20
                                                     California, County ofEntered  07/17/20 12:25:43
                                                                           Orange, 03/04/2020 09:53:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 91Exhibit
                                           - DAVID52-73      Page 392
                                                   H. YAMASAKI,     Clerkof
                                                                          of 434
                                                                             the Court By Amy Van Arkel, Deputy Clerk.




             1    LAWRENCE C. MEYERSON (SBN 54136)
                  A PROFESSIONAL LAW CORPORATION
             2    5521 Mission Rd., Ste 399
                  Bonsall, CA 92003
             3    Telephone: (310) 827-3344
                  Email: lcm@lcmplc.com
             4
                  MAURICE WAINER (SBN 121678)
              5   SNIPPER WAINER & MARKOFF
                  232 North Canon Drive
              6   Beverly Hills, CA 90210-5302
                  Telephone: (310) 550-5770
              7   Email: mrwainer@swmfirm.com
              8   Attorneys for Defendants
                  UNITED LENDER, LLC, a Nevada limited
              9   liability company; SHAWN AHDOOT, an
                  individual; ALBERT A. AHDOOT, an individual
            10
            11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

             12              FOR THE COUNTY OF ORANGE - CENTRAL JUSTICE CENTER

             13
             14   ANH THY SONG NGUYEN, TRUSTEE OF                   ) Case No. 30-2020-01124778-CU-FR-CJC
                  MOTHER NATURE TRUST,                              )
             15                                                     ) Hon. Walter Schwarm, Judge Assigned for
                                      Plaintiff,                    ) All Purposes, Department C19
             16                                                     )
                  vs.                                               ) FIRST AMENDED DECLARATION OF
             17                                                     ) MAURICE WAINER IN SUPPORT OF
                  UNITED LENDER, LLC, a Nevada limited              ) LENDER DEFENDANTS' PETITION
             18   liability company; SHAWN AHDOOT, an               ) TO COMPEL ARBITRATION AND TO
                  individual; ALBERT A. AHDOOT, an                  ) STAY ACTION PENDING AWARD OF
             19   individual; MEGAN E. ZUCARO, an                   ) ARBITRATOR
                  individual; HELPING OTHERS                        )
             20   INTERNATIONAL, LLC, a Delaware limited            ) [Filed concurrently with First Amended
                  liability company; WESTERN FIDELITY               ) Notice of Petition; First Amended
             21   ASSOCIATES, LLC, a California limited             ) Memorandum of Points & Authorities; First
                  liability company, dba WESTERN FIDELITY           ) Amended Request for Judicial Notice; and
             22   TRUSTEES; JOHN B. SPEAR, an individual;           ) First Amended Proof of ServiceJ
                  AMERICAN FINANCIAL CENTER, INC., a                )
             23   California corporation; and DOES 1 through        ) . DATE: June 30, 2020
                  100, inclusive,                                   ) TIME: 1:30 p.m.
             24                                                     ) DEPT: C19
                                                                    )
             25                       Defendants.                   ) RES. NO.: 73228533
                                                                    )
             26                                                     ) Action filed: 01/15/2020
             27
             28

                   FIRST AMENDED DECLARATION OF MAURICE WAINER ISO LENDER DEFENDANTS' PETITION
                      TO COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR




                                                          1099
Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                Exhibit 52-73 Page 393 of 434



              I, Maurice Wainer, declare:

   2          1.      I am an attorney at law admitted to practice before all courts of the State of

   3   California. I am a paiiner in the firm of Snipper, Wainer & Markoff, one of the attorneys for the

   4   Defendants UNITED LENDER, LLC, a Nevada limited liability company, SHAWN AHDOOT,

   5   an individual, and ALBERT A. AHDOOT, an individual (collectively, the "Lender Defendants").

   6          2.      I have personal knowledge of the matters set forth herein, except as to those

   7   matters stated on information and belief and as to those matters I believe them to be true. If

   8   called upon as a witness I could and would competently testify to the matters declared herein.

   9          3.       I make this first amended declaration in support of the Lender Defendants'

  10   Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator (the "Petition").

  11          4.       On February 13, 2020, I sent a letter, a true and correct copy of which is attached

  12   hereto as Exhibit "5" and incorporated herein by reference, via email and U.S. mail, to Andrew

  13   A. Smits, Esq., of the Law Offices of Andrew A. Smits, counsel for Plaintiff ANH THY SONG

  14   NGUYEN, TRUSTEE OF MOTHER NATURE TRUST ("Plaintiff') in this action, requesting

  15   that Plaintiff agree to arbitrate its claims as more fully set forth in the attached letter (Exh. 3).

  16           5.      The February 13, 2020 letter (Exh. 3) requests Mr. Smits, as time is of the

  17   essence, to respond by no later than close of business, Tuesday, February 18, 2020.

  18           6.      Attached hereto as Exhibit "6" and incorporated herein by reference is a true and

  19   correct copy of the at Promissory Note entered into by and between United Lender and Helping

  20   Others dated on or about May 1, 2019 (the "Note").

  21           I declare under penalty of perjury under the laws of the State of California that the

  22   foregoing is true and correct and that this declaration was executed on March 3, 2020, at Beverly

  23   Hills, California.

  24                                                    Isl Maurice Wainer

  25                                                    Maurice Wainer

  26
  27
  28
                                                           2

        FIRST AMENDED DECLARATION OF MAURICE WAINER ISO LENDER DEFENDANTS' PETITION
           TO COMPEL ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR




                                                 1100
    Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                    Exhibit 52-73 Page 394 of 434


                                                LAW OFFICE:S

                                 SNIPPER, WAINER           & MARKOFF
STE:PHEN J. SNIPPER <RETl
                                           232 NORTH CANON DRIVE                                  TELEPHONE
MAURICE WAINER
NANCY YOUNG MARKOFF"                                                                           (310) 550-5770
                                    BEVERLY IIILLS, GALIFORNIA 90210




                                             February 13, 2020

      Via Email and US. Mail


      Andrew A. Smits, Esq.
      Law Offices of Andrew A. Smits
      36 Executive Park, Suite 160
      Irvine, CA 92614-4794


      Re:     United Lender, LLC adv. Nguyen-OCSC Case No. 30-2020-01124778-CU-FR-CJC


      Dear Mr. Smits:

             As you know, this office along with the Lawrence C. Meyerson, Esq. of Lawrence C.
      Meyerson of A Professional Law Corporation ("Mr. Meyerson"), represents Defendants United
      Lender, LLC ("UL"), Shawn Ahdoot and Albert A. Ahdoot ( collectively, "Defendants"), in the
      above-referenced lawsuit (the "Action") brought by Anh Thy Song Nguyen ("Nguyen"), Trustee
      of Mother Nature Trust (the "Trust") ("Plaintiff').

             As you also know, Megan Zucaro as Buyer and Ms. Nguyen entered into a Residential
      Purchase Agreement and Joint.Escrow Instructions dated March 26, 2019 (the "Contract") for the
      purchase and sale of the real property located at 6475 Marigayle Circle, Huntington Beach,
      California 92648 (the "Property"). That Contract obligates the Parties to mediate and arbitrate
      any dispute or claim arising between them out of the Contract or any resulting transaction.

              Therefore, pursuant to Paragraph 22(A)(B) of the Contract, Defendants United Lender,
      LLC, Shawn Ahdoot and Albert A. Ahdoot, and each of them, hereby demand mediation and
      arbitration in an attempt to resolve and/or adjudicate the disputes alleged by Plaintiff in the
      Complaint and First Amended Complaint on file in the above-referenced Action.

               Defendants United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot, and each of them,
      hereby further confirm and agree to mediation and arbitration with C.A.R. Real Estate Mediation
      Center and agree that an arbitrator who shall be a retired judge or justice or an attorney with at
      least five years of residential real estate law experience also be appointed, whom is mutually
      agreeable to our respective clients. If you have a different mediator proposal and or a mediation
      provider other than C.A.R. Real Estate Mediation Center, please provide that information.




                                                    1101
Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                Exhibit 52-73 Page 395 of 434



SNIPPER, WAINER & MARKOFF
Andrew A. Smits, Esq.
Re: United Lender, LLC adv. Nguyen
February 13, 2020
Page 2 of 3




        Under California law, our clients, as nonsignatories to the at issue Contract with the
mediation and arbitration clause, are entitled to compel your client to mediate and arbitrate with
them because the causes of action alleged in the Complaint and the First Amended Complaint,
are "intimately founded on and intertwined with" the Contract obligations. Your client may not
equitably repudiate the mediation and arbitration clauses to avoid mediation and arbitration by
suing nonsignatory defendants for claims that are based on the same set of facts and are
apparently inseparable from the claims that are subject to mediation and arbitration, against the
signatory defendants. Your client cannot use the obligations of the Contract as a basis for its
claims against our nonsignatory clients while concurrently refusing to abide by the mediation and
arbitration clause of the very same Contract.

          The nexus between the Contract and the causes of action asserted by your client compels
 the conclusion that it is appropriate on demand that your client mediate and arbitrate with our
 clients, especially given the strong public policy in favor of the mediation and arbitration of
 disputes, of which I am sure you are well aware. It would certainly be an anomalous situation if
 Megan Zucaro were compelled to arbitrate (or could compel arbitration) while our clients could
 not, as there would be a possibility of conflicting rulings on common questions of fact and law.

         After all, the pleadings filed by you on behalf of the Plaintiff allege that Megan Zucaro
 violated her obligations under the Contract by performing fraudulent acts concerning the sale and
 financing of the Property that benefitted our respective clients. Furthermore, the operative First
 Amended Complaint, at Paragraph 12, like the initial Complaint, alleges that "United Lender,
 Shawn Ahdoot, Albert Ahdoot, Zucaro, Helping Others International, Western Fidelity, Spear,
 American Financial, and Does I through 100, inclusive (hereinafter collectively referred to as
 "Defendants"), were at all times relevant herein the principal, partner, co-venturer, agent, servant,
 employee, or co-conspirator of each of the remaining co-defendants, and knowingly engaged in
 the acts and omissions alleged herein with permission and consent of each other co-defendant
 and acted within the course and scope of such partnership, agency, venture. employment or
 conspiracy."

         Plaintiff's allegations of a principal and/or agency relationship among Defendants, and
 the asserted nexus, are sufficient to allow our clients as the alleged agents and principal to invoke
 the benefits of mediation and arbitration pursuant to the Contract, even though they are not
 parties to the Contract. (Thomas v. Westlake (2012) 204 Cal. App. 4th 605, 614-615.) Of course, it
 would be patently unfair to United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot, and each
 of them, to allow your client as Plaintiff to invoke principal and/or agency relationships when it
 is to Plaintiffs advantage to do so, while also at the same to disavow those same principles and




                                                1102
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                               Exhibit 52-73 Page 396 of 434



SNIPPER, WAINER & MARKOFF
Andrew A. Smits, Esq.
Re: United Lender, LLC adv. Nguyen
February 13, 2020
Page 3 of 3




relationships when it is not. (Smith v. Microskills San Diego (2007) 153 Cal. App. 4th 892, 896-
897 (an "agency relationship" makes it "equitable to impose the duty to arbitrate on a
nonsignatory").)

        In closing, as time is of the essence, as provided for in the at issue Contract, please
confirm, in writing, that your client does agree to mediate and arbitrate the claims alleged by
Plaintiff against United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot, and each of them, by
no later than close of business, Tuesday, February 18, 2020. A failure to confirm that your clients
agree to mediate and arbitrate its claims against United Lender, LLC, Shawn Ahdoot and Albert
A. Ahdoot, and each of them, will be interpreted as a refusal to mediate and arbitration, and in
that regard, we direct your attention to Paragraph 22(A)(B) of the Contract, among other
provisions.

       We await your response.
                                             Very truly yours,

                                             SNIPPER, WAINER & MARKOFF




                                             Maurice Wainer
cc: Lawrence C. Meyerson, Esq.               mrwainer@swmfirm.com
    (lcm@lcmplc.com)




                                               1103
Case 1:20-ap-01070-VK      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                            Exhibit 52-73 Page 397 of 434



                             TERM NOTE SECURED BY
                                REAL PROPERTY


Loan Amount                       Loan Rate                      Los Angeles, California
$1,957,000.00                      10.00%                 Dated as of� 2019            t1
                                                                   \¾�� �"---
For value received, the undersigned, Helping Others International LLC, a Delaware
limited liability company {hereinafter referred to as "Maker" or "Borrower"), promises to
pay to United Lender, LLC, a Nevada limited liability company (hereinafter referred to as
"Lender"), or order, at 3635 S. Fort Apache Road, Suite 200-20, Las Vegas, NV, 89147,
or at such other place and payable to the order of whomever may be designated in
writing by the holder of this Term Note Secured By Real Property (hereinafter referred
to as the "Note"), the principal sum of One Million Nine Hundred Fifty Seven Thousand
and 00/100 Dollars ($1,957,000.00), or such lesser amount as shall equal the then
remaining amount of the principal balance, together with interest accrued thereon as
provided hereinbelow. The maturity date of this Note is 'J�p-rit·::::::.,2020 (hereinafter
referred to as the "Initial Maturity Date").

 1.     Definitions.                                  �-d:) �.
        A.     "Business Day" shall mean a day on which banks are open and are not
        required or authorized to close in Los Angeles County, California.

        B.    "The Closing Date" shall mean �2019.
                                                         �
2.    Interest Rate. Commencing on t�� �. �nterest shall accrue on the
unpaid principal balance of this Note at a rate per 360-day period equal to ten and
00/100 percent (10.00%) per annum (the "Loan Rate").

 3.     Terms and Conditions of Payment.

        A.      Eleven (11) monthly payments of Sixteen Thousand Three Hundred Eight
        and 34/00 Dollars ($16,308.34) beginnin� J�i>-�19, with all subsequent
        payments due on the same day of each       month-thete� ("Monthly Payment
        Date").

        8.     Except as may be provided herein below in Section 5 of this Note, on� �/'l
      \ 4,, 2020 (the "Initial Maturity Date) the principal balance hereof remainin-g� ·- ·�
�       unpaid, together with any and all accrued and unpaid interest hereunder, shall be
        paid in full.

        C.     All sums paid by the undersigned to Lender in connection with this Note
        shall be applied first to sums, other than principal and interest, due to Lender


                                                          1
                            TERM NOTE SECURED BY REAL PROPERTY




                                           1104
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                             Exhibit 52-73 Page 398 of 434




       pursuant to the Loan Documents, next to accrued but unpaid interest, and the
       balance, if any, to principal.

4.     Secured Obligation. This Note is secured by real property collateral more
particularly described in that certain Deed of Trust of even date and commonly referred
to as 6475 Marigayle Circle, Huntington Beach, California 92648.

5.     Option to Extend. On the Initial Maturity Date, Borrower may .elect to extend the
maturity of this Note for an additional one year on the same terms and conditions as
herein stated, except that the new maturity date shall��. �Q.?1 ("First Extended
Maturity Date"). Conditions precedent to Borrower's rlg'MM© exetcisefhe election to
extend the maturity date are: there is not then existing a default under this Note; a
written notice of election has been received by Lender on or within seven (7) business
days prior to the Initial Maturity Date; Borrower has made a principal reduction payment
in an amount of not less than $57,000.00 representing the deferred loan fees due at
inception on or before the Initial Maturity Date; and an extension fee to be paid on the
First Extended Maturity Date has been agreed to be paid by Borrower to Lender equal
to three percent (3%) of the then outstanding principal balance of this Note, and which
agreement is acknowledged by Borrower's execution below.

6.    Conditions Precedent to Disbursement of Loan Proceeds. Conditions
precedent to Lender's obligation to disburse the loan proceeds to Borrower are
Borrower's payment to Lender's counsel of the transactional expenses incurred by
Lender in connection with this transaction of $3,500.00 (payment of which is
acknowledged to have been make by Borrower).

 7.      Late Payments. Maker acknowledges that if any payment required under this
 Note is not paid within ten (10) days after the same becomes due and payable, the
 holder hereof will incur extra administrative expenses (i.e., in addition to expenses
 incident to receipt of timely payment) and the loss of the use of funds in connection with
 the delinquency in payment. Because, from the nature of the case, the actual damages
 suffered by the holder hereof by reason of such extra administrative expenses and loss
 of use of funds would be impracticable or extremely difficult to ascertain, Maker agrees
 that five percent (5%) of the amount of the delinquent payment shall be the amount of
 damages to which such holder is entitled, upon such breach, in compensation therefore.
 Theref ore, Maker shall, in such event, without further notice, pay to the holder hereof as
 such holder's sole monetary recovery to cover such extra administrative expenses and
 loss of use of funds, liquidated damages in the amount of five percent (5%) of the
 amount of such delinquent payment. The provisions of this paragraph are intended to
 govern only the determination of damages in the event of a breach in the performance
 of the obligation of Maker to make timely payments hereunder. Nothing in this Note
 shall be construed as an express or implied agreement by the holder hereof to forbear
 in the collection of any delinquent payment, or be construed as in any way giving Maker
 the right, express or implied, to fail to make timely payments hereunder, whether upon
  payment of such damages or otherwise. The right of the holder hereof to receive
 payment of such liquidated and actual damages, and receipt thereof, are without

                                                           2
                             TERM NOTE SECURED BY REAL PROPERTY




                                            1105
Case 1:20-ap-01070-VK      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                            Exhibit 52-73 Page 399 of 434




prejudice to the right of such h older to collect such delinquent payments and any other
amounts provided to be paid hereunder or under any security for this Note or to declare
a Default hereunder or under any security for this Note.

8.     Due on Transfer. As more particularly set forth in the Deed of Trust, should
Maker, without the conserit in writing of the holder hereof, sell, transfer, or convey, or
permit to be sold, transferred, conveyed or encumbered by agreement for sale or in any
other manner, Maker's interest in the property described in the Deed of Trust, or any
portion thereof or interest therein, then the holder hereof may declare all sums secured
thereby immediately due and payable. This provision shall apply to each and every ·
sale, transfer, or conveyance, regardless whether or not the holder hereof has
consented to, or waived its rights hereunder, whether by action or non-action, in
connection with any previous sale, transfer, or conveyance.

9.    Default.

      A. Events of Default.
      Payment Default. Borrower fails to make any payment within ten (10) days
      of when due under this Note.
      Other Defaults. Borrower fails to comply with or to perform any other term,
      obligation, covenant or condition contained in this Note or in any of the related
      documents, including any guaranty provided in connection herewith, or to
      comply with or to perform any term, obligation, covenant or condition
      contained in any other agreement between Lender and Borrower.
       False Statements. Any warranty, representation or statement made or
       furnished to Lender by Borrower or on Borrower's behalf under this Note or
       the related documents is false or misleading in any material respect, either
       now or at the time made or furnished or becomes false or misleading at any
       time thereafter.
       Adverse Change. A material adverse change occurs in Borrower's financial
       condition, or Lender believes the prospect of payment or performance of this
       Note is impaired,
       Insecurity. Lender in good faith believes itself insecure.
       Creditor or Forfeiture Proceedings. Commencement of foreclosure or
       forfeiture proceedings, whether by judicial proceeding, self-help, repossession
       or any other method, by any creditor of Borrower or by any governmental
       agency against any collateral securing the loan. However, this Event of
       Default shall not apply if there is a good faith dispute by Borrower as to the
       validity or reasonableness of the claim which is the basis of the creditor or
       forfeiture proceeding and if Borrower gives Lender written notice of the
       creditor or forfeiture proceeding and deposits with Lender monies or a surety
       bond for the creditor or forfeiture proceeding, in an amount determined by
       Lender, in its sole discretion, as being an adequate reserve or bond for the
       dispute.

                                                          3
                            TERM NOTE SECURED BY REAL PROPERTY




                                           1106
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                              Exhibit 52-73 Page 400 of 434
     ;



         Work of Improvement. Borrower, prior to the full payment of all amounts
         due to Lender under this Note, shall commence any work of improvement
         upon the Collateral without Lender's prior written consent, which consent may
         be withheld in Lender's absolute discretion.
         Cure Provisions. If any default, other than a default in payment is curable
         and if Borrower has not been given a notice of a breach of the same provision
         of this Note within the preceding twelve (12) months, it may be cured if
         Borrower, after Lender sends written notice to Borrower demanding cure of
         such default: (1) cures the default within fifteen (15) days; or (2) if the cure
         requires more than fifteen (15) days, immediately initiates steps which Lender
         deems in Lender's sole discretion to be sufficient to cure the default and
         thereafter continues and completes all reasonable and necessary steps
         sufficient to produce compliance as soon as reasonably practical.

         B.       Default Interest. From and after the Initial Maturity Date or such
         applicable Extended Maturity Date, as the case may be, or such earlier date as
         all sums owing under this Note or any of the other loan documents, including the
         Deed of Trust, become due and payable by acceleration or otherwise, all such
         sums shall bear interest until paid in full at a rate equal to five percent (5%) per
         annum above the Loan Rate set forth herein, payable on the Monthly Payment
         Date of each and every month, which rate shall remain effective until any Default
         hereunder or under any of the other loan documents, including the Deed of Trust,
         is fully cured to Lender's reasonable satisfaction.

         C.     Acceleration. Upon the occurrence of a Default hereunder, Lender may,
         at its option subject to any automatic Defaults as set forth in any of the loan
         documents, including the Deed of Trust, declare immediately due and owing the
         entire unpaid principal sum together with all interest thereon, plus any other sums
         owing at the time of such declaration pursuant to this Note and any other loan
         documents, including the Deed of Trust.

 10.   Form of Payment. All sums owing hereunder are payable in lawful money of the
 United States of America.

 11.     Joint and Several Liability. If this Note is executed by more than one person or
 entity as Maker, the obligations of each such person or entity shall be joint and several.
 No person or entity shall be a mere accommodation maker, but each shall be primarily
 and directly liable hereunder.

 12.   Attorneys' Fees. If any attorney is engaged by Lender to enforce or construe
 any provision of this Note or the Deed of Trust, or as a consequence of any Default or
 Event of Default under the loan documents, with or without the filing of any legal action
 or proceeding, then Maker shall immediately pay on demand all attorneys' fees and
 other costs incurred by Lender, together with interest thereon from the date of such
 demand until paid at the rate applicable to the principal owing hereunder as if such
 unpaid attorneys' fees and costs had been added to the principal.

                                                             4
                               TERM NOTE SECURED BY REAL PROPERTY




                                             1107
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                             Exhibit 52-73 Page 401 of 434




13.    No Waiver. No previous waiver and no failure or delay by Lender in acting with
respect to the terms of this Note or any other loan document shall constitute a waiver of
any breach, Default or failure of condition under this Note, any other loan document,
including the Deed of Trust, or the obligation secured thereby. A waiver of any term of
this Note, any other loan document, including the Deed of Trust, or of any of the
obligations secured thereby must be made in writing and shall be limited to the express
written terms of such waiver.

14.     Waiver of Presentment, Protest, Offset, Demand and Other Notices. Maker
waives presentment; demand; notice of dishonor; notice of Default or delinquency;
notice of acceleration; notice of protest and nonpayment; notice of costs, expenses or
losses and interest thereon; notice of interest on interest and late charges; and diligence
in taking any action to collect any sums owing under this Note or in proceeding against
any of the rights or interests in or to properties securing payment of this Note. Maker
and any guarantor of Maker waive any right of offset it now has or may hereafter have
against Lender, and its successors and assigns, and agrees to make the payments
called for hereunder in accordance with the terms hereof notwithstanding any such right
of offset.

15.    Time. Time is of the essence with respect to every provision hereof.

16..   Governing Law. This Note shall be construed and enforced in accordance with
the laws of the State of Nevada, except to the extent that Federal laws preempt the laws
of the State of Nevada, and all persons and entities in any mariner obligated under this
Note consent to the jurisdiction of any Federal or State court within the State of Nevada
having proper venue and also consent to seNice of process by any means authorized
by California or Federal law.

17.   Choice of Venue. If there is a lawsuit, Borrower agrees, upon Lender's request,
to submit to the jurisdiction of the courts of Clark County, State of Nevada.

18.     Usury. All agreements between Maker and Lender are expressly limited so that
in no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance hereof, or
otherwise, shall the amount paid or agreed to be paid to Lender for the use, forbearance
or detention of the money to be advanced hereunder exceed the highest lawful rate
permissible under the applicable usury law. If, from any circur:nstances whatsoever,
fulfillment of any provision hereof or any other agreement relating to this Note, at the
time performance of such provision shall be due, shall involve transcending the limit of
validity prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any circumstance, Lender shall ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance due hereunder
as of the date such amount is received or deemed to be received by Lender and not to

                                                           5
                             TERM NOTE SECURED BY REAL PROPERTY




                                            1108
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                             Exhibit 52-73 Page 402 of 434



the payment of interest. This provIs1on shall control every other provision of all
agreements between the Maker and Lender.

19.    Notices. All notices, with the exception of a Notice of Election, or other
communications required or permitted to be given hereunder shall be in writing and
shall be considered effective upon personal delivery, or upon the earlier of: (i) one (1)
business day after delivery for sending by a nationwide overnight commercial courier
service; (ii) two (2) business days after deposit in the United States mail, postage
prepaid, registered or certified with return receipt requested if such deposit is within Los
Angeles County, California and, if deposited elsewhere, four (4) business days following
such deposit; (iii) actual receipt as shown by the return receipt; or, facsimile transmittal;
or (iv) one (1) business day after delivery by e-mail to the address of Lender or
Borrower provided below . For purposes of notice, the mailing addresses and e-mail
addresses of Maker and Lender shall be as set forth on the signature page hereof;
provided, however, that any party shall have the right to change its address for notice
hereunder to any other location by giving notice to the other party in the manner set
forth above.

20.    Waiver of Trial by Jury. Maker and Lender each waive any right to trial by jury
in any action or proceeding relating to this note.

21.     Arbitration. Maker and Lender agree that all disputes, claims and controversies
between them, whether individual, joint, or class in nature, arising from this Note or
otherwise, including without limitation contract and tort disputes, shall be arbitrated
pursuant to the Rules of the American Arbitration Association, upon request of either
party. No act to take or dispose of any collateral securing this Note shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration agreement. This
includes, without limitation, obtaining injunctive or a temporary restraining order;
invoking a power of sale under any deed of trust or mortgage; obtaining a writ of
attachment or imposition of a receiver; or exercising any rights relating to personal
property, including taking or disposing of such property with or without judicial process
pursuant to Article 9 of the Uniform Commercial Code. Any disputes, claims, or
controversies concerning the lawfulness or reasonableness of any act, or exercise of
any right, concerning any collateral securing this Note, including any claim to rescind,
reform, or otherwise modify any agreement relating to the collateral securing this Note,
shall also be arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Maker and Lender agree that in the
event of an action for judicial foreclosure pursuant to California Code of Civil Procedure
Section 726, or any similar provision in any other state, the commencement of such an
action will not constitute a waiver of the right to arbitrate and the court shall refer to
 arbitration as much of such action, including counterclaims, as lawfully may be referred
 to arbitration. Judgment upon any award rendered by any arbitrator may be entered in
 any court having jurisdiction. Nothing in this Note shall preclude any party from seeking
 equitable relief from a court of competent jurisdiction. The statute of limitations,
 estoppel, waiver, laches, and similar doctrines which would otherwise be applicable in
 an action brought by a party shall be applicable in any arbitration proceeding, and the

                                                            6
                             TERM NOTE SECURED BY REAL PROPERTY




                                            1109
Case 1:20-ap-01070-VK      Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43         Desc
                            Exhibit 52-73 Page 403 of 434




commencement of an arbitration proceeding shall be deemed the commencement of an
action for these purposes. The Federal Arbitration Act shall apply to the construction,
interpretation, and enforcement of this arbitration provision.
19.    Modification. This Note shall not be changed or modified orally, but in each
instance only by an instrument in writing signed by the party against which enforcement
of such change, modification, or waiver is sought.

20.    Prepayment. Maker shall have no right to prepay any portion of the outstanding
principal balance of this Note other than as provided is Section 5 hereof.


MAKER:




Lender's Address:                                     Maker's Address:
3635 S. Fort Apache Road                              4110 Vanetta Place
Suite 200-20                                           Los Angeles, CA 91604
Las Vegas, NV 89147

Lender's E-Mail Address:                             Maker's E-Mail Address:
Shawn.ahdoot@gmail.com                           m@megazee.com




                                                          7
                            TERM NOTE SECURED BY REAL PROPERTY




                                          1110
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 404 of 434




                    EXHIBIT 71
                                     1111
Case 1:20-ap-01070-VK    Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43         Desc
                          Exhibit 52-73 Page 405 of 434


  1   LAWRENCE C. MEYERSON (SBN 54136)
      A PROFESSIONAL LAW CORPORATION
  2   5521 Mission Rd., Ste 399
      Bonsall, CA 92003
  3   Telephone: (310) 827-3344
      Email: lcm@lcmplc.com
  4
      MAURICE WAINER (SBN 121678)
  5   SNIPPER WAINER & MARKOFF
      232 North Canon Drive
  6   Beverly Hills, CA 90210-5302
      Telephone: (310) 550-5770
  7   Email: mrwainer@swmfirm.com
  8   Attorneys for Defendants
      UNITED LENDER, LLC, a Nevada limited
  9   liability company; SHAWN AHDOOT, an
      individual; ALBERT A. AHDOOT, an individual
 10
 11                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 12            FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 13
 14   ANH THY SONG NGUYEN, TRUSTEE OF            )   Case No. 30-2020-01124778-CU-FR-CJC
      MOTHER NATURE TRUST,                       )
 15                                              )   Hon. Walter Schwarm, Judge Assigned for
                          Plaintiff,             )   All Purposes, Department C19
 16                                              )
      vs.                                        )   FIRST AMENDED NOTICE OF
 17                                              )   PETITION TO COMPEL
      UNITED LENDER, LLC, a Nevada limited       )   ARBITRATION AND TO STAY
 18   liability company; SHAWN AHDOOT, an        )   ACTION PENDING AWARD OF
      individual; ALBERT A. AHDOOT, an           )   ARBITRATOR FILED BY LENDER
 19   individual; MEGAN E. ZUCARO, an            )   DEFENDANTS, UNITED LENDER,
      individual; HELPING OTHERS                 )   LLC, SHAWN AHDOOT AND ALBERT
 20   INTERNATIONAL, LLC, a Delaware limited )       A. AHDOOT
      liability company; WESTERN FIDELITY        )
 21   ASSOCIATES, LLC, a California limited      )   [Filed concurrently with First Amended
      liability company, dba WESTERN FIDELITY )      Memorandum of Points & Authorities; First
 22   TRUSTEES; JOHN B. SPEAR, an individual; )      Amended Declaration of Maurice Wainer;
      AMERICAN FINANCIAL CENTER, INC., a )           First Amended Request for Judicial Notice;
 23   California corporation; and DOES 1 through )   and First Amended Proof of Service]
      100, inclusive,                            )
 24                                              )   DATE: June 30, 2020
                          Defendants.            )   TIME: 1:30 p.m.
 25                                              )   DEPT: C19
                                                 )
 26                                              )   RES. NO.: 73228533
                                                 )
 27   ______________________________________ )       Action filed: 01/15/2020
 28
                                                1

        FIRST AMENDED NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
                                     1112
                 PENDING AWARD OF ARBITRATOR  FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                               Exhibit 52-73 Page 406 of 434


  1   TO THE ABOVE-ENTITLED HONORABLE COURT, AND TO ALL PARTIES IN THE

  2   ABOVE-ENTITLED ACTION, AND THEIR ATTORNEYS OF RECORD:

  3            NOTICE IS HEREBY GIVEN that on June 30, 2020, at 1:30 p.m., or as soon thereafter

  4   as the matter may be heard, in Department C19 located at the above-entitled court, located at 700

  5   Civic Center Drive, Santa Ana, CA 92701, Defendants UNITED LENDER, LLC, a Nevada

  6   limited liability company, SHAWN AHDOOT, an individual, and ALBERT A. AHDOOT, an

  7   individual (collectively, the “Lender Defendants” or “Petitioners”), will and hereby do petition

  8   the Court pursuant to Code of Civil Procedure Section 1281, et seq., for an Order to Compel

  9   Arbitration of the above-entitled action, including all disputed matters and all parties, and to Stay

 10   Action Pending Award of Arbitrator pursuant to Code of Civil Procedure Section 1281.4 (the

 11   “Petition”)

 12            This Petition is made on the grounds that Plaintiff has alleged that Petitioners are the

 13   agents or third party beneficiaries of Defendants MEGAN E. ZUCARO, an individual

 14   (“Zucaro”), and/or Helping Others International, LLC, a Delaware limited liability company

 15   (“Helping Others”) (collectively, the “Zucaro Defendants”), and Zucaro and/or Helping Others,

 16   along with the Plaintiff, entered into a California Residential Purchase Agreement and Joint

 17   Escrow Instructions (“RPA”) (attached as Exhibit “A” to both the First Amended Complaint and

 18   the Declaration of ANH THY SONG NGUYEN dated 01/22/2020, on file in this action), to

 19   arbitrate all disputes relating to the RPA.

 20            This Petition is ALSO made on the ground that Paragraph 21 of the Term Note Secured

 21   by Real Property (“Promissory Note”) entered into by and between United Lender and Helping

 22   Others on or about May 1, 2019, attached as Exhibit “6” to the accompanying First Amended

 23   Declaration of Maurice Wainer filed herein.

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///
                                                         2

            FIRST AMENDED NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
                                         1113
                     PENDING AWARD OF ARBITRATOR  FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                              Exhibit 52-73 Page 407 of 434


  1          This Petition is further based on this First Amended Notice of Petition, the accompanying

  2   First Amended Memorandum of Points and Authorities, the First Amended Declaration of

  3   Maurice Wainer and First Amended Request for Judicial Notice, and Exhibits attached thereto,

  4   the First Amended Proof of Service, the court file and records in this action, and on such other

  5   and further evidence, both oral and documentary, as may be presented at the time of hearing.

  6
  7                                                LAWRENCE C. MEYERSON,
                                                   A Professional Law Corporation
  8
  9
 10
                                                   /s/ Lawrence C. Meyerson
 11   Dated: March 3, 2020                  By:    _________________________________________
                                                   Lawrence C. Meyerson, Esq.
 12
 13                                                SNIPPER, WAINER & MARKOFF

 14
 15
 16                                                /s/ Maurice Wainer
      Dated: March 3, 2020                  By:    _________________________________________
 17                                                Maurice Wainer, Esq.

 18                                                Attorneys for Defendants
                                                   UNITED LENDER, LLC, a Nevada limited
 19                                                liability company; SHAWN AHDOOT, an
                                                   individual; ALBERT A. AHDOOT, an individual
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      3

        FIRST AMENDED NOTICE OF PETITION TO COMPEL ARBITRATION AND TO STAY ACTION
                                     1114
                 PENDING AWARD OF ARBITRATOR  FILED BY LENDER DEFENDANTS
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 408 of 434




                    EXHIBIT 72
                                     1115
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-3 of Filed  07/17/20
                                                     California, County ofEntered  07/17/20 12:25:43
                                                                           Orange, 03/04/2020 09:53:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 93Exhibit
                                           - DAVID52-73      Page 409
                                                   H. YAMASAKI,     Clerkof
                                                                          of 434
                                                                             the Court By Amy Van Arkel, Deputy Clerk.



             1   LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
             2   5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
             3   Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
             4
                 MAURICE WAINER (SBN 121678)
             5   SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
             6   Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
             7   Email: mrwainer@swmfirm.com
             8   Attorneys for Defendant and Cross-Complainant
                 UNITED LENDER, LLC, a Nevada limited
             9   liability company; and Defendants
                 SHAWN AHDOOT, an individual; and
           10    ALBERT A. AHDOOT, an individual
           11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF            )             Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                       )
           15                                               )             Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,             )             All Purposes, Department C19
           16                                               )
                 vs.                                        )             EX PARTE APPLICATION FOR:
           17                                               )
                 UNITED LENDER, LLC, a Nevada limited       )             (1)    APPOINTMENT OF A
           18    liability company; SHAWN AHDOOT, an        )                    RECEIVER;
                 individual; ALBERT A. AHDOOT, an           )             (2)    ORDER TO SHOW CAUSE WHY
           19    individual; MEGAN E. ZUCARO, an            )                    THE APPOINTMENT OF A
                 individual; HELPING OTHERS                 )                    RECEIVER SHOULD NOT BE
           20    INTERNATIONAL, LLC, a Delaware limited )                        CONFIRMED;
                 liability company; WESTERN FIDELITY        )             (3)    TEMPORARY RESTRAINING
           21    ASSOCIATES, LLC, a California limited      )                    ORDER;
                 liability company, dba WESTERN FIDELITY )                (4)    ORDER TO SHOW CAUSE WHY
           22    TRUSTEES; JOHN B. SPEAR, an individual; )                       A PRELIMINARY INJUNCTION
                 AMERICAN FINANCIAL CENTER, INC., a )                            SHOULD NOT BE GRANTED;
           23    California corporation; and DOES 1 through )                    OR, IN THE ALTERNATIVE,
                 100, inclusive,                            )             (5)    TEMPORARY RESTRAINING
           24                                               )                    ORDER AND ORDER TO SHOW
                                     Defendants.            )                    CAUSE RE RECEIVER
           25                                               )                    APPOINTMENT AND WHY A
                                                            )                    PRELIMINARY INJUNCTION
           26    ______________________________________ )                        SHOULD NOT BE GRANTED ON
                                                                                 SHORTENED NOTICE; OR IN
           27                                                                    THE ALTERNATIVE,
                                                                          (6)    FOR AN ORDER SHORTENING
           28                                                                    TIME ON THE SERVICE AND
                                                                                 FILING OF NOTICED MOTION;
                                                                    1

                                                1116
                  EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                             Exhibit 52-73 Page 410 of 434


  1                                                        MEMORANDUM OF POINTS AND
                                                           AUTHORITIES
  2
                                                           Declarations of Shawn Ahdoot and Maurice
  3                                                        Wainer, the Proposed Ex Parte Order; and
                                                           Proof of Service]
  4
                                                           DATE: March 5, 2020
  5                                                        TIME: 8:30 p.m.
                                                           DEPT: C19
  6
                                                           RES. NO.:
  7
                                                           Action filed: 01/15/2020
  8
  9          Defendant UNITED LENDER, LLC, a Nevada limited liability company (“United

 10   Lender” or”Applicant”), applies to the Court, ex parte, for the following: (1) Appointment of a

 11   Receiver; (2) Order to Show Cause Why the Appointment of a Receiver Should Not Be

 12   Confirmed; (3) Temporary Restraining Order; ( 4) Order to Show Cause Why a Preliminary

 13   Injunction Should Not Be Granted; Or, in the Alternative, (5) Temporary Restraining Order and

 14   Order to Show Cause re: Receiver Appointment and Why a Preliminary Injunction Should Not

 15   Be Granted on Shortened Notice.

 16          This Application will made on the grounds and pursuant to the provisions of Civil Code

 17   Procedure §§ 526(a)(2), 564(b)(2), 564(9), 564(b)(11), 564(b)(12) and 1005(b), and Civil Code

 18   § 2938.

 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///

                                                      2

                                      1117
        EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Exhibit 52-73 Page 411 of 434


  1                  The Application will be based on this application, the accompanying declarations

  2   of Shawn Ahdoot and Maurice Wainer, the attached Memorandum of Points and Authorities, the

  3   accompanying Proposed Ex Parte Order, the papers, records and files in this action, any matters

  4   of which the Court takes judicial notice, and any oral and documentary evidence presented at the

  5   hearing on this application.

  6
  7                                               LAWRENCE C. MEYERSON,
                                                  A Professional Law Corporation
  8
  9
 10
                                                  /s/ Lawrence C. Meyerson
 11   Dated: March 3, 2020                 By:    _________________________________________
                                                  Lawrence C. Meyerson, Esq.
 12
 13                                               SNIPPER, WAINER & MARKOFF

 14
 15
 16                                               /s/ Maurice Wainer
      Dated: March 3, 2020                 By:    _________________________________________
 17                                               Maurice Wainer, Esq.

 18
                                                  Attorneys for Defendant and Cross-Complainant
 19                                               UNITED LENDER, LLC, a Nevada limited
                                                  liability company; and
 20                                               Defendants SHAWN AHDOOT, an individual and
                                                  ALBERT A. AHDOOT, an individual
 21
 22
 23
 24
 25
 26
 27
 28

                                                     3

                                     1118
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 412 of 434


  1                       MEMORANDUM OF POINTS AND AUTHORITIES

  2                                             I. Introduction

  3          Applicant, United Lender, LLC (“United Lender”) made a loan to HELPING OTHERS

  4   INTERNATIONAL, LLC (“Helping Others”), the proceeds of which loan was to be used to

  5   purchase the real property at 6475 Marigayle Circle, Huntington Beach, California 92648 (the

  6   “Property”). The loan became due and payable by its terms when Helping Others failed to pay as

  7   agreed. The loan is now in default.

  8          The Property was pledged as security for the sums due Applicant. The Property which is

  9   the subject matter of this action is certain real property, together with related improvements,

 10   furniture, fixtures, equipment and personalty located within the County of Orange, California and

 11   more particularly described in Exhibit “1" attached to the accompanying Declaration of Shawn

 12   Ahdoot (“Ahdoot Decl.”).

 13          Applicant United Lender seeks the appointment of a receiver with respect to the

 14   Property. This Application is made without prejudice to United Lender’s rights to demand

 15   arbitration or to file such other and further motions as may be necessary to protect its interests

 16   and any modification to the pending injunction preventing United Lender from nonjudicially

 17   foreclosing on its deed of trust. United Lender seeks to grant the Receiver the powers described

 18   in the Proposed Order.

 19          If a Receiver is not appointed immediately, United Lender will be prevented from

 20   enjoying the right to receive and collect the rents, issues and profits from the Property, because

 21   the tenants of such Property will have paid such rents to Borrower and will have forever

 22   discharged the liability for rents upon such payment. (Ahdoot Decl., at ¶17). It is impractical or

 23   impossible for United Lender to enjoy the security otherwise granted to it under the Deed of

 24   Trust without the immediate appointment of a Receiver who has the power and authority to take

 25   possession of the Property and to manage and operate the Property, including any rents, income,

 26   earnings, issues and profits generated therefrom. (Ahdoot Decl. at ¶16-18). Moreover and more

 27   importantly, it is apparent from the photographs attached to the Declaration of Shawn Ahdoot (at

 28   ¶13 the Property is in a state of neglect and that a business is being operated from the Property.

                                                       4

                                     1119
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                              Exhibit 52-73 Page 413 of 434


  1   As far as can be presently ascertained, the Property is not insured or licensed as a halfway house,

  2   sober living or similar facility and certainly there is increased risk and exposure given the use

  3   being made of the Property. Requests for such proof of insurance and for a license have been

  4   ignored. (Ahdoot Decl. at ¶20).

  5                                II. Promissory Note and Deeds of Trust

  6           On or about May 1, 2019, United Lender and Helping Others agreed to, and did, enter

  7   into a loan transaction pursuant to which Applicant United Lender provided financing to Helping

  8   Others in the amount of $1,957,000 in compliance with the terms of a Promissory Note of even

  9   date (the “Note”), Exhibit “2” to the accompanying Declaration of Shawn Ahdoot and

 10   incorporated herein by this reference as though fully set forth herein. The Note is secured by:

 11          a.      A Deed of Trust dated May 1, 2019 from Helping Others as Trustor and in favor

 12                  of Applicant as Beneficiary (“Deed of Trust”). The Deed of Trust, attached as

 13                  Exhibit “3” to the accompanying Declaration of Shawn Ahdoot and incorporated

 14                  herein by this reference as though fully set forth herein, was duly recorded in the

 15                  Official Records of Orange County on May 2, 2019 as Instrument No.

 16                  2019000146649 and encumbers the Property described therein.

 17                                         III. Monies Due on Note

 18          By reason of Helping Others’ failure to cure the defaults under the Note, the Deed of

 19   Trust and by reason of the maturity of same, Applicant has exercised its option and elected to

 20   declare the whole sum of principal and interest under the Note immediately due and payable.

 21   Helping Others currently owes United Lender the total sum of $2,234,390.66, as of January 31,

 22   2020, plus other accrued charges.

 23                                         V. Maturity and Default

 24          The Note has matured according to its terms and is now due and payable.

 25          As of the date of this Application, Helping Others has failed and refused, and continues to

 26   fail and refuse to cure its defaults under the Note. Helping Others’ failures to pay pursuant to the

 27   Note which it executed clearly reflects its failure to satisfy its legal obligations to Applicant.

 28                            VI. Status of the Property and Receiver Duties.

                                                         5

                                     1120
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                              Exhibit 52-73 Page 414 of 434


  1           The Property is being occupied. (Ahdoot Decl. at ¶13). In addition, Applicant United

  2   Lender is informed and believes the Property is being rented to several individuals living in an

  3   unlicensed halfway house or sober living type facility. Shawn Ahdoot inspected the Property on

  4   February 23, 2020, and determined the home is being used as some type of halfway house or

  5   sober living facility, based on a bulletin board and sign in sheet observed by him. (See Exhibit

  6   “4” to Ahdoot Decl.). Helping Others is unresponsive to a request for a license to operate a

  7   business from the Property or for proof of insurance as required by the Deed of Trust. (Ahdoot

  8   Decl. at ¶20. Helping Others did not obtain the approval of United Lender to rent our any portion

  9   of the Property. (Ahdoot Decl. at ¶16)

 10          Amongst other things and as provided in the Order

 11          A. The receiver, prior to entry of his duties, shall take an oath to support the constitutions

 12   of the United States and the State of California and shall be bonded according to law. B. The

 13   receiver shall be authorized, empowered and directed: (1). To marshal, collect, review, observe,

 14   discover and take charge of the Property. The receiver shall report to this Court the results of the

 15   review, observation, discovery and abstracts resulting from the activities of the receiver as

 16   ordered by this Court. (2). To employ attorneys to assist the receiver in the performance of his

 17   duties and responsibilities, such employment to be approved by the Court upon ex parte

 18   application of the receiver; (3). To employ other such persons, including accountants,

 19   investigators, clerical and professional personnel, and the receiver's in-house staff and counsel, to

 20   perform such tasks as may be necessary to aid the receiver in the performance of his duties and

 21   responsibilities, without further order of the Court; (4). To file, within 30 days of his

 22   qualification and appointment hereunder, an initial inventory of all property which he shall then

 23   have reviewed, observed and/or discovered pursuant to this Court's order;(5). To undertake an

 24   independent review into the affairs and transactions with respect to the operation of any sober

 25   living facility or like kind of business operated from the Property. Defendants and to file with

 26   this Court, within 120 days, and every six months thereafter.(6) To bring such proceedings as are

 27   necessary to enforce the provisions of the Deed with respect to the operation of a business, to

 28   operate or close any business being operated from the Property not in compliance with the Deed

                                                        6

                                     1121
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 415 of 434


  1   of trust in favor of United Lender (7). To bring such proceedings as are necessary to modify the

  2   provisions hereof, as the receiver deems appropriate; (8). To make such payments and

  3   disbursements from the funds or rents so taken into custody, control and possession of the

  4   receiver or otherwise received by him from the operation of any business out of the Property , as

  5   may be necessary and advisable in discharging his duties as receiver, without further order of the

  6   Court, including, without limitation, the payment of interim compensation to the receiver and

  7   persons or entities under (b) and © above, subject to the provisions of the Order ; (9). To

  8   institute, prosecute, defend, compromise, intervene in and become a party, either in his own

  9   name, to such suits, actions or proceedings as may be necessary for the protection, maintenance,

 10   recoupment or preservation of the Property or any business operated from the Property, or in his

 11   custody, in his discretion, without further order of the Court; and (10). To divert, take possession

 12   of and secure all mail to the Property , in order to screen such mail, retaining so much as it relates

 13   to the Property or any business operated from the Property, and forwarding to the individual or

 14   other appropriate addresses so much as is not, in the receiver's opinion, appropriate for retention

 15   by hire(11The receiver shall cooperate fully with the Plaintiff and United Lender, matters

 16   relating to the conduct or business from the Property or the property.

 17
 18
 19                                             VII. Argument

 20   1.     Code of Civil Procedure Section 564(b)(2) Establishes Applicant’s Right To Have A

 21          Receiver Appointed.

 22          Courts may appoint a receiver “in an action by a secured lender of a deed of trust or

 23   mortgage upon which there is a lien under a deed of trust or mortgage, where it appears that the

 24   property is in danger of being lost, removed, or materially injured, or that the condition of the

 25   deed of trust or mortgage has not been performed, and that the property probably is insufficient to

 26   discharge the deed of trust or mortgage debt.” As shown by the Declaration of Shawn Ahdoot

 27   Section 564(b)(2) applies here because the Property is in danger of being materially injured by

 28   the unlicensed use of a Property as a halfway house or a sober living facility. The Property is in

                                                        7

                                     1122
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 416 of 434


  1   danger of being materially injured due to waste, and potentially damage to the Property from the

  2   unlicensed use of the Property to conduct a business. Code of Civil Procedure section 564

  3   provides at least three bases entitling Applicants to appointment of a receiver.

  4          Applicant is entitled to appointment of a receiver on an ex parte basis under California

  5   Rule of Court 3.1175, based on the imminent and irreparable loss and injury the Property face

  6   due to the number of people living at the Property and the unauthorized and unlicensed operation

  7   of a business from the home.

  8          United Lender has established each of the requirements for appointment of a receiver

  9   under section 564(b)(2). Applicant is a secured creditor under the Deeds of Trust. Plaintiff holds

 10   a perfected security interest in the Property and the Rents. (Ahdoot Decl., ¶8-11)In addition under

 11   section 564(9) Applicant’s collateral is particularly at risk of being “materially injured,” because

 12   the an unlicensed business is being operated out of the home causing waste.(Ahdoot Decl., ¶20)

 13   In addition, at least one condition of the Deeds of Trust has not been performed, in that the

 14   Trustee shall not destroy, damage or impair the Property, allow the Property to deteriorate or

 15   commit waste on the Property and or that the Property shall be insured and not rented without

 16   permission of United Lender. (Ahdoot Decl., ¶20-27, Exh.3.)The Deed of Trust at ¶ 5.8 requires

 17   the Borrower to maintain insurance, comply with the laws and obtain the permission of Lender

 18   with respect to the rental of the Property. (Ahdoot Decl., ¶10, Exh.3.) Applicant will suffer

 19   irreparable injury from the continued erosion of the value of the Property (i.e. Applicant’s

 20   collateral) and non-comliance by borrower with the terms of the Deed Of Trust. Therefore,

 21   appointment of a receiver is both appropriate and necessary.

 22          In Title Insurance and Trust Co. v. California Dev. Co. (1912) 164 Cal. 58, 62, the

 23   Supreme Court held that a court may appoint a receiver where the mortgaged property was in

 24   danger of material injury to the extent that its value would substantially depreciate and thereafter

 25   fail to provide adequate security for the satisfaction of the mortgage debt. Although Plaintiff need

 26   not make this showing because of the actual agreement to the appointment of a receiver upon a

 27   default, as discussed below, Plaintiff asserts that circumstances are such that appointment of a

 28   receiver under 564(b)(2), which allows for broader powers, would be appropriate. First, further

                                                       8

                                     1123
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                              Exhibit 52-73 Page 417 of 434


  1   future rents, both from the tenants, are in danger of being lost. Second, the continued used of the

  2   Property in the manner shown by the photographs attached as Exhibit “4” to the declaration of

  3   Shawn Ahdoot expose all lenders to a loss of their collateral. Thus, Plaintiff is entitled to the

  4   appointment of a receiver under Code of Civil Procedure 564(b)(2) and 564(9) and 564(b)(11),

  5   and on an ex parte basis.

  6   2.     A Receiver May Be Appointed When a Probable Right of Interest in Property Is

  7          Shown and a Receiver Is Appropriate to Protect the Property.

  8          If it appears that a party seeking an appointment of a receiver has at least a probable right

  9   or interest in the property sought to be placed in receivership and that the property and income

 10   derived therefrom are in danger of destruction, removal or misappropriation, a receiver may be

 11   appointed, and that appointment will not be reversed on appeal. Maaaiora v. Palo. Alto Inn, Inc.

 12   (1967) 249 Cal.App.2d 706, 710;Sachs v. Killeen (1958) 165 Cal.App.2d 205, 213. The terms of

 13   the note and deed of trust attached to the Declaration of Shawn Ahdoot show that Plaintiff is a

 14   secured creditor which holds interest in the Property presently in the possession of defendants.

 15   Clearly, the requisite interest in the Property exists to meet the test of Code of Civil Procedure

 16   564.

 17   3.     Applicant Is Entitled to the Appointment of a Receiver under Code of Civil

 18          Procedure Section 564(b)(11) Which Expressly Authorizes ‘The Appointment of a

 19          Receiver in an Action by a Secured Lender for Specific Performance of an

 20          Assignment of Rents Provision in a Deed of Trust.

 21          Code of Civil Procedure (“CCP”) § 564(b)(11) expressly authorizes the appointment of a

 22   receiver “[i]n an action by a secured lender for specific performance of an assignment of rents

 23   provision in a deed of trust, mortgage or separate assignment document.”

 24          Applicant has no adequate remedy at law to enforce the provisions of the Deed of Trust

 25   with respect to the assignment and collection of rents from the Property other than specific

 26   enforcement of the assignment of rents provision contained within the Deed of Trust. Moreover,

 27   such appointment is now expressly authorized under CCP § 564(b)(11) in connection with either

 28   a judicial or nonjudicial foreclosure.

                                                        9

                                     1124
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 418 of 434


  1           Accordingly, under CCP § 564(b)(11), Applicant is expressly entitled to the appointment

  2   of a receiver on the Property in this action for specific performance of the assignment of rents

  3   provisions of the Deed of Trust, including. without limitation during the pendency of this Action.

  4   4.      Code of Civil Procedure Section 564(b)(12) Expressly, Authorizes the Appointment

  5           of a Receiver in an Action by a Lender as Assignee under an Assignment of Rents

  6           Provision on a Deed of Trust.

  7           CCP § 564(b)(12) expressly authorizes the appointment of a receiver “[i]n a case brought

  8   by an assignee under an assignment of leases, rents, issues or profits pursuant to subdivision (g)

  9   of Section 2938 of the Civil Code.”

 10           Civil Code (“Civ. Code”) § 2938 provides that an assignment of rents in a real property

 11   secured loan transaction, such as the loan at issue here, constitutes a present and perfected

 12   transfer of interest in the rents. § 2938 provides, in part:

 13                   “(a) A written assignment of interest in rents, issues, and profits of

 14                   real property made in connection with a loan secured by real

 15                   property, irrespective of whether the assignment is denoted as

 16                   absolute, absolute conditioned upon default, additional security for

 17                   an obligation, or otherwise, shall, upon execution and delivery by

 18                   the assignor, be effective to create a present security interest in

 19                   existing and future leases, rents, issues, or profits of that real

 20                   property.

 21                   (b) An assignment of an interest in leases, rents, issues, or profits

 22                   of real property may be recorded in the records of the county

 23                   recorder in which the underlying real property is located . . . and

 24                   when so duly recorded . . . (2) the interest granted by the

 25                   assignment shall be deemed fully perfected as of the time of

 26                   recondition . . .” (Emphasis Added).

 27           Civ. Code § 2938© expressly provides that:

 28                   “© Upon default of the assignor under the obligation secured by

                                                         10

                                     1125
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 419 of 434


  1                  the assignment of leases, rents, issues and profits, the assignor shall

  2                  be entitled to enforce the assignment . . . by one or more of the

  3                  following: (1) The appointment of a receiver.” (Emphasis Added).

  4          Civ. Code section 2938(g) makes reference to the enforcement options set forth in

  5   § 2938(c)expressly including the entitlement to enforce the assignment of leases, rents, issues

  6   and profits through the appointment of a receiver by the court.

  7          Pursuant to Civ. Code § 2938, CCP § 564(b)(12), and the express terms of the Loan

  8   Documents, Applicant is entitled as a matter of law to the appointment of a receiver on the

  9   Property.

 10   5.     Applicant Is Also Contractually and Equitably Entitled to the Appointment of a

 11          Receiver under Code of Civil Procedure Section 564(b)(9) and the Deed of Trust.

 12                  Even apart from the express authority under CCP §§ 564(b)(11) and 564(b)(12),

 13   as a matter of equity a receiver is warranted under CCP § 564(b)(9) based upon the relevant

 14   provisions of the Loan Documents and Borrower’s defaults under the Loan Documents. CCP §

 15   564 authorizes the appointment of receivers in specific circumstances, including “cases where

 16   necessary to preserve the property or rights of any party.” See CCP §564(b)(9). The courts of this

 17   state routinely exercise this authority by appointing an “assignment-of-rents” receivers following

 18   a debtor’s default under a deed of trust, especially in actions such as this to specifically enforce

 19   an “assignment-of-rents” clause in loan documents. See, e.g., Barclays Bank of California v.

 20   Superior Court (1977) 69 Cal.App.3d 593, 599-600.

 21                  “[T]he express agreement of the mortgagor [that a receiver shall be

 22                  appointed upon a default] is an equity that should not ordinarily be

 23                  ignored and from an agreement it may reasonably be inferred that

 24                  the mortgagor himself deemed the appointment of a receiver

 25                  proper. [I]t reasonably follows that it presents a prima facie, but

 26                  rebuttable, evidentiary showing of the beneficiary’s entitlement to

 27                  the appointment of a receiver.” (Emphasis Added). Barclays Bank,

 28                  69 Cal.App.3d at 602.

                                                        11

                                     1126
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                             Exhibit 52-73 Page 420 of 434


  1          The Deed of Trust, at ¶6.2©, provides for the appointment of such a receiver, as follows:
  2                 “© To terminate Trustor's right and license to collect the income, rents, issues,
  3                 deposits, proceeds and profits and either in person or by agent, with or without
  4                 bringing any action or proceeding, or by a receiver appointed by a court and
  5                 without regard to the adequacy of its security, enter upon and take possession of
  6                 the Subject Property, or any part thereof, in its own name or in the name of
  7                 Trustee, and do any acts which it deems necessary or desirable to preserve the
  8                 value, marketability or rentability of the Subject Property, or any part thereof or
  9                 interest therein, make, modify, enforce, cancel or accept the surrender of any
 10                 lease, increase the income thereof, or protect the security hereof and, with or
 11                 without taking possession of the Subject Property, sue for or otherwise collect the
 12                 income, rents, issues, deposits, proceeds and profits, including those past due and
 13                 unpaid, and apply the same, less costs and expenses of operation and collection
 14                 including attorneys' fees, upon any indebtedness secured hereby, all in such order
 15                 as Beneficiary may determine. The entering upon and taking possession of the
 16                 Subject Property, the collection of the income, rents, issues, deposits, proceeds
 17                 and proceeds and the application thereof as aforesaid, or any such acts, shall not
 18                 cure or waive any Default or Notice of Default hereunder or invalidate any act
 19                 done in response to such Default or pursuant to such Notice or Default and,
 20                 notwithstanding the continuance in possession of the Subject Property or the
 21                 collection, receipt and application of the income, rents, issues, deposits, proceeds
 22                 or profits, Trustee or Beneficiary shall be entitled to exercise every right provided
 23                 for in any of the loan documents or by law upon the occurrence of any Default,
 24                 including the right to exercise the power of sale provided below;”
 25          Here, Borrower expressly consented to the appointment of a receiver to manage the
 26   Property and collect the rents and revenues thereof. Because Applicant (United Lender) elects to
 27   seek the appointment of a receiver for the Property, Borrower (Helping Others), by its execution
 28   of the Deed of Trust has expressly consented to the appointment of such receiver. (See above

                                                     12

                                     1127
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK       Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                             Exhibit 52-73 Page 421 of 434


  1   cited language from Deed of Trust, at ¶6.2©, which Deed of Trust is attached as Exhibit “3 ” to
  2   the declaration of Shawn Ahdoot.
  3          As shown by the express language of the Deed of Trust, the Borrower here (Helping
  4   Others) agreed to the appointment of a receiver should the Borrower default. In the words of the
  5   Barclays court, the Borrower has “deemed the appointment of a receiver proper.” Barclays at
  6   602. As described above, Helping Others is now in default under the Note and Deed of Trust.
  7   Thus, under the principles enunciated in Barclays, United Lender has made a prima facie
  8   showing of its entitlement to a receiver.
  9          Helping Others cannot make the required showing of countervailing equities necessary to
 10   rebut United Lender’s prima facie showing when the equitable considerations regarding the
 11   appointment of an “Assignment of Rents” receiver weigh so heavily in favor of appointment. The
 12   usual reluctance to appoint a receiver does not apply where a receiver is sought to enforce an
 13   assignment of rents provision in a deed of trust, because the parties have agreed in advance to the
 14   appointment. Moreover, there is less potential for harm in an assignment of rents receivership;
 15   making such receiverships quite common.
 16          Under the Note and Deed of Trust, United Lender is entitled to immediate possession of
 17   those Rents. Yet, so long as the Borrower remains in possession of the Property, Applicant is
 18   denied the Rents to which it is entitled. Thus, the equities favor the appointment of a receiver
 19   pursuant to the provisions of the Deed of Trust to which Helping Others has expressly agreed.
 20   The irreparable harm of forever losing its right to the Rents under the Deed of Trust justifies
 21   United Lender’s request that such appointment be made ex parte before the next rents are paid to
 22   Helping Others.
 23   6.     Applicant Is Entitled to an Order to Show Cause Why the Appointment of a
 24          Receiver Should Not Be Confirmed.
 25          An Ex Parte Application for a Receiver followed by an Order to Show Cause Why the
 26   Appointment of a Receiver Should Not Be Confirmed is a proper procedure for having a receiver
 27   appointed when the Defendants have not yet made an appearance in the action. Olson v. Comora
 28   (1977) 73 Cal.App.3d 642. Because the Defendants may have not yet appeared in this action and

                                                      13

                                     1128
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                              Exhibit 52-73 Page 422 of 434


  1   United Lender is entitled to the appointment of a receiver, and an Order to Show Cause Why the
  2   Appointment of a Receiver Should Not Be Confirmed should issue.
  3   7.     Alternatively. Applicant Is Entitled to an Order Shortening Time for Service of the
  4          Order to Show Cause and Supporting Papers.
  5          California CCP § 1005(b) specifically provides that the court may shorten time for
  6   service of notice of a motion. As set forth in the accompanying Declaration of Shawn Ahdoot,
  7   good cause exists for an order shortening time so that the Order to Show Cause re Appointment
  8   of a Receiver and Preliminary Injunction can be heard as soon as possible in order to avoid
  9   irreparable injury that will result to United Lender when additional rents are diverted by Helping
 10   Others. (See Ahdoot Decl. at ¶¶11-17.) Once diverted, these rents are forever lost. Therefore, the
 11   interest of justice would be served by an order shortening time for a hearing regarding the
 12   appointment of a receiver to secure the Property and take possession of the Rents.
 13   8.     Under Either Alternative. The Court Should Enter a Temporary Restraining Order
 14          to Protect Applicant’s, Possessory Interest in the Rents and to Prevent Wrongful
 15          Diversion of the Rents.
 16          Applicant, United Lender, is entitled to immediate possession of Rents. Unless a
 17   Temporary Restraining Order is granted, the Borrower will remain free to irreparably harm
 18   United Lender by diverting the Rents. CCP § 526(a)(2).
 19          Civ. Code § 2938 provides that an absolute assignment of rents in a real property secured
 20   loan transaction, such as the loan at issue here, constitutes a present and perfected transfer of
 21   interest in the rents. Section 2938 provides, in part:
 22                  “(a) A written assignment of an interest in leases, rents, issues, or profits of real
 23                  property made in connection with an obligation secured by real property,
 24                  irrespective of wether the assignment is denoted as absolute, absolute conditioned
 25                  upon default, additional security for an obligation, or otherwise, shall, upon
 26                  execution and deliver by the assignor, be effective to create a present security
 27                  interest in existing and future leases, rents, issues, or profits of that real property.
 28                  As used in this section, “leases, rents, issues, and profits of real property” include

                                                        14

                                     1129
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                              Exhibit 52-73 Page 423 of 434


  1                  the cash proceeds thereof. The term “cash proceeds” means cash, checks, deposit
  2                  accounts, and the like.”
  3                  (b) An assignment of an interest in leases, rents, issues, or profits of real
  4                  property...shall be deemed fully perfected as of the time of the recondition with
  5                  the same force and effect as any other duly recorded conveyance or an interest in
  6                  real property. . . .”
  7          Once a lender has perfected a security interest in rents, it has the right to possess the rents.
  8   See Title Guaranty Trust Co. v. Monson (1938) 11 Ca1.2d 621, 625-26. Because the Deed of
  9   Trust absolutely assign the Rents to United Lender, United Lender is entitled to possession of the
 10   Rents pursuant to the Deed of Trust which provides, at ¶6.2©, provides as follows:
 11                  “© To terminate Trustor's right and license to collect the income, rents, issues,
 12                  deposits, proceeds and profits and either in person or by agent, with or without
 13                  bringing any action or proceeding, or by a receiver appointed by a court and
 14                  without regard to the adequacy of its security, enter upon and take possession of
 15                  the Subject Property, or any part thereof, in its own name or in the name of
 16                  Trustee, and do any acts which it deems necessary or desirable to preserve the
 17                  value, marketability or rentability of the Subject Property, or any part thereof or
 18                  interest therein, make, modify, enforce, cancel or accept the surrender of any
 19                  lease, increase the income thereof, or protect the security hereof and, with or
 20                  without taking possession of the Subject Property, sue for or otherwise collect the
 21                  income, rents, issues, deposits, proceeds and profits, including those past due and
 22                  unpaid, and apply the same, less costs and expenses of operation and collection
 23                  including attorneys' fees, upon any indebtedness secured hereby, all in such order
 24                  as Beneficiary may determine. The entering upon and taking possession of the
 25                  Subject Property, the collection of the income, rents, issues, deposits, proceeds
 26                  and proceeds and the application thereof as aforesaid, or any such acts, shall not
 27                  cure or waive any Default or Notice of Default hereunder or invalidate any act
 28                  done in response to such Default or pursuant to such Notice or Default and,

                                                       15

                                     1130
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                              Exhibit 52-73 Page 424 of 434


  1                  notwithstanding the continuance in possession of the Subject Property or the
  2                  collection, receipt and application of the income, rents, issues, deposits, proceeds
  3                  or profits, Trustee or Beneficiary shall be entitled to exercise every right provided
  4                  for in any of the loan documents or by law upon the occurrence of any Default,
  5                  including the right to exercise the power of sale provided below;”
  6          Applicant, United Lender, needs and is entitled to a Temporary Restraining Order to
  7   protect its right to the Rents currently in Defendant’s possession and/or those which will soon be
  8   generated by the Property.
  9                                            IV. Conclusion
 10          As set forth above, Applicant, United Lender, is entitled to the immediate appointment of
 11   a receiver on the Property pursuant to CCP §§ 564(b)(11), 564(b)(12), and 564(b)(9), 564(d) and
 12   pursuant to relevant provisions of the Deed of Trust.
 13          Applicant, United Lender, respectfully submits that this Court should grant Applicant’s
 14   Motion for the immediate appointment of a Receiver on the Property, and issue an Order to Show
 15   Cause Why the Appointment of a Receiver Should Not Be Confirmed and Why a Preliminary
 16   Injunction Should Not Be Granted. Alternatively, the Court should issue a Temporary
 17   Restraining Order to protect the Rents pending the hearing on an Order to Show Cause Why a
 18   Receiver Should Not Be Appointed and Why a Preliminary Injunction Should Not Be Granted,
 19   and shorten time for service of an Order to Show Cause.
 20                                                 Respectfully submitted,
 21                                                 LAWRENCE C. MEYERSON,
                                                    A Professional Law Corporation
 22
 23
 24
                                                    /s/ Lawrence C. Meyerson
 25   Dated: March 3, 2020                  By:     _________________________________________
                                                    Lawrence C. Meyerson, Esq.
 26
 27                                                 SNIPPER, WAINER & MARKOFF
 28

                                                      16

                                     1131
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK        Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43    Desc
                              Exhibit 52-73 Page 425 of 434


  1
                                               /s/ Maurice Wainer
  2   Dated: March 3, 2020               By:   _________________________________________
                                               Maurice Wainer, Esq.
  3
  4                                            Attorneys for Defendant and Cross-Complainant
                                               UNITED LENDER, LLC, a Nevada limited
  5                                            liability company; and
                                               Defendants SHAWN AHDOOT, an individual and
  6                                            ALBERT A. AHDOOT, an individual
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 17

                                     1132
       EX PARTE APPLICATION FOR APPOINTMENT OF RECEIVER FILED BY UNITED LENDER, LLC
Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                      Exhibit 52-73 Page 426 of 434


                                             DECLARATION OF ROBERT P. MOSIER
  1

  2         I, Robert P. Mosier, declare and affirm as follows:
  3             1.     I am the principal officer and owner of Mosier & Company, Inc. located at 3151
  4   Airway Avenue, Suite A-1, Costa Mesa, California 92626. Our primary business activity is
  5   acting as Court-appointed Receiver, Provisional Director, Partition Referee and Trustee for
  6   many types of entities including real estate projects and operating companies. I am briefly
  7   familiar with the motion for the appointment of a Receiver to take charge of a home that is
  8   rented to a sobor living facility in Orange County, CA. the assignment is to manage and
  9   potentially sell the property. I believe that I am both qualified/capable of performing the
 10   duties as contemplated therein.
 11             2.      I serve as a Court-appointed Receiver for both the State and Federal Courts.
 12   Over the past thirty-five years, I have served as a Court-appointed fiduciary in
 13   approximately 640 cases, and many of these cases involve the sale of property(ies)
 14   throughout the United States. I have also served or serve as a Federal Equity Receiver for
 15   the Central District Courts in Los Angeles, San Francisco and Orange Counties, Oregon
 16   and Florida. Many of these receivership cases involve the sale of commercial and
 17   residential real estate properties.
 18             3.     I have served on the Panel of Trustees in the Santa Ana Division of the Central
 19   District of California, Federal Bankruptcy System. To date, I have served as a Chapter 7
 20   Trustee in well over 4,000 cases, and I have served as a Chapter 11 Trustee in
 21   approximately 65 cases. Many of these cases have involved taking charge of commercial
 22   real estate. I also serve as an Examiner and as a Federal Bankruptcy Trustee in Chapter
 23   11 and Chapter 7 cases.
 24             4.         In the last two years, I have sold over 20 homes in Southern California from
 25   $250,000 (San Bernardino County) to $17.5 million (a small ocean-view mansion in
 26   Montecito). I used both conventional brokers and/or a firm that specializes in real estate
 27   auctions for these sales. The individuals I engage for these sales specialize in selling
 28   distressed assets that typically require court approval to proceed in order to close a sale.
      Dec Real Estate REceiver 2-28-20.doc               1                     2/28/2020 2:41 PM
                                               DECLARATION OF ROBERT P. MOSIER
                                                       1133
Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                                      Exhibit 52-73 Page 427 of 434


  1             5.         For managing a property and/or preparing it for sale, I use agents who are
  2   part of my regular staff. Billings for the agents who assist me in the administration of the
  3   case are computed on an hourly basis. Specific billable rates include the following:
  4   paralegal, assistant bookkeeper and controller bill at $55 to $105 per hour. The lead field
  5   agent, Jim LeSieur, a retired Bank president and former CPA, bills at $225 per hour. Craig
  6   Collins, a practicing CPA, typically prepares the cash flow budget for the project and then
  7   periodically monitors or updates the budget versus actual results as the case moves
  8   forward. His rate is $295 per hour.
  9             6.         As Receiver, I personally get involved in setting the guidelines for the case
 10   and I monitor progress by on-site visits/inspections and through the project manager and
 11   the bookkeeping staff. I also oversee the preparation of (a) the inventory (Rules of Court
 12   3.1181), (b) monthly reports required (Rules of Court 3.1182), (c) the final account and
 13   report (Rules of Court 3.1184) and (d) petitions for instructions as needed. My rate is $395
 14   per hour. In recent cases, our blended hourly rates were $195 per hour.
 15             7.         The fee applications of the Receiver and the agents are typically circulated on
 16   a monthly basis and paid (if consistent with the terms of the appointing order and there
 17   being no objections). These interim fees are subject to final approval by the Court.
 18             8.         When warranted, and subject to further Court approval, I sometimes retain the
 19   services of counsel to assist in bringing or defending lawsuits or resolving complex legal
 20   matters such as getting out of a lease or handle complex title issues.
 21             9.         A true and correct copy of my resume along with those of staff members is
 22   attached hereto. To amplify, I am a founding member of the California Receivers Forum.
 23   The goal of the Receivers Forum is to provide educational programs, training, and literature
 24   to improve the professionalism and competency of the State-wide Receivership community.
 25   I am a past President of the State Board of the Receivers Forum. I have headed the
 26   Education/Ethics Committees and co-authored five, two-day programs at Loyola Law
 27   School (from 2000 to 2013) dealing exclusively with Receivership issues and training. The
 28   next Loyola seminar will be conducted in January 2020.
      Dec Real Estate REceiver 2-28-20.doc             2                     2/28/2020 2:41 PM
                                             DECLARATION OF ROBERT P. MOSIER
                                                     1134
Case 1:20-ap-01070-VK                Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                                      Exhibit 52-73 Page 428 of 434


  1             10.        I am also the Publisher of the Receivership News, a quarterly trade journal
  2   that presents timely articles on California Receivership issues. I am also a member of the
  3   National Association of Federal Equity Receivers the focus of which is the resolution of
  4   fraud cases brought by governmental regulatory agencies such as the Securities and
  5   Exchange Commission, Internal Revenue Service, Department of Labor, Department of
  6   Justice and other Federal enforcement agencies.
  7

  8                    I declare under penalty of perjury under the laws of the State of California that the
  9   above is true and correct. This declaration was executed by me on February 28, 2020, in
 10   Costa Mesa, California.
 11

 12

 13
                                                            _______________________________
 14
                                                            Robert P. Mosier
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      Dec Real Estate REceiver 2-28-20.doc             3                     2/28/2020 2:41 PM
                                             DECLARATION OF ROBERT P. MOSIER
                                                     1135
Case 1:20-ap-01070-VK   Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                         Exhibit 52-73 Page 429 of 434




                    EXHIBIT 73
                                     1136
        Case  1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-3 of Filed  07/17/20
                                                     California, County ofEntered  07/17/20 12:25:43
                                                                           Orange, 03/04/2020 09:53:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA # 94Exhibit
                                           - DAVID52-73      Page 430
                                                   H. YAMASAKI,     Clerkof
                                                                          of 434
                                                                             the Court By Amy Van Arkel, Deputy Clerk.




            1    LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
            2    5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
            3    Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
            4
                 MAURICE WAINER (SBN 121678)
            5    SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
            6    Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
            7    Email: mrwainer@swmfirm.com
             8   Attorneys for Defendant and Cross-Complainant
                 UNITED LENDER, LLC, a Nevada limited
             9   liability company; and Defendants
                 SHAWN AHDOOT, an individual; and
           10    ALBERT A. AHDOOT, an individual
           11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE - CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF                       )    Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                                  )
            15                                                         )    Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,                        )    All Purposes, Department C19
            16                                                         )
                 VS.                                                   )    DECLARATION OF MAURICE
            17                                                         )    WAINER RE: NOTICE IN SUPPORT
                 UNITED LENDER, LLC, a Nevada limited                  )    OF EX PARTE APPLICATION FOR
            18   liability company; SHAWN AHDOOT, an                   )    APPOINTMENT OF RECEIVER
                 individual; ALBERT A. AHDOOT, an                      )
            19   individual; MEGAN E. ZUCARO, an                       )    [Filed concurrently with Ex Parte
                 individual; HELPING OTHERS                            )    Application and Memorandum of Points and
            20   INTERNATIONAL, LLC, a Delaware limited                )    Authorities,· Declaration of Shawn Ahdoot;
                 liability company; WESTERN FIDELITY                   )    Request for Judicial Notice; and Proof of
            21   ASSOCIATES, LLC, a California limited                 )    Service}
                 liability company, dba WESTERN FIDELITY               )
            22   TRUSTEES; JOHN B. SPEAR, an individual;               )    DATE: March 5, 2020
                 AMERICAN FINANCIAL CENTER, INC., a                    )    TIME: 8:30 p.m.
            23   California corporation; and DOES 1 through            )    DEPT: C l9
                 100, inclusive,                                       )
            24                                                         )    RES.NO.:
                                     Defendants.                       )
            25                                                         )    Action filed: 01/15/2020
                                                                        )
            26                                                          )
                                                                        )
            27   and Cross-Complaint.                                   )
                                                                        )
            28
                                                                   1
                       DECLARATION OF MAURICE WAINER IN SUPPORT OF UNITED LENDER, LLC'S EX PAR.TE
                                       APPLICATION FOR APPOINTMENT OF RECEIVER




                                                          1137
Case 1:20-ap-01070-VK          Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                Exhibit 52-73 Page 431 of 434


              I, Maurice Wainer, declare:

  2           1.      I am an attorney at law admitted to practice before all courts of the State of

  3    California. I am a partner in the firm of Snipper, Wainer & Markoff, one of the attorneys for the

  4    Defendant and Cross-Complainant UNITED LENDER, LLC, a Nevada limited liability company

  5    ("United Lender"); and Defendants SHAWN AHDOOT, an individual, and ALBERT A.

  6    AHDOOT, an individual (collectively, the "Lender Defendants").

  7           2.      I have personal knowledge of the matters set forth herein, except as to those

  8    matters stated on information and belief and as to those matters I believe them to be true. If

  9    called upon as a witness I could and would competently testify to the matters declared herein.

 10           3.      I make this declaration in support of the United Lender's Ex Parte Application for

 11    Appointment of a Receiver, (the "Petition").

 12           4.      On March 3, 2020 , I sent ex parte notice to all parties to this Action by way of a

 13    group email at the addresses listed below, and attaching (a) my letter dated March 3, 2020, a true

 14    copy of which is attached hereto as Exhibit "6" setting forth notice of an ex parte hearing set for

  15   Thursday, March 5, 2020, at 8:30 a.m., in Dept. C19 of the Orange County Superior located at

 16    700 West Civic Center Drive Santa Ana, together with the (b) Ex Parte Application for

 17    Appointment of a Receiver; (c) Order to Show Cause Why the Appointment of a Receiver

  18   Should Not Be Confinned with Proposed Temporary Restraining Order and/or Order

 19    Confinning Appointment of Receiver ex parte, (d) Declaration of Shawn Ahdoot in Support of

 2o    Lender Defendants Petition to Compel Arbitration; the (e) Request for Judicial Notice; and; (f)

 21    Declaration of Robert Mosier, filed concurrently herewith; as follows:

 22                   a.      Andrew A. Smits, Law Offices of Andrew A. Smits, Attorney for Plaintiff

  23                          Anh Thy Song Nguyen, Trustee of Mother Nature Trust, email:

  24                          asmits@smits-law.com;

  25                  b.      Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for

  26                          Defendant Western Fidelity Associates, LLC, dba Western Fidelity

  27                          Trustees, email: rs@rschachterlaw.com;

  28                  C.      Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for
                                                         2

           DECLARATION OF MAURICE WAINER IN SUPPORT OF UNITED LENDER, LLC'S EX PARTE
                           APPLICATION FOR APPOINTMENT OF RECEIVER




                                                1138
Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                               Exhibit 52-73 Page 432 of 434



  1                         Defendant American Financial Center, Inc., email:

  2                         leropkin@laklawyers.com;

  3                  d.     Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and

  4                         Helping Others International, LLC, a Delaware limited liability company

  5                          Others") (collectively, the "Zucaro Cross Defendants"), email:

  6                         m@megazee.com; and

  7                  e.      John B. Spear (Real Estate Broker), email: JohnBSpear@gmail.com on

  8                          behalf of John Spear and Tri Star Equity

  9          5.      It is my understanding that as of the preparation of this declaration that Plaintiff

 1o   opposes the relief requested, American Financial Center Inc does not have a position and that

 11   Western Fidelity also does not take a position. My efforts to learn of the position of Defendants

 12   Helping Others and Megan Zucaro with respect to this Application have been unsuccessful as of

 13   the preparation of this declaration. Except for an ex parte application to advance the hearing date

 14   of United Lender, Shawn Ahdoot and Albert Ahdoot's request to compel arbitration Movant has

 15   not previously brought any other ex- parte applications. Plaintiff did file and serve an application

 16   for Temporary Restraining Order and Preliminary Injunction to enjoin a then pending non-

 l7   judicial foreclosure that was granted.

 18          I declare under penalty of perjury under the laws of the State of California that the

 19   foregoing is true and correct and that this declaration was executed on March 3, 2020, at Beverly

 20   Hills, California.

 21
 22                                                 Isl Maurice Wainer

 23                                                 Maurice Wainer

 24
 25
 26
 27
 28
                                                        3
         DECLARATION OF MAURICE WAINER IN SUPPORT OF UNITED LENDER, LLC'S EX PARTE
                         APPLICATION FOR APPOINTMENT OF RECEIVER




                                               1139
     Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                                    Exhibit 52-73 Page 433 of 434

                                                 LAW OFFICES                                   TELEPHONE
STEPHEN J. SNIPPER
                                   SNIPPER, WAINER & MARKOFF                                 (310) 550-5770
(RETIRED)
MAURICE WAINER
                                         232 North Canon Drive
NANCY YOUNG MARKOFF                Beverly Hills, California 90210-5302

                                             March 3, 2020

   VIA EMAIL


   VIA EMAIL ONLY

   Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff Anh Thy Song
   Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

   Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys/or Defendant Western
   Fidelity Associates, LLC, dba Western Fidelity Trustees, via email: rs@rschachterlaw.com

   Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant American
   Financial Center, Inc., via email: leropkin@laklawyers.com:

   Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping Others
   International, LLC, a Delaware limited liability company Others") (collectively, the "Zucaro
   Cross Defendants''), via email: m@megazee.com:

   John B. Spear (Real Estate Broker)and Tri Star Equity. via email: JohnBSpear@gmail.com


   Re:     Ex Parte Notice of Application to Advance Hearing on Petition to Compel Arbitration
           Ex Parte Notice Of Application for Appointment of Receiver, etc.
           United Lender, LLC adv. Nguyen - OCSC Case No. 30-2020-01124778-CU-FR-CJC

    Dear Counsel:

           This letter shall provide your client, by and through your office, with ex parte notice that
    on March 5, 2020, at 8:30 a.m., in Department C19 of the Orange County Superior Court,
    Central Justice Center, 700 Civic Center Drive, Santa Ana, CA 92701, Defendant and Cross­
    Complainant, United Lender, LLC, a Nevada limited liability company ("United Lender") and
    Defendants Shawn Ahdoot, an individual, and Albert A. Ahdoot, an individual (collectively,
    "Lender Defendants"), will apply to the court, Ex Parte, for an order advancing the hearing on
    Lender Defendants' Petition to Compel Arbitration and to Stay Action Pending Award of
    Arbitrator (the "Application To Advance") filed and served herein and presently set for hearing
    on June 30, 2020, at 1:30 p.m. We have also filed other documents in support of the Application
    to Advance which you have been served with and which are identified in the Declaration of
    Maurice Wainer.
            At the same date, time and place as the Application To Advance on March 5, 2020, at
    8:30 a.m., in Department C19 of the Orange County Superior Court, Central Justice Center, 700
    Civic Center Drive, Santa Ana, CA 92701 United Lender will bring an Ex Parte Application for
    the Appointment of a Receiver on behalf of United Lender which application is also being served




                                                    1140
 Case 1:20-ap-01070-VK         Doc 1-3 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                                Exhibit 52-73 Page 434 of 434
SNIPPER, WAINER & MARKOFF
Hon. Jacqueline Connor
July 13, 2018
Page 2 ofXXX


and filed ("Appointment ofa Receiver"). The papers in support ofthe Ex Parte Application for
the Appointment ofa Receiver are described in the Declaration ofMaurice Wainer Re; Notice
For Ex Parte Hearing in support ofthe Appointment ofthe Receiver which have been emailed to
you.

        The Ex Parte Application to Advance is made on the grounds and pursuant to the
provisions ofRule 1005(b) ofthe California Rules For Court Rule 1005, because ifthe Petition
is not heard until June 30, 2020, it would cause the filing ofunnecessary motions and Plaintiff or
Helping Others may seek to exploit the need to file motions to protect the Property which is the
subject ofthis Action or argue it/she is excused from an agreement to arbitrate due to waiver.
Efficient use ofCourt time and resources is served by having the Petition to Compel Arbitration
heard before other motions, and ifthe Petition is granted then any further motions would likely
occur in arbitration. In addition, Megan E. Zucaro ("Zucaro") and Helping Others International,
LLC ("Helping Others") (collectively, the "Zucaro Defendants") are not presently maintaining or
managing the at issue property at 6475 Marigayle Circle, Huntington Beach, California 92648
(the "Property") and rents are being diverted, causing irreparable injury as detailed in the Ex
Parte Application to Appoint Receiver . There are a multitude oftasks that must be performed to
protect the value ofthe Property that is part ofLender Defendants' collateral, as well as the
collateral ofthe Plaintiff. The grounds for the Appointment Ofthe Receiver are set forth in the
papers filed in support that are also identified in the declaration ofMaurice Wainer re: Notice in
support ofEx Parte. These documents have been emailed to you.

       Please advise ifyou will oppose the foregoing Ex Parte Applications. Ifyou have any
questions or concerns please phone or email me.

                                             Very truly yours,

                                             SNIPPER, WAIN




                                             Maurice Wainer
cc: Lawrence C. Meyerson, Esq.               mrwainer@swmfirm.com




                                                1141
